 Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 1 of 126



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

                                           Case No. 4:17-cv-02399
MONA ABOUZIED, Individually and on
Behalf of All Others Similarly Situated,

                    Plaintiff,

             v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,


                       Defendants.




DECLARATION OF JAMIE J. MCKEY IN SUPPORT OF MOTION OF LAWRENCE
                 ROUGIER FOR LEAVE TO AMEND
   Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 2 of 126



       I, JAMIE J. MCKEY, declare and state as follows:

       1.      My name is Jamie J. McKey. I am over the age of 18, of sound mind, capable of

making this Declaration, and have personal knowledge of the facts stated herein and they are true

and correct to the best of my knowledge.

       2.      I am an attorney at Kendall Law Group, PLLC, liaison counsel for Lead Plaintiff

Lawrence Rougier in the above-captioned action, and a member of the Bar of the State of Texas.

       3.      I respectfully submit this Declaration in support of Lead Plaintiff Lawrence

Rougier’s Motion for Leave to Amend the First Consolidated Amended Class Action Complaint,

dated November 8, 2018, attaching true and correct copies of the following:

       4.      Attached hereto as Exhibit A is a true and correct copy of the Proposed Second

Consolidated Amended Class Action Complaint (“Proposed Second Amended Complaint” or

“Proposed SAC”) and a redline comparison of the First Consolidated Amended Class Action

Complaint for Violations of the Federal Securities Laws with the Proposed SAC.

       5.      Attached hereto as Exhibit B is a true and correct copy of the September 27, 2018,

Loop Capital Markets Report on Applied Optoelectronics, Inc.

       6.      Attached hereto as Exhibit C is a true and correct copy of a November 1, 2018

StreetInsider.com article quoting Rosenblatt analyst Jun Zhang’s report on Applied

Optoelectronics, Inc.

       7.      Attached hereto as Exhibit D is a true and correct copy of the Applied

Optoelectronics, Inc. (AAOI) CEO Thompson Lin on Q3 2018 Results – Earnings Call Transcript

held after market close on November 7, 2018.

       8.      Attached hereto in a compendium are true and correct copies of the following:




                                               2
Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 3 of 126



      1.    Abouzied v. Applied Optoelectronics, Inc.,                            5-10
            No. 4:17-CV-2399, 2018 U.S. Dist. LEXIS 16801 (S.D. Tex.
            Jan. 22, 2018)
      2.    Benbow v. Aspen Tech., Inc.,                                          11-17
            No. 02-2881, 2003 U.S. Dist. LEXIS 6568 (E.D. La. Apr. 11,
            2003)
      3.    Blake Partners, Inc. v. Orbcomm, Inc.,                                18-25
            Nos. 07-4517 (WHW), 07-4590 (WHW), 2008 U.S. Dist.
            LEXIS 43061 (D.N.J. June 2, 2008)
      4.    In re BP p.l.c. Sec. Litig.,                                          26-64
            No. 4:10-cv-4214, 2015 U.S. Dist. LEXIS 27138 (S.D. Tex. Mar.
            4, 2015)
      5.    In re Cobalt Int’l Energy, Inc. Sec. Litig.,                          65-67
            No. H-14-3428, 2017 U.S. Dist. LEXIS 34437 (S.D. Tex. Mar.
            10, 2017)
      6.    Makhlouf v. Tailored Brands, Inc.,                                    68-76
            No. H-16-0838, 2017 U.S. Dist. LEXIS 41872 (S.D. Tex. Mar.
            23, 2017)
      7.    McDade v. Wells Fargo Bank,                                           77-82
            No. H-10-3733, 2011 U.S. Dist. LEXIS 118219 (S.D. Tex. Oct.
            13, 2011)
      8.    Molina v. Caliber Home Loans, Inc.,                                   83-88
            No. 3:15-CV-757-P, 2016 U.S. Dist. LEXIS 193552 (N.D. Tex.
            Mar. 15, 2016)
      9.    Onasset Intelligence, Inc. v. Freightweight Int’l (USA), Inc., No.    89-91
            3:11-CV-3148-G, 2012 U.S. Dist. LEXIS 158734 (N.D.
            Tex. Nov. 6, 2012)
     10.    In re Plains All Am. Pipeline, L.P. Sec. Litig.,                      92-97
            No. H:15-cv-02404, 2015 U.S. Dist. LEXIS 163811 (S.D. Tex.
            Dec. 7, 2015)
     11.    Robertson v. Sun Life Fin.,                                          98-102
            No. 17-2148, 2017 U.S. Dist. LEXIS 155081 (E.D. La. Sep. 22,
            2017)
     12.    Smallwood v. Bank of Am.,                                            103-105
            No. 3:11-CV-1283-D, 2011 U.S. Dist. LEXIS 119301 (N.D. Tex.
            Oct. 17, 2011)
     13.    Stein v. Match Grp., Inc.,                                           106-113
            No. 3:16-cv-549-L, 2016 U.S. Dist. LEXIS 74995 (N.D. Tex.
            June 9, 2016)
     14.    Tsirekidze v. Syntax-Brillian Corp.,                                 114-121
            No. CV-07-02204-PHX-FJM, 2009 U.S. Dist. LEXIS 61145 (D.
            Ariz. July 17, 2009)
     15.    United States CFTC v. Fin. Robotics, Inc.,                           122-126
            No. H-11-2446, 2013 U.S. Dist. LEXIS 90635 (S.D. Tex. June
            27, 2013)




                                         3
   Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 4 of 126



I declare that the foregoing is true and correct under the penalty of perjury.

Executed this 8th of November, 2018, in Dallas Texas.

                                                /s/ Jamie J. McKey
                                                Jamie J. McKey




                                                  4
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 5 of 126


     Neutral
As of: October 30, 2018 2:32 PM Z


                           Abouzied v. Applied Optoelectronics, Inc.
                   United States District Court for the Southern District of Texas, Houston Division
                            January 22, 2018, Decided; January 22, 2018, Filed, Entered
                                                CASE NO. 4:17-CV-2399

Reporter
2018 U.S. Dist. LEXIS 16801 *; 2018 WL 539362
                                                            LLP, Houston, TX.
MONA ABOUZIED, Plaintiff, v. APPLIED
OPTOELECTRONICS, INC, CHIH-HSIANG                           For Daniel Sisto, Movant: Thomas E Bilek, LEAD
(THOMPSON) LIN, and STEFAN J. MURRY,                        ATTORNEY, The [*2] Bilek Law Firm LLP, Houston,
Defendants.                                                 TX.
                                                            For Jay C. Weenig, Movant: Roger B Greenberg, LEAD
Core Terms                                                  ATTORNEY, Sponsel Miller Greenberg PLLC, Houston,
                                                            TX.
lead plaintiff, Investor, appointment, movants, financial
interest, asserts, largest, financial loss, individuals,    Judges: VANESSA D. GILMORE, UNITED STATES
parties, notice, rule requirements, pre-litigation,         DISTRICT JUDGE.
securities, unrelated, shares, class member, group
member, satisfies, sole-lead, contends, courts, losses      Opinion by: VANESSA D. GILMORE

Counsel: [*1] For Mona Abouzied, Plaintiff: Laura
                                                            Opinion
Kirstine Rogers, R. Dean Gresham, Steckler Gresham
Cochran PLLC, Dallas, TX.
For Chad Ludwig, Consol Plaintiff: Willie C Briscoe,
LEAD ATTORNEY, The Briscoe Law Firm, PLLC,                  ORDER
Dallas, TX; Joseph Alexander Hood, II, Pomerantz LLP,
New York, NY.                                               Pending before the Court are Applied Investor Group's
                                                            Motion for Appointment of Lead Plaintiff and Lead
For Applied Optoelectronics, Inc., Chih-Hsiang              Counsel, (Instrument No. 5), and Lawrence Rougier's
Thompson Lin, Stefan J. Murry, Defendants: Michael C        Motion for Appointment of Lead Plaintiff and Approval of
Holmes, LEAD ATTORNEY, Vinson & Elkins, Dallas,             Lead Plaintiff's Choice of Counsel. (Instrument No. 8).
TX; Amy Tankersley Perry, Vinson Elkins, Dallas, TX;        The Court held the motion hearing on January 19, 2018
Jeffrey S Johnston, Vinson Elkins LLP, Houston, TX.         at 9:30 a.m.
For Amir Fakharzadeh, Patricia Fakharzadeh, Thomas
Edmons, Gregory Knight, Kristen Knight, Stephen
Rakower, Amnuey Chiemprabha, Helen Chiemprabha,             I.
Movants: Phillip Kim, LEAD ATTORNEY, The Rosen
Law Firm, P.A., New York, NY; R. Dean Gresham,
Steckler Gresham Cochran PLLC, Dallas, TX.                  A.

For Lawrence Rougier, Movant: Jamie J McKey, LEAD           Defendant       Applied      Optoelectronics,       Inc.
ATTORNEY, Kendall Law Group LLP, Dallas, TX; Joe            ("Optoelectronics")   develops    and      manufactures
Kendall, Kendall Law Group, LLP, Dallas, TX; Shannon        advanced optical products for use in broadband and
L. Hopkins, PRO HAC VICE, Levi & Korsinsky, LLP,            fiber access networks. (Instrument No. 1 at 3).
Stamford, CT.                                               Optoelectronics is incorporated in Delaware and
                                                            headquartered in Sugar Land, Texas. Id. The
For Philip R. Deubler, Jr., Movant: Andrew M Edison,
                                                            companies securities trade on the NASDAQ Global
LEAD ATTORNEY, Edison, McDowell & Hetherington,
                                                            Market under the ticker symbol "AAOI." Id.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 6 of Page
                                                                             126 2 of 6
                                          2018 U.S. Dist. LEXIS 16801, *2

Plaintiff Mona Abouzied filed a security class action suit   Dale and Cheryl Bartch Family Trust; (3) the Kristen L.
on behalf of a proposed class of purchasers of AAOI          Bartch Family Ltd. Partnership; (4) the Fiona Carolyn
securities between July 13, 2017 through August 3,           Knight Trust; and (5) the Elisabeth Valerie Knight Trust.
2017, inclusive of both dates ("Class Period").              (Instrument No. 7-2).
(Instrument No. 1 at 2). The Complaint alleges that on
July 13, 2017, Optoelectronics [*3] issued a press           The second party moving for appointment [*5] as lead
release announcing its preliminary financial results for     plaintiff is Lawrence Rougier ("Rougier"). (Instrument
the second quarter of 2017. Id. at 4. The Complaint          No. 8). The third party to move for appointment as lead
alleges that Defendants made false and/or misleading         plaintiff was Philip R. Deubler, Jr. ("Deubler").
statements and/or failed to disclose: (1) a major            (Instrument No. 10). On January 19, 2018, Deubler
customer (Amazon) was reducing its purchases of              withdrew his motion. The fourth party to move for
Optoelectronic's 40G receivers; (2) the loss of Amazon's     appointment as lead plaintiff was Daniel Sisto ("Sisto").
business would have a severe negative impact on              (Instrument No. 11). On January 19, 2018, the Court
Optoelectronic's financial performance; and (3) as a         denied Sisto's motion for want of prosecution. The fifth
result of the foregoing, Optoelectronic's public             party to move for appointment as lead plaintiff was Jay
statements were materially false and misleading at all       C. Weenig ("Weenig"). (Instrument No. 14). On October
relevant times. (Instruments No. 1 at 6; No. 14 at 4).       25, 2017, Weenig withdrew his motion. (Instrument No.
After trading hours had ended on August 3, 2017,             17).
Optoelectronics announced its final financial results
which included the negative news about Amazon.
(Instrument No. 1 at 6-7). As a result, Optoelectronic's     II.
shares fell by $33.39 per share from its previous closing
                                                             The Private Securities Litigation Reform Act ("PSLRA")
price, or more than 34%, to close at $64.60 per share
                                                             establishes the procedure for the appointment of a lead
on August 4, 2017. Id. at 7.
                                                             plaintiff in "each private action arising under [the 1934
                                                             Act] that is brought as a plaintiff class action pursuant to
                                                             the Federal Rules of Civil Procedure." 15 U.S.C. §78u-
B.
                                                             4(a)(1). The plaintiff who files the initial action must,
Plaintiff Mona Abouzied filed the class action suit on       within 20 days of filing the action, publish a notice to the
August 5, 2017. (Instrument No. 1). On August 16,            class informing class members of his right to file a
2017, a related action was filed, Ludwig v. Applied          motion for appointment as lead plaintiff. 15 U.S.C. §78u-
Optoelectronics, Inc. et al., No. 4:17-cv-2512 (S.D. Tex.)   4(a)(3)(A)(i). The notice must advise that any member of
(Miller, J.). (Instrument No. 9 at 4). On October 3,         the purported class mut file a motion for appointment as
2017, [*4] the Court consolidated the Ludwig Action          lead plaintiff within [*6] 60 days after the date on which
with the present action, Abouzied v. Applied                 the notice is published. 15 U.S.C. §78u-4(a)(3)(A)(i).
Optoelectronics, Inc. et al., No. 4:17-cv-2399. Another      Plaintiff Mona Abouzied published such a notice in
similar action was filed on September 11, 2017 before        Business Wire on August 5, 2017. (Instrument No. 9-5).
the U.S. District Court for the Eastern District of New      The notice announced that the statutory deadline to
York: Rizzo v. Applied Optoelectronics, Inc., et al., No.    submit applications for appointment as lead plaintiff was
1:17-cv-5313. (Instrument No. 18 at 6 n.2). That case        October 4, 2017. Id.
was later dismissed on October 17, 2017. Id.
                                                             The PSLRA states that as soon as practicable after
On October 4, 2017, five different parties moved for         consolidation, a court "shall appoint the most adequate
appointment as lead plaintiffs and approval of lead          plaintiff as lead plaintiff for the consolidated actions." 15
plaintiffs' selection of counsel. The first movant is        U.S.C. § 78u-4(a)(3)(B)(ii). The PSLRA provides a
Applied Investor Group which consists of movants Amir        "rebuttable presumption" that the most adequate plaintiff
and Patricia Fakharzadeh, Kristen and Gregory Knight,        to serve as lead plaintiff is the "person or group of
Stephen Rakower, and Amnuey and Helen                        persons" that:
Chiemprabha. (Instrument No. 5 at 1). The group                   (aa) has either filed the complaint of made a motion
consists of three married couples and one unrelated               in response to a notice . . . ;
individual. (Instrument No. 18 at 7 n.4). Moreover,               (bb) in the determination of the Court, has the
Kristen Knight moves on behalf of five entities: (1) the          largest financial interest in the relief sought by the
Dale E. Bartch Irrevocable Life Insurance Trust; (2) the          class; and
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 7 of Page
                                                                              126 3 of 6
                                            2018 U.S. Dist. LEXIS 16801, *6

     (cc) otherwise satisfies the requirements of Rule 23
     of the Federal Rules of Civil Procedure                   B.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).                            The PSLRA does not specify how a court should decide
                                                               which plaintiff has the "largest financial interest" in the
A member of the potential class can rebut the                  relief sought. In re Fuwei Films Sec. Litig., 247 F.R.D.
presumption by providing proof that the presumptively          432, 436 (S.D.N.Y. 2008). Some courts apply a four-
most adequate plaintiff: "(aa) will not fairly and             factor inquiry first proposed in Lax v. First Merch.
adequately protect the interests of the class; or (bb) is      Acceptance Corp., 1997 U.S. Dist. LEXIS 11866, 1997
subject to unique defenses that render such plaintiff          WL 461036 at *5 (N.D. Ill. Aug. 11 1997); In re Enron
incapable of adequately representing the class." 15            Corp. Sec. Litig., 206 F.R.D. 427, 440 (S.D. Tex. Feb.
U.S.C. § 78u-4(a)(3)(B)(iii)(II).                              15, 2002) (Harmon, J.). The four factors relevant to the
                                                               inquiry are (1) the number of shares purchased; (2) the
Moreover, the party moving for appointment [*7] as             number of net shares purchased; (3) the total net funds
lead plaintiff must "otherwise satisfy the requirements of     expended by plaintiffs during the class period; and (4)
Rule 23 of the Federal Rules of Civil Procedure." 15           the approximate losses suffered by the plaintiffs. In re
U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc). Rule 23(a) provides       Enron, 206 F.R.D. at 440. Of these four factors, courts
that a party may serve as a class representative if the        tend to place the greatest emphasis on the financial loss
following four requirements are satisfied:                     suffered by the plaintiffs. Id.; In re Fuwei Films, 247
     (1) the class is so numerous that joinder of all          F.R.D. at 436; In re Bally Total Fitness Sec. Litig., 2005
     members is impracticable, (2) there are questions         U.S. Dist. LEXIS 6243, 2005 WL 627960 at *4 (N.D. Ill.
     of common law or fact common to the class, (3) the        Mar. 15, 2005) ("We believe that the best yardstick by
     claims or defenses of the representative parties are      which to judge 'largest financial interest' is the amount of
     typical of the claims or defense of the class, and (4)    loss, period.").
     the representative parties will fairly and adequately
     protect the interests of the class.                       Applied Investor Group alleges total losses of
                                                               $2,049,571.35 in connection with the all of the group
In making its determination that the lead plaintiff            members' purchases of Optoelectronics securities.
satisfies the requirements of Rule 23, a court need not        (Instrument No. 19 at 2). Rougier alleges total losses of
raise its inquiry to the level required in ruling on a         $417,690. (Instrument No. 9 at 8). Applied Investor [*9]
motion for class certification—a prima facie showing that      Group also purchased more total shares and expended
the movant satisfies the requirements of Rule 23 is            more net funds than Lawrence Rougier. (Instruments
sufficient. In re Fuwei Films Sec. Litig., 247 F.R.D. 432,     No. 7-3; No. 9-3). Therefore, Applied Investor Group
439 (S.D.N.Y. 2008). Moreover, "typicality and                 has the largest financial interest in the relief sought.
adequacy of representation are the only provisions
relevant to a determination of lead plaintiff under the
PSLRA." Id. at 437; Gluck v. Cellstar Corp., 976 F.            C.
Supp. 542, 546 (N.D. Tex. 1997).
                                                               The parties do not dispute that their claims are typical of
                                                               the claims or defenses of the class as required by Rule
A.                                                             23. Rougier challenges, however, the adequacy of
                                                               Applied Investor Group and asserts that Applied
Each of the movants filed motions for appointment as           Investor Group constitutes an impermissible group of
lead plaintiff within 60 days after the date on which          unrelated individuals. (Instrument No. 18 at 7).
Plaintiff Abouzied published the notice to potential class     Specifically, Applied Investor Group is made up of
members. Moreover, each of the movants has                     seven individuals who, besides the married couples,
submitted       sworn      shareholder        certifications   lack a pre-litigation relationship. (Instrument No. 18 at
asserting [*8] that they are willing to serve as               9). Rougier contends that Kristen Knight moved for
representatives of the class and are willing to provide        appointment as co-lead plaintiff although she is the
testimony at deposition and trial, if necessary.               representative of four trusts and a limited partnership,
Accordingly, the moving parties satisfy the first              which the court should regard as separate and distinct
requirement to serve as lead plaintiffs for the class.         interests from Kristen Knight for the purposes of defining
                                                               "largest financial interests." (Instrument No. 24 at 5).
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 8 of Page
                                                                              126 4 of 6
                                            2018 U.S. Dist. LEXIS 16801, *9

Rougier further asserts that Applied Investor Group is             group with the largest financial interest in the
too large and unwieldy to serve as a cohesive group                outcome of the litigation and a pre-litigation
and cannot therefore meet the adequacy requirement of              relationship based on more than their losing
Rule 23. (Instrument No. 18 at [*10] 15-16). Rougier               investment, satisfies the terms of the [PSLRA] and
also contends that any request by individuals from                 serves the purpose behind its enactment[.]"
Applied Investor Group to be broken down into a
subgroup makes the group inadequate because it                 Id. at 478 n.2. Although the case law within the Fifth
demonstrates that those members would not hesitate to          Circuit is sparse, there is some precedent [*12] in the
make a decision for their own benefit. Id. at 17.              Southern District of Texas following the "strictest
                                                               approach," which requires that a group appointed as
Applied Investor Group contends that its movants               lead plaintiff should consist of no more than five
purchased more shares of Optoelectronics during the            individuals. In re Waste Mgmt., Inc. Sec. Litig., 128 F.
class period and suffered the greatest financial loss by a     Supp. 2d 401, 413 (S.D. Tex. 2000) (Harmon, J.)
large margin. (Instrument No. 19 at 4). Applied Investor       ("[T]his Court finds that the strictest approach, requiring
Group further asserts that grouping is a nonissue in this      at maximum a small group with the largest financial
case because two members of the Applied Investor               interest in the outcome of the litigation and a pre-
Group, Kristen and Gregory Knight and Stephen                  litigation relationship based on more than their losing
Rakower have the top two largest individual financial          investment, satisfies the terms of the PSLRA and serves
interests in this action, respectively. Id. at 5. Applied      the purpose behind its enactment."); In re Enron Corp.
Investor Group asserts that Kristen and Gregory Knight,        Sec. Litig., 206 F.R.D. 427, 442 (S.D. Tex. 2002)
in their individual capacities, suffered a financial loss of   (Harmon, J.) ("The SEC has indicated that generally a
approximately $420,000, and Stephen Rakower                    group of investors appointed as Lead Plaintiffs should
suffered a financial loss of $522,573. Id. at 2. Applied       be no larger than three to five persons."); see also In re
Investor Group further contends that the movants have          Baan Co. Sec. Litig., 186 F.R.D. 214, 224 (D.D.C. 1999)
filed a Joint Declaration attesting to their understanding     ("[A] court generally should only approve a group that is
of the responsibilities as lead plaintiff and their            small enough to be capable of effectively managing the
agreement to work together as a group prior to the filing      litigation and the lawyers . . . . ordinarily this should be
of the motion. Id. at 5.                                       no more than three to five persons, a number that will
                                                               facilitate joint decisionmaking and also help to assure
The Fifth Circuit case, Berger v. Compaq Comput.
                                                               that each group member has a sufficiently large stake in
Corp., 257 F.3d 475 (5th Cir. 2001), raises [*11] this
                                                               the litigation.").
concern about the appointment of a group of investors
to serve as lead plaintiffs:                                   Additionally, some courts "permit a group Lead Plaintiff
                                                               only where it involves a 'small number of members that
    Although the appointment of such a large group [39         share such an identity of characteristics, distinct from
    individuals] to serve as lead plaintiff is not before      those [*13] of almost all other class members, that they
    this court, it is notable that the Securities and          can almost be seen as being the same person.'" In re
    Exchange Commission has taken the position that            Landry's Seafood Rest., Inc., 2000 U.S. Dist. LEXIS
    a group of investors appointed to serve as lead            7005, 2000 WL 33999467 at *4 (S.D. Tex. Mar. 30,
    plaintiffs ordinarily should comprise no more than         2000) (Harmon, J.) (quoting Aronson v. McKesson
    three to five persons. See In re Baan Co. Sec.             HBOC, Inc., 79 F. Supp. 2d 1146, 1153-54 (N.D. Cal.
    Litig., 186 F.R.D. 214, 224 (D.D.C. 1999). In that         1999)). Where unrelated members of a group move for
    case, the district court refused to appoint a twenty-      appointment as lead plaintiff, courts consider: (1) the
    member group, citing the "particular concern               existence of a pre-litigation relationship among the
    [which] arises when lead plaintiff status is sought by     members; (2) the group members' participation in the
    a 'group' of persons who were previously                   litigation so far; (3) plans for cooperation; (4) the
    unaffiliated, each of whom have [sic ] suffered            sophistication of the group members; and (5) whether
    modest losses, and who thus have no                        the group members chose outside counsel, and not vice
    demonstrated incentive or ability to work together to      versa. See Marcus v. J.C. Penney Co., Inc., 2014 U.S.
    control the litigation." Id. Likewise, in In re Waste      Dist. LEXIS 197529, 2014 WL 11394911 at *6 (E.D.
    Mgmt., Inc. Sec. Litig., 128 F. Supp. 2d 401, 413
                                                               Tex. 2014). The general rationale behind a small,
    (S.D. Tex. 2000), the court concluded that "the
                                                               cohesive group is to prevent "lawyer-driven" litigation
    strictest approach, requiring at maximum a small           with counsel recruiting members that have no
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 9 of Page
                                                                             126 5 of 6
                                          2018 U.S. Dist. LEXIS 16801, *13

relationship to each other and less of a stake in the        further contends that no individual member of Applied
litigation. Enron, 206 F.R.D. at 442; Baan, 186 F.R.D. at    Investor Group moved for appointment as sole-lead
224. The movant must demonstrate the cohesiveness of         plaintiff by the October 4, 2017 deadline. Id. at 18.
its purported group. Buettgen v. Harless, 263 F.R.D.
378, 381 (N.D. Tex. 2009); Enron, 206 F.R.D. at 441.         Both members of Applied Investor Group, Stephen
                                                             Rakower and Kristen and Gregory Knight, each have
Applied Investor Group currently consists of twelve          greater financial losses than Rougier. However, within
movants: three married couples and one unrelated             the Fifth Circuit, courts view with suspicion the hand-
individual. Moreover, Kristen Knight, one of the             picking of group members to serve as sole-lead plaintiff.
movants, moves as a representative for five different        See Marcus v. J.C. Penney Co., Inc., 2014 U.S. Dist.
entities. The three couples and the one individual have      LEXIS 197529, 2014 WL 11394911 at *6 (E.D. Tex.
no pre-litigation relationship with each other based on      Feb. 28, 2014) ("Because Mr. Webb [a group member]
more than the losing investments at issue in this case.      did not individually submit a motion for lead plaintiff, his
The movants have filed a Joint Declaration                   consideration for appointment as lead plaintiff rises and
attesting [*14] that they agree to function as a cohesive    falls with the group."); Buettgen, 263 F.R.D. at 382
group and provide a basic plan for working together in       ("[T]he Buettgen [*16] Group's motion is undermined by
this litigation. (Instrument No. 20-1). For instance, the    the group's invitation to the Court to hand-pick one of its
Joint Declaration states that the movants "have a            constituents to serve as lead plaintiff if the Court deems
dedicated conference call line for this case. We also        the Buettgen Group inappropriate. Such a 'willingness to
have a group email list available to us in order to          abandon the group only suggests how loosely it was put
communicate with each other with or without counsel          together.'" (quoting Tsirekidze, 2008 U.S. Dist. LEXIS
present." Id. at 4. However, Applied Investor Group          118562, 2008 WL 942273 at *3)). Neither Stephen
admits that the movants "agreed to proceed together          Rakower nor the Knights has moved for appointment as
because we each suffered significant losses in our           sole-lead plaintiff. Therefore, the Court will not consider
investments in Applied Optoelectronics, Inc. and would       the suggestion that it select one member of the group.
like the opportunity to participate in this action as Lead   The Court will consider the motion of the collective
Plaintiffs." Id. at 5. Based on the evidence provided and    group.
the statements by counsel at the hearing, it appears that
legal counsel for the group cobbled the movants              The PSLRA operates to ensure that plaintiffs control the
together. See Tsirekidze v. Syntax-Brillian Corp., 2008      litigation, not the lawyers. Enron, 206 F.R.D. at 442. The
U.S. Dist. LEXIS 118562, 2008 WL 942273 at *3 (D.            Applied Investor Group has failed to show that its group
Ariz. Apr. 7, 2008) ("[W]hen unrelated investors are         has a pre-litigation relationship based on more than the
cobbled together, the clear implication is that counsel,     losing investments at issue in this case. Instead,
rather than the parties, are steering the litigation.").     counsel for the Applied Investor Group cobbled together
                                                             a group of unrelated people and gave them a common
Applied Investor Group argues that if the Court is           name. While members of the group submitted a Joint
inclined to appoint only one member of the Applied           Declaration asserting their desire to together litigate the
Investor Group as Lead Plaintiff, each member of the         case as lead plaintiffs, the Joint Declaration provides no
group stands ready and willing to serve as sole-Lead         mechanism for resolving disputes. Indeed, the movants
Plaintiff. (Instruments No. 23 at 7; No. 20-1 at 5). [*15]   assert that each stands ready and willing to abandon
Applied Investor Group has specifically noted that           the group and serve as sole-lead [*17] plaintiff. The
member Stephen Rakower, who suffered a total                 Court finds that Applied Investor Group is not the most
financial loss of $522,573, and member Kristen and           adequate plaintiff.
Gregory Knight, who individually suffered a total
financial loss of approximately $420,000, both have a        Lawrence Rougier is the movant with the next highest
larger financial interest than any other competing           financial interest. The Court finds that Rougier meets
movant. (Instrument No. 19 at 3).                            the typicality and adequate representation requirements
                                                             of Rule 23. Rougier demonstrated he purchased shares
Rougier asserts that since the individual members of the     of Optoelectronics during the class period, as did the
Applied Investor Group have moved together, the Court        other class members, which subsequently lost
should not allow them to desert the remainder of the         significant value as a result of Defendants' alleged
group    and     seek    lead     plaintiff appointment      conduct. Rougier asserts that he is not subject to any
independently. (Instrument No. 18 at 17). Rougier            special defenses which Defendants might assert against
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 10 ofPage
                                                                               126 6 of 6
                                          2018 U.S. Dist. LEXIS 16801, *17

him nor has Applied Investor Group noted any. Finally,
there is no evidence of any conflicts between Rougier
and other class members. Rougier has established that
he is the presumed most adequate plaintiff.

Accordingly the Court GRANTS Lawrence Rougier's
Motion for Appointment as Lead Plaintiff. (Instrument
No. 6).


III.

The PSLRA provides that the "most adequate plaintiff
shall, subject to the approval of the court, select and
retain counsel to represent the class." 15 U.S.C. § 78u-
4(a)(3)(B)(v). The Court should only interfere with a lead
plaintiff's selection when necessary to "protect the
interests of the class." 15 U.S.C. § 78u-
4(a)(3)(B)(iii)(II)(aa). Rougier seeks to appoint Levi &
Korsinsky, [*18] LLP as lead counsel and Kendall Law
Group, PLLC as liaison counsel. (Instrument No. 9 at
10). Rougier has submitted the resumes of the firms that
attest to the firms' experience in the area of securities
litigation. The Court has reviewed the resume of each
firm and is satisfied that each firm could adequately
represent the plaintiff class in this action.


IV.

For the foregoing reasons, IT IS HEREBY ORDERED
that Applied Investor Group's Motion for Appointment of
Lead Plaintiff and Lead Counsel is DENIED,
(Instrument No. 5), and Lawrence Rougier's Motion for
Appointment of Lead Plaintiff and Approval of Lead
Plaintiff's Choice of Counsel (Instrument No. 8) is
GRANTED.

The Clerk shall enter this Order and provide a copy to
all parties.

SIGNED on this the 22nd day of January, 2018, at
Houston, Texas.

/s/ Vanessa D. Gilmore

VANESSA D. GILMORE

UNITED STATES DISTRICT JUDGE


   End of Document
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 11 of 126


     Positive
As of: October 30, 2018 2:07 PM Z


                                       Benbow v. Aspen Tech., Inc.
                            United States District Court for the Eastern District of Louisiana
                                April 11, 2003, Decided ; April 11, 2003, Filed, Entered
                                     CIVIL ACTION NO. 02-2881 SECTION "A" (3)

Reporter
2003 U.S. Dist. LEXIS 6568 *; 2003 WL 1873910
                                                              could proceed. But their claims, state and federal, arose
MICHAEL S. BENBOW, ET AL VERSUS ASPEN
                                                              from the same factual circumstances, and therefore
TECHNOLOGY, INC.
                                                              required the same discovery generally. Thus, lifting the
                                                              mandatory stay as to the state law claims was
Subsequent History: Motion granted by, in part, Motion
                                                              tantamount to lifting the stay as to the federal securities
denied by, in part, Dismissed by, in part Benbow v.
                                                              claim. There was nothing in the legislative history or the
Aspen Tech., Inc., 2003 U.S. Dist. LEXIS 10572 (E.D.
                                                              text of the PSLRA that suggested Congress intended to
La., June 6, 2003)
                                                              exempt federal securities actions in which there
Disposition: [*1] Plaintiffs' motion to compel discovery      happened to be diversity of citizenship complementing
denied since all discovery and other proceedings stayed       the shareholders' state law claims. The shareholders
pending resolution of defendant's motion to dismiss.          failed to demonstrate that the outstanding discovery was
Defendant's request for fees and costs denied.                anything other than general discovery applicable to all of
                                                              their claims, as opposed to particularized discovery
                                                              purposefully aimed at eliminating a problem in proof
Core Terms                                                    created by the automatic stay. Finally, the shareholders
                                                              had not demonstrated that they would suffer any undue
discovery, plaintiffs', Securities, state law claim, motion
                                                              prejudice.
to dismiss, federal securities, proceedings, undue
prejudice, automatic stay, particularized, state court,
                                                              Outcome
lawsuits, circumstances, automatic stay provision,
                                                              The shareholders' motion to compel discovery was
legislative history
                                                              since all discovery and other proceedings were pending
                                                              the resolution of the corporation's motion to dismiss.
Case Summary                                                  The corporation's request for fees and costs was
                                                              denied.

Procedural Posture
                                                              LexisNexis® Headnotes
Plaintiffs, shareholders, sued defendant corporation in
state court under federal securities law and state law.
The corporation removed to federal court. It then moved
to dismiss. The shareholders, knowing their federal
securities claim was subject to the automatic stay of
                                                                  Securities Law > Civil Liability
discovery provided by 15 U.S.C.S. § 78u-4(b)(3)(B),
                                                                  Considerations > Securities Litigation Reform &
while the corporation's motion to dismiss was pending,
                                                                  Standards > General Overview
filed a motion to compel. The corporation moved for
fees and costs.
                                                              HN1[ ] Civil Liability Considerations, Securities
                                                              Litigation Reform & Standards
Overview
The shareholders argued that their state law claims
                                                              See 15 U.S.C.S. § 78u-4(b)(3)(B).
were not subject to the Private Securities Litigation
Reform Act of 1995 (PSLRA) provision for automatic
stay, and that discovery pertinent their state law claims
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 12 ofPage
                                                                              126 2 of 7
                                           2003 U.S. Dist. LEXIS 6568, *1

    Securities Law > Civil Liability                         § 78u-4(b)(3)(D) in pari materia compels the conclusion
    Considerations > Securities Litigation Reform &          that the former, contemplates a stay of all discovery and
    Standards > General Overview                             other proceedings in the federal court during the
                                                             pendency of a motion to dismiss. In the case of a class
HN2[ ] Civil Liability Considerations, Securities            action, § 78u-4(b)(3)(D) provides the contingency
Litigation Reform & Standards                                available for liberal use as necessary to reach out and
                                                             enjoin parallel state court proceedings used to
The 15 U.S.C.S. § 78u-4(b)(3)(B) automatic stay is           circumvent the former provision (i.e., 15 U.S.C.S. § 78u-
clearly triggered in the circumstances, where there is (1)   4(b)(3)(B)'s automatic stay).
a private action, (2) which arises under Securities
Exchange Act of 1934 ch. 2B, and (3) in which a motion
to dismiss is pending.
                                                                 Governments > Legislation > Interpretation

                                                             HN6[   ] Legislation, Interpretation
    Securities Law > Civil Liability
    Considerations > Securities Litigation Reform &          It is generally presumed that Congress acts intentionally
    Standards > General Overview                             and purposefully when it includes particular language in
                                                             one section of a statute but omits it in another.
HN3[ ] Civil Liability Considerations, Securities
Litigation Reform & Standards
                                                                 Civil Procedure > ... > Entry of Judgments > Stays
Under 15 U.S.C.S. § 78u-4(b)(3)(B) discovery is stayed
                                                                 of Judgments > Automatic Stays
from the filing of the complaint until the court has
determined the sufficiency of the plaintiff's pleading,
                                                                 Governments > Federal Government > US
unless the plaintiff can establish one of the exceptions
                                                                 Congress
to the stay provision.
                                                                 Securities Law > Civil Liability
                                                                 Considerations > Securities Litigation Reform &
    Securities Law > Civil Liability                             Standards > General Overview
    Considerations > Securities Litigation Reform &
    Standards > General Overview                             HN7[   ] Stays of Judgments, Automatic Stays

HN4[ ] Civil Liability Considerations, Securities            Nothing in the language of the Private Securities
Litigation Reform & Standards                                Litigation Reform Act of 1995 or its legislative history
                                                             supports giving more weight to the delay inherent in the
See 15 U.S.C.S. § 78u-4(b)(3)(D).                            automatic stay provision because a case is unusually
                                                             complex. It is well-known that securities actions vary in
                                                             size from small lawsuits to large consolidations and that
                                                             motions to dismiss might not be resolved for many
    Civil Procedure > Special Proceedings > Class
                                                             months, or years, after the initial complaint is filed.
    Actions > Voluntary Dismissals
                                                             Congress could have enacted a law that considered the
    Securities Law > Civil Liability                         amount of delay and the size of the litigation when
    Considerations > Securities Litigation Reform &          determining whether a stay of discovery should be
    Standards > Stays of Discovery                           imposed. But Congress did not enact such a law and it
                                                             is beyond the authority of a court to rewrite the statute in
    Securities Law > Civil Liability                         order to take such policy considerations into account.
    Considerations > Securities Litigation Reform &
    Standards > General Overview
                                                                 Securities Law > Civil Liability
HN5[   ] Class Actions, Voluntary Dismissals                     Considerations > Securities Litigation Reform &
                                                                 Standards > Stays of Discovery
Reading 15 U.S.C.S. § 78u-4(b)(3)(B) and 15 U.S.C.S.
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 13 ofPage
                                                                             126 3 of 7
                                         2003 U.S. Dist. LEXIS 6568, *1

   Securities Law > Civil Liability                       which the defendant filed a formal reply. Having [*2]
   Considerations > Securities Litigation Reform &        considered the memoranda, the argument of counsel
   Standards > General Overview                           and the applicable law, the Court denies the plaintiffs'
                                                          motion to compel for the following reasons.
HN8[ ] Securities Litigation Reform & Standards,
Stays of Discovery
                                                          BACKGROUND
"Undue prejudice" is defined as improper or unfair
treatment amounting to something less than irreparable    Initially, plaintiffs filed suit in state court against Aspen
harm. Prejudice caused by the delay inherent in the       pursuant to Federal securities law and state law,
discovery stay of the Private Securities Litigation       claiming that it lured the plaintiffs into selling it a
Reform Act of 1995 cannot be "undue" prejudice            computer software company by making fraudulent
because it is prejudice which is neither improper nor     misrepresentations that its securities would be
unfair. Undue prejudice has been found where the          immediately registered by the Securities and Exchange
defendants might be shielded from liability in the        Commission ("SEC"), and thus, immediately marketable.
absence of the requested discovery. Even if exceptional   Aspen removed the matter to this Court on the basis of
circumstances exist, the movant must also show that       federal question and diversity jurisdiction. The
particularized discovery is necessary to remedy a         defendant filed a motion for more definite statement, 1
problem. General requests to open all discovery do not
satisfy this burden.                                      [*3] the Court entered a scheduling order, 2
                                                          and plaintiffs filed a Supplemental and Amended
Counsel: For MICHAEL S BENBOW, JAMES B                    Complaint. 3
BASSICH, ROBERT W PHILLPOTT, KENNETH P
CALLOWAY, plaintiffs: Eugene G. Taggart, Terrence          Thereafter on December 20, 2002, Aspen filed a Motion
George O'Brien, Melvin I. Schwartzman, Taggart,           to Dismiss Plaintiffs' Supplemental and Amended
Morton, Ogden, Staub, Rougelot, & O'Brien, LLC, New       Complaint premised upon lack of standing, failure to
Orleans, LA.                                              sufficiently allege scienter, and failure to sufficiently
                                                          allege detrimental reliance, inter alia. 4
For ASPEN TECHNOLOGY INC, defendant: Glenn                 Aspen's motion to dismiss is presently under
Michael Farnet, Kean, Miller, Hawthorne, D'Armond,        submission pending determination by the district judge.
McCowan & Jarman, LLP, Baton Rouge, LA.
For ASPEN TECHNOLOGY INC, defendant: Julie
Parelman Silbert, Kean, Miller, Hawthorne, D'Armond,      CONTENTIONS OF THE PARTIES
McCowan & Jarman, LLP, New Orleans, LA.
For ASPEN TECHNOLOGY INC, defendant: Justin J.
Daniels, Skadden, Arps, Slate, Meagher & Flom, LLP,
                                                          1 See Defendant's Motion for More Definite Statement filed
Boston, MA.
                                                          October 17, 2002 [Rec. Doc. No. 4]; Order dated November
                                                          20, 2002 (granting Aspen's Motion for More Definite Statement
Judges: DANIEL E. KNOWLES, III, UNITED STATES
                                                          [Rec. Doc. No. 10].
MAGISTRATE JUDGE.
                                                          2 See Scheduling Order dated November 19, 2002 [Rec. Doc.
Opinion by: DANIEL E. KNOWLES, III                        No. 19].

                                                          3 See Plaintiffs' Amended Complaint filed November 27, 2002
Opinion
                                                          [Rec. Doc. No. 12].

                                                          4 See  Aspen's Motion and Memorandum in Support of Motion
                                                          to Dismiss and Aspen's Reply filed January 31, 2003 (citing
MEMORANDUM RULING                                         the Private Securities Litigation Reform Act of 1995
                                                          ("PSLRA"), Pub. L. No. 104-67, 109 Stat. 7 and Nathenson v.
Plaintiffs' Motion to Compel Discovery (Rec. Doc. No.
                                                          Zonagen, Inc., 267 F.3d 400, 406 (5th Cir. 2001) for the
23) came on for hearing before the undersigned on         proposition that Congress passed the PSLRA for the purpose
Wednesday, April 9, 2003. Defendant Aspen                 of preventing the abuse of federal securities laws by private
Technology, Inc. ("Aspen") filed formal opposition to     plaintiffs) [Rec. Doc. Nos. 16 and 22].
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 14 ofPage
                                                                              126 4 of 7
                                            2003 U.S. Dist. LEXIS 6568, *3

Plaintiffs recognize that their claim pursuant to Federal         dismiss, unless the court finds upon the motion of
securities laws is subject to the automatic stay of               any party that particularized discovery is necessary
discovery provided by 15 U.S.C. § 78u-4(b)(3)(B) of the           to preserve evidence or to prevent undue prejudice
PSLRA while Aspen's Motion to Dismiss remains                     to that party.
pending. However, plaintiffs argue that their state law
claims of fraudulent/negligent misrepresentation and          15 U.S.C. § 78u-4(b)(3)(B) (emphasis added). HN2[ ]
breach of contract are not subject to the PSLRA's             The [*6] § 78u-4(b)(3)(B) automatic stay is clearly
provision for automatic stay, and [*4] that discovery         triggered in the circumstances, where there is (1) a
pertinent their state law claims may proceed. Plaintiffs      private action, (2) which arises under Chapter 2B of the
cite the Lapicola v. Alternative Dual Fuels, Inc., 2002       1934 Securities Act, and (3) in which a motion to
U.S. Dist. LEXIS 5941, 2002 WL 531545 (N. D. Tex              dismiss is pending. All three requirements of the statute
April 5, 2001) (Kaplan, M.J.) and argue that they have        are met in this case, and thus, the filing of Aspen's
already responded to the motion to dismiss, the matter        motion to dismiss on December 20, 2002 triggered the
is under submission, and thus, discovery relative to their    imposition of § 78u-4(b)(3)(B)'s automatic stay.
state law claims cannot be used to defeat Aspen's
motion to dismiss. Moreover, plaintiffs submit that their     The sole issue before the undersigned is whether
requests are particularized and responses are                 discovery at issue regarding the plaintiffs' state law
necessary to prevent undue prejudice. In support of           claims are stayed. The Court observes that in addition
their claim of undue prejudice, plaintiffs refer to the       to staying all discovery, the quoted language of the
pretrial scheduling order which sets an expert report         provision clearly contemplates a stay of other
deadline of April 23, 2003, a discovery deadline of June      proceedings.
23, 2003, and an August 4, 2003 trial date.
                                                              In Newby v. Enron Corporation, 188 F. Supp. 2d 684
For its part, Aspen highlights that plaintiffs' state law     (S.D. Tex. 2002), Judge Rosenthal observed that:
claims parrot their federal counterparts inasmuch as the
                                                                  HN3[ ] Discovery is stayed from the filing of the
federal and state claims arise out of precisely the same
                                                                  complaint until the court has determined the
conduct. Aspen submits that the plaintiffs' lawsuit is the
type of baseless litigation that Congress sought to               sufficiency of the plaintiff's pleading, unless the
curtail by enacting the PSLRA and that one of the                 plaintiff can establish one of the exceptions. See S.
                                                                  Rep. 104-94, at 14 (1995), reprinted in 1995
legislation's procedural barriers is the "Stay of Discovery
                                                                  U.S.S.C.A.N. 679, 693 (discovery should "be
Provision." The defendant contends that this is not
                                                                  permitted in securities class actions only after the
an [*5] exceptional case involving particularized
                                                                  court has sustained the [*7] legal sufficiency of the
discovery necessary to preserve evidence or to prevent
                                                                  complaint"); In re Carnegie Int'l Corp. Secs. Litig.,
undue prejudice, and thus, its motion to dismiss triggers
                                                                  107 F. Supp. 2d 676, 681 (D. Md. 2000) ("Until the
imposition of the stay all discovery. See 15 U.S.C. §
                                                                  opportunity to test the sufficiency of the complaint
77z-1(b)(1)and 78u-4(b)(3)(B). Aspen notes that the
                                                                  has passed, the congressional intent in clear -- no
discovery requests propounded on December 19, 2001,
                                                                  discovery should commence.").
prior to the filing of plaintiff's motion to dismiss, are
hardly particularized, but rather contemplate the
                                                              Id. at 709 (emphasis in original).
plaintiffs' state and federal claims, which arise out of a
common set of facts. Aspen's position is that the
                                                              Indeed, the Securities Litigation Uniform Standard Act of
plaintiffs' motion to compel discovery with regard to their
                                                              1998 provides, in part that:
state law claims is tantamount to an "end run" around
the PSLRA's automatic stay provision.                             HN4[ ] [A] court may stay discovery proceedings
                                                                  in any private action in State court, as is necessary
                                                                  in aid of its jurisdiction, or to protect or effectuate its
ANALYSIS                                                          judgments, in action subject to a stay of discovery
                                                                  pursuant to this paragraph.
The relevant section of the PSLRA provides that:
                                                              15 U.S.C. § 78u-4(b)(3)(D). The legislative history of the
    HN1[ ] In any private litigation arising under this
                                                              above-quoted section indicates that Congress enacted §
    chapter, all discovery and other proceedings shall
                                                              78u-4(b)(3)(D) as a tool to be used as necessary to stay
    be stayed during the pendency of any motion to
                                                              proceedings/discovery in state court used to circumvent
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 15 ofPage
                                                                              126 5 of 7
                                            2003 U.S. Dist. LEXIS 6568, *7

the automatic stay provisions of the PSLRA. House              discovery with the hope of finding a sustainable claim." 5
Report 105-640 explains that:
                                                                [*10] The Court now turns to plaintiffs' argument the
    [Section 78u-4(b)(3)(D)] amends Section 27(b) of           automatic stay provision has no application in this
    the Securities Act of 1933 to include a provision to       relatively uncomplicated lawsuit involving individual
    prevent plaintiffs from circumventing the stay of          private litigation. Essentially plaintiffs contend that
    discovery under the [*8] Reform Act by using State         because this is not a consolidation of uniquely massive
    court discovery proceedings in any private action in       proportion or complex class action litigation, the
    a State court as necessary in aid of its jurisdiction,     PSLRA's stay provision, the purpose of which was
    to protect or effectuate its judgments …. Because          diffuse the abuses attendant to complex federal
    circumvention of the stay of discovery of the              securities litigation of class action proportion, is not
    Reform Act is a key abuse that this litigation is          applicable to the instant private litigation. Although class
    designed to prevent, the Committee intends that the        action litigation was one of Congress' concerns in
    courts use this provision liberally, so that the           enacting the PSLRA, the text does not support plaintiffs'
    preservation of the State court jurisdiction of limited    interpretation. For instance, subsection 21D(a) (i.e., 15
    individual securities fraud claims does not become         U.S.C. § 78u-4(a)) of the PSLRA is specifically limited to
    a loophole through which the trial bar can engage in       class actions. However, subsection 21D(b) contains no
    discovery not subject to the stay of the Reform Act.       such limitation. HN6[ ] "It is generally presumed that
                                                               Congress acts intentionally and purposefully when it
H. R. Rep. 105-640. HN5[ ] Reading § 78u-4(b)(3)(B)            includes particular language in one section of a statute
and § 78u-4(b)(3)(D) in pari materia compels the               but omits it in another," 6
conclusion that the former, contemplates a stay of all
discovery and other proceedings in the federal court            and therefore, plaintiffs' suggestion that the automatic
during the pendency of a motion to dismiss. In the case        stay provision of subsection 21D(b) should not apply
of a class action, § 78u-4(b)(3)(D) provides the               here because this case does not involve either complex
contingency available for liberal use as necessary to          or class [*11] action litigation must be rejected.
reach out and enjoin parallel state court proceedings          Moreover, the observations of the district judge in In re
used to circumvent the former provision (i.e., § 78u-          Initial Pub. Offering Sec. Litig., 236 F. Supp. 2d 286 (S.
4(b)(3)(B)'s automatic stay).                                  D. N. Y. 2002) are on point, to wit:

The Court is not persuaded by the argument that the                   HN7[ ] Nothing in the language of the PSLRA or
automatic stay operates unfairly [*9] in this instance                its legislative history supports giving more weight to
because it effectively penalizes the plaintiffs for alleging          the delay inherent in the automatic provision
a federal securities law claim in conjunction with their              because the case is unusually complex. It is well-
state law claims. It is true that had plaintiffs chosen to            known that securities actions vary in size from small
forego filing a federal securities law claim and to                   lawsuits to large consolidations and that motions to
proceed solely with their state law claims, the PSLRA,                dismiss might not be resolved for many months, or
by its own terms, would not apply and there would be no               years, after the initial complaint is filed. Congress
automatic stay of discovery in this case. However,                    could have enacted a law that considered the
plaintiffs chose to invoke the Act and claim a violation of           amount of delay and the size of the litigation when
federal securities laws, and therefore, plaintiffs                    determining whether a stay of discovery should be
necessarily subject themselves to the dictates of the                 imposed. But Congress did not enact such a law
PSLRA.                                                                and it is beyond the authority of this Court to rewrite

This Court finds nothing in the text of the statute or its
legislative history, that suggests that Congress intended
to except federal securities actions in which there            5 Inre CFS-Related Securities Fraud Litigation, 213 F.R.D.
happens to be both diversity of citizenship and pendent        435, 2003 U.S. Dist. LEXIS 2644, 2003 WL 546680 (N. D. Ok.
state law claims. To the contrary, "legislative history        2003).
indicates that the purpose of the PSLRA is to shield
                                                               6 See Peavy v. WFAA-TV, Inc., 221 F.3d 158, 169 (5th Cir.
parties from baseless lawsuits and prevent plaintiffs
from filing frivolous lawsuits with the aim of conducting      2000) (quoting BFP v. Resolution Trust Corporation, 511 U.S.
                                                               531, 537, 128 L. Ed. 2d 556, 114 S. Ct. 1757 (1994)) (internal
                                                               quotation marks omitted).
           Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 16 ofPage
                                                                                 126 6 of 7
                                               2003 U.S. Dist. LEXIS 6568, *11

      the statute in order to take such policy                         Lichtenstein, 917 F. Supp. 717, 720 (S. D. Cal.
      considerations into account. See Artuz v. Bennett,               1996)). "Prejudice caused by the delay inherent in
      531 U.S. 4, 10, 148 L. Ed. 2d 213, 121 S. Ct. 361                the PSLRA's discovery stay cannot be 'undue'
      (2000) ("Whatever merits these and other policy                  prejudice because it is prejudice which is neither
      arguments may have, it is not the province of this               improper nor unfair." In re CFS, 179 F. Supp. 2d
      Court to rewrite the statute to accommodate                      1260, 1265 (N. D. Okla. 2001). Undue prejudice
      them.").                                                         has been found "where defendants might be
                                                                       shielded from liability in the absence of the
 [*12] In re: Initial Public Offering, 236 F. Supp. 2d at              requested discovery." Vacold, 2001 U.S. Dist.
287.                                                                   LEXIS 1589, [WL], at * 6; see In re CFS, 179 F.
                                                                       Supp. 2d at 1266-67; see also Global Intellicom,
Although plaintiffs characterize their discovery requests              Inc. v. Thomson Kernaghan & Co., 1999 U.S. Dist.
as particularized, a review of the record reveals that the             LEXIS 5439, 99 CIV 342, 1999 WL 223158, at * 1-2
discovery was propounded prior to the filing of the                    (S. D. N. Y. April 16, 1999) (allowing the plaintiff
defendant's Motion to Dismiss, and thus, constitutes                   corporation to obtain discovery related to the
general discovery addressing all of the plaintiffs' claims             defendant's efforts to take over the plaintiff,
against Aspen (i.e., state and federal claims). Plaintiffs'            because those actions, if successful, would moot
motion does not list any specific discovery items or                   the plaintiff's lawsuit).
categories of discovery that are in danger of being
destroyed or that must be produced in order to prevent                 Even if exceptional circumstances exist, the movant
undue prejudice. Review of the plaintiffs' Supplemental                must also show that particularized discovery is
and Amending Complaint reveals that the facts                          necessary to remedy a problem. General requests
underlying the plaintiffs' state law claims similarly                  to open all discovery do [*15] not satisfy this
constitute the res gestae of the federal securities' [*13]             burden.
law violation alleged against Aspen. Currently, the
district judge is in the midst of determining the                 Sarantakis, 2002 U.S. Dist. LEXIS 14349, [WL] at * 1-2.
sufficiency of the core allegations of securities fraud in        8

this case, inter alia, In the absence of an exception to
the automatic stay provision, all discovery and other             The plaintiffs in this case rely primarily on several district
proceedings are stayed as a matter of law until the               court cases in which the automatic stay was lifted, to
Court determines whether the plaintiffs' pleadings pass           wit: Lapicola v. Alternative Dual Fuels, Inc., 2002 U.S.
PSLRA muster. The purpose of the PSLRA is, in part, to            Dist. LEXIS 5941, [WL] (N. D. Tex.), Tobias Holdings,
prevent the defendant from incurring any discovery                Inc. v. Bank United Corp., 177 F. Supp. 2d 162 (S. D. N.
costs until there has been a judicial determination of the        Y. 2001), and Fazio v. Lehman Bros., Inc., 2002 U.S.
sufficiency of the pleadings. 7                                   Dist. Lexis 15157 (N. D. Ohio May 16, 2002). The Court
                                                                  has reviewed these cases and find them unpersuasive.
Addressing the exceptions to § 78u-4(b)(3)(B)'s
automatic stay, the court in Sarantakis v. Frank Dominic          Specifically, Lapicola is inapposite both factually and
Gruttadauria, 2002 U.S. Dist. LEXIS 14349, 2002 WL                sub judice. The issue presented [*16] in Lapicola was
1803750 (N. D. Ill. August 5, 2002) aptly characterized           the applicability of § 78u-4(b)(3)(D) to private individual
"undue prejudice" and "particularized discovery," as              lawsuits brought in state court. Moreover, unlike the
follows:                                                          case at bar, because the plaintiffs' state law claims
                                                                  pending in state court did not mirror the federal
      HN8[ ] "Undue prejudice" has been defined as                securities' claim pending in federal court, the court
      '"improper or unfair treatment' amounting to                refused to stay proceedings in the parallel state court
      something less than irreparable [*14] harm.'"
      Vacold LLC v. Cerami, 2001 U.S. Dist. LEXIS 1589,
      2001 WL 167704, at * 6 (S. D. N. Y. February 16,
                                                                  8 See also In re: CFS-Related Securities Fraud Litigation, 179
      2001) (quoting Medical Imaging Ctrs. of Am., Inc. v.
                                                                  F. Supp. 2d at 1265 (Simple delay inherent in the PSLRA's
                                                                  discovery stay "is prejudice which has been mandated by
                                                                  Congress after a balancing of the various policy interests at
7 See,   e.g., In Re CFS, 2003 U.S. Dist. LEXIS 2644, [WL] at *   stake in securities litigation, including the plaintiff's need to
11.                                                               collect and preserve evidence.").
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 17 ofPage
                                                                              126 7 of 7
                                               2003 U.S. Dist. LEXIS 6568, *16

proceeding. Lapicola, 2002 U.S. Dist. LEXIS 5941, [WL]             have not articulated any prejudice, aside from that which
at * 1. 9                                                          is inherent in the fact that the PSLRA imposes a stay in
                                                                   this case (i.e., simple delay). In the absence of
Assuming arguendo that the rationale underpinning the              exceptional circumstances, plaintiff's have failed
holding of the Tobias Holdings case stands on firm                 demonstrate that they will suffer any undue prejudice.
ground, the decision does not support plaintiffs'
argument under the circumstances of this particular                Accordingly and for all of the foregoing reasons, (1)
case. Tobias Holdings stands for the proposition [*17]             plaintiffs' motion to compel discovery is DENIED since
that § 78u-4(b)(3)(B)'s stay provision does not apply to           all discovery and other proceedings are STAYED
distinct state law claims with their own jurisdictional            pending the resolution of the defendant's Motion to
basis (diversity jurisdiction). Tobias Holdings, 177 F.            Dismiss and (2) defendant's request for fees and costs
Supp. 2d at 166-67. It is apparent that, in large part, the        is DENIED.
court's decision turned upon the fact that the plaintiff's
state law claims were distinct from and not merely state
analogs to the plaintiff's alleged federal securities              IT IS SO ORDERED.
violations.
                                                                   New Orleans, Louisiana this 11 day of April, 2003.
The Fazio case appears to be in conflict with then
overwhelming majority view. Moreover, the decision
                                                                   DANIEL E. KNOWLES, III
ignores the clear and precise language of the statute,
which requires stay of all discovery and other                     UNITED STATES [*19] MAGISTRATE JUDGE
proceedings pending the determination of the
sufficiency of the plaintiff's pleadings, permitting only
particularized discovery, and then, only after a showing             End of Document
of exceptional circumstances.


CONCLUSION

It is clear that plaintiffs' claims, state and federal, arise
from precisely the same factual circumstances, and
therefore require the same discovery generally. Thus,
lifting the mandatory stay as to the closely related if not
substantially similar State claims would be tantamount
to lifting the stay as to the federal securities claim. There
is nothing [*18] in either the legislative history or the
text of the PSLRA that suggests Congress intended to
exempt federal securities actions in which there
happens to be diversity of citizenship complementing
plaintiffs' state law claims. Plaintiffs have failed to
demonstrate that the outstanding discovery is anything
other than general discovery applicable to all of their
claims against Aspen, as opposed to particularized
discovery purposefully aimed at eliminating a problem in
proof created by the automatic stay. Finally, plaintiffs



9 See  also Newby v. Enron Corporation, 2002 U.S. Dist. LEXIS
486 [WL] * 2-3 (S. D. Tex. May 1, 2002) (rejecting the
rationale of the court in Lapicola, and finding the Eighth
Circuit's decision in In re Bankamerica Corporation Securities
Litigation, 263 F.3d 795.802-03 (8th Cir. 2001) to be the better
reasoned approach).
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 18 of 126


     Positive
As of: November 6, 2018 7:57 PM Z


                                Blake Partners, Inc. v. Orbcomm, Inc.
                               United States District Court for the District of New Jersey
                                      June 2, 2008, Decided; June 2, 2008, Filed
                           Civ. Action No. 07-4517 (WHW), Civ. Action No. 07-4590 (WHW)

Reporter
2008 U.S. Dist. LEXIS 43061 *; Fed. Sec. L. Rep. (CCH) P94,740
                                                                 F. CLARKE, JR., LEAD ATTORNEY, SKADDEN,
BLAKE PARTNERS, INC., Individually and On Behalf of
                                                                 ARPS, SLATE, MEAGHER & FLOM. LLP, NEW YORK,
All Others Similarly Situated, Plaintiff, v. ORBCOMM,
                                                                 NJ.
INC., JEROME B. EISENBERG and ROBERT G.
COSTANTINI, Defendants. LORRAINE DOWDEN,                         For JEROME B. EISENBERG, ROBERT G.
Individually and On Behalf of All Others Similarly               COSTANTINI, (2:07-cv-04517-WHW-CCC),
Situated, Plaintiff, v. ORBCOMM, INC., JEROME B.                 Defendants: SAMUEL KADET, LEAD ATTORNEY,
EISENBERG, and ROBERT G. CONSTANTINI, JOHN                       SKADDEN, ARPS, SLATE, MEAGHER & FLOM. LLP,
DOES (1-100), and ABC, INC. (1-100), Defendants.                 NEW YORK, NY; WILLIAM F. CLARKE, JR., LEAD
                                                                 ATTORNEY, SKADDEN, ARPS, SLATE, MEAGHER &
Notice: NOT FOR PUBLICATION                                      FLOM. LLP, NEW YORK, NJ.
                                                                 For THE WEICHEL GROUP, (2:07-cv-04590-WHW-
Core Terms                                                       CCC), Movant: PETER S. PEARLMAN, COHN,
                                                                 LIFLAND, PEARLMAN, HERRMANN [*2] & KNOPF,
lead plaintiff, appointment, common stock, Securities,           LLP, SADDLE BROOK, NJ.
shares, per share, consolidate, class member,
purported, lead counsel, adequacy, courts, movant,               For LORRAINE DOWDEN, Individually and On Behalf
offering, class action, typicality, expending, largest,          of All Others similarly Situated, (2:07-cv-04590-WHW-
registration statement, financial interest, million shares,      CCC), Plaintiff: EVAN J. SMITH, LEAD ATTORNEY,
Declaration, requirements, liaison, notice                       BRODSKY & SMITH, LLC, CHERRY HILL, NJ.

Counsel: [*1] For THE WEICHEL GROUP, (2:07-cv-                   Judges: William H. Walls, United States Senior District
04517-WHW-CCC), Movant: PETER S. PEARLMAN,                       Judge.
LEAD ATTORNEY, COHN, LIFLAND, PEARLMAN,
HERRMANN & KNOPF, LLP, SADDLE BROOK, NJ.                         Opinion by: William H. Walls

For BLAKE PARTNERS, INC., Individually and On
Behalf of All Others Similarly Situated, (2:07-cv-04517-
                                                                 Opinion
WHW-CCC), Plaintiff: JEFFREY W. HERRMANN,
LEAD ATTORNEY, PETER S. PEARLMAN, COHN,
LIFLAND, PEARLMAN, HERRMANN & KNOPF, LLC,                        Walls, Senior District Judge
SADDLEBROOK, NJ.
                                                                 Erwin Weichel, David Peterson, and William Hunt (the
For LORRAINE DOWDEN, (2:07-cv-04517-WHW-                         "Weichel Group") move for (1) consolidation of Blake
CCC), Consol Plaintiff: EVAN J. SMITH, LEAD                      Partners, Inc. v. Orbcomm, Inc., Civ. Action No. 07-
ATTORNEY, BRODSKY & SMITH, LLC, CHERRY                           4517, and Dowden v. Obcomm, Inc., Civ. Action No. 07-
HILL, NJ.                                                        4590, (2) appointment as Lead Plaintiff under section 27
For ORBCOMM, INC., (2:07-cv-04517-WHW-CCC),                      of the Securities Act of 1933 (the "Securities Act"), and
Defendant: CARL GREENBERG, LEAD ATTORNEY,                        (3) approval of their selection of the law firms of
BUDD LARNER, PC, SHORT HILLS, NJ; SAMUEL                         Coughlin Stoia Geller Rudman & Robbins LLP
KADET, LEAD ATTORNEY, SKADDEN, ARPS, SLATE,                      ("Coughlin Stoia") and Abraham Fruchter & Twersky
MEAGHER & FLOM. LLP, NEW YORK, NY; WILLIAM                       LLP ("Abraham Fruchter") to serve as lead counsel and
                                                                 the law firm of Cohn Lifland Pearlman Herrmann &
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 19 ofPage
                                                                              126 2 of 8
                                           2008 U.S. Dist. LEXIS 43061, *2

Knopf LLP ("Cohn Lifland") to serve as liaison counsel.       omitted from the IPO filings." (Id. P 25.) Blake
Pursuant to Federal Rule of Civil Procedure 78, the            [*5] Partners claims that "on August 14, 2007,
Court decides this motion without oral argument. The          [Orbcomm] issued a press release announcing its
Court grants Weichel Group's motion in its entirety.          financial results for the second quarter of 2007," wherein
                                                              and thereafter Orbcomm "revealed that it was
                                                              experiencing weakening demand for its products and
FACTS AND PROCEDURAL HISTORY                                  services and was not adding subscribers at the rates it
                                                              had anticipated." (Id. P 26.)
On September 20, 2007, Plaintiff Blake Partners, Inc.
("Blake Partners") [*3] filed a putative class action "on     On September 25, 2007, Plaintiff Lorraine Dowden filed
behalf of a class of all persons other than defendants        a putative class action "on behalf of purchasers of the
who purchased the common stock of [Orbcomm, Inc.              common stock of [Orbcomm], who purchased or
("Orbcomm")] pursuant and/or traceable to [Orbcomm's]         otherwise acquired [Orbcomm's] common stock
initial public offering ("IPO") on or about November 3,       pursuant or traceable to [Orbcomm's] November 3, 2006
2006 through August 14, 2007," (Compl. (Civ. Action           [IPO] . . . through August 14, 2007," (Compl. (Civ. Action
No. 07-4517) ("Blake Partners Compl.") P 1), alleging         No. 07-4590) ("Dowden Compl.") P 1), alleging
violations of section 11 of the Securities Act, (id. PP 28-   violations of § 11 of the Securities Act, (id. PP 41-50), §
37), and § 15 of the Securities Act, (id. PP 38-41). Blake    12(a)(2) of the Securities Act, (id. PP 51-59), and § 15
Partners named as Defendants Orbcomm - "a satellite-          of the Securities Act, (id. PP 60-64). The named
based data communication company that operates a              Defendants consist of Orbcomm, Eisenberg, and
two-way wireless data messaging system optimized for          Constantini. (Id. PP 12-15.) According to Dowden, "[o]n
narrowband data communication worldwide," (id. P 7) -         November 3, 2006, [Orbcomm] conducted its IPO,"
Jerome B. Eisenberg - "Chief Executive Officer,               upon which it "filed a Registration Statement and
President and Director of [Orbcomm]," (id. P 8(a)) - and      Prospectus . . . with the SEC." (Id. P 18.) Quoting the
Robert G. Costantini - "Chief Financial Officer and Vice      same allegedly inaccurate Registration Statement
President of [Orbcomm]," (id. P 8(b)) (collectively, the      statements found in the Blake Partners Complaint,
"Defendants"). Blake Partners states that "[o]n or about       [*6] (id. PP 19-21; see Blake Partners Compl. PP 20-
October 30, 2006, [Orbcomm] filed with the SEC a Form         22), Dowden asserts:
S-1/A Registration Statement for the IPO," (id. P 18),             The statements . . . were materially false and
and that "[o]n or about November 3, 2006, the                      misleading when made because defendants failed
Prospectus with respect to the IPO . . . became effective          to disclose or indicate the following: (1) that
and, including the exercise of [*4] the over-allotment,            demand for [Orbcomm's] products was softening;
more than 9.2 million shares of [Orbcomm's] common                 (2) that certain end-users were delaying purchases;
stock were sold to the public, thereby raising more than           (3) that international sales were being negatively
$ 101 million," (id. P 19). According to Blake Partners,           impacted due to delays in developing and modifying
however, "[t]he Registration Statement contained untrue            regional applications; and (4) that [Orbcomm's]
statements of material facts, omitted to state other facts         definition of billable subscriber communicators
necessary to make the statements made not misleading               would have to be revised to reflect a more accurate
and was not prepared in accordance with the rules and              gauge of when communicators were activated and
regulations governing its preparation," (id. P 19). Blake          billing.
Partners alleges that certain specific statements
contained within the Registration Statement, (see id. PP      (Dowden Compl. P 22.) Dowden also notes Orbcomm's
20-22), "were each inaccurate statements of material          secondary equity offering on May 25, 2007, during
fact because they failed to disclose that demand for          which "[Orbcomm] and certain selling stockholders
[Orbcomm's] products was weakening as certain end-            [including Eisenberg, Eisenberg's son, and Constantini]
users were delaying purchases and international sales         sold an additional 7 million shares of [Orbcomm's] stock
were being negatively impacted by delays in modifying         to investors at a price of $ 11.50 per share, for gross
regional applications," (id. P 23). Moreover, Blake           proceeds of over $ 80 million." (Id. P 23.) Dowden then
Partners states that on May 25, 2007, Orbcomm held a          quotes from Orbcomm's August 14, 2007 press release
secondary offering of common, selling "7 million shares       entitled "ORBCOMM Reports Record Revenues and
of [Orbcomm] common stock for $ 11.50 per share," but         Narrows Net Loss in Second Quarter 2007," (id. P 24),
asserts that the secondary offering registration              and its August 14, 2007 earnings conference call with
statement also "did not disclose the facts that were          investors [*7] and financial analysts, (id. P 25), after
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 20 ofPage
                                                                               126 3 of 8
                                              2008 U.S. Dist. LEXIS 43061, *7

which Orbcomm's stock allegedly "declined $ 3.32 per                  subparagraph.
share, or 29.7 percent, to close on August 14, 2007 at $
7.86 per share, on unusually heavy trading volume," (id.          15 U.S.C. § 77z-1(a)(3)(B)(ii) (emphasis added).
P 26).
                                                                  Both actions, Blake Partners Compl. and the Dowden
The Weichel Group filed its motion for consolidation,             Compl., seek relief against the same defendants,
appointment as lead plaintiff and for approval of                 Orbcomm, Eisenberg, and Constantini, for violations of
selection of lead and liaison counsel on November 19,             sections 11, 12(a)(2) and 15 of the Securities Act. 15
2007. 1                                                           U.S.C. §§ 77k, 77l(a)(2) and 77o. Both actions allege
 Defendants filed a response to this motion on                    that plaintiffs purchased Orbcomm securities during the
December 6, 2007, and on December 17, 2007, the                   same time [*9] period, November 3, 3006 through
Weichel Group filed a reply.                                      August 14, 2007. Both actions present the same or
                                                                  similar theories for recovery, namely, that plaintiff
                                                                  investors purchased Orbcomm securities based on
DISCUSSION                                                        Defendants' materially false and misleading public
                                                                  statements and concealment of material information.
                                                                  The Court notes that Defendants have not opposed
I. Consolidation                                                  Weichel Group's motion to consolidate but opposes
                                                                  Weichel Group's appointment as lead plaintiff and
Consolidation is appropriate where there are actions              selection of lead counsel. Finding that these actions
involving common questions of law or fact. Fed. R. Civ.           arise from the same facts, the Court grants Weichel
P. 42(a); see Johnson v. Celotex Corp., 899 F.2d 1281,            Group's motion to consolidate.
1284 (2d Cir. 1990), cert. denied, 498 U.S. 920, 111 S.
Ct. 297, 112 L. Ed. 2d 250 (1990). Where there are
multiple class actions filed under the Private Securities         II. Appointment of Lead Plaintiff
Litigation Reform Act of 1995 2
                                                                  Weichel Group has timely filed its motion for
 ("PSLRA"), a court shall not appoint lead plaintiff until        appointment as lead plaintiff under 15 U.S.C. § 77z-
after it decides the motion for [*8] consolidation. The           1(a)(3)(A) and (B). Blake Partners published the first
PSLRA provides that:                                              notice regarding the pendency of these Actions on
                                                                  Business Wire, a national, business-oriented newswire
     If more than one action on behalf of a class
                                                                  service on September 20, 2007 in compliance with 15
     asserting substantially the same claim or claims
                                                                  U.S.C. § 77z-1(a)(3)(A)(I), which requires that a plaintiff
     arising under this subchapter has been filed, and
                                                                  who filed first to publish a notice to the class, within 20
     any party has sought to consolidate those actions
                                                                  days of filing the action, informing class members of
     for pretrial purposes or for trial, the court shall not
                                                                  their right to file a motion for appointment as Lead
     make the determination required by clause (I)
                                                                  Plaintiff. "Not later than 60 days after the date on which
     [regarding appointment of lead plaintiff] until after
                                                                   [*10] the notice is published, any member of the
     the decision on the motion to consolidate is
                                                                  purported class may move the court to serve as lead
     rendered. As soon as practicable after such
                                                                  plaintiff of the purported class." 15 U.S.C. § 77z-
     decision is rendered, the court shall appoint the
                                                                  1(a)(3)(A)(i)(II). Weichel moved for appointment as Lead
     most adequate plaintiff as lead plaintiff for the
                                                                  Plaintiff within the 60-day period.
     consolidated actions in accordance with this
                                                                  After Copper Rock withdrew its motion for appointment
1 Additionally,                                                   as lead plaintiff on November 29, 2007, no other
              on November 19, 2007, Class member Copper
Rock Capital Partners, LLC ("Copper Rock") filed a motion to      potential class member has moved or opposed Weichel
consolidate the actions, be appointed as lead plaintiff, and      Group's motion for appointment as lead plaintiff. Only
approve its choice of counsel, but withdrew that motion on        Defendants oppose this motion.
November 29, 2007.

2 The PSLRA governs "each private action arising under this       A. Standing
subchapter that is brought as a plaintiff class action pursuant
to the Federal Rules of Civil Procedure." 15 U.S.C. § 77z-        As a threshold matter, Weichel Group argues that
1(a)(1).
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 21 ofPage
                                                                               126 4 of 8
                                               2008 U.S. Dist. LEXIS 43061, *10

Defendants do not have standing to oppose their motion              Defendants do not have the best interest of the
for appointment of lead plaintiff. The Third Circuit noted,         members of the class at heart.
in dicta, a split of authority among the district courts as
to whether a defendant has standing to challenge the
adequacy of a lead plaintiff and his chosen counsel. In             B. Standard of Review for Appointment of Lead
re Merck & Co. Sec. Litig., 432 F.3d 261, 267 (3d Cir.              Plaintiff
2005). 3
                                                                    The PSLRA has established standards and procedures
 Despite the split, the Third Circuit explained that the            for selecting lead plaintiffs in securities fraud class
weight of authority denying standing made "sense                    actions. It instructs the court to "appoint as lead plaintiff
because defendants will rarely have the best interests of           the member or members of the purported plaintiff class
the class at heart." In re Merck Sec. Litig., 432 F.3d at           that the court determines to be most capable of
267 (citing 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II) (allowing           adequately representing [*13] the interests of class
only "a member of the purported plaintiff [*11] class" to           members." 15 U.S.C. § 77z-1(a)(3)(B)(i). The PSLRA
rebut the lead plaintiff presumptions)).                            then creates a rebuttable presumption that the most
                                                                    adequate plaintiff is the person or group of persons that:
While several district courts in the District of New Jersey              (aa) has either filed the complaint or made a motion
have held that defendants lack standing to challenge a                   in response to a notice under subparagraph (A)(i);
plaintiff's motion for appointment as lead plaintiff, one                (bb) in the determination of the court, has the
district court in the District of New Jersey considered the              largest financial interest in the relief sought by the
issues raised by defendants sua sponte while denying                     class; and
standing for the defendants. Fields v. Biomatrix, Inc.,                  (cc) otherwise satisfies the requirements of Rule 23
198 F.R.D. 451 (D.N.J. 2000) (citing Takeda v.                           of the Federal Rules of Civil Procedure.. 4
Turbodyne Technologies, Inc., 67 F. Supp. 2d 1129,
1138 (C.D. Cal.1999) (denying standing to defendants                15 U.S.C. § 77z-1(a)(3)(B)(iii)(I).
 [*12] but noting that "[n]evertheless, the court may sua
sponte raise and address certain of the concerns                    This presumption may be "rebutted only upon proof by a
addressed in defendants' statement"); see also In re                member of the purported plaintiff class that the
The First Union Corp. Securities Litigation, 157 F. Supp.           presumptively most adequate plaintiff--(aa) will not fairly
2d 638, 2000 U.S. Dist. LEXIS 2267, *5 (W.D.N.C.                    and adequately protect the interests of the class; or (bb)
2000) ("Regardless of whether Defendants formally                   is subject to unique defenses that render such plaintiff
have standing (in which case this Court is obligated to             incapable of adequately representing the class." 15
consider their arguments), nothing in the Reform Act                U.S.C. § 77z-1(a)(3)(B)(iii)(II). The Third [*14] Circuit
prevents this Court from considering the arguments                  has explained that in reviewing rebuttal evidence, courts
raised and authorities cited by Defendants")).                      should only consider whether anyone can prove that the
                                                                    presumptive lead will not fairly and adequately represent
Accordingly, the Court agrees with Weichel Group that               the interests of the class and not whether another
Defendants lack standing to formally oppose their                   movant is preferable. In re Cendant Corp. Litig., 264
motion for appointment as lead counsel. However, the                F.3d 201, 268 (3d Cir. 2001).
Court will consider the issues raised by Defendants for
the Court's benefit with the appropriate skepticism that
                                                                    C. Analysis

3 Compare   King v. Livent, Inc., 36 F. Supp. 2d 187, 190-91
(S.D.N.Y. 1999) (granting the defendant standing to challenge       1. Member Who Filed Complaint or Moved for
a motion to appoint a lead plaintiff and lead counsel), with Cal.   Appointment
Pub. Employees' Ret. Sys. v. Chubb Corp., 127 F. Supp. 2d
572, 575 n.2 (D.N.J. 2001) (stating that the majority of courts
have denied defendants the right to challenge "the adequacy
of lead plaintiffs and their chosen counsel" and citing cases),     4 Federal  Rule of Civil Procedure 23(a) sets forth the
Gluck v. CellStar Corp., 976 F. Supp. 542, 550 (N.D. Tex.           following prerequisites for a class action: (1) numerosity, (2)
1997) (deciding that defendants could not challenge the             common questions of law or fact, (3) typicality of claims or
appointment of a lead plaintiff), and Greebel v. FTP Software,      defenses, and (4) fair and adequate representation of the
Inc., 939 F. Supp. 57, 60 (D. Mass. 1996) (same).                   class by the representative parties. Fed. R. Civ. P. 23(a).
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 22 ofPage
                                                                              126 5 of 8
                                            2008 U.S. Dist. LEXIS 43061, *14

Weichel Group satisfies the first requirement for               ORBCOMM call options, expending $ 111,520 during
establishing presumptive adequacy under 15 U.S.C. §             the relevant time period." Weichel's Brief in Support of
77z-1(a)(3)(B)(iii)(I)(aa) ("most adequate plaintiff . . . is   Motion for Appointment As Lead Counsel, at 6-7 (Dkt.
the person or group of persons that has either filed the        11-2, filed Nov. 19, 2007) ("Weichel's Br."). Erwin
complaint or made a motion in response to a notice              Weichel purchased 3,000 shares of Orbcomm common
under subparagraph (A)(i)"). Weichel Group is one of            stock on June 28, 2007 at $ 16.86 per share, expending
two purported class member who has moved for                    about $ 50,580. See Exhibit B to the Declaration of
appointment as Lead Plaintiff within the time frame             Peter S. Pearlman ("Pearlman Decl."). David Peterson
required by 15 U.S.C. § 77z-1(a)(3)(A)(i). The other            purchased 1,000 shares of Orbcomm common stock on
purported class member, Copper Rock, has withdrawn              July 3, 2007 at $ 16.00 per share and purchased 30 call
its motion.                                                     options at $ 3.90 per option, expending about $ 16,117.
                                                                Id. William Hunt purchased 2,000 shares of Orbcomm
                                                                common stock on July 2, 2007 at $ 16.62 per share,
2. Largest Financial Interest                                   expending about $ 33,240. The total expenditure is
                                                                about $ 99,937. The Court cannot account for the
The Court cannot determine that the Weichel Group               difference of $ 11,583 between Weichel Group's
"has the largest financial interest in the relief sought by      [*17] claim that it expended $ 111,520 and the
the class." 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(bb). The         evidence provided by the Pearlman declaration that the
Third Circuit has directed the district courts to consider,     individual members expended $ 99,937.
"among other things: (1) the number [*15] of shares
that the movant purchased during the putative class             Another reason why this Court is skeptical towards
period; (2) the total net funds expended by the plaintiffs      Weichel Group's claim that they satisfy the second
during the class period; and (3) the approximate losses         requirement of having "the largest financial interest in
suffered by the plaintiffs." In re Cendant Corp. Litig., 264    the relief sought by the class" is that their loss is
F.3d at 263. The class period is between November 3,            minuscule compared with the loss suffered by Copper
3006 and August 14, 2007. On November 3, 3006,                  Rock. 5
Orbcomm sold 9.2 million shares of common stock to
the public and raised more than $ 101 million in its initial     Submitting under penalty of perjury, Copper Rock
public offering. (Blake Partners Compl. at P 18.) On May        declared that it "purchased 1,997,627 shares of
25, 2007, Orbcomm sold an additional 7 million shares           ORBCOMM common stock and suffered losses of $
of common stock in its second equity offering at about $        5,994,130." See DePalma Decl., at Exs. A and C. At
11.50 per share and raised about $ 80 million. (Dowden          most, the Weichel suffered a loss of about $ 49,037. 6
Compl. at P 23.) On August 14, 2007, Orbcomm issued
a press release, revealing that it was experiencing
weakening demand for its products and services and              5 Although  Copper Rock had withdrawn its motion for
was not adding subscribers at the rates it had                  appointment as lead plaintiff, the Court finds it beneficial to
anticipated. (Blake Partners Compl. at P 26.) As a result       review everything in the record. Jeffrey Gates, a vice president
of this announcement, the price of Orbcomm common               at Copper Rock, provided in a sworn statement and declared
stock declined from about $ 11.18 per share to $ 7.86           under penalty of perjury all transactions for the purchase of
                                                                Orbcomm common stock that is the subject of this action. See
per share on extremely heavy trading volume. (Id. at P
                                                                Exhibit A to the Declaration of Joseph J. DePalma
27.)
                                                                ("DePalma's Decl.").
Blake Partners allege that it had purchased 2,000               6 There   is no indication that Erwin Weichel sold his shares.
shares of Orbcomm securities on November 3, 2006 at             David Peterson sold 1,000 shares of Orbcomm common stock
$ [*16] 11.00 per share. It had sold 2,000 shares of             [*18] on August 10, 2007 at $ 11.75 per share, suffering a
Orbcomm securities on December 4, 2006 at $ 7.57.               loss of $ 4,250. William Hunt sold 2,000 shares of Orbcomm
(See Attachment A to Blake Partners Compl.) Blake               on September 24, 2007 at $ 7.83, suffering a loss of $ 17,580.
Partners had lost about $ 6,860 during the class period.        Assuming that Erwin Weichel sold his shares at the same
Dowden did not allege how many shares she had                   price that William Hunt sold his shares (which is the lowest
purchased nor at what price.                                    price presented by the group) and that David Peterson was
                                                                entitled to claim total loss on his call options, Erwin Weichel
Weichel Group states that they "collectively purchased          would have suffered a loss of $ 27,090. David Peterson would
6,000 shares of ORBCOMM common stock and 30                     have suffered an additional loss of $ 117. The total estimated
                                                                loss for the group would be $ 49,037.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 23 ofPage
                                                                              126 6 of 8
                                          2008 U.S. Dist. LEXIS 43061, *18

A third reason why this Court is skeptical is that Weichel    Cir. 1987).
Group's investment is minuscule. Orbcomm issued
about 16.2 million shares of common stock between its         The "fairly and adequately protect the interests of the
initial public offering and its secondary offering. Weichel   class" prong is modified by Section 21D of the PSLRA
Group only purchased about 6,000 shares.                      which directs the Court to limit its inquiry to the
                                                              existence of any conflict with the interests of the other
That Weichel Group exaggerated its expenditure, that          members of the class. This prong is satisfied when both
its losses pale in comparison to another purported class      the class representative and its attorney are capable of
member, that its investment is minuscule, the Court           satisfying their obligations, and neither has interests
does not determine that the Weichel Group "has the            conflicting with those of other Class members. See
largest financial interest in the relief sought by the        Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625,
class." 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(bb).               117 S. Ct. 2231, 138 L. Ed. 2d 689 (1997). The Third
                                                              Circuit explained that when assessing the adequacy of
                                                              representation, courts should consider whether the
3. Federal Rule of Civil Procedure 23                         proposed lead plaintiff "has the ability and incentive to
                                                              represent the claims of the class vigorously, [whether it]
The PSLRA also [*19] requires that the Lead Plaintiff          [*21] has obtained adequate counsel, and [whether]
"otherwise satisfies the requirements of Rule 23 of the       there is [a] conflict between [the movant's] claims and
Federal Rules of Civil Procedure" in order to gain the        those asserted on behalf of the class." In re Cendant
presumption of being the "most adequate plaintiff." 15        Corp. Litig., 264 F.3d at 265 (quoting Hassine v. Jeffes,
U.S.C. § 77z-1(a)(3)(B)(iii)(I)(cc). Rule 23(a) provides      846 F.2d 169, 179 (3d Cir. 1988)).
that a party may serve as a class representative only if:
     (1) the class is so numerous that joinder of all         Further, the Third Circuit instructs courts to consider two
     members is impracticable,                                additional factors in making its initial adequacy
     (2) there are questions of law or fact common to the     assessment. First, the court should consider "whether
     class,                                                   the movant has demonstrated a willingness and ability
     (3) the claims or defenses of the representative         to select competent class counsel and to negotiate a
     parties are typical of the claims or defenses of the     reasonable retainer agreement with that counsel." Id. at
     class; and                                               265-66. The second consideration is only applicable
     (4) the representative parties will fairly and           when the movant is a group, rather than an individual.
     adequately protect the interests of the class.           Specifically, "[i]f the court determines that the way in
Fed. R. Civ. P. 23(a).                                        which a group seeking to become lead plaintiff was
                                                              formed or the manner in which it is constituted would
Only two prerequisites for class certification, typicality    preclude it from fulfilling the tasks assigned to a lead
and adequacy, under Rule 23(a) directly address               plaintiff, the court should disqualify that movant on the
whether Weichel Group is the "most adequate plaintiff."       grounds that it will not fairly and adequately represent
Weichel Group must make a prima facie showing that            the interests of the class." Id. at 266. Courts should also
they satisfy the typicality and adequacy requirements of      consider whether a movant group is too large to
Rule 23. See Hoxworth v. Blinder, Robinson & Co., 980         adequately represent the class. Id. Finally, the Third
F.2d 912, 924 (3d Cir. 1992).                                 Circuit recognizes that [*22] there may be other
                                                              reasons to justify a court's decision that the adequacy or
The typicality requirement is satisfied when the named        typicality requirement has not been satisfied. See id. at
plaintiff has (1) suffered the same injuries as the absent    268.
class members, (2) as a result of the same course of
conduct [*20] by defendants, and (3) their claims are         The Court agrees with Weichel Group that at this stage
based on the same legal issues. Weiss v. York Hosp.,          of appointing lead plaintiff pursuant to PSLRA, the
745 F.2d 786, 809 & n.36 (3d Cir. 1984). Where the            Weichel Group has demonstrated typicality and
claims asserted by the movant are based on the same           adequacy.
legal theories and arise from the "same event or
practice or course of conduct that gives rise to the          Weichel Group purchased shares of Orbcomm common
claims of the class members," the typicality requirement      stock and lost money because of Orbcomm's alleged
is satisfied. Grasty v. Amalgamated Clothing and Textile      misrepresentations and concealment of material
Workers Union, AFL-CIO, CLC, 828 F.2d 123, 130 (3d            information. Weichel Group's claims are based on the
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 24 ofPage
                                                                              126 7 of 8
                                            2008 U.S. Dist. LEXIS 43061, *22

same set of facts and legal theories as absent class            proof by a member of the purported plaintiff class")
members.                                                        (emphasis added).

The three individuals of the Weichel Group have                 In response to Defendants' objection, the Court notes
represented that they will "endeavor to continue to             that this determination will not preclude Defendants from
provide fair and adequate representation and to                 objecting to the issue of lead plaintiff at the class
continue to work together and with counsel to obtain the        certification stage. See In re Lucent Techs., Inc., Sec.
largest recovery for the class consistent with good faith       Litig., 194 F.R.D. 137, 150 (D.N.J. 2000).
and sound judgment." (See Joint Declaration to Weichel
Group's Reply Brief.) Although there is no requirement
in the PSLRA that a group be related, the court could           III. Approval of Lead Counsel
disqualify a movant if "the way in which a group seeking
to become lead plaintiff was formed or the manner in            Under the PSLRA "[t]he most adequate lead plaintiff
which it is constituted would preclude it from fulfilling the   shall, subject to the approval of the court, select and
tasks assigned to a lead plaintiff" leads [*23] the court       retain counsel to represent the class." 15 U.S.C. § 77z-
to conclude that the group "will not fairly and adequately      1(a)(3)(B)(v). [*25] This language makes clear that the
represent the interests of the class." In re Cendant Corp.      lead plaintiff's "power to 'select and retain' lead counsel
Litig., 264 F.3d at 266. "The twin goals of the PSLRA           belongs, at least in the first instance, to the lead plaintiff,
are to 'curb frivolous, lawyer-driven litigation, while         and the court's role is confined to deciding whether to
preserving the investors' ability to recover on meritorious     'approv[e]' that choice." In re Cendant Corp. Litig., 264
claims.'" Winer Family Trust v. Queen, 503 F.3d 319,            F.3d at 274. Both the Conference Committee Report
326 (3d Cir. 2007) (quoting Tellabs, Inc. v. Makor Issues       and the Senate Report indicate that the court should not
& Rights, Ltd., --- U.S. ----, 127 S. Ct. 2499, 2508, 168       interfere with lead plaintiff's choice of counsel, unless
L. Ed. 2d 179 (2007)).                                          such intervention is necessary to "protect the interests
                                                                of the plaintiff class." H.R. Conf. Rep. No. 104-369, at
Here, there is a logical relationship between the three         35 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 734; S.
individuals in the Weichel Group that does not                  Rep. No. 104-98 at 11-12 (1995) reprinted in 1995
necessarily implicate that the group was formed by their        U.S.C.C.A.N. 679, 690.
lawyers. "As a result [of a lack of guidance by the
PSLRA in the selection the lead plaintiff], the courts          Weichel Group selected the law firms of Coughlin Stoia
have wrestled with the interpretation of the lead plaintiff     and Abraham Fruchter as lead counsel. They also
provisions in light of the legislative goal to remedy           selected Cohn Lifland as liaison counsel. These firms
lawyer-driven lawsuits." Ann. Manual Complex Lit. §             have provided resumes that evidence substantial
31.31 (4th ed.) In their joint declaration, Weichel Group       experience in the prosecution of shareholder and
stated that David Peterson is a financial planner and           securities class actions. (See Pearlman Decl., Exs. C-
broker and that Erwin Weichel and William Hunt are              E.) Noting no opposition by any purported class
Peterson's clients. (See Joint Declaration to Weichel           plaintiffs, the Court grants Weichel Group's motion for
Group's Reply Brief.) That David Peterson has                   selection of Coughlin Stoia and Abraham Fruchter as
experience       and     knowledge        with   financial      Lead Counsel and Cohn Lifland as liaison counsel.
 [*24] investments help Weichel Group's case that they
have skills and expertise to monitor a case involving           Similarly, [*26] in response to Defendants' objection,
securities fraud.                                               the Court notes that this determination will not preclude
                                                                Defendants from objecting to the issue of the
Despite the Court's skepticism towards Weichel Group's          appointment of class counsel under Rule 23(g) of the
claim that it suffered the "largest financial interest in the   Federal Rules of Civil Procedure at the class
relief sought by the class," Weichel Group has provided         certification stage.
enough support that entitles them the presumption of
"most adequate plaintiff." Noting no opposition by any
member of the purported plaintiff class, the Court grants       CONCLUSION
Weichel Group's motion for the appointment as lead
counsel. 15 U.S.C. § 77z-1(a)(3)(B)(iii)(II) ("The              Accordingly, Weichel Group's motion for consolidation,
presumption described in subclause (I) [regarding the           appointment as lead plaintiff and selection of lead and
"most adequate plaintiff"] may be rebutted only upon            liaison counsel is granted.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 25 ofPage
                                                                              126 8 of 8
                                      2008 U.S. Dist. LEXIS 43061, *26

June 2nd, 2008

/s/ William H. Walls

United States Senior District Judge


  End of Document
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 26 of 126


     Warning
As of: October 30, 2018 2:07 PM Z


                                           In re BP p.l.c. Sec. Litig.
                   United States District Court for the Southern District of Texas, Houston Division
                                      March 4, 2015, Decided; March 4, 2015, Filed
                                    MDL No. 10-md-2185; Civil Action No. 4:10-cv-4214

Reporter
2015 U.S. Dist. LEXIS 27138 *; 2015 WL 1781727
                                                              public information; [3]-The participants were allowed to
IN RE: BP p.l.c. SECURITIES LITIGATION;IN RE: BP
                                                              amend their prudence claims based on insider
p.l.c. ERISA LITIGATION
                                                              information, as it could not be said that no prudent
                                                              fiduciary would have concluded that removing the
Subsequent History: [*1] As Amended March 6, 2015.
                                                              employer stock fund as an investment option or
Motion granted by, Dismissed by, in part In re BP P.L.C.      disclosing the information would do more good than
Sec. Litig., 2015 U.S. Dist. LEXIS 147819 (S.D. Tex.,         harm.
Oct. 30, 2015)
                                                              Outcome
Reversed by, Remanded by Whitley v. BP, P.L.C., 2016          Motion for leave to file amended complaint denied in
U.S. App. LEXIS 17501 (5th Cir. Tex., Sept. 26, 2016)         part and granted in part.

Prior History: Whitley v. BP, P.L.C., 575 Fed. Appx.          LexisNexis® Headnotes
341, 2014 U.S. App. LEXIS 13450 (5th Cir. Tex., 2014)

Core Terms
fiduciary, Plaintiffs', insider, disclosure, stock fund,
allegations, stock, participants, disclose, prudent, Plans,       Civil Procedure > ... > Pleadings > Amendment of
plan participant, amend, documents, fiduciary duty,               Pleadings > Leave of Court
plausibly, securities, omission, futile, options, leave to
amend, securities law, monitoring, Deepwater,                     Evidence > Inferences &
misrepresentation, imprudent, loyalty, cases, duties,             Presumptions > Presumptions > Particular
alternatives                                                      Presumptions

                                                              HN1[   ] Amendment of Pleadings, Leave of Court
Case Summary
                                                              Fed. R. Civ. P. 15(a) declares that leave to amend shall
                                                              be freely given when justice so requires; this mandate is
Overview
                                                              to be heeded. Accordingly, district courts in the Fifth
                                                              Circuit must entertain a presumption in favor of granting
HOLDINGS: [1]-ERISA plan participants' proposed
                                                              parties leave to amend. Leave to amend may be denied,
amendment to their complaint for breach of fiduciary
                                                              however, in the case of undue delay, bad faith or
duty under 29 U.S.C.S. § 1104(a) was futile to the
                                                              dilatory motive on the part of the movant, repeated
extent that it was based on alleged nondisclosures. A
                                                              failure to cure deficiencies by amendments previously
valid nondisclosure claim could only be based on a
                                                              allowed, undue prejudice to the opposing party, or futility
specific violation of 29 U.S.C.S. §§ 1021-1031, and the
                                                              of amendment.
participants did not plausibly state such a claim; [2]-The
participants' claim for breach of the duty of prudence
was not plausible to the extent that it was based on
allegations that defendants knew or should have known             Civil Procedure > ... > Pleadings > Amendment of
that the employer's stock was overvalued based on                 Pleadings > Leave of Court
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 27 of 1262 of 39
                                                                           Page
                                              2015 U.S. Dist. LEXIS 27138, *1

HN2[    ] Amendment of Pleadings, Leave of Court

Futility is shown by amendments which advance a claim                 Business & Corporate
or defense that is legally insufficient on its face, or fail to       Compliance > ... > Fiduciaries > Fiduciary
include allegations to cure defects in the original                   Responsibilities > Duty of Loyalty
pleading. In other words, plaintiffs will be denied leave
to amend only if the amended complaint would fail to              HN5[   ] Fiduciary Responsibilities, Duty of Loyalty
state a claim upon which relief could be granted.
                                                                  Employee Retirement Income Security Act of 1974
                                                                  (ERISA)       fiduciaries,     in    making       fiduciary
                                                                  communications, are forbidden from lying to plan
    Civil
                                                                  participants. Lying is inconsistent with the duty of loyalty
    Procedure > ... > Pleadings > Complaints > Require
                                                                  owed by all fiduciaries and codified in § 404(a)(1) (29
    ments for Complaint
                                                                  U.S.C.S. § 1104(a)(1)) of ERISA. An ERISA fiduciary
                                                                  may not knowingly present false information regarding a
HN3[    ] Complaints, Requirements for Complaint
                                                                  plan investment option to plan participants. There is no
A complaint fails to state a claim if it does not contain         exception to the obligation to speak truthfully when the
sufficient factual matter, accepted as true, to state a           disclosure concerns the employer's stock.
claim to relief that is plausible on its face. The
plausibility standard is not akin to a probability
requirement, but asks for more than a sheer possibility               Business & Corporate
that a defendant has acted unlawfully. A pleading need                Compliance > ... > Fiduciaries > Fiduciary
not contain detailed factual allegations, but must set                Responsibilities > Duty of Loyalty
forth more than labels and conclusions or a formulaic
recitation of the elements of a cause of action.                      Business & Corporate
                                                                      Compliance > ... > Fiduciaries > Fiduciary
                                                                      Responsibilities > Duty of Prudence
    Civil Procedure > ... > Pleadings > Amendment of
                                                                  HN6[   ] Fiduciary Responsibilities, Duty of Loyalty
    Pleadings > Leave of Court
                                                                  See 29 U.S.C.S. § 1104(a)(1)(A)-(B).
HN4[    ] Amendment of Pleadings, Leave of Court

In deciding whether to grant leave to amend, ultimately,
the court must decide whether the plaintiffs' proposed                Business & Corporate
amended pleading states at least one valid claim when                 Compliance > ... > Fiduciaries > Fiduciary
viewed in the light most favorable to the plaintiffs. In              Responsibilities > Duty of Loyalty
making this determination, the court will accept the
complaint's well-pleaded facts as true, but will not imbue            Business & Corporate
legal conclusions with the same assumption of truth.                  Compliance > ... > Fiduciaries > Fiduciary
Nor will the court strain to find inferences favorable to             Responsibilities > Duty of Prudence
the plaintiffs or accept conclusory allegations or
unwarranted deductions. The court will confine its                HN7[   ] Fiduciary Responsibilities, Duty of Loyalty
analysis to the contents of the proposed amended
pleading; documents provided by the parties will be               Section 404(a)(1)(A) (29 U.S.C.S. § 1104(a)(1)(A) of the
disregarded, unless they are referenced in the proposed           Employee Retirement Income Security Act of 1974
amended pleading and are central to the plaintiffs'               (ERISA) is known as the "duty of loyalty." Section
claims. Importantly, the court is not concerned, at this          404(a)(1)(B) (§ 1104(a)(1)(B)) of ERISA is known as the
juncture, with the merits of the plaintiffs' claims. It need      "duty of prudence."
only decide whether those claims are adequately pled
and legally cognizable. If the plaintiffs meet this
standard—if their claims are not obviously, facially                  Pensions & Benefits Law > ... > Fiduciary
futile—leave to amend will be granted.                                Responsibilities > Plan
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 28 of 1263 of 39
                                                                           Page
                                            2015 U.S. Dist. LEXIS 27138, *1

    Administration > Diversification Rule                   Section 404(a) (29 U.S.C.S. § 1104(a)) of the Employee
                                                            Retirement Income Security Act of 1974 (ERISA)
    Pensions & Benefits Law > Employee Benefit              contains no explicit duty of disclosure, and previous
    Plans > Pension Benefit Plans > Eligible Individual     ERISA plaintiffs' efforts to imbue the statute with such a
    Account Plans                                           duty have generally been unsuccessful at the Fifth
                                                            Circuit. For example, the U.S. Court of Appeals for the
HN8[    ] Plan Administration, Diversification Rule         Fifth Circuit has rejected an argument that § 404(a)
                                                            encompasses a duty to disclose information not
Section 404(a)(1)(C) (29 U.S.C.S. § 1104(a)(1)(C)) of       specifically included in the detailed disclosure and
the Employee Retirement Income Security Act of 1974         reporting requirements of ERISA §§ 101-111 (29
contains a duty to diversify. Pursuant to § 404(a)(2) (§    U.S.C.S. §§ 1021-1031). The Fifth Circuit relied, in part,
1104 (a)(2)), the duty to diversify does not apply in the   on the general principle of statutory construction that
case of Eligible Individual Account Plans.                  more specific provisions in a statute govern over those
                                                            generally worded. Similarly, the Fifth Circuit has found
                                                            that ERISA fiduciaries are under no obligation to
    Business & Corporate                                    disclose prospective plan changes because ERISA
    Compliance > ... > Fiduciaries > Fiduciary              itself, which includes broad disclosure duties on the part
    Responsibilities > Duty of Loyalty                      of an employer-administrator, omits mention of any duty
                                                            on the part of an employer-administrator to disclose that
    Pensions & Benefits Law > ... > Fiduciary               it is considering amending the plan. There appear to be
    Responsibilities > Plan Administration > Adherence      exceptions to this general rule, although the exceptions
    to Plan                                                 are more theoretical than defined in the case law.

    Business & Corporate
    Compliance > ... > Fiduciaries > Fiduciary                  Business & Corporate
    Responsibilities > Duty of Prudence                         Compliance > ... > Fiduciaries > Fiduciary
                                                                Responsibilities > Duty of Loyalty
HN9[    ] Fiduciary Responsibilities, Duty of Loyalty
                                                                Pensions & Benefits Law > ERISA > Disclosure,
Section 404(a)(1)(D) (29 U.S.C.S. § 1104(a)(1)(D)) of
                                                                Notice & Reporting > General Overview
the Employee Retirement Income Security Act of 1974
instructs fiduciaries to discharge their duties in          HN11[    ] Fiduciary Responsibilities, Duty of Loyalty
accordance with the documents and instruments
governing the plan insofar as such documents and            A non-enumerated disclosure requirement based on §
instruments are consistent with the provisions of this      404 (29 U.S.C.S. § 1104) of the Employee Retirement
subchapter and subchapter III of this chapter. Case law     Income Security Act of 1974 (ERISA) may exist if a plan
acknowledges that this requirement is subordinate to        participant makes specific inquiry, or if there is some
the overriding duties of loyalty and prudence.              other kind of "special circumstance." The U.S. Court of
                                                            Appeals for the Fifth Circuit has explicitly refused to
                                                            judicially engraft onto ERISA's duty of loyalty a broad
    Governments > Legislation > Interpretation              duty to disclose that would apply regardless of special
                                                            circumstance or specific inquiry. The phrase "special
    Pensions & Benefits                                     circumstances" is necessarily amorphous, but may be
    Law > ... > Fiduciaries > Fiduciary                     limited to circumstances that threaten an "extreme
    Responsibilities > General Overview                     impact" on the plan as a whole.

    Pensions & Benefits Law > ERISA > Disclosure,
    Notice & Reporting > General Overview
                                                                Pensions & Benefits Law > ERISA > Disclosure,
                                                                Notice & Reporting > General Overview
    Pensions & Benefits Law > ERISA > Plan
    Amendments
                                                                Pensions & Benefits
                                                                Law > ... > Fiduciaries > Fiduciary
HN10[    ] Legislation, Interpretation
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 29 of 1264 of 39
                                                                           Page
                                            2015 U.S. Dist. LEXIS 27138, *1

    Responsibilities > General Overview                         plan-related information—that is, information outlined in
                                                                ERISA's detailed disclosure and reporting scheme—as
HN12[    ] ERISA, Disclosure, Notice & Reporting                opposed to information specific to a particular
                                                                investment option.
The U.S. Court of Appeals for the Fifth Circuit noted in
Kujanek v. Houston Poly Bag I, Ltd. that trust principles
impose a duty of disclosure upon an Employee
                                                                    Pensions & Benefits
Retirement Income Security Act of 1974 (ERISA)
                                                                    Law > ... > Fiduciaries > Fiduciary
fiduciary when there are material facts affecting the
                                                                    Responsibilities > General Overview
interest of the beneficiary which the fiduciary knows the
beneficiary does not know but needs to know for his
                                                                    Pensions & Benefits Law > ERISA > Disclosure,
protection. It is not clear why the Fifth Circuit relied upon
                                                                    Notice & Reporting > General Overview
undefined "trust principles" in Kujanek as the foundation
for defendant's "duty of disclosure," as the non-
                                                                HN14[   ] Fiduciaries, Fiduciary Responsibilities
disclosure in that case would appear to be covered by
ERISA's disclosure and reporting scheme. Perhaps the            The U.S. Court of Appeals for the Second Circuit has
court meant to signal that any violation of ERISA's             declined to create a duty under the Employee
disclosure and reporting scheme would also constitute a         Retirement Income Security Act of 1974 (ERISA) to
breach of fiduciary duty under § 404(a) (29 U.S.C.S. §          provide participants with nonpublic information
1104(a)). This would be supported by language in                pertaining to specific investment options. The U.S. Court
Ehlmann v. Kaiser Foundation Health Plan of Texas,              of Appeals for the Eleventh Circuit has agreed with the
which acknowledges that the disclosure obligations              Second Circuit's decision because an alternative rule
found in the common law of trusts—the baseline law              would convert fiduciaries into investment advisors.
onto which ERISA was grafted—were deliberately                  While the U.S. Court of Appeals for the Fifth Circuit has
altered by Congress when it created the detailed                not been so direct as the Second and Eleventh Circuits,
disclosure and reporting scheme in §§ 101-111 (29               it has declared, in an ERISA case involving employer
U.S.C.S. §§ 1021-1031). In enacting the specific                stock, that no general duty to disclose non-public
disclosure provisions of ERISA, Congress has made the           information exists under ERISA or under Fifth Circuit
modifications it deems appropriate. Thus, the Fifth             precedents. And Kujanek v. Houston Poly Bag I, Ltd.,
Circuit will not add a specific disclosure requirement to       which recognized a duty of disclosure based on ERISA
those already enumerated.                                       § 404(a) (29 U.S.C.S. § 1104(a)), involved the
                                                                withholding of plan-related documents likely covered by
                                                                ERISA's detailed disclosure and reporting scheme.
    Pensions & Benefits Law > ERISA > Disclosure,               Thus, in the absence of a specific violation of §§ 101-
    Notice & Reporting > General Overview                       111 (29 U.S.C.S. §§ 1021-1031), plaintiffs cannot allege
                                                                a valid disclosure claim.
    Pensions & Benefits
    Law > ... > Fiduciaries > Fiduciary
    Responsibilities > General Overview
                                                                    Pensions & Benefits Law > ... > Disclosure, Notice &
                                                                    Reporting > Required Reports > Annual Reports
HN13[    ] ERISA, Disclosure, Notice & Reporting
                                                                HN15[   ] Required Reports, Annual Reports
Although Ehlmann v. Kaiser Foundation Health Plan of
Texas and Kopp v. Klein contemplate that there could
                                                                Section 103 (29 U.S.C.S. § 1023) of the Employee
be a fiduciary duty of disclosure in the presence of
                                                                Retirement Income Security Act of 1974 mandates the
"specific inquiry" or "special circumstance," and
                                                                components of a plan's annual report. Section
although "trust principles" formed the basis of a fiduciary
                                                                103(b)(3)(A) provides that a statement of the assets and
duty of disclosure in Kujanek v. Houston Poly Bag I,
                                                                liabilities of the plan aggregated by categories and
Ltd., it appears that the opening for disclosure claims
                                                                valued at their current value must be attached to the
based in § 404 (29 U.S.C.S. § 1104) of the Employee
                                                                annual report. 29 U.S.C.S. § 1023(b)(3)(A). This
Retirement Income Security Act of 1974 (ERISA) in the
                                                                disclosure obligation inures to the plan administrator
Fifth Circuit is narrow indeed. Specifically, it would seem
                                                                only. 29 U.S.C.S. § 1024(b) requires the plan
that the duty of disclosure is confined to disclosure of
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 30 of 1265 of 39
                                                                          Page
                                         2015 U.S. Dist. LEXIS 27138, *1

administrator to provide summary plan descriptions and       HN18[ ]      Fiduciary    Responsibilities,      Duty   of
annual reports to plan participants according to a           Prudence
specific schedule; § 1023(a)(2) requires third parties to
timely transmit to the administrator information             There are two hurdles that must be cleared before
necessary to enable the administrator to comply with the     "insider information" prudence claims under the
requirements of the subchapter.                              Employee Retirement Income Security Act of 1974 are
                                                             plausible. First, the plaintiffs must plausibly allege that
                                                             the defendants had knowledge of the relevant insider
                                                             information which would indicate that the stock price is
    Business & Corporate
                                                             distorted. Second, the plaintiffs must plausibly allege
    Compliance > ... > Fiduciaries > Fiduciary
                                                             that the defendants had a viable, prudent alternative
    Responsibilities > Duty of Prudence
                                                             course of action available to them.
HN16[ ]     Fiduciary    Responsibilities,       Duty   of
Prudence
                                                                 Business & Corporate
Where a stock is publicly traded, allegations that an            Compliance > ... > Fiduciaries > Fiduciary
Employee Retirement Income Security Act of 1974                  Responsibilities > Duty of Prudence
(ERISA) fiduciary should have recognized from publicly
available information alone that the market was over- or         Pensions & Benefits Law > ... > Pension Benefit
undervaluing the stock are implausible as a general              Plans > Eligible Individual Account
rule. ERISA fiduciaries, who could reasonably see little         Plans > Employee Stock Ownership Plans
hope of outperforming the market based solely on their
analysis of publicly available information, may, as a            Evidence > Inferences &
general matter, prudently rely on the market price. The          Presumptions > Presumptions > Particular
U.S. Supreme Court has not fully closed the door on              Presumptions
prudence claims based on public information; it has
allowed that a "special circumstance" could affect the       HN19[ ]      Fiduciary    Responsibilities,      Duty   of
reliability of the market price in a way that would make     Prudence
reliance on the market's valuation imprudent. But it has
given no hint whatsoever of what such a "special             For purposes of a breach of fiduciary duty claim under
circumstance" might be.                                      the Employee Retirement Income Security Act of 1974
                                                             (ERISA), the U.S. Supreme Court in Fifth Third Bancorp
                                                             v. Dudenhoeffer explicitly rejected the notion that
                                                             employer stock is presumptively prudent except in
    Business & Corporate                                     cases of imminent financial disaster. The Supreme
    Compliance > ... > Fiduciaries > Fiduciary               Court does not believe that the Moench presumption is
    Responsibilities > Duty of Prudence                      an appropriate way to weed out meritless lawsuits or to
                                                             provide the requisite "balancing." The proposed
HN17[ ]     Fiduciary    Responsibilities,       Duty   of
                                                             presumption makes it impossible for a plaintiff to state a
Prudence
                                                             duty-of-prudence claim, no matter how meritorious,
                                                             unless the employer is in very bad economic
Employee Retirement Income Security Act of 1974
                                                             circumstances. Such a rule does not readily divide the
fiduciaries may, as a general matter, prudently rely on
                                                             plausible sheep from the meritless goats. That important
the market price as an unbiased assessment of the
                                                             task can be better accomplished through careful,
security's value in light of all public information. This
                                                             context-sensitive scrutiny of a complaint's allegations.
suggests that employer stock, widely traded in a public
                                                             The law does not create a special presumption of
marketplace, is an imprudent investment option only if
                                                             prudence for employee stock ownership plan fiduciaries.
the market is inefficient for some reason.
                                                             Dudenhoeffer has no effect, however, on the common
                                                             sense requirement that ERISA fiduciaries cannot be
                                                             liable for failing to prevent investment in employer
    Business & Corporate                                     securities which they did not know, and had no reason
    Compliance > ... > Fiduciaries > Fiduciary               to know, were overvalued.
    Responsibilities > Duty of Prudence
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 31 of 1266 of 39
                                                                           Page
                                            2015 U.S. Dist. LEXIS 27138, *1

                                                                   Pensions & Benefits Law > ... > Pension Benefit
                                                                   Plans > Eligible Individual Account
    Business & Corporate                                           Plans > Employee Stock Ownership Plans
    Compliance > ... > Fiduciaries > Fiduciary
    Responsibilities > Duty of Prudence                            Securities Law > ... > Securities Exchange Act of
                                                                   1934 Actions > Insider Trading > General Overview
    Securities Law > ... > Implied Private Rights of
    Action > Elements of Proof > General Overview              HN22[ ]     Fiduciary    Responsibilities,       Duty    of
                                                               Prudence
HN20[ ]      Fiduciary     Responsibilities,     Duty    of
Prudence                                                       The Employee Retirement Income Security Act of
                                                               1974's duty of prudence cannot require an employee
If alleged misrepresentations and omissions, scienter,         stock ownership plan fiduciary to perform an action—
and resulting decline in share price are sufficient to state   such as divesting the fund's holding of the employer's
a claim that the defendants violated their duties under §      stock on the basis of insider information—that would
10(b) of the Securities Exchange Act of 1934, the              violate the securities laws.
alleged misrepresentations and omissions, scienter, and
resulting decline in share price are sufficient to state a
claim that the defendants violated their more stringent
                                                                   Business & Corporate
duty of care under the Employee Retirement Income
                                                                   Compliance > ... > Fiduciaries > Fiduciary
Security Act of 1974.
                                                                   Responsibilities > Duty of Prudence

                                                               HN23[ ]     Fiduciary    Responsibilities,       Duty    of
    Business & Corporate                                       Prudence
    Compliance > ... > Fiduciaries > Fiduciary
    Responsibilities > Duty of Prudence                        For purposes of an Employee Retirement Income
                                                               Security Act of 1974 breach of fiduciary duty claim, the
HN21[ ]      Fiduciary     Responsibilities,     Duty    of    U.S. District Court for the Southern District of Texas,
Prudence                                                       Houston Division, cannot accept that the difficult
                                                               question posed by Fifth Third Bancorp v.
For purposes of an Employee Retirement Income                  Dudenhoeffer—i.e., what would or could a prudent
Security Act of 1974 (ERISA) breach of fiduciary duty          fiduciary in these circumstances have done—is
claim, at the same time the U.S. Supreme Court took            answerable by purely cosmetic efforts.
away the defense-friendly Moench presumption, it
articulated a "new" defense which could, theoretically,
be deployed at the pleading stage. Specifically, the
                                                                   Pensions & Benefits Law > ERISA > Disclosure,
Supreme Court directed lower courts to carefully screen
                                                                   Notice & Reporting > General Overview
ERISA complaints involving employer stock funds to
determine whether they plausibly allege that the
                                                               HN24[   ] ERISA, Disclosure, Notice & Reporting
defendant "acted imprudently." In cases based on
insider information, the plaintiff has not stated a claim      The Employee Retirement Income Security Act of 1974
unless he plausibly alleges an alternative action that the     requires fiduciaries to inform plan participants of any
defendant could have taken that would have been                material modification in the terms of the plan. 29
consistent with the securities laws and that a prudent         U.S.C.S. §§ 1022(a), 1024(b)(1).
fiduciary in the same circumstances would not have
viewed as more likely to harm the fund than to help it.

                                                                   Civil Procedure > ... > Defenses, Demurrers &
                                                                   Objections > Motions to Dismiss > Failure to State
    Business & Corporate                                           Claim
    Compliance > ... > Fiduciaries > Fiduciary
    Responsibilities > Duty of Prudence                            Civil
                                                                   Procedure > ... > Pleadings > Complaints > Require
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 32 of 1267 of 39
                                                                           Page
                                          2015 U.S. Dist. LEXIS 27138, *1

    ments for Complaint                                     Coleman, Houston, TX USA; Daniel S Sommers, Cohen
                                                            Milstein et al, Washington, DC USA; Eric R Nowak,
HN25[   ] Motions to Dismiss, Failure to State Claim        Harrell and Nowak, New Orleans, LA USA; Jason M
                                                            Leviton, Berman DeValerio, Boston, MA USA; Jeffrey C
Although Twombly and Iqbal require plaintiffs to present    Block, Berman DeValerio, Boston, MA USA; Joseph
more than labels and conclusions or a formulaic             Alan Callier, Callier & Garza, Houston, TX USA; Joseph
recitation of the elements, dismissing an action on the     J Tabacco, Jr, Berman DeValerio, San Francisco, CA
basis of the pleadings alone remains a draconian            USA; Joshua S Devore, Cohen Milstein Sellers & Toll
measure, viewed with disfavor and rarely granted.           PLLC, Washington, DC USA; Joshua M Kolsky, Cohen
                                                            Milstein Sellers & Toll PLLC, Washington, DC USA;
                                                            Julie Reiser, Cohen Milstein Sellers & Toll PLLC,
    Civil Procedure > ... > Defenses, Demurrers &           Washington, Dc; Matthew Keith Handley, PRO HAC
    Objections > Motions to Dismiss > Failure to State      VICE, Cohen Milstein et al, Washington, DC USA;
    Claim                                                   Matthew D Pearson, Berman DeValerio, San Franicsco,
                                                            CA USA; R Paul Yetter, Yetter Coleman LLP, Houston,
HN26[   ] Motions to Dismiss, Failure to State Claim        TX USA; Richard Warren Mithoff, Jr, Mithoff Law Firm,
                                                            Houston, TX USA; Steven J Toll, Cohen Milstein et al,
A district court, resolving a Fed. R. Civ. P. 12(b)(6)      Washington, DC USA; Glen DeValerio, Berman
motion to dismiss, may consider documents referred to       DeValerio et al, Boston, MA USA; Kristin J. Moody,
in the plaintiff's complaint and central to her claim.      Berman DeValerio, Boston, MA USA; Mark Delaney,
                                                            Berman DeValerio, One Liberty Sq, Boston, MA USA.
Counsel: For Robert Ludlow, Individually and on behalf
                                                            For Johnson Investment Counsel Inc, [*3] Individually
of all others similarly situated, Plaintiff (4:10md2185):
                                                            and on behalf of all others similarly situated, Plaintiff
Jordanna G Thigpen, LEAD ATTORNEY, Cotchett Pitre
                                                            (4:10md2185): Dianne M Nast, Nast Law LLC,
McCarthy, Burlingame, CA USA; Richard Warren
                                                            Philadelphia, PA USA; Richard J Arsenault, Neblett
Mithoff, Jr, LEAD ATTORNEY, Mithoff Law Firm,
                                                            Beard et al, Alexandria, LA USA; Stanley M Chesley,
Houston, TX USA; Aron K Liang, Cotchett Pitre and
                                                            Waite Schneider Bayless Chesley Co LPA, Cincinnati,
Carthy, Burlingame, CA USA; Bryan M. Payne, PRO
                                                            OH USA; W Mark Lanier, The Lanier Law Firm,
HAC VICE, Cotchett Pitre et al, Burlingame, CA USA;
                                                            Houston, TX USA; Wilbert B Markovits, Markovits, Stock
Hester H. Cheng, PRO HAC VICE, Garcia & Gurney,
                                                            & DeMarco LLC, Cincinnati, OH USA.
ALC, Pleasanton, CA USA; James P Roy, Domengeaux
Wright et al, Lafayette, LA USA; Joseph W Cotchett,         For Thomas Yuen, Individually and on behalf of all
Cotchett Pitre et al, Burlingame, CA USA; Mark C            others similarly situated, Plaintiff (4:10md2185):
Molumphy, Cotchett Pitre et al, Burlingame, CA USA;         Deborah R Gross, Law Offices of Bernard M Gross PC,
Matthew K. Edling, Cotchett, Pitre & McCarthy,              Philadelphia, PA USA; Kirk B Hulett, Hulett Harper
Burlingame, CA USA; Nancy L Fineman, Cotchett Pitre         Stewart LLP, San Diego, CA USA; Robert P Frutkin,
et al, Burlingame, CA USA; Victor S Elias, Cotchett Pitre   Law Offices of Bernard M Gross PC, Philadelphia, PA
& McCarthy LLP, Burlingame, CA USA.                         USA; Sarah P Weber, Hulett Harper Stewart LLP, San
                                                            Diego, CA USA; W Mark Lanier, The Lanier Law Firm,
For Alan R Higgs, Individually and on behalf of all other
                                                            Houston, TX USA; Mary K Blasy, Robbins Geller
similarly situated, Plaintiff (4:10md2185): Ana M
                                                            Rudman & Dowd LLP, Melville, NY USA.
Cabassa, Zwerling Schachter & Zwerling LLP, New
York, NY USA; Anthony Chu, Capretz & Associates,            For Sunmi Ahn, individually and on behalf of all other
Newport Beach, CA USA; Don K Ledgard, Capretz &             similarly [*4] situated, Plaintiff (4:10md2185): Deborah
Associates, Newport Beach, CA USA; James T Capretz,         R Gross, Law Offices of Bernard M Gross PC,
Attorney at Law, Newport Beach, CA [*2] USA; Robert         Philadelphia, PA USA; Kirk B Hulett, Hulett Harper
S Schachter, Zwerling Schachter & Zwerling, New York,       Stewart LLP, San Diego, CA USA; Robert P Frutkin,
NY USA; Sona R Shah, Zwerling Schachter & Zwerling          Law Offices of Bernard M Gross PC, Philadelphia, PA
LLP, New York, NY USA; W Mark Lanier, The Lanier            USA; Sarah P Weber, Hulett Harper Stewart LLP, San
Law Firm, Houston, TX USA; Mary K Blasy, Robbins            Diego, CA USA; W Mark Lanier, The Lanier Law Firm,
Geller Rudman & Dowd LLP, Melville, NY USA.                 Houston, TX USA; Mary K Blasy, Robbins Geller
                                                            Rudman & Dowd LLP, Melville, NY USA.
For Thomas P Dinapoli, Comptroller of the State of New
York, Plaintiff (4:10md2185): Autry W Ross, Yetter          For John P Miles, Plaintiff (4:10md2185): Albert M
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 33 of 1268 of 39
                                                                           Page
                                          2015 U.S. Dist. LEXIS 27138, *4

Myers, Kahn Swick & Foti, LLC (Madisonville),              Lanier, The Lanier Law Firm, Houston, TX USA; Mary K
Madisonville, LA USA; Gregory Anthony Gelderman, III,      Blasy, Robbins Geller Rudman & Dowd LLP, Melville,
Bernstein, Litowitz, Berger & Grossmann, LLP (New          NY USA.
Orleans), New Orleans, LA USA; Lewis Kahn, Kahn
                                                           For Alameda County Employees Retirement
Swick & Foti LLC, Madisonville, LA USA; Michael A.
                                                           Association, Plaintiff (4:10md2185): Emma Gilmore,
Swick, Kahn Swick & Foti, LLC (Madisonville),
                                                           Pomerantz Grossman Hufford Dahlstrom Gross, New
Madisonville, LA USA; Paul S Balanon, Ogletree
                                                           York, NY USA; Jeffrey M. Hoffman, Lowe, Stein,
Deakins, New Orleans, LA USA; Thomas Robert
                                                           Hoffman, Allweiss & Hauver, LLP, New Orleans, LA
Ajamie, Ajamie LLP, Houston, TX USA; W Mark Lanier,
                                                           USA; Jeremy A Lieberman, Pomerantz LLP, New York,
The Lanier Law Firm, Houston, TX USA; Mary K Blasy,
                                                           NY USA; Marc I Gross, Pomerantz Grossman Hufford
Robbins Geller Rudman & Dowd LLP, Melville, NY USA.
                                                           Dahlstrom & Gross, New York, NY USA; Matthew L
For Louisiana Municipal Police Employees' Retirement       Tuccillo, Pomerantz LLP, New York, NY USA; Mitchell
System, Plaintiff (4:10md2185): Albert M Myers, Kahn       J. Hoffman, Lowe, Stein, Hoffman, Allweiss & Hauver,
Swick & Foti, LLC (Madisonville), Madisonville, LA USA;    LLP, New Orleans, LA USA; Sammy Ford, IV,
Gregory Anthony Gelderman, [*5] III, Bernstein,            Abraham [*7] Watkins Nichols Sorrels Agosto & Friend,
Litowitz, Berger & Grossmann, LLP (New Orleans), New       Houston, TX USA; Serena E. Pollack, Lowe, Stein,
Orleans, LA USA; John Alden Meade, Bernstein Litowitz      Hoffman, Allweiss & Hauver, LLP, New Orleans, LA
Berger & Grossmann LLP, New Orleans, LA USA;               USA.
Lewis Kahn, Kahn Swick & Foti LLC, Madisonville, LA
                                                           Eugene Mcclurg, Individually and on behalf of all others
USA; Michael A. Swick, Kahn Swick & Foti, LLC
                                                           similarly situated, Plaintiff (4:10md2185), Pro se.
(Madisonville), Madisonville, LA USA; Paul S Balanon,
Ogletree Deakins, New Orleans, LA USA; W Mark              For Victor Skomedal, Derivatively on Behalf of BP PLC,
Lanier, The Lanier Law Firm, Houston, TX USA; David        Plaintiff (4:10md2185): Bryan L Clobes, Cafferty
R Kaplan, Bernstein Litowitz Berger & Grossman LLP;        Faucher LLP, Philadelphia, PA USA; Jarrell Edward
Mary K Blasy, Robbins Geller Rudman & Dowd LLP,            Godfrey, Jr., Godfrey Firm, PLC, New Orleans, LA USA;
Melville, NY USA.                                          Jessica A. DeNisi, Milling Benson Woodward, LLP, New
                                                           Orleans, LA USA; Vincent J. Esades, Heins, Mills &
For City of New Orleans Employee's Retirement
                                                           Olson, PLC, Minneapolis, MN USA; W Mark Lanier, The
System, Plaintiff (4:10md2185): Albert M Myers, Kahn
                                                           Lanier Law Firm, Houston, TX USA; Ellen Meriwether,
Swick & Foti, LLC (Madisonville), Madisonville, LA USA;
                                                           Cafferty Faucher LLP; Mary K Blasy, Robbins Geller
Gregory Anthony Gelderman, III, Bernstein, Litowitz,
                                                           Rudman & Dowd LLP, Melville, NY USA.
Berger & Grossmann, LLP (New Orleans), New
Orleans, LA USA; Lewis Kahn, Kahn Swick & Foti LLC,        For Cody A Nedved, Derivatively on Behalf of BP PLC,
Madisonville, LA USA; Michael A. Swick, Kahn Swick &       Plaintiff (4:10md2185): Lionel Howard Sutton, III, Lionel
Foti, LLC (Madisonville), Madisonville, LA USA; Paul S     Sutton, III, Attorney at Law, New Orleans, LA USA; W
Balanon, Ogletree Deakins, New Orleans, LA USA;            Mark Lanier, The Lanier Law Firm, Houston, TX USA;
Robert B Weintraub, Wolf Haldenstein et al, New York,      Mary K Blasy, Robbins Geller Rudman & Dowd LLP,
NY USA; W Mark Lanier, The Lanier Law Firm,                Melville, NY USA.
Houston, TX USA; Mary K Blasy, Robbins Geller
                                                           For The Oklahoma Police Pension & Retirement
Rudman & Dowd LLP, Melville, NY USA.
                                                           System, Individually and on Behalf of All Others
For Frances O. Goldman, Plaintiff [*6] (4:10md2185):       Similarly Situated, Plaintiff (4:10md2185): Eric R Nowak,
Albert M Myers, Kahn Swick & Foti, LLC (Madisonville),     Harrell and Nowak, [*8] New Orleans, LA USA; W Mark
Madisonville, LA USA; Gregory Anthony Gelderman, III,      Lanier, The Lanier Law Firm, Houston, TX USA; Mary K
Bernstein, Litowitz, Berger & Grossmann, LLP (New          Blasy, Robbins Geller Rudman & Dowd LLP, Melville,
Orleans), New Orleans, LA USA; Lewis Kahn, Kahn            NY USA.
Swick & Foti LLC, Madisonville, LA USA; Michael A.
                                                           For Ohio Police & Fire Pension Fund, Plaintiff
Swick, Kahn Swick & Foti, LLC (Madisonville),
                                                           (4:10md2185): Daniel E Barenbaum, PRO HAC VICE,
Madisonville, LA USA; Paul S Balanon, Ogletree
                                                           Berman DeValerio; Jason M Leviton, Berman
Deakins, New Orleans, LA USA; W Mark Lanier, The
                                                           DeValerio, Boston, MA USA; Jeffrey C Block, Berman
Lanier Law Firm, Houston, TX USA.                          DeValerio, Boston, MA USA; Joshua S Devore, Cohen
For Lore Greenfield, Individually and on behalf of all     Milstein Sellers & Toll PLLC, Washington, DC USA;
other similarly situated, Plaintiff (4:10md2185): W Mark   Matthew D Pearson, Berman DeValerio, San Franicsco,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 34 of 1269 of 39
                                                                          Page
                                        2015 U.S. Dist. LEXIS 27138, *8

CA USA; R Paul Yetter, Yetter Coleman LLP, Houston,       Steven J Toll, Cohen Milstein et al, Washington, DC
TX USA; Steven Buttacavoli, Berman DeValerio,             USA; W Jeffrey Sefton, Keating Muething & Klekamp,
Boston, MA USA; Brian P Muething, Keating Muething        Cincinnati, OH USA; Whitney Street, PRO HAC VICE,
and Kllekamp PLL, Cincinnati, OH USA; Glen                Berman DeValerio, Boston, MA USA.
DeValerio, Berman DeValerio et al, Boston, MA USA;
                                                          For Taylor Safe, Individually and on behalf of all others
Gregory M Utter, Keating Muething & Klekamp PC; J
                                                          similarly situated, Plaintiff (4:10md2185): Donald
Pierre Tismo, Dyer Garofolo Mann & Schultz; Julie
                                                          Amamgbo, Amamgbo & Associates, Culver City, CA
Reiser, Cohen Milstein Sellers & Toll PLLC,
                                                          USA; Reginald Von Terrell, The Terrell Law Group,
Washington, Dc; Kristin J. Moody, Berman DeValerio,
                                                          Oakland, CA USA; W Mark Lanier, The Lanier Law
Boston, MA USA; Mark Delaney, Berman DeValerio,
                                                          Firm, Houston, TX USA; Mary K Blasy, Robbins Geller
One Liberty Sq, Boston, MA USA; Paul V Muething;
                                                          Rudman & Dowd LLP, Melville, NY USA.
Steven J Toll, Cohen Milstein et al; W Jeffrey Sefton,
Keating Muething & Klekamp, Cincinnati, OH USA;           For Clay Dietrich, Plaintiff (4:10md2185): W Mark
Whitney Street, PRO HAC VICE, Berman DeValerio,           Lanier, The Lanier Law Firm, Houston, TX USA;
Boston, MA USA.                                           Mary [*11] K Blasy, Robbins Geller Rudman & Dowd
                                                          LLP, Melville, NY USA.
For School Employees [*9] Retirement System of Ohio,
Plaintiff (4:10md2185): Jason M Leviton, Berman           For Robert Freedman, Plaintiff (4:10md2185): W Mark
DeValerio, Boston, MA USA; Jeffrey C Block, Berman        Lanier, The Lanier Law Firm, Houston, TX USA; Mary K
DeValerio, Boston, MA USA; Joshua S Devore, Cohen         Blasy, Robbins Geller Rudman & Dowd LLP, Melville,
Milstein Sellers & Toll PLLC, Washington, DC USA;         NY USA.
Matthew D Pearson, Berman DeValerio, San Franicsco,
                                                          For Rene Rogers, Plaintiff (4:10md2185): W Mark
CA USA; R Paul Yetter, Yetter Coleman LLP, Houston,
                                                          Lanier, The Lanier Law Firm, Houston, TX USA; Mary K
TX USA; Steven Buttacavoli, Berman DeValerio,
                                                          Blasy, Robbins Geller Rudman & Dowd LLP, Melville,
Boston, MA USA; Brian P Muething, Keating Muething
                                                          NY USA.
and Kllekamp PLL, Cincinnati, OH USA; Glen
DeValerio, Berman DeValerio et al, Boston, MA USA;        For Southeast Pennsylvania Transportation Authority,
Gregory M Utter, Keating Muething & Klekamp PC; J         Plaintiff (4:10md2185): W Mark Lanier, The Lanier Law
Pierre Tismo, Dyer Garofolo Mann & Schultz; Julie         Firm, Houston, TX USA; Mary K Blasy, Robbins Geller
Reiser, Cohen Milstein Sellers & Toll PLLC,               Rudman & Dowd LLP, Melville, NY USA.
Washington, Dc; Kristin J. Moody, Berman DeValerio,       For Robert R Glenn, on behalf of himself and all others
Boston, MA USA; Mark Delaney, Berman DeValerio,           similarly situated, Plaintiff (4:10md2185): Jacob S Gill,
One Liberty Sq, Boston, MA USA; Paul V Muething;          Stoll Stoll et al, Portland, OR USA; Jennifer S Wagner,
Steven J Toll, Cohen Milstein et al, Washington, DC       PRO HAC VICE, Austin, TX USA; Keith A Ketterling,
USA; W Jeffrey Sefton, Keating Muething & Klekamp,        Stoll Stoll et al, Portland, OR USA; Seth R Lesser,
Cincinnati, OH USA; Whitney Street, PRO HAC VICE,         Klafer Olsen & Lesser LLP, Rye Brook, NY USA; Steve
Berman DeValerio, Boston, MA USA.                         D Larson, Stoll Stoll et al, Portland, OR USA; Mark
For State Teachers Retirement System of Ohio, Plaintiff   Wesley Collmer, Collmer Law Group.
(4:10md2185): Jason M Leviton, Berman DeValerio,          For City of Philadelphia Board of Pensions And
Boston, MA USA; Jeffrey C Block, Berman DeValerio,        Retirement, Plaintiff (4:10md2185): Matthew L
Boston, MA USA; Joshua S Devore, Cohen                    Mustokoff, Kessler Topaz, Radnor, PA USA; Bernardo S
Milstein [*10] Sellers & Toll PLLC, Washington, DC        Garza, Attorney at Law; Darren Check, Kessler Topaz
USA; Matthew D Pearson, Berman DeValerio, San             et al, Radnor, [*12] PA USA; David Kessler, Kessler
Franicsco, CA USA; R Paul Yetter, Yetter Coleman LLP,     Topaz, Radnor, PA USA; Gregory M Castaldo, Kessler
Houston, TX USA; Brian P Muething, Keating Muething       Topaz Meltzer and Check LLP, Radnor, PA USA;
and Kllekamp PLL, Cincinnati, OH USA; Glen                Margaret E. Onasch, Kessler Topaz, Radnor, PA USA;
DeValerio, Berman DeValerio et al, Boston, MA USA;        Michelle M. Newcomer, Kessler Topaz Meltzer & Check,
Gregory M Utter, Keating Muething & Klekamp PC; J         LLP, Radnor, PA USA; Naumon A Amjed, Kessler
Pierre Tismo, Dyer Garofolo Mann & Schultz; Julie         Topaz Meltzer and Check LLP, Radnor, PA USA.
Reiser, Cohen Milstein Sellers & Toll PLLC,
Washington, Dc; Kristin J. Moody, Berman DeValerio,       For Connecticut Retirement Plans And Trust Funds,
Boston, MA USA; Mark Delaney, Berman DeValerio,           Plaintiff (4:10md2185): Matthew L Mustokoff, Kessler
One Liberty Sq, Boston, MA USA; Paul V Muething;          Topaz, Radnor, PA USA; Bernardo S Garza, Attorney at
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 35Page
                                                                         of 126
                                                                              10 of 39
                                       2015 U.S. Dist. LEXIS 27138, *12

Law; Darren Check, Kessler Topaz et al, Radnor, PA       Nichols Sorrels Agosto & Friend, Houston, TX USA.
USA; David Kessler, Kessler Topaz, Radnor, PA USA;
                                                         For Mondrian All Countries World Ex-Us Equity Fund,
Gregory M Castaldo, Kessler Topaz Meltzer and Check
                                                         L.P., Plaintiff (4:10md2185): Sammy Ford, IV, Abraham
LLP, Radnor, PA USA; Margaret E. Onasch, Kessler
                                                         Watkins Nichols Sorrels Agosto & Friend, Houston, TX
Topaz, Radnor, PA USA; Michelle M. Newcomer,
                                                         USA.
Kessler Topaz Meltzer & Check, LLP, Radnor, PA USA;
Naumon A Amjed, Kessler Topaz Meltzer and Check          For Mondrian All Countries World Ex-Us Equity Fund,
LLP, Radnor, PA USA.                                     L.P., Plaintiff (4:10md2185): Sammy Ford, IV, Abraham
                                                         Watkins Nichols Sorrels Agosto & Friend, Houston, TX
For North Carolina Department of State Treasurer,
                                                         USA.
Plaintiff (4:10md2185): Matthew L Mustokoff, Kessler
Topaz, Radnor, PA USA; Bernardo S Garza, Attorney at     For Mondrian Focused International Equity Fund, L.P.,
Law; Darren Check, Kessler Topaz et al, Radnor, PA       Plaintiff (4:10md2185): Sammy Ford, IV, Abraham
USA; David Kessler, Kessler Topaz, Radnor, PA USA;       Watkins Nichols Sorrels Agosto & Friend, Houston, TX
Gregory M Castaldo, Kessler Topaz Meltzer and Check      USA.
LLP, Radnor, PA USA; Margaret E. Onasch,
                                                         For Mondrian Global Equity Fund, L.P., Plaintiff
Kessler [*13] Topaz, Radnor, PA USA; Matthew M.
                                                         (4:10md2185): Sammy Ford, IV, Abraham Watkins
Mustokoff, Kessler Topaz Meltzer & Check, LLP;
                                                         Nichols Sorrels Agosto & Friend, Houston, TX USA.
Michelle M. Newcomer, Kessler Topaz Meltzer & Check,
LLP, Radnor, PA USA; Naumon A Amjed, Kessler             For Mondrian Group Trust, Plaintiff (4:10md2185): [*15]
Topaz Meltzer and Check LLP, Radnor, PA USA.             Sammy Ford, IV, Abraham Watkins Nichols Sorrels
                                                         Agosto & Friend, Houston, TX USA.
For Public Employees Retirement Association of
Colorado, Plaintiff (4:10md2185): Matthew L Mustokoff,   For Mondrian International Equity Fund, L.P., Plaintiff
Kessler Topaz, Radnor, PA USA; Bernardo S Garza,         (4:10md2185): Sammy Ford, IV, Abraham Watkins
Attorney at Law; Darren Check, Kessler Topaz et al,      Nichols Sorrels Agosto & Friend, Houston, TX USA.
Radnor, PA USA; David Kessler, Kessler Topaz,            For Stichting Aandelenfonds MN Services Europa,
Radnor, PA USA; Gregory M Castaldo, Kessler Topaz        Plaintiff (4:10md2185): Emma Gilmore, Pomerantz
Meltzer and Check LLP, Radnor, PA USA; Margaret E.       Grossman Hufford Dahlstrom Gross, New York, NY
Onasch, Kessler Topaz, Radnor, PA USA; Matthew M.        USA; Jeremy A Lieberman, Pomerantz LLP, New York,
Mustokoff, Kessler Topaz Meltzer & Check, LLP;           NY USA; Matthew L Tuccillo, Pomerantz LLP, New
Michelle M. Newcomer, Kessler Topaz Meltzer & Check,     York, NY USA; Sammy Ford, IV, Abraham Watkins
LLP, Radnor, PA USA; Naumon A Amjed, Kessler             Nichols Sorrels Agosto & Friend, Houston, TX USA.
Topaz Meltzer and Check LLP, Radnor, PA USA.
                                                         For Stichting Aandelenfonds MN Services Europa III,
For Employees' Retirement System of The City of          Plaintiff (4:10md2185): Emma Gilmore, Pomerantz
Providence, Plaintiff (4:10md2185): Marc I Gross,        Grossman Hufford Dahlstrom Gross, New York, NY
Pomerantz Grossman Hufford Dahlstrom & Gross, New        USA; Jeremy A Lieberman, Pomerantz LLP, New York,
York, NY USA; Sammy Ford, IV, Abraham Watkins            NY USA; Matthew L Tuccillo, Pomerantz LLP, New
Nichols Sorrels Agosto & Friend, Houston, TX USA.        York, NY USA; Sammy Ford, IV, Abraham Watkins
For Ohio Public Employees Retirement System, Plaintiff   Nichols Sorrels Agosto & Friend, Houston, TX USA.
(4:10md2185): R Paul Yetter, Yetter Coleman LLP,         For Stichting Pensioenfonds Metaal EN Techniek,
Houston, TX USA; Richard Warren Mithoff, [*14] Jr,       Plaintiff (4:10md2185): Emma Gilmore, Pomerantz
Mithoff Law Firm, Houston, TX USA; Steven Buttacavoli,   Grossman Hufford Dahlstrom Gross, New York, NY
Berman DeValerio, Boston, MA USA; Brian P Muething,      USA; Jeremy A Lieberman, Pomerantz LLP, New York,
Keating Muething and Kllekamp PLL, Cincinnati, OH        NY USA; Matthew L Tuccillo, Pomerantz LLP, New
USA; Daniel E Barenbaum, Berman DeValerio; Gregory       York, NY USA; Sammy Ford, IV, Abraham Watkins
M Utter, Keating Muething & Klekamp PC; J Pierre         Nichols [*16] Sorrels Agosto & Friend, Houston, TX
Tismo, Dyer Garofolo Mann & Schultz; Paul V Muething;    USA.
W Jeffrey Sefton, Keating Muething & Klekamp,
Cincinnati, OH USA.                                      For Stichting Pensioenfonds Van DE Metalelektro,
                                                         Plaintiff (4:10md2185): Emma Gilmore, Pomerantz
For South Yorkshire Pensions Authority, Plaintiff        Grossman Hufford Dahlstrom Gross, New York, NY
(4:10md2185): Sammy Ford, IV, Abraham Watkins            USA; Jeremy A Lieberman, Pomerantz LLP, New York,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 36Page
                                                                         of 126
                                                                              11 of 39
                                        2015 U.S. Dist. LEXIS 27138, *16

NY USA; Matthew L Tuccillo, Pomerantz LLP, New            Matthew L Tuccillo, Pomerantz LLP, New York, NY
York, NY USA; Sammy Ford, IV, Abraham Watkins             USA.
Nichols Sorrels Agosto & Friend, Houston, TX USA.
                                                          For New York City Employees' Retirement System,
For Hesta Super Fund, Plaintiff (4:10md2185): Emma        Plaintiff (4:10md2185): Sammy Ford, IV, Abraham
Gilmore, Pomerantz Grossman Hufford Dahlstrom             Watkins Nichols Sorrels Agosto & Friend, Houston, TX
Gross, New York, NY USA; Jeremy A Lieberman,              USA; Inga Van Eysden, New York City Law
Pomerantz LLP, New York, NY USA; Matthew L                Department, New York, NY USA; Matthew L Tuccillo,
Tuccillo, Pomerantz LLP, New York, NY USA; Sammy          Pomerantz LLP, New York, NY USA.
Ford, IV, Abraham Watkins Nichols Sorrels Agosto &
                                                          For New York City Fire Department Pension Fund,
Friend, Houston, TX USA.
                                                          Plaintiff (4:10md2185): Inga Van Eysden, New York City
For Shell Pension Trust, Plaintiff (4:10md2185): Andrew   Law Department, New York, NY USA; Matthew L
D Abramowitz, Spector Roseman et al, Philadelphia, PA     Tuccillo, Pomerantz LLP, New York, NY USA.
USA; Daniel J Mirarchi, Spector Roseman Kodroff et al,
                                                          For New York City Group Trust, Plaintiff (4:10md2185):
Philadelphia, PA USA; Joe Kendall, Kendall Law Group,
                                                          Inga Van Eysden, New York City Law Department, New
LLP, Dallas, TX USA; Mark S Willis, Spector Roseman
                                                          York, NY USA; Matthew L Tuccillo, Pomerantz LLP,
Kodroff & Willis PC, Washington, DC USA; Robert M
                                                          New York, NY USA.
Roseman, Spector Roseman et al, Philadelphia, PA
USA.                                                      For New York City Police Pension Fund, Plaintiff
                                                          (4:10md2185): Inga Van Eysden, New York City Law
For The Houston Municipal Employees Pension
                                                          Department, New York, NY USA; Matthew L Tuccillo,
System, Plaintiff (4:10md2185): Andrew D Abramowitz,
                                                          Pomerantz LLP, New York, NY USA.
Spector Roseman et al, Philadelphia, PA USA; [*17]
Daniel J Mirarchi, Spector Roseman Kodroff et al,         For Teachers Variable Annuity Funds, Plaintiff
Philadelphia, PA USA; Jamie J McKey, Kendall Law          (4:10md2185): Inga Van Eysden, New York City Law
Group LLP, Dallas, TX USA; Joe Kendall, Kendall Law       Department, New York, NY USA; Matthew L Tuccillo,
Group, LLP, Dallas, TX USA; Mark S Willis, Spector        Pomerantz LLP, New York, NY USA.
Roseman Kodroff & Willis PC, Washington, DC USA;
                                                          For Teachers' Retirement System of The City of New
Robert M Roseman, Spector Roseman et al,
                                                          York, Plaintiff (4:10md2185): [*19] Inga Van Eysden,
Philadelphia, PA USA.
                                                          New York City Law Department, New York, NY USA;
For Kbc Asset Management NV, Plaintiff (4:10md2185):      Matthew L Tuccillo, Pomerantz LLP, New York, NY
Daniel Hume, Kirby McInerney LLP, New York, NY            USA.
USA; Ira M Press, Kirby McInerney LLP, New York, NY       For Avalon Holdings, Inc., Plaintiff (4:10md2185): Jamie
USA; John Brandon Walker, Kirby McInerney LLP, New        J McKey, Kendall Law Group LLP, Dallas, TX USA;
York, NY USA; Kathryn Bale Allen, Kirby McInerney
                                                          Andrew D Abramowitz, Spector Roseman et al; Daniel J
LLP, Dripping Spring, TX USA.
                                                          Mirarchi, Spector Roseman Kodroff et al; Joe Kendall,
For Union Asset Management Holding AG, Plaintiff          Kendall Law Group, LLP, Dallas, TX USA; Mark S Willis,
(4:10md2185): Daniel Hume, Kirby McInerney LLP, New       Spector Roseman Kodroff & Willis PC; Robert M
York, NY USA; Ira M Press, Kirby McInerney LLP, New       Roseman, Spector Roseman et al.
York, NY USA; John Brandon Walker, Kirby McInerney        For Bnp Paribas Investment Partners Belgium Nv/Sa,
LLP, New York, NY USA.
                                                          Plaintiff (4:10md2185): Andrew D Abramowitz, Spector
For State-Boston Retirement System, Plaintiff             Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
(4:10md2185): Jeremy A Lieberman, Pomerantz LLP,          Spector Roseman Kodroff et al, Philadelphia, PA USA;
New York, NY USA; Marc I Gross, Pomerantz                 Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Grossman Hufford Dahlstrom & Gross, New York, NY          Mark S Willis, Spector Roseman Kodroff & Willis PC,
USA; Matthew L Tuccillo, Pomerantz LLP, New York,         Washington, DC USA; Robert M Roseman, Spector
NY USA; Sammy Ford, IV, Abraham Watkins Nichols           Roseman et al, Philadelphia, PA USA.
Sorrels Agosto & Friend, Houston, TX USA.
                                                          For Bayerninvest Kapitalanlagegesellschaft, Mbh,
For New York City Board of Education Retirement           Plaintiff (4:10md2185): Andrew D Abramowitz, Spector
System, [*18] Plaintiff (4:10md2185): Inga Van Eysden,    Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
New York City Law Department, New York, NY USA;           Spector Roseman Kodroff et al, Philadelphia, PA USA;
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 37Page
                                                                         of 126
                                                                              12 of 39
                                        2015 U.S. Dist. LEXIS 27138, *19

Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;       Roseman Kodroff et al, Philadelphia, PA USA; Joe
Mark S Willis, Spector Roseman Kodroff & Willis PC,        Kendall, Kendall Law Group, LLP, Dallas, TX
Washington, DC USA; Robert [*20] M Roseman,                USA; [*22] Mark S Willis, Spector Roseman Kodroff &
Spector Roseman et al, Philadelphia, PA USA.               Willis PC, Washington, DC USA; Robert M Roseman,
                                                           Spector Roseman et al, Philadelphia, PA USA.
For Caisse DE Depot EL Placement DU Quebec,
Plaintiff (4:10md2185): Andrew D Abramowitz, Spector       For London Borough of Redbridge Pension Fund,
Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,    Plaintiff (4:10md2185): Andrew D Abramowitz, Spector
Spector Roseman Kodroff et al, Philadelphia, PA USA;       Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;       Spector Roseman Kodroff et al, Philadelphia, PA USA;
Mark S Willis, Spector Roseman Kodroff & Willis PC,        Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Washington, DC USA; Robert M Roseman, Spector              Mark S Willis, Spector Roseman Kodroff & Willis PC,
Roseman et al, Philadelphia, PA USA.                       Washington, DC USA; Robert M Roseman, Spector
                                                           Roseman et al, Philadelphia, PA USA.
For City of Westminster Council Superannuation Fund,
Plaintiff (4:10md2185): Andrew D Abramowitz, Spector       For Metzler Investment Gmbh, Plaintiff (4:10md2185):
Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,    Andrew D Abramowitz, Spector Roseman et al,
Spector Roseman Kodroff et al, Philadelphia, PA USA;       Philadelphia, PA USA; Daniel J Mirarchi, Spector
Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;       Roseman Kodroff et al, Philadelphia, PA USA; Joe
Mark S Willis, Spector Roseman Kodroff & Willis PC,        Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Washington, DC USA; Robert M Roseman, Spector              Mark S Willis, Spector Roseman Kodroff & Willis PC,
Roseman et al, Philadelphia, PA USA.                       Washington, DC USA; Robert M Roseman, Spector
                                                           Roseman et al, Philadelphia, PA USA.
For Cumbria County Council, as Administering Authority
of the Cumbria Local Government Pension Scheme,            For Nomura Trust And Banking Co., Ltd., Plaintiff
Plaintiff (4:10md2185): Andrew D Abramowitz, Spector       (4:10md2185): Andrew D Abramowitz, Spector
Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,    Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
Spector Roseman Kodroff et al, Philadelphia, PA USA;       Spector Roseman Kodroff et al, Philadelphia, PA USA;
Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;       Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Mark S Willis, Spector Roseman Kodroff [*21] & Willis      Mark S Willis, Spector Roseman Kodroff [*23] & Willis
PC, Washington, DC USA; Robert M Roseman, Spector          PC, Washington, DC USA; Robert M Roseman, Spector
Roseman et al, Philadelphia, PA USA.                       Roseman et al, Philadelphia, PA USA.
For Inter-Local Pension Fund of The Graphic                For Northern Ireland Local Government Officers'
Communications Conference of The International             Superannuation Committee, Plaintiff (4:10md2185):
Brotherhood of Teamsters, Plaintiff (4:10md2185):          Andrew D Abramowitz, Spector Roseman et al,
Andrew D Abramowitz, Spector Roseman et al,                Philadelphia, PA USA; Daniel J Mirarchi, Spector
Philadelphia, PA USA; Daniel J Mirarchi, Spector           Roseman Kodroff et al, Philadelphia, PA USA; Joe
Roseman Kodroff et al, Philadelphia, PA USA; Joe           Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Kendall, Kendall Law Group, LLP, Dallas, TX USA;           Mark S Willis, Spector Roseman Kodroff & Willis PC,
Mark S Willis, Spector Roseman Kodroff & Willis PC,        Washington, DC USA; Robert M Roseman, Spector
Washington, DC USA; Robert M Roseman, Spector              Roseman et al, Philadelphia, PA USA.
Roseman et al, Philadelphia, PA USA.
                                                           For Northwestern Mutual Life Insurance Co., Plaintiff
For Jacksonville Police & Fire Pension Fund, Plaintiff     (4:10md2185): Andrew D Abramowitz, Spector
(4:10md2185): Andrew D Abramowitz, Spector                 Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,    Spector Roseman Kodroff et al, Philadelphia, PA USA;
Spector Roseman Kodroff et al, Philadelphia, PA USA;       Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;       Mark S Willis, Spector Roseman Kodroff & Willis PC,
Mark S Willis, Spector Roseman Kodroff & Willis PC,        Washington, DC USA; Robert M Roseman, Spector
Washington, DC USA; Robert M Roseman, Spector              Roseman et al, Philadelphia, PA USA.
Roseman et al, Philadelphia, PA USA.
                                                           For Nykredit Asset Management, Plaintiff (4:10md2185):
For Lincolnshire County Council, Plaintiff (4:10md2185):   Andrew D Abramowitz, Spector Roseman et al,
Andrew D Abramowitz, Spector Roseman et al,                Philadelphia, PA USA; Daniel J Mirarchi, Spector
Philadelphia, PA USA; Daniel J Mirarchi, Spector           Roseman Kodroff et al, Philadelphia, PA USA; Joe
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 38Page
                                                                         of 126
                                                                              13 of 39
                                       2015 U.S. Dist. LEXIS 27138, *23

Kendall, Kendall Law Group, LLP, Dallas, TX USA;          Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Mark S Willis, Spector Roseman Kodroff & Willis [*24]     Mark S Willis, Spector Roseman Kodroff & Willis PC,
PC, Washington, DC USA; Robert M Roseman, Spector         Washington, DC USA; Robert M Roseman, Spector
Roseman et al, Philadelphia, PA USA.                      Roseman [*26] et al, Philadelphia, PA USA.
For Ontario Pension Board, Plaintiff (4:10md2185):        For Utah Retirement Systems, Plaintiff (4:10md2185):
Andrew D Abramowitz, Spector Roseman et al,               Andrew D Abramowitz, Spector Roseman et al,
Philadelphia, PA USA; Daniel J Mirarchi, Spector          Philadelphia, PA USA; Daniel J Mirarchi, Spector
Roseman Kodroff et al, Philadelphia, PA USA; Joe          Roseman Kodroff et al, Philadelphia, PA USA; Joe
Kendall, Kendall Law Group, LLP, Dallas, TX USA;          Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Mark S Willis, Spector Roseman Kodroff & Willis PC,       Mark S Willis, Spector Roseman Kodroff & Willis PC,
Washington, DC USA; Robert M Roseman, Spector             Washington, DC USA; Robert M Roseman, Spector
Roseman et al, Philadelphia, PA USA.                      Roseman et al, Philadelphia, PA USA.
For Orange County Employees Retirement System,            For Verizon Investment Management Corp., Plaintiff
Plaintiff (4:10md2185): Andrew D Abramowitz, Spector      (4:10md2185): Andrew D Abramowitz, Spector
Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,   Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
Spector Roseman Kodroff et al, Philadelphia, PA USA;      Spector Roseman Kodroff et al, Philadelphia, PA USA;
Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;      Joe Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Mark S Willis, Spector Roseman Kodroff & Willis PC,       Mark S Willis, Spector Roseman Kodroff & Willis PC,
Washington, DC USA; Robert M Roseman, Spector             Washington, DC USA; Robert M Roseman, Spector
Roseman et al, Philadelphia, PA USA.                      Roseman et al, Philadelphia, PA USA.
For Premier Ltd, Plaintiff (4:10md2185): Andrew D         For Xerox Pensions Limited, Plaintiff (4:10md2185):
Abramowitz, Spector Roseman et al, Philadelphia, PA       Andrew D Abramowitz, Spector Roseman et al,
USA; Daniel J Mirarchi, Spector Roseman Kodroff et al,    Philadelphia, PA USA; Daniel J Mirarchi, Spector
Philadelphia, PA USA; Joe Kendall, Kendall Law Group,     Roseman Kodroff et al, Philadelphia, PA USA; Joe
LLP, Dallas, TX USA; Mark S Willis, Spector Roseman       Kendall, Kendall Law Group, LLP, Dallas, TX USA;
Kodroff & Willis PC, Washington, DC USA; Robert M         Mark S Willis, Spector Roseman Kodroff & Willis PC,
Roseman, Spector Roseman et al, [*25] Philadelphia,       Washington, DC USA; Robert M Roseman, Spector
PA USA.                                                   Roseman et al, Philadelphia, PA USA.
For San Mateo County Employees' Retirement                For Deutsche Asset Management [*27]
Association, Plaintiff (4:10md2185): Andrew D             Investmentgesellschaft Mbh, Plaintiff (4:10md2185):
Abramowitz, Spector Roseman et al, Philadelphia, PA       John Brandon Walker, Kirby McInerney LLP, New York,
USA; Daniel J Mirarchi, Spector Roseman Kodroff et al,    NY USA; Kathryn Bale Allen, Kirby McInerney LLP,
Philadelphia, PA USA; Joe Kendall, Kendall Law Group,     Dripping Spring, TX USA.
LLP, Dallas, TX USA; Mark S Willis, Spector Roseman
                                                          For Gic Private Limited, Plaintiff (4:10md2185):
Kodroff & Willis PC, Washington, DC USA; Robert M
                                                          Benjamin C Wickert, Joyce McFarland and McFarland
Roseman, Spector Roseman et al, Philadelphia, PA
                                                          LLP, Houston, TX USA; Ira M Press, Kirby McInerney
USA.
                                                          LLP, New York, NY USA; John Brandon Walker, Kirby
For The Municipal Employees' Retirement System of         McInerney LLP, New York, NY USA.
Michigan, Plaintiff (4:10md2185): Andrew D
                                                          For Helaba Invest Kapitalanlagegesellschaft Mbh,
Abramowitz, Spector Roseman et al, Philadelphia, PA
                                                          Plaintiff (4:10md2185): Benjamin C Wickert, Joyce
USA; Daniel J Mirarchi, Spector Roseman Kodroff et al,
                                                          McFarland and McFarland LLP; John Brandon Walker,
Philadelphia, PA USA; Joe Kendall, Kendall Law Group,
                                                          Kirby McInerney LLP; Ira M Press, Kirby McInerney
LLP, Dallas, TX USA; Mark S Willis, Spector Roseman
                                                          LLP.
Kodroff & Willis PC, Washington, DC USA; Robert M
Roseman, Spector Roseman et al, Philadelphia, PA          For Lbbw Asset Management Investmentgesellschaft
USA.                                                      Mbh, Plaintiff (4:10md2185): Benjamin C Wickert, Joyce
                                                          McFarland and McFarland LLP, Houston, TX USA; John
For The Royal Borough of Kensington And Chelsea,
                                                          Brandon Walker, Kirby McInerney LLP, New York, NY
Plaintiff (4:10md2185): Andrew D Abramowitz, Spector
                                                          USA; Ira M Press, Kirby McInerney LLP, New York, NY
Roseman et al, Philadelphia, PA USA; Daniel J Mirarchi,
                                                          USA.
Spector Roseman Kodroff et al, Philadelphia, PA USA;
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 39Page
                                                                         of 126
                                                                              14 of 39
                                        2015 U.S. Dist. LEXIS 27138, *27

For Landesbank Berlin Investment Gmbh, Plaintiff          For Ing (L) Sicav, for and on behalf of ING (L) Invest
(4:10md2185): Benjamin C Wickert, Joyce McFarland         Energy, Ing (L) Invest Europe High Dividend, ING (L)
and McFarland LLP, Houston, TX USA; John Brandon          Invest Europe Opportunities, and ING (L) Invest Global
Walker, Kirby McInerney LLP, New York, NY USA; Ira M      High Dividend, Plaintiff (4:10md2185): Blair A Nicholas,
Press, Kirby McInerney LLP, New York, NY USA.             Bernstein Litowitz Berger & Grossman; David R Kaplan,
                                                          Bernstein Litowitz Berger & Grossman LLP; Lucas E.
For Lnsfrskringar AB, Plaintiff (4:10md2185): Benjamin
                                                          Gilmore, Bernstein Litowitz Berger & Grossmann LLP;
C Wickert, Joyce McFarland [*28] and McFarland LLP,
                                                          Thomas Robert Ajamie, Ajamie LLP.
Houston, TX USA; John Brandon Walker, Kirby
McInerney LLP, New York, NY USA; Ira M Press, Kirby       For Ing Bewaar Maatschappij I B.V., for and on behalf of
McInerney LLP, New York, NY USA.                          ING Energy Basis Fonds, ING Europa Basis Fonds, ING
                                                          Divident Aandelen Basis Fonds, ING Global Equity
For Sgss Deutschland Kapitalanlagegesellschaft Mbh,
                                                          Basis Fonds, [*30] ING Institutioneel Dividend
Plaintiff (4:10md2185): Benjamin C Wickert, Joyce
                                                          Aandelen Basis Fonds, Plaintiff (4:10md2185): Blair A
McFarland and McFarland LLP, Houston, TX USA; John
                                                          Nicholas, Bernstein Litowitz Berger & Grossman; David
Brandon Walker, Kirby McInerney LLP, New York, NY
                                                          R Kaplan, Bernstein Litowitz Berger & Grossman LLP;
USA; Ira M Press, Kirby McInerney LLP, New York, NY
                                                          Lucas E. Gilmore, Bernstein Litowitz Berger &
USA.
                                                          Grossmann LLP; Thomas Robert Ajamie, Ajamie LLP,
For Universal-Investment-Gesellschaft Mbh, Plaintiff      Houston, TX USA.
(4:10md2185): Benjamin C Wickert, Joyce McFarland
                                                          For Ing Fund Management B.V., Plaintiff (4:10md2185):
and McFarland LLP, Houston, TX USA; John Brandon
                                                          Blair A Nicholas, Bernstein Litowitz Berger & Grossman;
Walker, Kirby McInerney LLP, New York, NY USA; Ira M
                                                          David R Kaplan, Bernstein Litowitz Berger & Grossman
Press, Kirby McInerney LLP, New York, NY USA.
                                                          LLP; Lucas E. Gilmore, Bernstein Litowitz Berger &
For Washington State Investment Board, Plaintiff          Grossmann LLP; Thomas Robert Ajamie, Ajamie LLP,
(4:10md2185): Andrew M Edison, Edison, McDowell &         Houston, TX USA.
Hetherington, LLP, Houston, TX USA.
                                                          For Louisiana State Employees' Retirement System,
For Pension Reserves Investment Management Board          Plaintiff (4:10md2185): Blair A Nicholas, Bernstein
of Massachusetts, Plaintiff (4:10md2185): Joseph Alan     Litowitz Berger & Grossman; David R Kaplan, Bernstein
Callier, Callier & Garza, Houston, TX USA; Joshua S       Litowitz Berger & Grossman LLP; Lucas E. Gilmore,
Devore, Cohen Milstein Sellers & Toll PLLC,               Bernstein Litowitz Berger & Grossmann LLP; Thomas
Washington, DC USA; Joshua M Kolsky, Cohen Milstein       Robert Ajamie, Ajamie LLP, Houston, TX USA.
Sellers & Toll PLLC, Washington, DC USA; Steven J
                                                          For Norges Bank, Plaintiff (4:10md2185): David R
Toll, Cohen Milstein et al, Washington, DC USA.
                                                          Kaplan, Bernstein Litowitz Berger & Grossman LLP;
For Indiana Public Retirement System, Plaintiff           Lucas E. Gilmore, Bernstein Litowitz Berger &
(4:10md2185): [*29] Damon Joseph Chargois,                Grossmann LLP; Thomas Robert Ajamie, Ajamie LLP,
Mashayekh & Chargois, P.C., Houston, TX USA.              Houston, TX USA; Blair A Nicholas, Bernstein Litowitz
                                                          Berger & Grossman.
For Public Employee Retirement System of Idaho,
Plaintiff (4:10md2185): Damon Joseph Chargois,            For Stichting Bewaarneming Apg-Is 1, Plaintiff
Mashayekh & Chargois, P.C., Houston, TX USA.              (4:10md2185): [*31] Blair A Nicholas, Bernstein Litowitz
                                                          Berger & Grossman; David R Kaplan, Bernstein Litowitz
For Public School And Education Employee Retirement
                                                          Berger & Grossman LLP; Lucas E. Gilmore, Bernstein
Systems of Missouri, Plaintiff (4:10md2185): Damon
                                                          Litowitz Berger & Grossmann LLP; Thomas Robert
Joseph Chargois, Mashayekh & Chargois, P.C.,
                                                          Ajamie, Ajamie LLP, Houston, TX USA.
Houston, TX USA.
                                                          For Stichting Depositary Apg Developed Markets Equity
For The Nebraska Investment Council, Plaintiff
                                                          Pool, Plaintiff (4:10md2185): Blair A Nicholas, Bernstein
(4:10md2185): Damon Joseph Chargois, Mashayekh &
                                                          Litowitz Berger & Grossman; David R Kaplan, Bernstein
Chargois, P.C., Houston, TX USA.
                                                          Litowitz Berger & Grossman LLP; Lucas E. Gilmore,
For Virginia Retirement System, Plaintiff (4:10md2185):   Bernstein Litowitz Berger & Grossmann LLP; Thomas
Damon Joseph Chargois, Mashayekh & Chargois, P.C.,        Robert Ajamie, Ajamie LLP, Houston, TX USA.
Houston, TX USA.
                                                          For Stichting Pensioenfonds Abp, Plaintiff
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 40Page
                                                                         of 126
                                                                              15 of 39
                                        2015 U.S. Dist. LEXIS 27138, *31

(4:10md2185): Blair A Nicholas, Bernstein Litowitz         Hodgson, Steptoe & Johnson LLP, Washington, DC
Berger & Grossman; David R Kaplan, Bernstein Litowitz      USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Berger & Grossman LLP; Lucas E. Gilmore, Bernstein         Washington, DC USA; Richard C Pepperman, II,
Litowitz Berger & Grossmann LLP; Thomas Robert             Sullivan & Cromwell LLP, New York, NY USA; Russell
Ajamie, Ajamie LLP, Houston, TX USA.                       Keith Jarrett, Liskow Lewis, New Orleans, LA USA;
                                                           Ryan Thomas Jenny, Steptoe & Johnson LLP,
For Stichting Tot Bewaring Cordares Subfonds
                                                           Washington, DC USA; Frances Floriano Goins, Ulmer &
Aandelen Europa Actief Beheer, Plaintiff (4:10md2185):
                                                           Berne LLP, Cleveland, OH USA; Isaac J Eddington,
Blair A Nicholas, Bernstein Litowitz Berger & Grossman;
                                                           Ulmer & Berne - Cleveland, Cleveland, OH USA.
David R Kaplan, Bernstein Litowitz Berger & Grossman
LLP; Lucas E. Gilmore, Bernstein Litowitz Berger &         For Bp America Inc, Defendant (4:10md2185): Scott W
Grossmann LLP; Thomas Robert Ajamie, Ajamie LLP,           Fowkes, LEAD ATTORNEY, Kirkland & Ellis LLP,
Houston, TX USA.                                           Chicago, IL USA; Thomas W Taylor, LEAD
                                                           ATTORNEY, Andrews and Kurth, Houston, TX USA;
For Teacher Retirement System of Texas, Plaintiff
                                                           Daryl A Libow, Sullivan & Cromwell LLP, Washington,
(4:10md2185): [*32] Blair A Nicholas, Bernstein Litowitz
                                                           DC USA; George Denegre, Jr, Liskow [*34] & Lewis,
Berger & Grossman; David R Kaplan, Bernstein Litowitz
                                                           New Orleans, LA USA; John C. Anjier, Liskow & Lewis,
Berger & Grossman LLP; Lucas E. Gilmore, Bernstein
                                                           New Orleans, LA USA; Kristopher S. Ritter, Kirkland &
Litowitz Berger & Grossmann LLP; Thomas Robert
                                                           Ellis LLP (Chicago), Chicago, IL USA; Marc De Leeuw,
Ajamie, Ajamie LLP, Houston, TX USA.
                                                           Sullivan & Cromwell, New York, NY USA; Morgan D
For Deka International S.A. Luxemburg, Plaintiff           Hodgson, Steptoe & Johnson LLP, Washington, DC
(4:10md2185): Alexander Reus, Diaz Reus & Targ LLP;        USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
David M Haendler, Grant & Eisenhofer P.A.,                 Washington, DC USA; Richard C Pepperman, II,
Wilmington, DE USA; Geoffrey C Jarvis, Grant &             Sullivan & Cromwell LLP, New York, NY USA; Russell
Eisenhofer, P.A., Wilmington, DE USA; Kent A Schaffer,     Keith Jarrett, Liskow Lewis, New Orleans, LA USA;
Bires Schaffer & DeBorde.                                  Ryan Thomas Jenny, Steptoe & Johnson LLP,
                                                           Washington, DC USA; Frances Floriano Goins, Ulmer &
For Deka Investment Gmbh, Plaintiff (4:10md2185):
                                                           Berne LLP, Cleveland, OH USA; Isaac J Eddington,
Alexander Reus, Diaz Reus & Targ LLP; David M
                                                           Ulmer & Berne - Cleveland, Cleveland, OH USA; Lois O
Haendler, Grant & Eisenhofer P.A., Wilmington, DE
USA; Geoffrey C Jarvis, Grant & Eisenhofer, P.A.,          Rosenbaum, Stoel Rives LLP, Portland, OR USA.
Wilmington, DE USA; Kent A Schaffer, Bires Schaffer &      For Anthony Hayward, Defendant (4:10md2185): Scott
DeBorde.                                                   W Fowkes, LEAD ATTORNEY, Kirkland & Ellis LLP,
                                                           Chicago, IL USA; Thomas W Taylor, LEAD
For International Fund Management S.A., Plaintiff
                                                           ATTORNEY, Andrews and Kurth, Houston, TX USA;
(4:10md2185): Alexander Reus, Diaz Reus & Targ LLP;
                                                           Diane Lee McGimsey, Sullivan and Cromwell LLP, Los
David M Haendler, Grant & Eisenhofer P.A.,
                                                           Angeles, CA USA; George Denegre, Jr, Liskow & Lewis,
Wilmington, DE USA; Geoffrey C Jarvis, Grant &
                                                           New Orleans, LA USA; John C. Anjier, Liskow & Lewis,
Eisenhofer, P.A., Wilmington, DE USA; Kent A Schaffer,
                                                           New Orleans, LA USA; Kristopher S. Ritter, Kirkland &
Bires Schaffer & DeBorde.
                                                           Ellis LLP (Chicago), Chicago, IL USA; Marc De Leeuw,
For Bp Plc, Defendant (4:10md2185): Robert "Mike"          Sullivan & Cromwell, New York, NY USA; Morgan D
Brock, LEAD ATTORNEY, Covington & Burling LLP,             Hodgson, [*35] Steptoe & Johnson LLP, Washington,
Washington, DC USA; Scott W Fowkes, LEAD                   DC USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
ATTORNEY, Kirkland & Ellis LLP, Chicago, [*33] IL          Washington, DC USA; Russell Keith Jarrett, Liskow
USA; Thomas W Taylor, LEAD ATTORNEY, Andrews               Lewis, New Orleans, LA USA; Ryan Thomas Jenny,
and Kurth, Houston, TX USA; Daryl A Libow, Sullivan &      Steptoe & Johnson LLP, Washington, DC USA; Daryl A
Cromwell LLP, Washington, DC USA; Diane Lee                Libow, Sullivan & Cromwell LLP, Washington, DC USA;
McGimsey, Sullivan and Cromwell LLP, Los Angeles,          Frances Floriano Goins, Ulmer & Berne LLP, Cleveland,
CA USA; George Denegre, Jr, Liskow & Lewis, New            OH USA; Isaac J Eddington, Ulmer & Berne -
Orleans, LA USA; John C. Anjier, Liskow & Lewis, New       Cleveland, Cleveland, OH USA; Richard C Pepperman,
Orleans, LA USA; Kristopher S. Ritter, Kirkland & Ellis    II, Sullivan & Cromwell LLP, New York, NY USA.
LLP (Chicago), Chicago, IL USA; Lois O Rosenbaum,
Stoel Rives LLP, Portland, OR USA; Marc De Leeuw,          For Andy Inglis, Defendant (4:10md2185): Thomas W
Sullivan & Cromwell, New York, NY USA; Morgan D            Taylor, LEAD ATTORNEY, Andrews and Kurth,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 41Page
                                                                         of 126
                                                                              16 of 39
                                       2015 U.S. Dist. LEXIS 27138, *35

Houston, TX USA; George Denegre, Jr, Liskow & Lewis,     Keith Jarrett, Liskow Lewis, New Orleans, LA USA;
New Orleans, LA USA; John C. Anjier, Liskow & Lewis,     Daryl A Libow, Sullivan & Cromwell LLP, Washington,
New Orleans, LA USA; Kathleen Goodhart, Cooley LLP,      DC USA; Richard C Pepperman, II, Sullivan & Cromwell
San Francisco, CA USA; Marc De Leeuw, Sullivan &         LLP, New York, NY USA.
Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
                                                         For Antony Burgmans, Defendant (4:10md2185):
Steptoe & Johnson LLP, Washington, DC USA; Russell
                                                         Thomas W Taylor, LEAD ATTORNEY, Andrews and
Keith Jarrett, Liskow Lewis, New Orleans, LA USA;
                                                         Kurth, Houston, TX USA; George Denegre, Jr, Liskow &
Richard C Pepperman, II, Sullivan & Cromwell LLP,
                                                         Lewis, New Orleans, LA USA; John C. Anjier, Liskow &
New York, NY USA; Stephen C. Neal, Cooley Godward
                                                         Lewis, New Orleans, LA USA; Marc De Leeuw, Sullivan
Kronish.
                                                         & Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
For Carl-Henric Svanberg, Defendant (4:10md2185):        Steptoe & Johnson LLP, Washington, DC USA; Russell
Thomas W Taylor, LEAD ATTORNEY, Andrews and              Keith Jarrett, Liskow Lewis, New Orleans, LA
Kurth, Houston, TX USA; George Denegre, Jr, Liskow &     USA; [*38] Daryl A Libow, Sullivan & Cromwell LLP,
Lewis, New Orleans, [*36] LA USA; John C. Anjier,        Washington, DC USA; Richard C Pepperman, II,
Liskow & Lewis, New Orleans, LA USA; Marc De             Sullivan & Cromwell LLP, New York, NY USA.
Leeuw, Sullivan & Cromwell, New York, NY USA; Paul J
                                                         For Cynthia Carroll, Defendant (4:10md2185): Thomas
Ondrasik, Jr, Steptoe & Johnson LLP, Washington, DC
                                                         W Taylor, LEAD ATTORNEY, Andrews and Kurth,
USA; Russell Keith Jarrett, Liskow Lewis, New Orleans,
                                                         Houston, TX USA; George Denegre, Jr, Liskow & Lewis,
LA USA; Daryl A Libow, Sullivan & Cromwell LLP,
                                                         New Orleans, LA USA; John C. Anjier, Liskow & Lewis,
Washington, DC USA; Richard C Pepperman, II,
                                                         New Orleans, LA USA; Marc De Leeuw, Sullivan &
Sullivan & Cromwell LLP, New York, NY USA.
                                                         Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
For H Lamar Mckay, Defendant (4:10md2185): Thomas        Steptoe & Johnson LLP, Washington, DC USA; Russell
W Taylor, LEAD ATTORNEY, Andrews and Kurth,              Keith Jarrett, Liskow Lewis, New Orleans, LA USA;
Houston, TX USA; George Denegre, Jr, Liskow & Lewis,     Daryl A Libow, Sullivan & Cromwell LLP, Washington,
New Orleans, LA USA; John C. Anjier, Liskow & Lewis,     DC USA; Richard C Pepperman, II, Sullivan & Cromwell
New Orleans, LA USA; Kristopher S. Ritter, Kirkland &    LLP, New York, NY USA.
Ellis LLP (Chicago), Chicago, IL USA; Marc De Leeuw,
                                                         For Erroll B Davis, JR, Defendant (4:10md2185):
Sullivan & Cromwell, New York, NY USA; Paul J
                                                         Thomas W Taylor, LEAD ATTORNEY, Andrews and
Ondrasik, Jr, Steptoe & Johnson LLP, Washington, DC
                                                         Kurth, Houston, TX USA; George Denegre, Jr, Liskow &
USA; Russell Keith Jarrett, Liskow Lewis, New Orleans,
                                                         Lewis, New Orleans, LA USA; John C. Anjier, Liskow &
LA USA; Daryl A Libow, Sullivan & Cromwell LLP,
                                                         Lewis, New Orleans, LA USA; Marc De Leeuw, Sullivan
Washington, DC USA; Richard C Pepperman, II,
                                                         & Cromwell, New York, NY USA; Russell Keith Jarrett,
Sullivan & Cromwell LLP, New York, NY USA.
                                                         Liskow Lewis, New Orleans, LA USA; Daryl A Libow,
For William Castell, Defendant (4:10md2185): Thomas      Sullivan & Cromwell LLP, Washington, DC USA;
W Taylor, LEAD ATTORNEY, Andrews and Kurth,              Richard C Pepperman, II, Sullivan & Cromwell LLP,
Houston, TX USA; George Denegre, Jr, Liskow & Lewis,     New York, NY USA.
New Orleans, LA USA; John C. Anjier, Liskow & Lewis,
                                                         For Iain C Conn, Defendant (4:10md2185): Thomas W
New Orleans, LA USA; Marc De Leeuw, Sullivan [*37]
                                                         Taylor, LEAD ATTORNEY, Andrews and [*39] Kurth,
& Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
                                                         Houston, TX USA; Marc De Leeuw, Sullivan &
Steptoe & Johnson LLP, Washington, DC USA; Russell
                                                         Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
Keith Jarrett, Liskow Lewis, New Orleans, LA USA;
                                                         Steptoe & Johnson LLP, Washington, DC USA; Daryl A
Daryl A Libow, Sullivan & Cromwell LLP, Washington,
                                                         Libow, Sullivan & Cromwell LLP, Washington, DC USA;
DC USA; Richard C Pepperman, II, Sullivan & Cromwell
                                                         Richard C Pepperman, II, Sullivan & Cromwell LLP,
LLP, New York, NY USA.
                                                         New York, NY USA.
For Paul Anderson, Defendant (4:10md2185): Thomas
                                                         For Robert W Dudley, Defendant (4:10md2185):
W Taylor, LEAD ATTORNEY, Andrews and Kurth,
                                                         Thomas W Taylor, LEAD ATTORNEY, Andrews and
Houston, TX USA; George Denegre, Jr, Liskow & Lewis,
                                                         Kurth, Houston, TX USA; Marc De Leeuw, Sullivan &
New Orleans, LA USA; John C. Anjier, Liskow & Lewis,
                                                         Cromwell, New York, NY USA; Daryl A Libow, Sullivan
New Orleans, LA USA; Marc De Leeuw, Sullivan &
                                                         & Cromwell LLP, Washington, DC USA; Richard C
Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
                                                         Pepperman, II, Sullivan & Cromwell LLP, New York, NY
Steptoe & Johnson LLP, Washington, DC USA; Russell
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 42Page
                                                                         of 126
                                                                              17 of 39
                                       2015 U.S. Dist. LEXIS 27138, *39

USA.                                                     Pepperman, II, Sullivan & Cromwell LLP, New York, NY
                                                         USA.
For Byron E Grote, Defendant (4:10md2185): Thomas
W Taylor, LEAD ATTORNEY, Andrews and Kurth,              For Bp Exploration & Production Inc, Defendant
Houston, TX USA; George Denegre, Jr, Liskow & Lewis,     (4:10md2185): Scott W Fowkes, LEAD ATTORNEY,
New Orleans, LA USA; John C. Anjier, Liskow & Lewis,     Kirkland & Ellis LLP, Chicago, IL USA; Thomas W
New Orleans, LA USA; Kristopher S. Ritter, Kirkland &    Taylor, LEAD ATTORNEY, Andrews and Kurth,
Ellis LLP (Chicago), Chicago, IL USA; Marc De Leeuw,     Houston, TX USA; John C. Anjier, Liskow & Lewis, New
Sullivan & Cromwell, New York, NY USA; Paul J            Orleans, LA USA; Marc De Leeuw, Sullivan & Cromwell,
Ondrasik, Jr, Steptoe & Johnson LLP, Washington, DC      New York, NY USA; Russell Keith Jarrett, Liskow Lewis,
USA; Russell Keith Jarrett, Liskow Lewis, New Orleans,   New Orleans, LA USA; Daryl A Libow, Sullivan &
LA USA; Daryl A Libow, Sullivan & Cromwell LLP,          Cromwell LLP, Washington, DC USA; Frances Floriano
Washington, DC USA; Richard C Pepperman, II,             Goins, Ulmer & Berne LLP, Cleveland, OH USA;
Sullivan & Cromwell LLP, New York, NY USA.               George Denegre, Jr, Liskow & Lewis; Isaac J
                                                         Eddington, Ulmer & Berne - Cleveland, Cleveland, OH
For George David, Defendant (4:10md2185): [*40]
                                                         USA; Lois O Rosenbaum, Stoel Rives LLP, Portland,
Thomas W Taylor, LEAD ATTORNEY, Andrews and
                                                         OR USA; Richard C Pepperman, II, Sullivan & Cromwell
Kurth, Houston, TX USA; Marc De Leeuw, Sullivan &
                                                         LLP, New York, NY USA.
Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
Steptoe & Johnson LLP, Washington, DC USA; Daryl A       For Tom Mckillop, Defendant [*42] (4:10md2185):
Libow, Sullivan & Cromwell LLP, Washington, DC USA;      Thomas W Taylor, LEAD ATTORNEY, Andrews and
Richard C Pepperman, II, Sullivan & Cromwell LLP,        Kurth, Houston, TX USA; John C. Anjier, Liskow &
New York, NY USA.                                        Lewis, New Orleans, LA USA; Marc De Leeuw, Sullivan
                                                         & Cromwell, New York, NY USA; Russell Keith Jarrett,
For Ian Davis, Defendant (4:10md2185): Thomas W
                                                         Liskow Lewis, New Orleans, LA USA; Daryl A Libow,
Taylor, LEAD ATTORNEY, Andrews and Kurth,
                                                         Sullivan & Cromwell LLP, Washington, DC USA;
Houston, TX USA; Marc De Leeuw, Sullivan &
                                                         George Denegre, Jr, Liskow & Lewis, New Orleans, LA
Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
                                                         USA; Richard C Pepperman, II, Sullivan & Cromwell
Steptoe & Johnson LLP, Washington, DC USA; Daryl A
                                                         LLP, New York, NY USA.
Libow, Sullivan & Cromwell LLP, Washington, DC USA;
Richard C Pepperman, II, Sullivan & Cromwell LLP,        For Lord Edmund John Philip Browne, Defendant
New York, NY USA.                                        (4:10md2185): Thomas W Taylor, LEAD ATTORNEY,
                                                         Andrews and Kurth, Houston, TX USA; George
For Douglas J Flint, Defendant (4:10md2185): Thomas
                                                         Denegre, Jr, Liskow & Lewis, New Orleans, LA USA;
W Taylor, LEAD ATTORNEY, Andrews and Kurth,
                                                         John C. Anjier, Liskow & Lewis, New Orleans, LA USA;
Houston, TX USA; Marc De Leeuw, Sullivan &
                                                         Marc De Leeuw, Sullivan & Cromwell, New York, NY
Cromwell, New York, NY USA; Paul J Ondrasik, Jr,
                                                         USA; Russell Keith Jarrett, Liskow Lewis, New Orleans,
Steptoe & Johnson LLP, Washington, DC USA; Daryl A
                                                         LA USA; Daryl A Libow, Sullivan & Cromwell LLP,
Libow, Sullivan & Cromwell LLP, Washington, DC USA;
                                                         Washington, DC USA; Richard C Pepperman, II,
Richard C Pepperman, II, Sullivan & Cromwell LLP,
                                                         Sullivan & Cromwell LLP, New York, NY USA.
New York, NY USA.
                                                         For Peter Sutherland, Defendant (4:10md2185):
For Deanne S Julius, Defendant (4:10md2185): Thomas
                                                         Thomas W Taylor, LEAD ATTORNEY, Andrews and
W Taylor, LEAD ATTORNEY, Andrews and Kurth,
                                                         Kurth, Houston, TX USA; George Denegre, Jr, Liskow &
Houston, TX USA; Marc De Leeuw, Sullivan &
                                                         Lewis, New Orleans, LA USA; John C. Anjier, Liskow &
Cromwell, New York, NY USA; Paul J Ondrasik, [*41]
                                                         Lewis, New Orleans, LA USA; Marc De Leeuw, Sullivan
Jr, Steptoe & Johnson LLP, Washington, DC USA; Daryl
                                                         & Cromwell, New York, NY USA; Russell Keith [*43]
A Libow, Sullivan & Cromwell LLP, Washington, DC
                                                         Jarrett, Liskow Lewis, New Orleans, LA USA; Daryl A
USA; Richard C Pepperman, II, Sullivan & Cromwell
                                                         Libow, Sullivan & Cromwell LLP, Washington, DC USA;
LLP, New York, NY USA.
                                                         Richard C Pepperman, II, Sullivan & Cromwell LLP,
For Ian MG Prosser, Defendant (4:10md2185): Thomas       New York, NY USA.
W Taylor, LEAD ATTORNEY, Andrews and Kurth,
                                                         For Transocean Deepwater Inc, Defendant
Houston, TX USA; Marc De Leeuw, Sullivan &
                                                         (4:10md2185): Campbell Edington Wallace, Frilot
Cromwell, New York, NY USA; Daryl A Libow, Sullivan
                                                         L.L.C., New Orleans, LA USA; Carl J Hebert, Preis &
& Cromwell LLP, Washington, DC USA; Richard C
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 43Page
                                                                         of 126
                                                                              18 of 39
                                        2015 U.S. Dist. LEXIS 27138, *43

Roy, New Orleans, LA USA; Edward F Kohnke, IV,             Thomas Jenny, Steptoe & Johnson LLP, Washington,
Preis & Roy, New Orleans, LA USA; Edwin G Preis, Jr,       DC USA; Thomas W Taylor, Andrews and Kurth,
Preis Roy PLC, Lafayette, LA USA; Evans Martin             Houston, TX USA; Daryl A Libow, Sullivan & Cromwell
McLeod, Phelps Dunbar LL, New Orleans, LA USA;             LLP, Washington, DC USA; Richard C Pepperman, II,
Everett R. Fineran, Frilot L.L.C., New Orleans, LA USA;    Sullivan & Cromwell LLP, New York, NY USA.
George M Gilly, Phelps Dunbar LLP, New Orleans, LA
                                                           For The Savings Plan Investment Oversight Committee,
USA; Joseph E Lee, III, Preis & Roy, PLC, New
                                                           Defendant (4:10md2185): Kristopher S. Ritter, Kirkland
Orleans, LA USA; Kerry J. Miller, Frilot L.L.C., New
                                                           & Ellis LLP (Chicago), Chicago, IL USA; Marc De
Orleans, LA USA; Miles Paul Clements, Frilot L.L.C.,
                                                           Leeuw, Sullivan & Cromwell, New York, NY USA;
New Orleans, LA USA; Paul C. Thibodeaux, Frilot
                                                           Morgan D Hodgson, Steptoe & Johnson LLP,
L.L.C., New Orleans, LA USA; Richard J Hymel, Preis
                                                           Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
Roy, Lafayette, LA USA; Robert M Kallam, Preis Roy,
                                                           Johnson LLP, Washington, DC USA; Thomas W Taylor,
Lafayette, LA USA.
                                                           Andrews and Kurth, Houston, TX USA; Daryl A Libow,
For Transocean Offshore Deepwater Drilling Inc,            Sullivan & Cromwell LLP, Washington, DC USA;
Defendant (4:10md2185): Campbell Edington Wallace,         Richard C Pepperman, II, Sullivan & Cromwell LLP,
Frilot L.L.C., New Orleans, LA USA; Carl J Hebert, Preis   New York, NY USA.
& Roy, New Orleans, LA USA; Edward F Kohnke, IV,
                                                           For Stephanie C. Atkins, Defendant (4:10md2185):
Preis & Roy, New Orleans, LA USA; Edwin G Preis, Jr,
                                                           Kristopher S. Ritter, Kirkland & [*46] Ellis LLP
Preis Roy [*44] PLC, Lafayette, LA USA; Evans Martin
                                                           (Chicago), Chicago, IL USA; Paul J Ondrasik, Jr,
McLeod, Phelps Dunbar LL, New Orleans, LA USA;
                                                           Steptoe & Johnson LLP, Washington, DC USA.
Everett R. Fineran, Frilot L.L.C., New Orleans, LA USA;
George M Gilly, Phelps Dunbar LLP, New Orleans, LA         For Bp Corporation North America Inc, Defendant
USA; John Daniel Johnson, Sutherland Asbill Brennan        (4:10md2185): Kristopher S. Ritter, Kirkland & Ellis LLP
LLP, Houston, TX USA; Joseph E Lee, III, Preis & Roy,      (Chicago), Chicago, IL USA; Morgan D Hodgson,
PLC, New Orleans, LA USA; Kerry J. Miller, Frilot          Steptoe & Johnson LLP, Washington, DC USA; Paul J
L.L.C., New Orleans, LA USA; Miles Paul Clements,          Ondrasik, Jr, Steptoe & Johnson LLP, Washington, DC
Frilot L.L.C., New Orleans, LA USA; Paul C.                USA; Ryan Thomas Jenny, Steptoe & Johnson LLP,
Thibodeaux, Frilot L.L.C., New Orleans, LA USA;            Washington, DC USA; Thomas W Taylor, Andrews and
Richard J Hymel, Preis Roy, Lafayette, LA USA; Robert      Kurth, Houston, TX USA.
M Kallam, Preis Roy, Lafayette, LA USA.
                                                           For Bp Corporation North America Inc. Savings Plan
For Halliburton Energy Services Inc, Defendant             Investment Oversight Committee, Defendant
(4:10md2185): Adelaida J Ferchmin, Chaffe McCall           (4:10md2185): Kristopher S. Ritter, Kirkland & Ellis LLP
LLP, New Orleans, LA USA; Alan R. Davis, Chaffe            (Chicago), Chicago, IL USA; Paul J Ondrasik, Jr,
McCall LLP, New Orleans, LA USA; Bruce W Bowman,           Steptoe & Johnson LLP, Washington, DC USA; Ryan
Jr, Godwin Lewis PC, Dallas, TX USA; Daniel A Tadros,      Thomas Jenny, Steptoe & Johnson LLP, Washington,
Chaffe McCall et al, New Orleans, LA USA; Derek A          DC USA; Thomas W Taylor, Andrews and Kurth,
Walker, Chaffe McCall LLP, New Orleans, LA USA;            Houston, TX USA.
Donald Everett Godwin, Godwin Lewis PC, Dallas, TX
                                                           For Neil Shaw, Defendant (4:10md2185): Kristopher S.
USA; Floyd Richard Hartley, Jr, Godwin Lewis PC,
                                                           Ritter, Kirkland & Ellis LLP (Chicago), Chicago, IL USA;
Dallas, TX USA; Gavin Eugene Hill, Godwin Lewis PC,
                                                           Morgan D Hodgson, Steptoe & Johnson LLP,
Dallas, TX USA; Jenny LaNell Martinez, Godwin
                                                           Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
Ronquillo PC, Dallas, TX USA; Katharine Rachael            Johnson LLP, Washington, DC USA; Ryan Thomas
Colletta, Chaffe McCall, LLP, [*45] New Orleans, LA        Jenny, Steptoe & Johnson LLP, Washington, DC USA;
USA; Robert Alan York, Godwin Lewis PC, Houston, TX        Thomas W Taylor, Andrews and Kurth, Houston, TX
USA.                                                       USA.
For Richard J. Dorazil, Defendant (4:10md2185):            For Thomas L Taylor, Defendant [*47] (4:10md2185):
Kristopher S. Ritter, Kirkland & Ellis LLP (Chicago),      Kristopher S. Ritter, Kirkland & Ellis LLP (Chicago),
Chicago, IL USA; Marc De Leeuw, Sullivan & Cromwell,       Chicago, IL USA; Morgan D Hodgson, Steptoe &
New York, NY USA; Morgan D Hodgson, Steptoe &              Johnson LLP, Washington, DC USA; Paul J Ondrasik,
Johnson LLP, Washington, DC USA; Paul J Ondrasik,          Jr, Steptoe & Johnson LLP, Washington, DC USA; Ryan
Jr, Steptoe & Johnson LLP, Washington, DC USA; Ryan        Thomas Jenny, Steptoe & Johnson LLP, Washington,
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 44Page
                                                                          of 126
                                                                               19 of 39
                                         2015 U.S. Dist. LEXIS 27138, *47

DC USA; Thomas W Taylor, Andrews and Kurth,                Morgan D Hodgson, Steptoe & Johnson LLP,
Houston, TX USA.                                           Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
                                                           Johnson LLP, Washington, DC USA; Ryan Thomas
For Gregory T. Williamson, Defendant (4:10md2185):
                                                           Jenny, Steptoe & Johnson LLP, Washington, DC USA;
Kristopher S. Ritter, Kirkland & Ellis LLP (Chicago),
                                                           Thomas W Taylor, Andrews and Kurth, Houston, TX
Chicago, IL USA; Morgan D Hodgson, Steptoe &
                                                           USA.
Johnson LLP, Washington, DC USA; Paul J Ondrasik,
Jr, Steptoe & Johnson LLP, Washington, DC USA; Ryan        For James Dupree, Defendant (4:10md2185): Morgan D
Thomas Jenny, Steptoe & Johnson LLP, Washington,           Hodgson, Steptoe & Johnson LLP, Washington, DC
DC USA; Thomas W Taylor, Andrews and Kurth,                USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Houston, TX USA.                                           Washington, DC USA; Ryan Thomas Jenny, Steptoe &
                                                           Johnson LLP, Washington, DC USA; Thomas W Taylor,
For The Investment Committee, Defendant
                                                           Andrews and Kurth, Houston, TX USA.
(4:10md2185): Kristopher S. Ritter, Kirkland & Ellis LLP
(Chicago), Chicago, IL USA.                                For Patrick Gower, Defendant (4:10md2185): Morgan D
                                                           Hodgson, Steptoe & Johnson LLP, Washington, DC
For Bp Corporation North America, Inc.'S Board of
                                                           USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Directors, Defendant (4:10md2185): Kristopher S. Ritter,
                                                           Washington, DC USA; Ryan Thomas Jenny, Steptoe &
Kirkland & Ellis LLP (Chicago), Chicago, IL USA;
                                                           Johnson LLP, Washington, DC USA; Thomas W Taylor,
Morgan D Hodgson, Steptoe & Johnson LLP,
                                                           Andrews and Kurth, Houston, TX USA.
Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
Johnson LLP, Washington, DC USA; Ryan Thomas               For Jeanne M. Johns, Defendant (4:10md2185):
Jenny, Steptoe & Johnson LLP, Washington, DC USA;          Morgan D Hodgson, Steptoe & Johnson LLP,
Thomas W Taylor, Andrews and Kurth, Houston,               Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
TX [*48] USA.                                              Johnson LLP, Washington, DC USA; Ryan Thomas
                                                           Jenny, Steptoe & Johnson LLP, Washington, DC USA;
For Bp Corporation North America, Inc. Savings Plan
                                                           Thomas W Taylor, Andrews and Kurth, Houston, TX
Investment Oversight Committee, Defendant
                                                           USA.
(4:10md2185): Kristopher S. Ritter, Kirkland & Ellis LLP
(Chicago), Chicago, IL USA.                                For Patricia H. Miller, Defendant (4:10md2185): Morgan
                                                           D Hodgson, Steptoe & Johnson LLP, Washington, [*50]
For Robert A Malone, Defendant (4:10md2185):
                                                           DC USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Thomas W Taylor, LEAD ATTORNEY, Andrews and
                                                           Washington, DC USA; Ryan Thomas Jenny, Steptoe &
Kurth, Houston, TX USA; Kristopher S. Ritter, Kirkland &
                                                           Johnson LLP, Washington, DC USA; Thomas W Taylor,
Ellis LLP (Chicago), Chicago, IL USA; Morgan D
                                                           Andrews and Kurth, Houston, TX USA.
Hodgson, Steptoe & Johnson LLP, Washington, DC
USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,           For Stephen J. Riney, Defendant (4:10md2185):
Washington, DC USA; Ryan Thomas Jenny, Steptoe &           Morgan D Hodgson, Steptoe & Johnson LLP,
Johnson LLP, Washington, DC USA.                           Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
                                                           Johnson LLP, Washington, DC USA; Ryan Thomas
For Lamar Mckay, Defendant (4:10md2185): Kristopher
                                                           Jenny, Steptoe & Johnson LLP, Washington, DC USA;
S. Ritter, Kirkland & Ellis LLP (Chicago), Chicago, IL
                                                           Thomas W Taylor, Andrews and Kurth, Houston, TX
USA; Morgan D Hodgson, Steptoe & Johnson LLP,
                                                           USA.
Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
Johnson LLP, Washington, DC USA; Ryan Thomas               For Brian D. Smith, Defendant (4:10md2185): Morgan D
Jenny, Steptoe & Johnson LLP, Washington, DC USA;          Hodgson, Steptoe & Johnson LLP, Washington, DC
Thomas W Taylor, Andrews and Kurth, Houston, TX            USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
USA.                                                       Washington, DC USA; Ryan Thomas Jenny, Steptoe &
                                                           Johnson LLP, Washington, DC USA; Thomas W Taylor,
For Corey Correnti, Defendant (4:10md2185): Morgan D
                                                           Andrews and Kurth, Houston, TX USA.
Hodgson, Steptoe & Johnson LLP, Washington, DC
USA; Paul J Ondrasik, Jr, Steptoe & Johnson LLP,           For Lord John Browne, Defendant (4:10md2185):
Washington, DC USA; Ryan Thomas Jenny, Steptoe &           Morgan D Hodgson, Steptoe & Johnson LLP,
Johnson LLP, Washington, DC USA; Thomas W Taylor,          Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
Andrews and Kurth, Houston, TX USA.                        Johnson LLP, Washington, DC USA; Ryan Thomas
                                                           Jenny, Steptoe & Johnson LLP, Washington, DC USA;
For Marvin Damsma, [*49] Defendant (4:10md2185):
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 45Page
                                                                         of 126
                                                                              20 of 39
                                        2015 U.S. Dist. LEXIS 27138, *50

Thomas W Taylor, Andrews and Kurth, Houston, TX            Moody, Berman DeValerio, Boston, MA USA; Mark
USA.                                                       Delaney, Berman DeValerio, One Liberty Sq, Boston,
                                                           MA USA; Matthew Keith Handley, PRO HAC VICE,
For Stephanie C Moore, Defendant (4:10md2185):
                                                           Cohen Milstein et al, Washington, DC USA; Steven J
Morgan D Hodgson, Steptoe & Johnson LLP,
                                                           Toll, Cohen Milstein et al, Washington, DC USA;
Washington, DC USA; Paul J Ondrasik, Jr, Steptoe &
                                                           Whitney Street, PRO HAC VICE, Berman DeValerio,
Johnson LLP, Washington, [*51] DC USA; Ryan
                                                           Boston, MA USA.
Thomas Jenny, Steptoe & Johnson LLP, Washington,
DC USA; Thomas W Taylor, Andrews and Kurth,                For Sacramento County Employees Retirement
Houston, TX USA.                                           System, [*53] Movant (4:10md2185): Jeffrey M.
                                                           Hoffman, Lowe, Stein, Hoffman, Allweiss & Hauver,
For Douglas J Suttles, Defendant (4:10md2185): Scott
                                                           LLP, New Orleans, LA USA; Mitchell J. Hoffman, Lowe,
W Fowkes, LEAD ATTORNEY, Kirkland & Ellis LLP,
                                                           Stein, Hoffman, Allweiss & Hauver, LLP, New Orleans,
Chicago, IL USA; Thomas W Taylor, LEAD
                                                           LA USA; Serena E. Pollack, Lowe, Stein, Hoffman,
ATTORNEY, Andrews and Kurth, Houston, TX USA;
                                                           Allweiss & Hauver, LLP, New Orleans, LA USA.
Patrick J Somers, Paul Weiss Rifkind Wharton Garrison,
New York, NY USA; Roberto Finzi, Paul Weiss et al,         For Fresno County Employees Retirement Association,
New York, NY USA; Theodore V Wells, Jr., Paul Weiss        Movant (4:10md2185): Jeffrey M. Hoffman, Lowe, Stein,
et al, New York, NY USA; Frances Floriano Goins,           Hoffman, Allweiss & Hauver, LLP, New Orleans, LA
Ulmer & Berne LLP, Cleveland, OH USA; Isaac J              USA; Mitchell J. Hoffman, Lowe, Stein, Hoffman,
Eddington, Ulmer & Berne - Cleveland, Cleveland, OH        Allweiss & Hauver, LLP, New Orleans, LA USA; Serena
USA.                                                       E. Pollack, Lowe, Stein, Hoffman, Allweiss & Hauver,
                                                           LLP, New Orleans, LA USA.
For Andrew G Inglis, Defendant (4:10md2185): Frances
Floriano Goins, Ulmer & Berne LLP, Cleveland, OH           For Peter D. Lichtman, Movant (4:10md2185): James P
USA; Isaac J Eddington, Ulmer & Berne - Cleveland,         Roy, Domengeaux Wright et al, Lafayette, LA USA;
Cleveland, OH USA; Thomas W Taylor, Andrews and            Richard Warren Mithoff, Jr, Mithoff Law Firm, Houston,
Kurth, Houston, TX USA.                                    TX USA.
For David Rainey, Defendant (4:10md2185): Brian M          For Leslie J. Nakagiri, Movant (4:10md2185): James P
Heberlig, Steptoe and Johnson LLP, Washington, DC          Roy, Domengeaux Wright et al, Lafayette, LA USA;
USA; Patrick Francis Linehan, Steptoe and Johnson          Richard Warren Mithoff, Jr, Mithoff Law Firm, Houston,
LLP, Washington, DC USA; Reid H Weingarten, Steptoe        TX USA.
Johnson LLP, Washington, DC USA; Savannah E.
                                                           For Paul Huyck, Movant (4:10md2185): James P Roy,
Marion, Steptoe Johnson LLP, Washington, DC USA;
                                                           Domengeaux Wright et al, Lafayette, LA USA; Richard
Thomas W Taylor, Andrews and Kurth, Houston, TX
                                                           Warren Mithoff, Jr, Mithoff Law Firm, Houston, TX USA.
USA; Lara Denise [*52] Pringle, Jones Walker LLP;
Michael W Manger, Jones Walker LLP, New Orleans,           For Ralph Whitley, Individually and on behalf of all
LA USA.                                                    others similarly situated, Plaintiff (4:10-cv-04214): [*54]
                                                           Arvind B. Khurana, LEAD ATTORNEY, PRO HAC
For Richard A Cordray, Ohio Attorney General, Movant
                                                           VICE, Milberg LLP, New York, NY; Gregory M.
(4:10md2185): Autry W Ross, Yetter Coleman, Houston,
                                                           Egleston, LEAD ATTORNEY, Egleston Law Firm,
TX USA; Eric R Nowak, Harrell and Nowak, New
                                                           Brooklyn, NY; Lori G Feldman, LEAD ATTORNEY, PRO
Orleans, LA USA; Joseph J Tabacco, Jr, Berman
                                                           HAC VICE, Milberg LLP, New York, NY; Sanford P.
DeValerio, San Francisco, CA USA; Joshua S Devore,
                                                           Dumain, LEAD ATTORNEY, PRO HAC VICE, Milberg
Cohen Milstein Sellers & Toll PLLC, Washington, DC
                                                           LLP, New York, NY; Stephen J Fearon, Jr, LEAD
USA; Matthew D Pearson, Berman DeValerio, San
                                                           ATTORNEY, Squitieri & Fearon LLP, New York, NY; W
Franicsco, CA USA; R Paul Yetter, Yetter Coleman LLP,
                                                           Mark Lanier, LEAD ATTORNEY, The Lanier Law Firm,
Houston, TX USA; Daniel S Sommers, Cohen Milstein
                                                           Houston, TX; Amber M. Nesbitt, Wexler Wallace LLP,
et al; Glen DeValerio, Berman DeValerio et al, Boston,
                                                           Chicago, IL; Joseph Goljan, Squitieri & Fearon, New
MA USA; Jason M Leviton, Berman DeValerio, Boston,
                                                           York, NY; Kenneth A. Wexler, Wexler Wallace LLP,
MA USA; Jeffrey C Block, Berman DeValerio, Boston,
                                                           Chicago, IL; Olga Anna Posmyk, Squitieri & Fearon
MA USA; Joshua M Kolsky, Cohen Milstein Sellers &
                                                           LLP, New York, NY.
Toll PLLC, Washington, DC USA; Julie Reiser, Cohen
Milstein Sellers & Toll PLLC, Washington, Dc; Kristin J.   Frankie Ramirez, Plaintiff (4:10-cv-04214), Pro se.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 46Page
                                                                          of 126
                                                                               21 of 39
                                         2015 U.S. Dist. LEXIS 27138, *54

For David M. Humphries, Consol Plaintiff (4:10-cv-         Milberg Llp, New York, NY; W Mark Lanier, LEAD
04214): James E. Miller, LEAD ATTORNEY, Shepherd           ATTORNEY, The Lanier Law Firm, Houston, TX; Evan
Finkelman Miller & Shah LLP, Chester, CT; Thomas           M Janush, PRO HAC VICE, The Lanier Law Firm PLLC,
Robert Ajamie, LEAD ATTORNEY, Ajamie LLP,                  New York, NY; Jeffrey M Norton, Newman Ferrara LLP,
Houston, TX; W Mark Lanier, LEAD ATTORNEY, The             New York, NY; Marvin Alan Miller, Miller Law LLC,
Lanier Law Firm, Houston, TX; Dona Szak, Ajamie LLP,       Chicago, IL; Matthew E Van Tine, Miller Law LLC,
Houston, TX; Kim Zeldin, Liner LLP, Los Angeles, CA;       Chicago, IL; Robert I Harwood, Harwood Feffer LLP,
Laura Elizabeth Towbin, Novack and Macey, LLP,             New York, NY; Scott Foglietta, Milberg LLP, New York,
Chicago, IL; Mitchell L. Marinello, Novack & Macey,        NY; Tanya Korkhov, Harwood Feffer LLP, New York,
Chicago, IL; Ronald S Kravitz, Shepherd Finkelman          NY; Todd L Kammerman, Milberg Weiss [*57] Bershad,
Miller & Shah LLP, San [*55] Francisco, CA.                New York, NY.
For Charis Moule, Consol Plaintiff (4:10-cv-04214): W      For Maureen S. Riely, Consol Plaintiff (4:10-cv-04214):
Mark Lanier, LEAD ATTORNEY, The Lanier Law Firm,           Jennifer J. Sosa, LEAD ATTORNEY, PRO HAC VICE,
Houston, TX; Arvind B. Khurana, PRO HAC VICE,              Milberg Llp, New York, NY; W Mark Lanier, LEAD
Milberg LLP, New York, NY; Charles Robert Watkins,         ATTORNEY, The Lanier Law Firm, Houston, TX; Scott
Guin, Stokes & Evans, LLC, Chicago, IL; Evan M             Foglietta, Milberg LLP, New York, NY; Todd L
Janush, PRO HAC VICE, The Lanier Law Firm PLLC,            Kammerman, Milberg Weiss Bershad, New York, NY.
New York, NY; Jennifer J. Sosa, PRO HAC VICE,
                                                           For Thomas P Soesman, Consol Plaintiff (4:10-cv-
Milberg Llp, New York, NY; Lori G Feldman, PRO HAC
                                                           04214): W Mark Lanier, LEAD ATTORNEY, The Lanier
VICE, Milberg LLP, New York, NY; Marvin Alan Miller,
                                                           Law Firm, Houston, TX; Charles Robert Watkins, Guin,
Miller Law LLC, Chicago, IL; Matthew E Van Tine, Miller
                                                           Stokes & Evans, LLC, Chicago, IL; Thomas J McKenna,
Law LLC, Chicago, IL; Robert I Harwood, Harwood
                                                           Gainey and McKenna, New York, NY; William W
Feffer LLP, New York, NY; Sanford P. Dumain, PRO
                                                           Thomas, Behn Wyetzner Chtd., Evanston, IL.
HAC VICE, Milberg LLP, New York, NY; Scott Foglietta,
Milberg LLP, New York, NY; Tanya Korkhov, Harwood          For BP P.L.C., Defendant (4:10-cv-04214): Daryl A
Feffer LLP, New York, NY; Todd L Kammerman,                Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,
Milberg Weiss Bershad, New York, NY.                       Washington, DC; Thomas W Taylor, LEAD ATTORNEY,
                                                           Andrews and Kurth, Houston, TX; Kristopher S. Ritter,
For Edward F. Mineman, Consol Plaintiff (4:10-cv-
                                                           Kirkland & Ellis LLP (Chicago), Chicago, IL; Marc De
04214): W Mark Lanier, LEAD ATTORNEY, The Lanier
                                                           Leeuw, Sullivan & Cromwell, New York, NY; Morgan D
Law Firm, Houston, TX; Bruce C Howard, Wheaton, IL;
                                                           Hodgson, Steptoe & Johnson LLP, Washington, DC;
Edwin J Mills, Stull Stull, New York, NY; Michael J.
                                                           Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Klein, Stull Stull, New York, NY; Patrice Lyn Bishop,
                                                           Washington, DC; Richard C Pepperman, II, Sullivan &
PRO HAC VICE, Stull, Stull & Brody, Beverly Hills, CA;
                                                           Cromwell LLP, New York, NY; Ryan Thomas Jenny,
Robert D. Allison, Robert D. Allison & Associates,
                                                           Steptoe & Johnson LLP, Washington, DC.
Chicago, IL; Steven Paul Schneck, Robert [*56] D.
Allison & Associates, Chicago, IL.                         For Anthony Hayward, Defendant (4:10-cv-04214):
                                                           Daryl A Libow, LEAD [*58] ATTORNEY, Sullivan &
For Syed Arshadullah, Consol Plaintiff (4:10-cv-04214):
                                                           Cromwell LLP, Washington, DC; Kristopher S. Ritter,
W Mark Lanier, LEAD ATTORNEY, The Lanier Law
                                                           Kirkland & Ellis LLP (Chicago), Chicago, IL; Marc De
Firm, Houston, TX; Charles Robert Watkins, Guin,
                                                           Leeuw, Sullivan & Cromwell, New York, NY; Morgan D
Stokes & Evans, LLC, Chicago, IL; Robert A Izard, Jr,
                                                           Hodgson, Steptoe & Johnson LLP, Washington, DC;
Izard Nobel LLP, West Hartford, CT; William W Thomas,
                                                           Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Behn Wyetzner Chtd., Evanston, IL.
                                                           Washington, DC; Ryan Thomas Jenny, Steptoe &
For Ron Pierce, Consol Plaintiff (4:10-cv-04214): W        Johnson LLP, Washington, DC; Thomas W Taylor,
Mark Lanier, LEAD ATTORNEY, The Lanier Law Firm,           LEAD ATTORNEY, Andrews and Kurth, Houston, TX.
Houston, TX; Charles Robert Watkins, Guin, Stokes &
                                                           For Iain C. Conn, Defendant (4:10-cv-04214): Daryl A
Evans, LLC, Chicago, IL; Robert A Izard, Jr, Izard Nobel
                                                           Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,
LLP, West Hartford, CT; William W Thomas, Behn
                                                           Washington, DC; Marc De Leeuw, Sullivan & Cromwell,
Wyetzner Chtd., Evanston, IL.
                                                           New York, NY; Paul J Ondrasik, Jr, Steptoe & Johnson
For Jerry T. McGuire, Consol Plaintiff (4:10-cv-04214):    LLP, Washington, DC.
Jennifer J. Sosa, LEAD ATTORNEY, PRO HAC VICE,
                                                           For Robert W. Dudley, Defendant (4:10-cv-04214):
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 47Page
                                                                         of 126
                                                                              22 of 39
                                       2015 U.S. Dist. LEXIS 27138, *58

Daryl A Libow, LEAD ATTORNEY, Sullivan & Cromwell        New York, NY; Paul J Ondrasik, Jr, Steptoe & Johnson
LLP, Washington, DC; Marc De Leeuw, Sullivan &           LLP, Washington, DC.
Cromwell, New York, NY.
                                                         For Douglas J. Flint, Defendant (4:10-cv-04214): Daryl
For Bryon E. Grote, Defendant (4:10-cv-04214): Daryl A   A Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,
Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,           Washington, DC; Marc De Leeuw, Sullivan & Cromwell,
Washington, DC; Kristopher S. Ritter, Kirkland & Ellis   New York, NY; Paul J Ondrasik, Jr, Steptoe & Johnson
LLP (Chicago), Chicago, IL; Marc De Leeuw, Sullivan &    LLP, Washington, DC.
Cromwell, New York, NY; Paul J Ondrasik, Jr, Steptoe &
                                                         For Deanne S. Julius, Defendant (4:10-cv-04214): Daryl
Johnson LLP, Washington, DC; Thomas W Taylor,
                                                         A Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,
LEAD ATTORNEY, Andrews and Kurth, Houston, TX.
                                                         Washington, DC; Marc De Leeuw, Sullivan & Cromwell,
For Andy G. Inglis, Defendant (4:10-cv-04214): [*59]     New York, NY; Paul J Ondrasik, Jr, Steptoe & Johnson
Daryl A Libow, LEAD ATTORNEY, Sullivan & Cromwell        LLP, Washington, DC.
LLP, Washington, DC; Marc De Leeuw, Sullivan &
                                                         For The Savings Plan Investment Oversight Committee,
Cromwell, New York, NY; Paul J Ondrasik, Jr, Steptoe &
                                                         Defendant (4:10-cv-04214): Daryl A Libow, LEAD
Johnson LLP, Washington, DC.
                                                         ATTORNEY, Sullivan & Cromwell LLP, Washington,
For Carl-Henric Svanberg, Defendant (4:10-cv-04214):     DC; Kristopher S. [*61] Ritter, Kirkland & Ellis LLP
Daryl A Libow, LEAD ATTORNEY, Sullivan & Cromwell        (Chicago), Chicago, IL; Marc De Leeuw, Sullivan &
LLP, Washington, DC; Marc De Leeuw, Sullivan &           Cromwell, New York, NY; Morgan D Hodgson, Steptoe
Cromwell, New York, NY; Paul J Ondrasik, Jr, Steptoe &   & Johnson LLP, Washington, DC; Paul J Ondrasik, Jr,
Johnson LLP, Washington, DC.                             Steptoe & Johnson LLP, Washington, DC; Ryan
                                                         Thomas Jenny, Steptoe & Johnson LLP, Washington,
For Paul M Anderson, Defendant (4:10-cv-04214): Daryl
                                                         DC; Thomas W Taylor, LEAD ATTORNEY, Andrews
A Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,
                                                         and Kurth, Houston, TX.
Washington, DC; Marc De Leeuw, Sullivan & Cromwell,
New York, NY; Paul J Ondrasik, Jr, Steptoe & Johnson     For Richard J. Dorazil, Defendant (4:10-cv-04214):
LLP, Washington, DC.                                     Daryl A Libow, LEAD ATTORNEY, Sullivan & Cromwell
                                                         LLP, Washington, DC; Marc De Leeuw, Sullivan &
For Antony Burgmans, Defendant (4:10-cv-04214):
                                                         Cromwell, New York, NY; Morgan D Hodgson, Steptoe
Daryl A Libow, LEAD ATTORNEY, Sullivan & Cromwell
                                                         & Johnson LLP, Washington, DC; Paul J Ondrasik, Jr,
LLP, Washington, DC; Marc De Leeuw, Sullivan &
                                                         Steptoe & Johnson LLP, Washington, DC; Ryan
Cromwell, New York, NY; Paul J Ondrasik, Jr, Steptoe &
                                                         Thomas Jenny, Steptoe & Johnson LLP, Washington,
Johnson LLP, Washington, DC.
                                                         DC; Thomas W Taylor, LEAD ATTORNEY, Andrews
For Cynthia B. Carroll, Defendant (4:10-cv-04214):       and Kurth, Houston, TX.
Daryl A Libow, LEAD ATTORNEY, Sullivan & Cromwell
                                                         John Does 1-20, Defendant (4:10-cv-04214), Pro se.
LLP, Washington, DC; Marc De Leeuw, Sullivan &
Cromwell, New York, NY; Paul J Ondrasik, Jr, Steptoe &   For Corey Correnti, Defendant (4:10-cv-04214): Marc
Johnson LLP, Washington, DC.                             De Leeuw, Sullivan & Cromwell, New York, NY; Morgan
                                                         D Hodgson, Steptoe & Johnson LLP, Washington, DC;
For Sir William M. Castell, Defendant (4:10-cv-04214):
                                                         Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Daryl A Libow, LEAD ATTORNEY, Sullivan &
                                                         Washington, DC; Ryan Thomas Jenny, Steptoe &
Cromwell [*60] LLP, Washington, DC; Marc De Leeuw,
                                                         Johnson LLP, Washington, DC; Thomas W Taylor,
Sullivan & Cromwell, New York, NY; Paul J Ondrasik,
                                                         LEAD ATTORNEY, Andrews and Kurth, Houston, TX.
Jr, Steptoe & Johnson LLP, Washington, DC.
                                                         For Marvin Damsma, Defendant (4:10-cv-04214): Marc
For George David, Defendant (4:10-cv-04214): Daryl A
                                                         De Leeuw, Sullivan [*62] & Cromwell, New York, NY;
Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,
                                                         Morgan D Hodgson, Steptoe & Johnson LLP,
Washington, DC; Marc De Leeuw, Sullivan & Cromwell,
                                                         Washington, DC; Paul J Ondrasik, Jr, Steptoe &
New York, NY; Paul J Ondrasik, Jr, Steptoe & Johnson
                                                         Johnson LLP, Washington, DC; Ryan Thomas Jenny,
LLP, Washington, DC.
                                                         Steptoe & Johnson LLP, Washington, DC; Thomas W
For Ian Davis, Defendant (4:10-cv-04214): Daryl A        Taylor, LEAD ATTORNEY, Andrews and Kurth,
Libow, LEAD ATTORNEY, Sullivan & Cromwell LLP,           Houston, TX.
Washington, DC; Marc De Leeuw, Sullivan & Cromwell,
                                                         For James Dupree, Defendant (4:10-cv-04214): Marc
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 48Page
                                                                         of 126
                                                                              23 of 39
                                        2015 U.S. Dist. LEXIS 27138, *62

De Leeuw, Sullivan & Cromwell, New York, NY; Morgan       For Stephanie C Moore, Defendant (4:10-cv-04214):
D Hodgson, Steptoe & Johnson LLP, Washington, DC;         Marc De Leeuw, Sullivan & Cromwell, New York, NY;
Paul J Ondrasik, Jr, Steptoe & Johnson LLP,               Morgan D Hodgson, Steptoe & Johnson LLP,
Washington, DC; Ryan Thomas Jenny, Steptoe &              Washington, DC; Paul J Ondrasik, Jr, Steptoe &
Johnson LLP, Washington, DC; Thomas W Taylor,             Johnson LLP, Washington, DC; Ryan Thomas Jenny,
LEAD ATTORNEY, Andrews and Kurth, Houston, TX.            Steptoe & Johnson LLP, Washington, DC; Thomas W
                                                          Taylor, LEAD ATTORNEY, Andrews and Kurth,
For Patrick Gower, Defendant (4:10-cv-04214): Marc De
                                                          Houston, TX.
Leeuw, Sullivan & Cromwell, New York, NY; Morgan D
Hodgson, Steptoe & Johnson LLP, Washington, DC;           For BP Corporation North America, Inc., Consol
Paul J Ondrasik, Jr, Steptoe & Johnson LLP,               Defendant (4:10-cv-04214): Kristopher S. Ritter,
Washington, DC; Ryan Thomas Jenny, Steptoe &              Kirkland & Ellis LLP (Chicago), Chicago, IL; Marc De
Johnson LLP, Washington, DC; Thomas W Taylor,             Leeuw, Sullivan & Cromwell, New York, NY; Morgan D
LEAD ATTORNEY, Andrews and Kurth, Houston, TX.            Hodgson, Steptoe & Johnson LLP, Washington, DC;
                                                          Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
For Jeanne M. Johns, Defendant (4:10-cv-04214): Marc
                                                          Washington, DC; Ryan Thomas Jenny, Steptoe &
De Leeuw, Sullivan & Cromwell, New York, NY; Morgan
                                                          Johnson LLP, Washington, DC; Thomas W Taylor,
D Hodgson, Steptoe & Johnson LLP, Washington, DC;
                                                          LEAD ATTORNEY, Andrews and Kurth, Houston, TX.
Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
Washington, DC; Ryan Thomas Jenny, Steptoe &              For BP America, Inc., Consol Defendant (4:10-cv-
Johnson LLP, Washington, [*63] DC; Thomas W               04214): Kristopher S. Ritter, Kirkland & Ellis LLP
Taylor, LEAD ATTORNEY, Andrews and Kurth,                 (Chicago), Chicago, IL; Marc De Leeuw, Sullivan &
Houston, TX.                                              Cromwell, New York, NY; Morgan D Hodgson, Steptoe
                                                          & Johnson LLP, Washington, [*65] DC; Paul J
For Patricia H. Miller, Defendant (4:10-cv-04214): Marc
                                                          Ondrasik, Jr, Steptoe & Johnson LLP, Washington, DC;
De Leeuw, Sullivan & Cromwell, New York, NY; Morgan
                                                          Ryan Thomas Jenny, Steptoe & Johnson LLP,
D Hodgson, Steptoe & Johnson LLP, Washington, DC;
                                                          Washington, DC; Thomas W Taylor, LEAD ATTORNEY,
Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
                                                          Andrews and Kurth, Houston, TX.
Washington, DC; Ryan Thomas Jenny, Steptoe &
Johnson LLP, Washington, DC; Thomas W Taylor,             For Lamar McKay, Consol Defendant (4:10-cv-04214):
LEAD ATTORNEY, Andrews and Kurth, Houston, TX.            Kristopher S. Ritter, Kirkland & Ellis LLP (Chicago),
                                                          Chicago, IL; Marc De Leeuw, Sullivan & Cromwell, New
For Stephen J. Riney, Defendant (4:10-cv-04214): Marc
                                                          York, NY; Morgan D Hodgson, Steptoe & Johnson LLP,
De Leeuw, Sullivan & Cromwell, New York, NY; Morgan
                                                          Washington, DC; Paul J Ondrasik, Jr, Steptoe &
D Hodgson, Steptoe & Johnson LLP, Washington, DC;
                                                          Johnson LLP, Washington, DC; Ryan Thomas Jenny,
Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
                                                          Steptoe & Johnson LLP, Washington, DC; Thomas W
Washington, DC; Ryan Thomas Jenny, Steptoe &
                                                          Taylor, LEAD ATTORNEY, Andrews and Kurth,
Johnson LLP, Washington, DC; Thomas W Taylor,
                                                          Houston, TX.
LEAD ATTORNEY, Andrews and Kurth, Houston, TX.
                                                          For Gregory T. Williamson, Consol Defendant (4:10-cv-
For Brian D. Smith, Defendant (4:10-cv-04214): Marc
                                                          04214): Kristopher S. Ritter, Kirkland & Ellis LLP
De Leeuw, Sullivan & Cromwell, New York, NY; Morgan
                                                          (Chicago), Chicago, IL; Marc De Leeuw, Sullivan &
D Hodgson, Steptoe & Johnson LLP, Washington, DC;
                                                          Cromwell, New York, NY; Morgan D Hodgson, Steptoe
Paul J Ondrasik, Jr, Steptoe & Johnson LLP,
                                                          & Johnson LLP, Washington, DC; Paul J Ondrasik, Jr,
Washington, DC; Ryan Thomas Jenny, Steptoe &
                                                          Steptoe & Johnson LLP, Washington, DC; Ryan
Johnson LLP, Washington, DC; Thomas W Taylor,
                                                          Thomas Jenny, Steptoe & Johnson LLP, Washington,
LEAD ATTORNEY, Andrews and Kurth, Houston, TX.
                                                          DC; Thomas W Taylor, LEAD ATTORNEY, Andrews
For Lord John Browne, Defendant (4:10-cv-04214):          and Kurth, Houston, TX.
Marc De Leeuw, Sullivan & Cromwell, New York, NY;
                                                          For Stephanie C. Atkins, Consol Defendant (4:10-cv-
Morgan D Hodgson, Steptoe [*64] & Johnson LLP,
                                                          04214): Kristopher S. Ritter, Kirkland & Ellis LLP
Washington, DC; Paul J Ondrasik, Jr, Steptoe &
                                                          (Chicago), Chicago, IL; Paul J Ondrasik, Jr, Steptoe &
Johnson LLP, Washington, DC; Ryan Thomas Jenny,
                                                          Johnson LLP, Washington, DC; Thomas [*66] W
Steptoe & Johnson LLP, Washington, DC; Thomas W
                                                          Taylor, LEAD ATTORNEY, Andrews and Kurth,
Taylor, LEAD ATTORNEY, Andrews and Kurth,
                                                          Houston, TX.
Houston, TX.
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 49Page
                                                                         of 126
                                                                              24 of 39
                                       2015 U.S. Dist. LEXIS 27138, *66

For Neil Shaw, Consol Defendant (4:10-cv-04214):        Judges: HON. KEITH P. ELLISON, UNITED STATES
Kristopher S. Ritter, Kirkland & Ellis LLP (Chicago),   DISTRICT JUDGE.
Chicago, IL; Marc De Leeuw, Sullivan & Cromwell, New
York, NY; Morgan D Hodgson, Steptoe & Johnson LLP,      Opinion by: KEITH P. ELLISON
Washington, DC; Paul J Ondrasik, Jr, Steptoe &
Johnson LLP, Washington, DC; Ryan Thomas Jenny,         Opinion
Steptoe & Johnson LLP, Washington, DC; Thomas W
Taylor, LEAD ATTORNEY, Andrews and Kurth,
Houston, TX.
                                                        AMENDED MEMORANDUM AND ORDER
For Thomas L Taylor, Consol Defendant (4:10-cv-
04214): Kristopher S. Ritter, Kirkland & Ellis LLP      Plaintiffs in this derivative / putative class action seek
(Chicago), Chicago, IL; Marc De Leeuw, Sullivan &       leave to amend their complaint, brought [*68] pursuant
Cromwell, New York, NY; Morgan D Hodgson, Steptoe       to the Employment Retirement Income Security Act of
& Johnson LLP, Washington, DC; Paul J Ondrasik, Jr,     1974 ("ERISA"). They allege that certain corporate
Steptoe & Johnson LLP, Washington, DC; Ryan             entities and individuals associated with the BP Group
Thomas Jenny, Steptoe & Johnson LLP, Washington,        violated their fiduciary duties to the participants of four
DC; Thomas W Taylor, LEAD ATTORNEY, Andrews             employee benefits plans offered before and after the
and Kurth, Houston, TX.                                 disastrous Deepwater Horizon explosion on April 20,
For State Street Bank and Trust, Consol Defendant       2010.
(4:10-cv-04214): Aron J Frakes, McDermott Will Emery
LLP, Chicago, IL; Wilber H Boies, McDermott Will &      Upon consideration of Plaintiffs' Motion (Doc. Nos. 152,
Emery, Chicago, IL.                                     153), Defendants' opposition (Doc. Nos. 154, 155),
                                                        Plaintiffs' reply (Doc. Nos. 160, 161), Plaintiffs' notice of
John Does 1-10, Consol Defendant (4:10-cv-04214),       recent authority (Doc. No. 162), and Defendants' sur-
Pro se.                                                 reply (Doc. No. 166), and having heard oral argument,
For The Investment Committee, Consol Defendant          the Court GRANTS IN PART Plaintiffs' Motion for Leave
(4:10-cv-04214): Kristopher S. Ritter, Kirkland &       to File Amended Complaint (Doc. Nos. 152, 153). At the
Ellis [*67] LLP (Chicago), Chicago, IL; Thomas W        conclusion of this order, the Court provides guidelines
Taylor, LEAD ATTORNEY, Andrews and Kurth,               as to the claims which Plaintiffs may replead.
Houston, TX.
For BP Corporation North America, Inc.'s Board of       I. BACKGROUND
Directors, Consol Defendant (4:10-cv-04214):
Kristopher S. Ritter, Kirkland & Ellis LLP (Chicago),   Plaintiffs are participants in two of four employee
Chicago, IL; Marc De Leeuw, Sullivan & Cromwell, New    benefits plans (the "Plans") offered by Defendant BP
York, NY; Morgan D Hodgson, Steptoe & Johnson LLP,      Corporation North America Inc. ("BP North America" or
Washington, DC; Paul J Ondrasik, Jr, Steptoe &          "BPNAI") between January 16, 2007 and June 24, 2010.
Johnson LLP, Washington, DC; Ryan Thomas Jenny,         (Doc. Nos. 152-1, 153-1 ("CAC"), at ¶¶ 1-2, 29-37, 41-
Steptoe & Johnson LLP, Washington, DC; Thomas W         42.) Each Plan featured the option of investing in the
Taylor, LEAD ATTORNEY, Andrews and Kurth,               "BP Stock Fund," a fund comprised entirely [*69] of BP
Houston, TX; William W Thomas, Behn Wyetzner Chtd.,     American Depository Shares ("ADSs") with a minimal
Evanston, IL.                                           cash component "to facilitate daily transactions."1
For Robert A Malone, Consol Cross Defendant (4:10-cv-
                                                        (Id. ¶ 3.) During the time period in question, the BP
04214): Kristopher S. Ritter, Kirkland & Ellis LLP
                                                        Stock Fund comprised approximately one-third of the
(Chicago), Chicago, IL; Marc De Leeuw, Sullivan &
                                                        Plans' assets. (Id. ¶ 106.)
Cromwell, New York, NY; Morgan D Hodgson, Steptoe
& Johnson LLP, Washington, DC; Paul J Ondrasik, Jr,     Plaintiffs allege that certain corporate entities and
Steptoe & Johnson LLP, Washington, DC; Ryan
Thomas Jenny, Steptoe & Johnson LLP, Washington,
DC; Thomas W Taylor, LEAD ATTORNEY, Andrews             1 Because  the Plans authorized investment in employer stock,
and Kurth, Houston, TX.
                                                        they are Eligible Individual Account Plans ("EIAPs"), as
                                                        defined in ERISA § 407(d)(3), 29 U.S.C. § 1107(d)(3).
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 50Page
                                                                          of 126
                                                                               25 of 39
                                            2015 U.S. Dist. LEXIS 27138, *69

individuals associated with the BP Group violated their           because (1) Plaintiffs had not adequately alleged that
fiduciary duties to the Plans during the relevant time           Defendants [*71] possessed knowledge of "inside
period.2                                                         information" which showed that the market was
 The Court has recounted the specifics of Plaintiffs'            overvaluing BP stock and (2) Plaintiffs had not
allegations in prior written orders and will not repeat          adequately alleged that BP was in such dire straits as to
itself here. Broadly, however, Plaintiffs assert three           call into question its continued viability. (Id. at 28-36.)
theories of liability under ERISA:                               The Court also dismissed Plaintiffs' disclosure claims
      (1) Defendants violated their duties of prudence           because        SEC      filings    containing       alleged
      and loyalty by permitting Plan participants to invest      misrepresentations and omissions were too many steps
      in the BP Stock Fund;                                      removed from the plan documents to be considered
      (2) Defendants violated their duties of prudence           fiduciary communications. (Id. at 36-42.) Finally, the
      and loyalty, as well as their ERISA-based                  Court held that Plaintiffs' monitoring claims necessarily
      disclosure obligations, by misrepresenting or              failed because they are a form of secondary liability
      omitting information relevant to participants'             only, requiring a primary violation to be viable. (Id. at
      decisions to invest in the BP Stock Fund; and              42.) Later that year, the Court denied Plaintiffs' request
                                                                 to amend their complaint, because the proposed
     (3) Certain defendants failed to adequately monitor         amendments would have been futile. (Doc. No. 132-1
     other fiduciaries who engaged in activity which             (the "2012 MLA Order"). Plaintiffs timely appealed to the
     violated [*70] their duties of prudence and loyalty.        Fifth Circuit.
According to Plaintiffs, Defendants' actions and/or
inaction cost Plan participants hundreds of millions of          The Supreme Court scuttled the Moench presumption in
dollars in losses following the Deepwater Horizon                Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459,
explosion. (CAC ¶ 317.)                                          189 L. Ed. 2d 457 (2014), which issued June 25, 2014.
                                                                 The Supreme Court ruled that the presumption had no
On March 30, 2012, the Court dismissed Plaintiffs' first         basis in ERISA's statutory language. See id. at 2467.
consolidated pleading—the Consolidated Complaint—in              Accordingly, the Fifth Circuit vacated this Court's
its entirety. (Doc. No. 116 (the "2012 MTD Order").) The         judgment in favor of Defendants and remanded for
Court ruled that Plaintiffs' first theory of liability failed,   reconsideration in light of Dudenhoeffer. (Doc. No. 147.)
under the so-called "Moench presumption of
prudence,"3                                                      Plaintiffs once again seek leave to amend their
                                                                 complaint. Although Defendants acknowledge that
                                                                 Dudenhoeffer changed the landscape for certain claims
2 Defendants   in the ERISA action are:                          against EIAP fiduciaries, they oppose the request for
    • Three corporate entities (BP North America; BP p.l.c.;     leave to amend. They argue that Plaintiffs' proposed
    and BP America Inc.);                                        amendments are still futile, and that leave to amend
                                                                 should once again be denied.
    • Two deliberative bodies found within Defendant BP
    North America (the Board of Directors and the Savings
    Plan Investment Oversight Committee); and
                                                                 II. LEGAL STANDARD
    • Seventeen individuals employed by various corporate
    entities within the BP Group (Lord John Browne; Corey        Plaintiffs move for leave to amend their complaint under
    Correnti; Marvin L. Damsma; Richard J. Dorazil; James
                                                                 Rule 15(a)(2) of the Federal Rules of Civil Procedure.
    Dupree; Patrick Gower; Anthony Hayward; Jeanne M.
                                                                 HN1[ ] "Rule 15(a) declares that leave to amend 'shall
    Johns; Robert A. Malone; Lamar McKay; Patricia H.
                                                                 be freely given when justice so requires'; this mandate is
    Miller; Stephanie C. Moore; Stephen J. Riney; Brian D.
    Smith; Neil Shaw; Thomas L. Taylor; and Gregory T.           to be heeded." Foman v. Davis, 371 U.S. 178, 182, 83
    Williamson).                                                 S. Ct. 227, 9 L. Ed. 2d 222 (1962). Accordingly, district
                                                                 courts in the Fifth Circuit "must entertain a presumption
3 The Moench presumption provided that company stock was         in favor of granting parties leave to amend." Mayeaux v.
a presumptively prudent investment for employee benefit          Louisiana Health Service and Indem. Co., 376 F.3d 420,
plans. Kirschbaum v. Reliant Energy, Inc., 526 F.3d 243, 254     425 (5th Cir. 2004). Leave to amend may be denied,
(5th Cir. 2008). To overcome the presumption, a plaintiff had    however, in the case of "undue delay, bad faith or
to allege "persuasive and analytically rigorous facts            dilatory motive on the part of the movant, repeated
demonstrating that reasonable fiduciaries would have             failure to cure deficiencies by amendments previously
considered themselves bound to divest." [*72] Id. at 256.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 51Page
                                                                          of 126
                                                                               26 of 39
                                          2015 U.S. Dist. LEXIS 27138, *71

allowed, undue [*73] prejudice to the opposing party,         disregarded, unless they are referenced in the CAC and
[or] futility of amendment." Wimm v. Jack Eckerd Corp.,       are central to Plaintiffs' claims. See Collins v. Morgan
3 F.3d 137, 139 (5th Cir.1993).                               Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.
                                                              2000). Importantly, the Court is not concerned, at this
The Court has already indicated that leave to amend will      juncture, with the merits of Plaintiffs' claims. It need only
be denied in this case only if the proposed amendment         decide whether those claims are adequately pled and
is futile. HN2[ ] Futility is shown by amendments which       legally cognizable. United States ex rel. Riley v. St.
"advance[e] a claim or defense that is legally insufficient   Luke's Episcopal Hosp., 355 F.3d 370, 376 (5th Cir.
on its face, or . . .fail[] to include allegations to cure    2004). If Plaintiffs meet this standard—if their claims are
defects in the original pleading." 6 Charles A. Wright,       not obviously, facially futile—leave [*75] to amend will
Arthur R. Miller & Mary Kay Kane, Fed. Prac. and Proc.        be granted.
§ 1487 (3d ed.). In other words, Plaintiffs will be denied
leave to amend only if "the amended complaint would
fail to state a claim upon which relief could be granted."    III. ANALYSIS
Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 873
(5th Cir. 2000); see also Landavazo v. Toro Co., 301
Fed. Appx. 333, 337 (5th Cir. 2008) (affirming denial of      A. The disclosure claims ("Count II")
leave to amend after determining that "[a] review of the
amended complaint leaves the reader speculating as to         Plaintiffs acknowledge that Dudenhoeffer did not
what conduct, even if taken as true, occurred that would      change the pleading standards for Plaintiffs' disclosure
give rise to a right to relief").                             claims, denominated "Count II" in the proposed CAC.
                                                              (Doc. Nos. 152, 153 ("Mot."), at 8.) As pled in the CAC,
HN3[ ] A complaint fails to state a claim if it does not      the disclosure claims can be divided into three types:
"contain sufficient factual matter, accepted as true, to
'state a claim to relief that is plausible on its face.'"          (1) An "omission" theory: that Defendants failed to
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,             disclose specific insider information that was
173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v.               necessary for Plan participants to understand the
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.                true value and risks of the BP Stock Fund. (CAC ¶¶
Ed. 2d 929 (2007)). The plausibility standard is not akin          371-72, 374, 376; Mot. at 8-9.) The insider
to a "probability requirement," but asks for more than a           information alleged in the CAC includes: (1) the
sheer possibility that a defendant has acted unlawfully.           actual status of safety reforms within BP, including
Id. A pleading need not [*74] contain detailed factual             the implementation of recommendations made by
allegations, but must set forth more than "labels and              the Baker Panel and BP's new Operating
conclusions [or] a formulaic recitation of the elements of         Management Systems ("OMS"); (2) BP's inability to
a cause of action." Twombly, 550 U.S. at 555 (citation             respond to deepwater oil spills; and (3) the actual
omitted).                                                          magnitude of the oil spill post-explosion. (CAC ¶¶ 5,
                                                                   376.) The only Defendants alleged in the CAC to
HN4[ ] Ultimately, the Court must decide whether                   have insider information are BP North America,
Plaintiffs'     proposed      amended       pleading—the           Anthony Hayward, Neil Shaw, James Dupree, and
Consolidated Amended Complaint ("CAC")—states at                   Lamar McKay. (Id. ¶ 22.)
least one valid claim when viewed in the light most
favorable to Plaintiffs. In making this determination, the         (2) A "Plan documents misrepresentation" theory:
Court will accept the complaint's well-pleaded facts as            that "the Plan Administrator filed financial
true, but will not imbue legal conclusions with the same           statements [*76] for the Plans containing values for
assumption of truth. Iqbal, 556 U.S. at 678 (citation              the Stock Fund that did not reflect the impaired
omitted). Nor will the Court "'strain to find inferences           value of the BP ADSs resulting from the violations
favorable to the plaintiffs'" or "accept 'conclusory               of the securities laws about which Defendants knew
allegations     [or]   unwarranted     deductions.'"   R2          or should have known."4
Investments LDC v. Phillips, 401 F.3d 638, 642 (5th Cir.
2005) (quoting Southland Secs. Corp. v. INSpire Ins.
                                                              4 Although Plaintiffs lump this theory in with their "omission"
Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)). The
                                                              claims,   it   is    more     accurately  described      as    a
Court will confine its analysis to the contents of the
                                                              "misrepresentation" than an omission. There is no dispute that
CAC; documents provided by the parties will be
                                                              HN5[ ]       ERISA      fiduciaries,  in   making      fiduciary
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 52Page
                                                                            of 126
                                                                                 27 of 39
                                               2015 U.S. Dist. LEXIS 27138, *76

        (CAC ¶ 374; Doc. Nos. 160, 161 ("Reply"), at 10-            largely on Sections 101 et seq., which set forth
       12.)                                                         disclosure and reporting requirements for plans covered
       (3) A "SEC filings misrepresentation" theory: that           by ERISA—were presented to the Court in 2012, both in
       Plan documents incorporated by reference and                 the context of Plaintiffs' opposition to Defendants'
       encouraged participants to consult BP's SEC filings          motion to dismiss and in the context of Plaintiffs' request
       which    contained      affirmatively   misleading           for leave to amend their complaint. (Doc. No. 138, at 50;
       statements.5                                                 Doc. No. 118, at 6-7.)
        (CAC ¶¶ 374-75.)
                                                                    The Court's order dismissing the Consolidated
In their motion for leave to amend, Plaintiffs claim to             Complaint addressed the "omission" theory of Count II
have abandoned their "SEC filings misrepresentation"                in the following footnote:
theory. (Mot. at 2, 8-9.) This decision is mandated by
the Court's 2012 ruling that the SEC filings were not                    Plaintiffs do not allege any violation of [ERISA's
"fiduciary communications" actionable under ERISA.                       disclosure and reporting scheme.] Instead, they
(2012 MTD Order at 36-42; 2012 MLA Order at 16-18.)                      argue Defendants breached ERISA's general duty
Plaintiffs intend to pursue, however, their "omission" and               of loyalty through their failure to disclose
"Plan documents misrepresentation" theories, which                       "investment risks of employer stock." (Doc. No. 102,
they lump together in their briefing to the Court. (Mot. at              at 24.) As the Fifth Circuit has recognized, "the
8-9; Reply at 10-12.) Both are framed as violations of                   express language of ERISA 'provides little
Defendants' fiduciary duties of prudence and loyalty, as                 indication as to whether there is ever a fiduciary
well as of ERISA-specific disclosure requirements set by                 duty to disclose information to participants and
statute and regulation.6                                                 beneficiaries.'" [*79] Kujanek v. Houston Poly Bag
 (CAC ¶ 371.)                                                            I, Ltd., 658 F.3d 483, 488 (5th Cir. 2011) (quoting
                                                                         Martinez v. Schlumberger, Ltd., 338 F.3d 407, 412
As noted by Defendants, Plaintiffs' "omission" theory of                 (5th Cir. 2003)). Looking to the law of trusts, the
liability is not new. [*78] The Consolidated Complaint                   Circuit has noted that an ERISA fiduciary has a
also alleged that Defendants failed to disclose relevant                 duty to disclose "material facts affecting the interest
information to Plan participants, in violation of ERISA.                 of the beneficiary which the fiduciary knows the
(E.g., Doc. Nos. 57, 58, at ¶ 396.) Moreover, Plaintiffs'                beneficiary does not know but needs to know for his
legal arguments regarding the actionability of                           protection." Id. However, the Fifth Circuit has
Defendants' "omissions" under ERISA—predicated                           confined application of this principle to cases in
                                                                         which a fiduciary withholds material information
communications, are forbidden from lying to Plan participants.           related to the plan. See, e.g., Kujanek, 658 F.3d at
See Varity Corp. v. Howe, 516 U.S. 489, 506, 116 S. Ct. 1065,            488 (finding violation of fiduciary duty where
134 L. Ed. 2d 130 (1996) ("[L]ying is inconsistent with the duty         employer withheld plan documents and rollover
of loyalty owed by all fiduciaries and codified in section               form); see also Citigroup, 662 F.3d 128, at 143
404(a)(1) of ERISA.") (internal quotation marks and citation             ("We decline to broaden the application . . . to
omitted); see also In re WorldCom, Inc. ERISA Litig., 263 F.             create a duty to provide participants with nonpublic
Supp. 2d 745, 766 (S.D.N.Y. 2003) ("An ERISA fiduciary may               information pertaining to specific investment
not knowingly present false information regarding a plan                 options.").
investment option to plan participants. There is no exception to
                                                                    (2012 MTD Order at 37 n.17 (emphasis original).)
the obligation to speak truthfully when the disclosure concerns
                                                                    Plaintiffs assert that the Court has never addressed the
the employer's stock.").
                                                                    "omission" theory of liability. (Mot. at 9.) They are
5 These  alleged misstatements are, by and large, the same          mistaken. For purposes of clarity, however, the Court
alleged [*77] misstatements at issue in the MDL 2185                will address at greater length why Plaintiffs' ERISA-
securities fraud cases.                                             based disclosure claims are futile in light of Fifth Circuit
                                                                    case law.
6 As   an aside, neither claim is credibly pled against
Defendants not alleged to be privy to the relevant insider          Section 404(a) of ERISA sets forth the fiduciary duties
information. Although Plaintiffs broadly assert that the            required of plan fiduciaries:
Defendants "should have known" about the insider information
(e.g., CAC ¶ 374), this boilerplate, conclusory allegation is not       HN6[    ] (a) Prudent man standard of care
sufficiently substantiated to meet the plausibility standard of
Twombly and Iqbal.
            Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 53Page
                                                                              of 126
                                                                                   28 of 39
                                               2015 U.S. Dist. LEXIS 27138, *79

     (1) Subject to sections 1103(c) and (d), 1342, and            disclose prospective plan changes because "ERISA
     1344 of this title, a [*80] fiduciary shall discharge         itself, which includes broad disclosure duties on the part
     his duties with respect to a plan solely in the               of an employer-administrator, omits mention of any duty
     interest of the participants and beneficiaries and--          on the part of an employer-administrator to disclose that
          (A) for the exclusive purpose of:                        it is considering amending the plan." 338 F.3d 407, 429
               (i) providing benefits to participants and          (5th Cir. 2003).
               their beneficiaries; and
               (ii) defraying reasonable expenses of               There appear to be exceptions to this general rule,
               administering the plan;                             although the exceptions are more theoretical than
          (B) with the care, skill, prudence, and diligence        defined in the case law. In Ehlmann, for example, the
          under the circumstances then prevailing that a           Fifth Circuit suggested that HN11[ ] a non-
          prudent man acting in a like capacity and                enumerated, Section 404-based disclosure requirement
          familiar with such matters would use in the              may exist if a plan participant made "specific inquiry," or
          conduct of an enterprise of a like character and         if there [*82] were some other kind of "special
          with like aims[.]                                        circumstance." 198 F.3d at 556; see also Kopp v. Klein,
                                                                   722 F.3d 327, 342 (5th Cir. 2013) ("We have explicitly
29 U.S.C. § 1104(a)(1)(A)-(B).7                                    refused . . . to judicially engraft onto ERISA's duty of
                                                                   loyalty a 'broad duty to disclose that would apply
 HN7[ ] Section 404(a)(1)(A) is known as the "duty of              regardless of special circumstance or specific inquiry.'")
loyalty." Section 404(a)(1)(B) is known as the "duty of            (quoting Ehlmann, 198 F.3d at 556) (emphasis added).
prudence."                                                         The phrase "special circumstances" is necessarily
                                                                   amorphous, but may be limited to circumstances that
HN10[ ] Section 404(a) contains no explicit duty of                threaten an "'extreme impact' on the plan as a whole." In
disclosure, and previous ERISA plaintiffs' [*81] efforts           re Enron Corp. Secs., Deriv., & ERISA Litig., 284 F.
to imbue the statute with such a duty have generally               Supp. 2d 511, 559 (S.D. Tex. 2003); see also McDonald
been unsuccessful at the Fifth Circuit. For example, in            v. Provident Indem. Life Ins. Co., 60 F.3d 234, 237 (5th
Ehlmann v. Kaiser Foundation Health Plan of Texas, the             Cir. 1995) (recognizing a Section 404-based obligation
Fifth Circuit rejected an argument that Section 404(a)             to disclose a new rate schedule which "would have
encompassed a duty to disclose information not                     resulted in prohibitive premiums for any small employer
specifically included in the detailed disclosure and               experiencing a single catastrophic claim").
reporting requirements of Sections 101-111. See 198
F.3d 552, 554-56 (5th Cir. 2000). The Fifth Circuit relied,        Despite this near-universal refusal to superimpose a
in part, on the "general principle of statutory construction       duty of disclosure on top of the fiduciary duties
that more specific provisions in a statute govern over             established by Section 404(a), the Fifth Circuit appears
those generally worded." Id. at 555. Similarly, in                 to have done just that in Kujanek v. Houston Poly Bag I,
Martinez v. Schlumberger, Ltd., the Fifth Circuit found            Ltd., 658 F.3d 483 (5th Cir. 2011). In Kujanek, the
that ERISA fiduciaries were under no obligation to                 defendant—the plaintiff's former employer—never
                                                                   provided him with plan documents or the forms
                                                                   necessary to complete a "roll-over" distribution of his
7 Section   404(a)(1) contains two more provisions, not relevant   vested benefits pursuant to a profit-sharing plan, despite
here:                                                              explicit requests for the information. See id. at 485.
                                                                   HN12[ ] The Fifth Circuit noted that "'trust principles
     • HN8[ ] Section 404(a)(1)(C) contains a duty to              impose a duty of disclosure upon an ERISA fiduciary
     diversify. Pursuant to Section 404(a)(2), the duty to         when there are material facts [*83] affecting the interest
     diversify does not apply in the case of EIAPs.                of the beneficiary which the fiduciary knows the
                                                                   beneficiary does not know but needs to know for his
     • HN9[ ] Section 404(a)(1)(D) instructs fiduciaries to        protection.'" Id. at 488 (quoting Martinez, 338 F.3d at
     discharge their duties "in accordance with the documents      412). It is not clear why the Fifth Circuit relied upon
     and instruments governing the plan insofar as such
                                                                   undefined "trust principles" in Kujanek as the foundation
     documents and instruments are consistent with the
                                                                   for defendant's "duty of disclosure," as the non-
     provisions of this subchapter and subchapter III of this
                                                                   disclosure in that case would appear to be covered by
     chapter." Case law acknowledges that this requirement is
     subordinate to the overriding duties of loyalty and           ERISA's disclosure and reporting scheme. See id. at
     prudence. See, e.g., Dudenhoeffer, 134 S. Ct. at 2468.        490 (instructing lower court to consider whether
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 54Page
                                                                          of 126
                                                                               29 of 39
                                          2015 U.S. Dist. LEXIS 27138, *83

defendant's alleged failure to provide plan documents               complete and accurate information about her
violated ERISA Section 104(b)(1)). Perhaps the court                retirement options"). Second, all of the cases cited
meant to signal that any violation of ERISA's disclosure            by plaintiffs relate to administrative, not investment,
and reporting scheme would also constitute a breach of              matters such as participants' eligibility for defined
fiduciary duty under Section 404(a). This would be                  benefits or the calculation of such [*85] benefits;
supported     by   language      in   Ehlmann,     which            none require plan fiduciaries to disclose nonpublic
acknowledges that the disclosure obligations found in               information regarding the expected performance of
the common law of trusts—the baseline law onto which                a plan investment option. See, e.g., Devlin v.
ERISA was grafted—were deliberately altered by                      Empire Blue Cross & Blue Shield, 274 F.3d 76, 88-
Congress when it created the detailed disclosure and                89 (2d Cir. 2001) (holding that an employer may be
reporting scheme in Sections 101-111. See 198 F.3d at               liable for misstatements or omissions about the
556 ("In enacting the specific disclosure provisions of             availability of lifetime life insurance benefits); Estate
ERISA, Congress has made the modifications it deems                 of Becker, 120 F.3d at 9-10 (imposing liability
appropriate. Thus, this court will not add a specific               based on an employer's providing misleading
disclosure requirement to those already enumerated.").              information about participants' eligibility for lump-
                                                                    sum retirement benefits).
In any event, HN13[ ] although Ehlmann [*84] and
Kopp contemplate that there could be a fiduciary duty of            HN14[ ] We decline to broaden the application of
disclosure in the presence of "specific inquiry" or                 these cases to create a duty to provide participants
"special circumstance," and although "trust principles"             with nonpublic information pertaining to specific
formed the basis of a fiduciary duty of disclosure in               investment options.
Kujanek, it appears that the opening for Section 404-
based disclosure claims in the Fifth Circuit is narrow        In re Citigroup ERISA Litig., 662 F.3d 128, 142-43 (2d
indeed. Specifically, it would seem that the duty of          Cir. 2011) (emphasis added); see also Lanfear v. Home
disclosure is confined to disclosure of Plan-related          Depot, Inc., 679 F.3d 1267, 1284-86 (11th Cir. 2012)
information—that is, information outlined in ERISA's          (agreeing with Second Circuit's decision in In re
detailed disclosure and reporting scheme—as opposed           Citigroup because alternative rule would "convert[]
to information specific to a particular investment option.    fiduciaries into investment advisors"). While the Fifth
The Second Circuit has expressly drawn this line:             Circuit has not been so direct as the Second and
                                                              Eleventh Circuits, it recently declared, in an ERISA case
    Plaintiffs . . . argue that defendants violated           involving employer stock, that "[n]o general duty to
    ERISA's more general duty of loyalty, 29 U.S.C. §         disclose non-public information exists under ERISA or
    1104(a)(1), by failing to provide participants with       under our precedents." See Kopp, 722 F.3d at 343.8
    information regarding the expected future
    performance of Citigroup stock. They rely on cases         And Kujanek, which recognized a Section 404(a)-based
    stating, in broad terms, that fiduciaries must            duty of disclosure, involved the withholding of Plan-
    disclose to participants information related to the       related documents likely covered by ERISA's detailed
    participants' benefits. See, e.g., Dobson v. Hartford     disclosure and reporting scheme. Thus, in the absence
    Fin. Servs. Grp., Inc., 389 F.3d 386, 401 (2d Cir.        of a specific violation of Sections 101-111, Plaintiffs
    2004) ( "A number of authorities assert a plan            cannot allege a valid disclosure claim, and amendment
    fiduciary's obligation to disclose information that is
    material to beneficiaries' rights under a plan . . .").
                                                              8 Plaintiffshave provided one district court case outside the
    The cases cited by plaintiffs are inapposite for two      Fifth Circuit which suggests a different conclusion. See In re
    reasons. First, in many of them, the court imposed        Williams Cos. ERISA Litig., 271 F. Supp. 2d 1328, 1343 (N.D.
    a duty to inform at least in part because further         Okla. 2003) (denying motion to dismiss plaintiffs' disclosure
    information was necessary to correct a previous           claims because "the duty to disclose, duty to eliminate
    misstatement or to avoid misleading participants.         inappropriate investment options, and duty to avoid a conflict
    See, e.g., Estate of Becker v. Eastman Kodak Co.,         of interest are in effect different aspects of a single fiduciary
    120 F.3d 5, 10 (2d Cir. 1997) (relying in part on the     duty" and "parsing of the alleged actions by the Committee
    "materially misleading information" provided by a         Defendants [i.e., into breaches of the three alleged duties] is
                                                              not useful at [*86] this stage of the litigation"). In light of
    "benefits counselor" to conclude "that Kodak
                                                              Ehlmann, Kujanek, and Kopp, the Court does not find In re
    breached its fiduciary duty to provide Becker with
                                                              Williams persuasive.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 55Page
                                                                          of 126
                                                                               30 of 39
                                               2015 U.S. Dist. LEXIS 27138, *86

would be futile.
                                                                    B. The prudence claims ("Count I")
Plaintiffs have identified only one alleged violation of
ERISA's disclosure requirements—that Defendants did                 Plaintiffs allege that Defendants breached their fiduciary
not provide Plan participants with an accurate                      duties of prudence and loyalty by "offer[ing], hold[ing],
assessment of the value of the BP Stock Fund, because               and acquir[ing]" BP stock at a time when BP ADSs were
they relied upon the market's erroneous, misinformed                an "imprudent" investment for Plan participants. (CAC ¶
valuation. Plaintiffs argue that this reliance—at a time            4.) They claim the Defendants knew or should have
when Defendants "knew or should have known" that                    known of the imprudence of the investment because of
violations of the securities laws had "impaired" the                "publicly available information" as to the riskiness of the
market price of BP ADSs—is actionable as a violation of             ADSs and because of "material non-disclosed
ERISA's fiduciary duties and its disclosure scheme.                 information relating to BP's serious mismanagement,
(CAC ¶ 374; Reply at 10-12.) This theory is described               securities and environmental violations, and criminal
above as the "Plan documents misrepresentation"                     misconduct that caused the BP ADSs to be artificially
theory. It was not included in the Consolidated                     inflated in price." (Id.) The "material non-disclosed
Complaint, and was not addressed in the Court's 2012                information" at issue will be referred to as insider
orders. Leave to amend to add the theory should be                  information, and includes: (1) the actual status of safety
denied, however, because it does not plausibly state a              reforms within BP, including the implementation [*89] of
claim against any Defendant.                                        recommendations made by the Baker Panel and BP's
                                                                    new Operating Management Systems ("OMS"); (2) BP's
The disclosure obligation at issue is found in HN15[ ]              inability to respond to deepwater oil spills; and (3) the
Section 103, which mandates the components of a                     actual magnitude of the oil spill postexplosion. (CAC ¶¶
plan's annual report. Section 103(b)(3)(A) provides that            5, 376.) To the extent that Defendants were unaware of
a "statement of the assets and liabilities of the plan              the imprudence of the BP Stock Fund option, Plaintiffs
aggregated by categories and valued [*87] at their                  fault them for failing to exercise "procedural
current value" must be attached to the annual report. 29            prudence"—i.e., for failing to adequately scrutinize the
U.S.C. § 1023(b)(3)(A) (emphasis added). Defendants                 Fund in order to determine if it was prudent to offer it as
note, correctly, that this disclosure obligation inures to          an investment option. (Id. ¶¶ 4, 21.)
the Plan Administrator only. See 29 U.S.C. § 1024(b)
(requiring the Plan Administrator to provide summary                Before addressing the plausibility or, conversely, the
plan descriptions and annual reports to Plan participants           futility of these articulated theories of liability, it is helpful
according to a specific schedule); see also generally id.           to view the allegations in factual context. As with the
§ 1023(a)(2) (requiring third parties to timely transmit to         securities fraud cases, the relevant time period here is
the administrator "information necessary to enable the              long: from January 2007 until June 2010. Additionally,
administrator to comply with the requirements of this               as in the securities fraud cases, the April 20, 2010
subchapter") (emphasis added). Plaintiffs have not                  explosion can be viewed as an inflection point in the
alleged that any other Defendant participated in the                timeline. Specifically, Plaintiffs' motion papers hint at
preparation, publication, or distribution of the allegedly          how their pre-explosion and post-explosion theories and
misleading financial statements. And the only Plan                  arguments differ. The graph below depicts the three
Administrators named as Defendants—Richard Dorazil                  types of claims across the relevant time period, with
and Patricia Miller—are not alleged to have been privy              citations to Plaintiffs' motion papers.
to the insider information which purportedly cast doubt
on the accuracy of the market price of BP ADSs. (CAC
¶¶ 22, 90.) Therefore, even assuming that it would be
plausible to state a claim against a fiduciary with insider
knowledge because he or she directed, caused, or
permitted Plan communications to cite a market value
known to be inaccurate because of that insider [*88]
knowledge, Plaintiffs have not adequately alleged such
circumstances here.9                                                the basis of liability under ERISA. They argue that ERISA
                                                                    required the statement of Plan assets to be valued at "current
                                                                    value"—a term explicitly defined elsewhere in ERISA to mean
                                                                    "fair market value where available." 29 U.S.C. § 1002(26).
9 Defendants   dispute that even this set of allegations could be   (Doc. Nos. 154, 155 ("Opp."), at 22-23.)
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 56Page
                                                                          of 126
                                                                               31 of 39
                                          2015 U.S. Dist. LEXIS 27138, *89

                                                              on public information—not that BP ADSs were
                                                              incorrectly valued by the market, but that they were
                                                              "excessively risky" and "inappropriate" as an investment
                                                              for retirement accounts. Pre-explosion, this was due to
                                                              the fact that BP was allegedly more prone to "mishaps"
                                                              than its peers in the oil and gas industry—making it
                                                              probable that the Plans would suffer "large losses" in
                                                              the event of "yet another mishap." (Mot. at 2, 4-5.) Post-
                                                              explosion, "the sheer risk of the unknown quantity of the
                                                              spill, BP's inability to determine the quantity of oil being
                                                              spilled, the ineffective efforts to cap the well, and the
                                                              vast uncertainty of future liability" made the BP Stock
                                                              Fund "an intriguing play for speculation" but an
                                                              imprudent retirement investment. (Id. at 5; Reply at 10.)
1. "Public information" [*90] prudence claims                 Defendants argue that risk profile alone is not sufficient
                                                              to make an investment option imprudent. (Doc. Nos.
To the extent that Plaintiffs allege that Defendants knew
                                                              154, 155 ("Opp."), [*92] at 10.) Although there is
or should have known BP ADSs were overvalued based
                                                              language to this effect promulgated by the Department
on public information, their claims are not plausible. As
                                                              of Labor and included in a Federal Register entry dated
explained by the Supreme Court in Dudenhoeffer:
                                                              June 26, 1979,10
    In our view, HN16[ ] where a stock is publicly             such authority is hardly decisive.
    traded, allegations that a fiduciary should have
                                                              Defendants' best authority is Dudenhoeffer itself. In that
    recognized from publicly available information alone
                                                              case, plaintiffs asserted that the company's stock was
    that the market was over- or undervaluing the stock
                                                              "overvalued" and "excessively risky" because "publicly
    are implausible as a general rule . . . ERISA
                                                              available information . . . provided early warning signs
    fiduciaries, who . . . could reasonably see 'little
                                                              that subprime lending, which formed a large part of [the
    hope of outperforming the market . . . based solely
                                                              company's] business, would soon leave creditors high
    on their analysis of publicly available information,"
                                                              and dry as the housing market collapsed and subprime
    may, as a general matter, . . . prudently rely on the
                                                              borrowers became unable to pay off their mortgages."
    market price.
                                                              134 S. Ct. at 2464. The Supreme Court indicated that
134 S. Ct. at 2471 (quoting Halliburton Co. v. Erica P.       these allegations were implausible because HN17[ ]
John Fund, Inc.,    U.S. , 134 S. Ct. 2398, 2411, 189         "ERISA fiduciaries . . . may, as a general matter, . . .
L. Ed. 2d 339 (2014)) (citations omitted). The Supreme        prudently rely on the market price" as "'an unbiased
Court did not fully close the door on prudence claims         assessment of the security's value in light of all public
based on public information; it allowed that a "special       information.'" Id. at 2471-72 (quoting Halliburton, 134 S.
circumstance" could "affect[] the reliability of the market   Ct. at 2411). This passage [*93] suggests that
price" in a way that would "make reliance on the              employer stock, widely traded in a public marketplace, is
market's valuation imprudent." Id. at 2472. But it gave       an imprudent investment option only if the market is
no hint whatsoever of what such a "special                    inefficient for some reason.11
circumstance" might be.

In their motion for leave to amend, Plaintiffs invoke         10 "[G]enerally,
                                                                             the relative riskiness of a specific investment or
Dudenhoeffer's "special circumstance" loophole. (Mot.         investment course of action does not render such investment
at 3.) But, like the Supreme [*91] Court, they have not       or investment course of action either per se prudent or per se
put any content behind the talismanic phrase. In other        imprudent."    Rules      and     Regulations     for   Fiduciary
words, they offer no coherent theory as to why the            Responsibility; Investment of Plan Assets under the
market's valuation of BP based on public information          "Prudence" Rule, 44 Fed. Reg. 37,221, 37,222 (June 26,
was unreliable—i.e., why the market for BP ADSs was           1979).
inefficient.                                                  11 But see Gedek v. Perez, 66 F. Supp. 3d 368, 2014 U.S.
Plaintiffs also urge another theory for imprudence based      Dist. LEXIS 174338, 2014 WL 7174249, at *9-10 (W.D.N.Y.
                                                              Dec. 17, 2014) (finding that plaintiffs had stated a viable claim
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 57Page
                                                                          of 126
                                                                               32 of 39
                                              2015 U.S. Dist. LEXIS 27138, *93

 And, as stated above, Plaintiffs have no plausible                except in cases of imminent financial disaster:
allegations that the market for BP ADSs was inefficient.
Consequently, amendment of Plaintiffs' "public                         [W]e do not believe that the [Moench presumption]
information" prudence claims would be futile, and leave                is an appropriate way to weed out meritless
to amend such claims is denied.                                        lawsuits or to provide the requisite "balancing." The
                                                                       proposed presumption makes it impossible for a
                                                                       plaintiff to state a duty-of-prudence claim, no matter
2. "Insider information" prudence claims                               how meritorious, unless the employer is in very bad
                                                                       economic circumstances. Such a rule does not
Plaintiffs also posit that Defendants knew, or should                  readily divide the plausible sheep from the meritless
have known, that the market price of BP ADSs was                       goats. That important task can be better
distorted due to non-public company information. HN18[                 accomplished through careful, context-sensitive
   ] There are two hurdles that must be cleared before                 scrutiny of a complaint's allegations. We
such [*94] "insider information" prudence claims are                   consequently stand by our conclusion that the law
plausible. First, Plaintiffs must plausibly allege that                does not create a special presumption of prudence
Defendants had knowledge of the relevant insider                       for [employee stock ownership plan] fiduciaries.
information which would indicate that the stock price is
distorted. Second, Plaintiffs must plausibly allege that           134 S. Ct. at 2470-71. Dudenhoeffer had no effect,
Defendants had a viable, prudent alternative course of             however, on the common sense requirement that
action available to them, as outlined by the Supreme               ERISA fiduciaries cannot be liable for failing to prevent
Court in Dudenhoeffer.                                             investment in employer securities which they did not
                                                                   know, and had no reason to know, were overvalued.

                                                                   The Defendants alleged in the CAC to [*96] have
a. Defendants' knowledge of insider information
                                                                   insider information are BP North America, Mr. Hayward,
In 2012, the Court dismissed Plaintiffs' original iteration        Mr. Shaw, Mr. Dupree, and Mr. McKay. (CAC ¶ 22.) The
of Count I due, in part, to insufficient allegations of            allegations relevant to each are detailed below. As will
Defendants' knowledge of the relevant insider                      become clear, with only one exception, the insider
information. (2012 MTD Order at 28-31.) Several                    information allegations relate primarily to the theory that
months later, in response to Plaintiffs' motion for leave          BP failed to fully implement the recommendations of the
to amend, the Court acknowledged that Plaintiffs'                  Baker Panel—most importantly, the new "Operating
proposed amendments include "new factual allegations               Management System," or "OMS"—despite public
suggesting that at least some Defendants were privy to             assurances to the contrary. Plaintiffs here, as in the
non-public information regarding systemic problems with            securities cases, allege that these misrepresentations
process safety, company-wide and specifically                      and omissions led the market to underestimate BP's risk
regarding operations in the Gulf of Mexico, prior to the           profile and exposure to catastrophic risk. The other
Deepwater Horizon accident." (2012 MLA Order at 13.)               theory present in the securities cases—that BP
The Court, however, did not address whether those                  misrepresented its internal estimates of the oil spill
amendments were sufficient to survive scrutiny under               following the Deepwater Horizon explosion—seems not
Rule 12, because another deficiency remained [*95]                 as prominent in this case, if it is present at all.
unaddressed: that BP was never at the brink of financial
                                                                   ANTHONY HAYWARD. The allegations against Mr.
ruin, as required to overcome the Moench presumption.
                                                                   Hayward—one of the few individual defendants still
(Id.) HN19[ ] Dudenhoeffer explicitly rejected the
                                                                   implicated in the MDL 2185 securities cases—are very
notion that employer stock is presumptively prudent
                                                                   familiar to this Court. Beginning in May 2007, Mr.
                                                                   Hayward was the Group Chief Executive of BP p.l.c.
that ESOP fiduciaries breached the duty of prudence when
                                                                   (CAC ¶ 61.) He served as Chairman of the BP Group
they "chose to remain invested in Kodak stock" which was "on
                                                                   Operations Risk Committee ("GORC")—a cross-
a long, steady, virtually unstoppable downhill slide [and] no
                                                                   business-segment [*97] committee which held monthly
prescience or inside knowledge was needed to realize that it
would continue to do so"). Even if Gedek can be reconciled         meetings and was regularly briefed on accidents and
with Dudenhoeffer, the Court finds it to be of limited             safety breaches across the Group—and as executive
usefulness. The alleged riskiness of BP's stock simply does        liaison to the Safety and Ethics Environment Assurance
not conjure the inevitability of "default, bankruptcy, or worse"   Committee ("SEEAC")—a committee of Directors tasked
present in Gedek. 2014 U.S. Dist. LEXIS 174338, [WL] at *10.
           Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 58Page
                                                                             of 126
                                                                                  33 of 39
                                             2015 U.S. Dist. LEXIS 27138, *97

with ensuring that BP's safety protocols were                     recommendations in the U.S.; and for compliance with
implemented and followed, including the Baker Panel               U.S. safety, regulatory, and environmental laws. (CAC
recommendations. (Id. ¶ 62.) Due to his position within           ¶¶ 6, 47.) Like Mr. Hayward, he has admitted that he
the Company, Mr. Hayward oversaw development and                  was aware that OMS was not in place on contractor-
implementation of BP's new OMS. (Id. ¶ 63.) He was                owned sites such as the Deepwater Horizon. (Id. ¶ 209.)
aware that OMS was not in place on contractor-owned
sites such as the Deepwater Horizon, and that                     According to the CAC, Mr. McKay acted as a fiduciary
implementation of OMS was not complete as of the date             for the Plans through most of the relevant period,
of the explosion. (Id. ¶¶ 209-10.) Based on this                  specifically as a result of his service on the "Savings
knowledge and/or access to information, Mr. Hayward               Plan Investment Oversight Committee," or "SPIOC," and
has been accused of misleading the market in violation            because, as President of BP North America, he was an
of the securities laws.                                           "Appointing Officer" and "Designated Officer." (CAC ¶
                                                                  46.) Although Mr. McKay is not alleged to have himself
According to the CAC, Mr. Hayward was an "Investment              engaged in public misstatements regarding the Baker
Named Fiduciary" and a "Designated Officer" of the                Panel or OMS, he is adequately alleged to have
Plans.12                                                          knowledge that the Baker-Panel- and OMS-related
                                                                  public representations of others—such as Mr.
 (CAC ¶ 59.) Given that Mr. Hayward is simultaneously             Hayward—were exaggerated.
accused of violating the securities laws—which require
materiality, scienter, and loss causation—he is                   NEIL SHAW. Mr. Shaw was Senior Vice-President and
adequately alleged to have had the type of insider                Strategic Performance Unit ("SPU") Leader in charge of
information which would implicate the ERISA duty of               the Gulf of [*100] Mexico division from 2007-2009. Mr.
prudence. [*98] See Harris v. Amgen, Inc., 770 F.3d               Shaw was also Chief Operating Officer of Developments
865, 877 (9th Cir. 2014) (HN20[ ] "If the alleged                 in the executive office of Global Exploration and
misrepresentations and omissions, scienter, and                   Production ("E&P") Unit through the end of the relevant
resulting decline in share price in Connecticut                   period. (CAC ¶ 84.) Like Mr. Hayward and Mr. McKay,
Retirement Plans [i.e., the securities companion case to          he was allegedly aware that OMS was not in place on
Harris] were sufficient to state a claim that defendants          contractor-owned sites such as the Deepwater Horizon.
violated their duties under Section 10(b), the alleged            (Id. ¶ 209.)
misrepresentations and omissions, scienter, and
resulting decline in share price in this case are sufficient      Mr. Shaw was a SPIOC member from May 15, 2008
to state a claim that defendants violated their more              through February 1, 2010. (CAC P 83.) Although Mr.
stringent duty of care under ERISA.").                            Shaw is not alleged to have himself engaged in public
                                                                  misstatements regarding the Baker Panel or OMS, he is
LAMAR McKAY. Mr. McKay was the Chairman and                       adequately alleged to have knowledge that the Baker-
President of BP America during [*99] the relevant                 Panel- and OMS-related public misrepresentations of
period, as well as President of BP North America from             others—such as Mr. Hayward—were exaggerated.
2009 until the present. As BP's "lead representative in
the United States," he was responsible for U.S-based              JAMES DUPREE. Mr. Dupree followed Mr. Shaw in
operations; for implementation of the Baker Report                November 2009 as the Senior VP and SPU Leader of
                                                                  the Gulf of Mexico division; he remained in that position
                                                                  through the remainder of the relevant period. He was
                                                                  also a Board Member of BP America. (CAC ¶¶ 74-75.)
12 Where the Plans authorized BP North America to act, they       Mr. Dupree was a SPIOC member from February 1,
gave BP North America's Board of Directors and each               2010 until the end of the relevant period. (CAC ¶¶ 6,
Designated Officer the authority to act on BP North America's     73.)
behalf. (CAC ¶ 122.) "Designated Officer" means the
President of BP North America; the Vice-President of BP           The Court cannot discern, on the face of the CAC,
North America; or any other officer to whom BP North America      whether Mr. Dupree is alleged to have been privy to
has granted authority to act on its behalf. (Id. ¶¶ 126, 131.)
                                                                  insider information [*101] in the pre-explosion period,
Designated Officers are either "Investment Named Fiduciaries"
                                                                  the post-explosion period, or both. For instance,
or "Administrative Named Fiduciaries." (Id. ¶ 128.) The CAC
                                                                  although Mr. Dupree is alleged to have been the highest
does not indicate any functional or practical difference
between these types of fiduciaries. (Compare id. ¶ 129 with id.   ranking officer responsible for the implementation of
¶ 130.)                                                           OMS in the Gulf (id. ¶¶ 74, 211), he is not alleged to
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 59Page
                                                                          of 126
                                                                               34 of 39
                                         2015 U.S. Dist. LEXIS 27138, *101

have known that OMS was not in place on contractor-          stated a claim unless he "plausibly allege[s] an
owned rigs (id. ¶ 209). Thus, it is unclear whether          alternative action that the defendant could have taken
Plaintiffs believe him to have had insider information       that would have been consistent with the securities laws
relevant in the pre-explosion period. Similarly, as to the   and that a prudent fiduciary in the same circumstances
post-explosion period, Mr. Dupree is alleged to have         would not have viewed as more likely to harm the fund
been part of BP's post-explosion business support team       than to help it." Id. at 2472. Defendants' opposition to
and to have headed up BP's source control efforts:           Plaintiffs' motion for leave to amend focuses heavily on
attempts to locate and control the source of                 this aspect of Dudenhoeffer, arguing that "the
hydrocarbons. (Id. ¶¶ 218-19.) But he is not specifically    fundamental deficiency of Plaintiffs' proposed amended
alleged to have had insider knowledge relevant to the        complaint is that there are no well pleaded factual
purported "spill rate" fraud.                                allegations that the fiduciaries here 'could not have
                                                             concluded that' potential alternative actions 'would do
Given these ambiguities, the Court finds the "insider        more harm than good to the fund.'" (Doc. No. 166 ("Sur-
information" allegations against Mr. Dupree much less        Reply"), at 5 (quoting Dudenhoeffer, 134 S. Ct. at
compelling than those against Mr. Hayward, Mr. McKay,        2473).)
and Mr. Shaw. In response to the Court's questioning at
oral argument, Plaintiffs specified that Mr. Dupree          Plaintiffs have included a new "Causation" section in the
should have known that OMS was not implemented,              CAC which details the alternative actions allegedly
based upon his leadership position in the Gulf of            available to Defendants.13
Mexico. (Transcript of December [*102] 17, 2014               These include:
Hearing ("Trans.") at 25.) But this allegation is not
clearly stated in the CAC. Likewise, to the extent                • Freezing, Limiting, or Restricting Company
Plaintiffs contend that Mr. Dupree knew or should have            Stock Purchases. BP North America, acting
known that the public statements regarding BP's internal          through the Designated [*104] Officers and
spill rate estimates were inaccurate, based upon his role         SPIOC, had authority to add, delete, freeze, or
on the post-explosion response team, they must include            liquidate the BP Stock Fund if it determined that BP
specific allegations to that effect in their amended              ADSs were no longer a prudent investment. (CAC ¶
pleading.                                                         341.) Additionally, the BP Stock Fund was
                                                                  permitted under the Investment Strategy Guidelines
The other defendants are not alleged to have specific             to include cash equivalents, short term lines of
insider information. Nonetheless, Plaintiffs indicate they        credit, other public and private debt and equities
wish to pursue "insider information" prudence claims              securities, options, and future contracts. (Id. ¶ 343.)
against them, based on a theory that they would have              Plaintiffs contend that Defendants should have
known about the relevant information if they had                  directed all contributions to the BP Stock Fund be
adequately investigated the prudence of the BP Stock              held in cash rather than used to purchase ADSs,
Fund investment option. (Trans. at 29-30.) The Court              because such a decision would not have implicated
will address the merits of this argument in the section           the insider trading laws and would not have
devoted to Plaintiffs' "procedural prudence" claims,              required any public disclosures that could
below.                                                            negatively affect the stock price. (Id. ¶¶ 344-46.)
                                                                  Alternatively, Plaintiffs allege that Defendants
                                                                  should have closed the BP Stock Fund to further
b. Availability of legal, "prudent" alternatives                  contributions and directed funds to other investment

HN21[ ] At the same time the Supreme Court took
away the defense-friendly Moench presumption in              13 The CAC periodically references the possible "divestment"
Dudenhoeffer, it articulated a "new" defense which           of the BP Stock Fund (CAC ¶¶ 157, 310, 317, 366), but does
could, theoretically, be deployed at the pleading stage.     not include it as an available alternative under the
Specifically, the Supreme Court directed lower courts to     "Causation" [*106] section. The omission is necessary under
carefully [*103] screen ERISA complaints involving           Dudenhoeffer. See 134 S. Ct. at 2472 (HN22[ ] "ERISA's
employer stock funds to determine whether they               duty of prudence cannot require an [employee stock
plausibly allege that the defendant "acted imprudently."     ownership plan] fiduciary to perform an action—such as
134 S. Ct. at 2471. The Supreme Court clarified that, in     divesting the fund's holding of the employer's stock on the
cases based on insider information, the plaintiff has not    basis of insider information—that would violate the securities
                                                             laws.") (citations omitted).
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 60Page
                                                                           of 126
                                                                                35 of 39
                                               2015 U.S. Dist. LEXIS 27138, *106

     alternatives. (Id. ¶ 347.)                                       Dudenhoeffer states, first, that any alleged alternative
                                                                     must be consistent with the securities laws (and,
     • Disclosure. Plaintiffs allege that Defendants                 ostensibly, ERISA). There is no question that it would
     should have made a complete and accurate                        have been consistent with the securities laws to remove
     disclosure of negative insider information, so the              the BP Stock Fund as an investment option, so long as
     BP ADS market price could accurately reflect its                Plan participants (and, by extension, the public) were so
     value. Plaintiffs suggest that the stock price drop             informed. (Opp. at 15-17.) Similarly, there is no question
     that would have accompanied the disclosure [*105]               that it would have been consistent with the securities
     would have been less severe than what occurred                  law—if unorthodox—to disclose insider information to
     during the Deepwater Horizon disaster. Plaintiffs               the market and allow it to be priced into the value of the
     also allege that the stock price would not have                 stock. (Id. at 13-15.) The only dispute, then, is whether
     suffered from market distrust of BP, as allegedly               Defendants could have used the previously-disclosed
     occurred during the Deepwater Horizon disaster.                 liquidity buffer in the BP Stock Fund to prevent further
     (CAC ¶¶ 348-49.)                                                investment [*107] in BP stock without disclosure to
                                                                     Plan participants (and, by extension, the public).
     • Hedging. Plaintiffs allege that Defendants should
     have engaged in various hedging strategies to                   As described in the Investment Options Guide, the BP
     protect against the risk of holding a concentrated              Stock      Fund   included    "cash    and     short-term
     position in what was, based on publicly known                   investments"—and could include "other public and
     information, a risky investment. (CAC ¶ 350.)                   private debt and equity derivatives"—in order to "provide
                                                                     liquidity to handle participant transactions on a daily
     • Other options. Plaintiffs allege that Defendants
                                                                     basis." (Doc. Nos. 92-2—92-6 (the "IOG"), at 35.)15
     could have:
         • Sought guidance from governmental                          This liquidity buffer was disclosed as being, generally,
         agencies (such as the Department of Labor or                less than 5% of the value of the Fund. (Id.) Plaintiffs
         the Securities and Exchange Commission);                    argue that Defendants could have directed participants'
         • Resigned as fiduciaries of the Plan;                      contributions to the BP Stock Fund to the liquidity buffer,
         • Retained outside experts to serve as                      thereby avoiding the purchase of BP ADSs at inflated
         investment advisors or independent fiduciaries;             prices, without informing participants of that decision.
         • Retained outside experts in oil and gas and
         deepwater exploration to serve as advisors or
         independent fiduciaries; or                                      constrained by the securities laws as Defendants.
         • Limited participant accounts to a maximum
                                                                          • The Court also agrees with Defendants that imposing a
         percentage investment in the BP Stock Fund.
                                                                          "cap" on participants' investment in the BP Stock Fund
         (CAC ¶ 351.)
                                                                          would be contrary to ERISA § 404(a)(2), which exempts
                                                                          EIAP fiduciaries from any duty to diversify. (Opp. at 19.)
The Court will focus its attention on the first two
                                                                          Moreover, although the alleged harm would have been
alternatives: freezing, limiting, or restricting company
                                                                          limited, it would not have been eliminated. The same
stock purchases, and disclosure.14                                        fundamental question would have remained: should the
                                                                          BP Stock Fund have [*108] been available as an
14 The
                                                                          investment option?
         Court does not find plausible the other alleged
alternatives. To summarize briefly:                                       • Finally, the remaining proposed alternatives are not
                                                                          adequately alleged to have produced any tangible
     • Defendants argue, and the Court agrees, that it would
                                                                          benefits to Plan participants. HN23[ ] The Court cannot
     have violated the insider trading laws to have hedged
                                                                          accept that the difficult question posed by
     against an anticipated drop in BP's stock price based on
                                                                          Dudenhoeffer—i.e., what would or could a prudent
     insider information. (Opp. at 18-19.)
                                                                          fiduciary in these circumstances have done—is
     • Plaintiffs' suggestion that Defendants should have                 answerable by purely cosmetic efforts.
     retained outside investment advisors is perplexing, given
     that State Street Global Advisors ("SSgA") was employed         15 The Court relies upon the contents of the Investment
     in exactly that capacity throughout the relevant period. To     Options Guide because it is central to Plaintiffs' claim that
     the extent that Plaintiffs fault Defendants for not providing   Defendants could have kept Participants' contributions to the
     SSgA with insider information, they have simply shifted         BP Stock Fund in cash without necessitating public disclosure.
     the question, rather than answered it. SSgA was as              See Collins, 224 F.3d at 498-99.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 61Page
                                                                          of 126
                                                                               36 of 39
                                          2015 U.S. Dist. LEXIS 27138, *108

Plaintiffs acknowledge that HN24[ ] ERISA required                 [L]ower courts faced with [these] claims should also
Defendants to inform Plan participants of "any material            consider whether the complaint has plausibly
modification in the terms of the [Plans]," 29 U.S.C. §§            alleged that a prudent fiduciary in the defendant's
1022(a), 1024(b)(1), but contend that the Investment               position could not have concluded that [the
Options [*109] Guide already informed participants that            alternative action] would do more harm than good
an undisclosed percentage of the Fund would be                     to the fund by causing a drop in the stock price and
invested in non-ADS assets. According to Plaintiffs, a             a concomitant drop in the value of the stock already
decision to direct further contributions be held in cash           held by the fund.
would not have been a material alteration of the Plans.
(Trans. at 34-35.)                                             134 S. Ct. at 2473 (emphasis added). Defendants
                                                               believe that this wording effectively puts a thumb on the
The Court cannot agree. Although the Investment                scale in EIAP fiduciaries' favor. In other words,
Options Guide disclosed that the investment manager            Defendants read Dudenhoeffer as creating a new kind
would have discretion to "determine[] the appropriate          of presumption—a presumption that alternatives such
level of liquidity," it also noted that the discretion would   as freezing the company stock fund or disclosing insider
be exercised "while attempting to meet the Fund's              information "would cause more harm than good," which
investment objective"—to "match the investment return          Plaintiffs must "plausibly allege otherwise to avoid
of BP American Depository Shares (ADSs)." (IOG at              dismissal." (Sur-Reply at 5.) Defendants contend that
35.) Funneling participants' contributions to the liquidity    Plaintiffs' allegations are insufficient to overcome the
buffer would have fundamentally changed the nature of          baseline presumption of "more harm than good."
the investment, and systematically following this course
of action—particularly over the roughly three-and-a-half-      Not surprisingly, Plaintiffs offer a different interpretation
year period that Plaintiffs contend the price of BP ADSs       of Dudenhoeffer. Plaintiffs suggest that they need only
was inflated—without informing [*110]             the Plan     plausibly allege that a prudent fiduciary in the [*112]
participants would have been inconsistent with                 same circumstances would have viewed the proposed
Defendants' disclosure obligations under ERISA. Thus,          alternative as more likely to help the Fund than harm it.
while Defendants could have directed further                   (Reply at 3.) They emphasize that, in the context of a
contributions to the BP Stock Fund be held in cash or          Rule 12(b)(6) motion to dismiss, all reasonable
other assets, they would have had to disclose the              inferences must be drawn in their favor. (Id.)
decision to Plan participants and, by extension, the
public marketplace. In effect, this option would have          The Court has struggled with the relevant language in
been no different than removing the BP Stock Fund as           Dudenhoeffer. To the extent that the semantics of
an investment option.                                          "would not have" versus "could not have" actually
                                                               matter—to the extent that they even signal a different
The Court concludes that Plaintiffs have identified            level of pleading—Dudenhoeffer itself is inconsistent.
alternatives to inaction which were consistent with the        Compare 134 S. Ct. at 2472 ("[A] plaintiff must plausibly
securities laws and ERISA, but that each alternative           allege an alternative action . . . that a prudent fiduciary
would have required public disclosure. It is undisputed        in the same circumstances would not have viewed as
that public disclosure would have led to some negative         more likely to harm the fund than help it." (emphasis
effect on the price of BP ADSs. (E.g., CAC ¶ 348.) This        added)) with id. at 2473 ("[T]he complaint [must]
brings into focus the second, more difficult                   plausibly allege[] that a prudent fiduciary in the
Dudenhoeffer requirement: that any alleged alternatives        defendant's position could not have concluded that [the
must be "prudent." Defendants argue that Plaintiffs have       alternative action] would do more harm than good to the
not plausibly alleged any alternative that a prudent           fund." (emphasis added)). More importantly, however,
fiduciary "could not have concluded . . . would have           the Court is not sure how to meaningfully deploy either
done more harm than good to the BP Plans as a whole .          construction on the face of the pleading. The Supreme
. . given the undisputed adverse impact that [it] would        Court clearly anticipated that its decision in
have had on the Plans' large, pre-existing holdings of         Dudenhoeffer would assist lower courts as they attempt
BP [*111] stock." (Opp. at 2 (emphasis original).)             to separate the "plausible [*113] sheep from the
                                                               meritless goats." Id. at 2470. The question of how a
Defendants' argument is based on the following excerpt         fiduciary would have or could have weighed relative
from Dudenhoeffer:                                             harm to relative good, however, is difficult—if not
                                                               impossible—to resolve on the pleadings. As Plaintiffs
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 62Page
                                                                          of 126
                                                                               37 of 39
                                          2015 U.S. Dist. LEXIS 27138, *113

note, in the context of the proposed alternative of                   simultaneously satisfied their duties under both the
freezing the BP Stock Fund:                                           securities laws and ERISA.
     Company stock funds may be frozen for many
     reasons. When a fund should be frozen and/or             Harris, 770 F.3d at 878-79.
     disclosures made, the contents of disclosures and
     the impact on the stock price are subject to expert      Mr. McKay and Mr. Shaw present a more difficult case.
     proof. These matters should not be decided on a          The Court is sensitive to its responsibility not to let
     pleading motion based entirely on Defendants'            claims against Mr. McKay and Mr. Shaw continue on the
     speculation of whether freezing the stock fund may       "sheer possibility" that they violated their fiduciary
     cause more harm than good.                               obligations to the Plans. See Iqbal, 556 U.S. at 678. But
(Reply at 6.)                                                 it also cannot determine, on the basis of the pleadings
                                                              alone, that no prudent fiduciary would have concluded
The Court feels caught between two untenable                  that removing the BP Stock Fund as an investment
positions. If it adopts Defendants' construction of           option, or fully disclosing the state and scope of BP's
Dudenhoeffer, the standard is virtually insurmountable        safety reforms, would do more good than harm. HN25[
for all future plaintiffs—"plausible sheep" included.            ] Although Twombly and Iqbal require Plaintiffs to
Defendants' counsel conceded as much at oral                  present more than "labels and conclusions" or a
argument, postulating that one of the only situations in      "formulaic recitation of the elements," dismissing an
which a EIAP fiduciary "could not have" concluded that        action on the basis of the pleadings alone remains a
public disclosure of insider information would do more        draconian measure, "'viewed with disfavor'" and "'rarely
harm than good is when the company is so new that the         granted.'" Turner v. Pleasant, 663 F.3d 770, 775 (5th
employee benefit plans have not accumulated large             Cir. 2011) (quoting Harrington v. State Farm Fire & Cas.
amounts [*114] of pre-existing stock. (Trans. at 53-55.)      Co., 563 F.3d 141, 147 (5th Cir. 2009)). The Court will
                                                              allow amendment of the prudence claims against Mr.
Plaintiffs' position is also problematic. The alternatives    Hayward, Mr. McKay, and Mr. Shaw, as well as the
they propose—freezing the company stock fund, or              corporate     and     organizational    defendants     on
disclosing insider information—would be available in          behalf [*116] of which they acted in their fiduciary
almost any case. And in any case, the weighing of harm        capacity.16
versus good is inherently fact-specific and subject to
expert analysis. In other words, Plaintiffs would turn the
filter of Dudenhoeffer into a tap, forcing EIAP fiduciaries   3. Procedural prudence claims
to wait until summary judgment for relief from meritless
lawsuits.                                                     Finally, the CAC alleges that Defendants failed to
                                                              exercise        "procedural       prudence"—specifically,
With some consternation, then, the Court resorts to the       Defendants never engaged in a good faith review of the
general pleading guidance of Twombly and Iqbal. As            prudence of the BP Stock Fund, which was a violation of
noted above, the CAC plausibly alleges that—at a              their fiduciary duties. (E.g., CAC ¶¶ 4, 21.) Defendants
minimum—Mr. Hayward, Mr. McKay, and Mr. Shaw                  have vigorously attacked the accuracy of this
were aware that the public relations campaign                 allegation.17
surrounding the Baker Panel recommendations and
OMS was overselling the safety reforms which had been
enacted. For Mr. Hayward, alleged to have had a
                                                              16 IfPlaintiffs are able to address the deficiencies in their
starring role in the campaign, the proposed alternative
of disclosing insider information is not an extraordinary     allegations regarding Mr. Dupree's knowledge of insider
or unorthodox measure; it is, in the words of the Ninth       information, see Section III(B)(2)(a) above, the insider
                                                              information prudence claims against him may also be
Circuit, a point of harmony between ERISA and the
                                                              amended.
securities laws:
                                                              17 They   also dispute its premise—that Defendants bore
    If defendants had revealed material information in a
                                                              "'responsibility for managing' the BP Stock Fund"—
    timely fashion to the general [*115] public               because [*117] "complete" investment authority had been
    (including plan participants), thereby allowing           delegated to State Street Global Advisors. (Opp. at 5.)
    informed plan participants to decide whether to           Plaintiffs counter that "[u]nder the Plans' terms, Defendants
    invest in the [company stock fund], they would have       unequivocally retained the ultimate responsibility for the Fund
                                                              and the discretion to freeze, restrict, or eliminate the Fund."
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 63Page
                                                                          of 126
                                                                               38 of 39
                                             2015 U.S. Dist. LEXIS 27138, *117

 They note that BP employed an independent                         Defendants' point may be that Plaintiffs cannot proceed
investment advisor—State Street Global Advisors                    on their procedural theory without first identifying a
("SSgA")—throughout the relevant time period. (Opp. at             prudent alternative, consistent with the securities laws,
5.) Additionally, Defendants have filed SPIOC meeting              which would have [*119] been available to Defendants,
minutes; reports from SSgA; and other documents from               had they subjected the BP Stock Fund to scrutiny and
before and after the explosion which suggest that the              realized that it was an improvident investment.
prudence of the BP Stock Fund was a regular topic of               Defendants may well be correct. But, as noted above,
discussion at the SPIOC and between the SPIOC and                  the Court finds that Plaintiffs have met this requirement
SSgA. (Id.; Doc. Nos. 154-2, 154-3 ("Opp. Ex. A").)                of Dudenhoeffer. Having been given no other authority
                                                                   for the futility of Plaintiffs' procedural prudence claims,
Oddly, this theory is not directly addressed in Plaintiffs'        the Court will allow the amendment.
reply. But case law is clear that the Court must confine
its analysis to the CAC and limited outside documents.
See Collins, 224 F.3d at 498-99 (indicating that HN26[             C. The monitoring claims ("Count III")
   ] a district court, resolving a Rule 12(b)(6) motion to
dismiss, may consider documents "referred to in the                Finally, the CAC alleges that certain Defendants failed
plaintiff's complaint and . . . central to her claim")             to adequately "monitor other persons to whom
(internal quotation marks and citation omitted).                   responsibility for management and administration of
                                                                   Plans' assets was delegated, including [SSgA.]" (CAC
Although there are periodic references to "the minutes             ¶¶ 25, 383-93.) Defendants argue that amendment of
of the SPIOC" throughout the CAC, such minutes are                 the monitoring claims is futile because the law regarding
never directly cited as the foundation of Plaintiffs'              these claims has not changed, and because the
allegations [*118] of procedural imprudence. At a                  allegations specific to the monitoring claims are identical
minimum, those allegations are found in the following              to those found deficient by the Court in 2012. (Opp. at
two paragraphs of the CAC:                                         24.) But the Court's prior dismissal of the monitoring
     • "[T]he Plan Administrator and the SPIOC knew                claims was based upon the lack of a "primary" violator
     they should periodically evaluate investment                  who had not been properly monitored. (2012 MTD Order
     options, they knew they had authority to change               at 42.) This deficiency has been rectified, at least on the
     investment options, and they exercised that                   face of the amended pleading. Because the Court has
     authority. They did not, however, subject the BP              allowed Plaintiffs to amend their [*120] prudence
     Stock Fund to the scrutiny given to other                     claims, it cannot accept Defendants' argument for the
     investment options." (CAC ¶ 139.)                             futility of their monitoring claims. Leave to amend Count
                                                                   III will be granted, and Defendants may challenge the
     • "To the Plaintiffs' detriment, the SPIOC did not
                                                                   viability of Plaintiffs' monitoring allegations through a
     monitor or evaluate the BP Stock Fund as an
                                                                   successive Rule 12 motion, if they so desire.
     investment option." (Id. ¶ 140.)
Because the SPIOC minutes are not "central" to
Plaintiffs' allegations that Defendants failed to exercise
                                                                   IV. SECTION 1292(b) CERTIFICATION
procedural prudence, the Court will not consider the
documents filed as "Exhibit A" to Defendants' opposition           For the reasons stated in the Court's order granting
brief.                                                             Defendants' Motion to Certify Interlocutory Appeal (Doc.
                                                                   No. 171), also issued this day, the Court certifies this
Defendants' only other argument is that Plaintiffs have            amended memorandum and order for immediate appeal
not met the pleading standards established in                      under 28 U.S.C. § 1292(b). The Court respectfully
Dudenhoeffer. (Trans. at 5-6.) Dudenhoeffer, however,              identifies the following question as appropriate for
did not address procedural prudence claims, to the                 interlocutory appellate review pursuant to Section
extent such claims were present in the case.                       1292(b):

(Doc. Nos. 160, 161 ("Reply"), at 3.) This is a factual dispute;       What plausible factual allegations are required to
either Defendants had concurrent discretionary authority with          meet the "more harm than good to the fund"
SSgA, or they fully delegated that authority to SSgA. Plaintiffs       pleading standard articulated by the Supreme Court
allege the former. (E.g., CAC ¶¶ 109, 112-21.) Because                 in Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.
Defendants have given no credible reason to disregard this             2459, 2472-73, 189 L. Ed. 2d 457 (2014).
factual allegation, it must be accepted as true.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 64Page
                                                                          of 126
                                                                               39 of 39
                                          2015 U.S. Dist. LEXIS 27138, *120



V. CONCLUSION

For the reasons stated above, the Court DENIES
Plaintiffs' Motion for Leave to File Amended Complaint
(Doc. Nos. 152, 153) insofar as it requests leave to
amend Count II, denominated as the "disclosure claims"
against all Defendants. In light of Fifth Circuit case law,
amendment of Count II would be futile. As to Counts I
and III—denominated as the "prudence claims" and
"monitoring claims," respectively—Plaintiffs' [*121]
Motion (Doc. Nos. 152, 153) is GRANTED IN PART.
Plaintiffs have twenty-eight days to file an amended
complaint in accordance with this memorandum and
order. Defendants may then move to dismiss the
amended complaint within the time allotted by Federal
Rule of Civil Procedure 12, but may not raise any
arguments addressed and resolved in the course of this
order.

IT IS SO ORDERED.

SIGNED at Houston, Texas, on this the fourth day of
March, 2015.

/s/ Keith P. Ellison

KEITH P. ELLISON

UNITED STATES DISTRICT JUDGE


  End of Document
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 65 of 126


     Neutral
As of: October 30, 2018 2:07 PM Z


                                In re Cobalt Int'l Energy, Inc. Sec. Litig.
                   United States District Court for the Southern District of Texas, Houston Division
                                March 10, 2017, Decided; March 10, 2017, Filed; Entered
                                             CIVIL ACTION NO. H-14-3428

Reporter
2017 U.S. Dist. LEXIS 34437 *
                                                              A Pontarelli, Scott L Lebovitz, Myles W Scoggins, D Jeff
IN RE COBALT INTERNATIONAL ENERGY, INC.
                                                              Van Steenbergen, Martin H Young, Jr., Kathryn Bailey
SECURITIES LITIGATION
                                                              Hutchison, William P Utt, Cobalt International Energy
                                                              Inc., Defendants: Daniel David, David D Sterling, LEAD
Prior History: In re Cobalt Int'l Energy, Inc. Sec. Litig.,
                                                              ATTORNEYS, Russell Carter Lewis, Baker Botts LLP,
2016 U.S. Dist. LEXIS 5702 (S.D. Tex., Jan. 19, 2016)
                                                              Houston, TX; Amy [*2] Pharr Hefley, Baker Botts,
                                                              Houston, TX.
Core Terms
                                                              For Goldman Sachs Group, Inc., Defendant: Adam D
motion to amend, deadline, Amend, substantial reason,         Gold, George T Conway, III, LEAD ATTORNEYS,
district court, leave to amend, file a motion, new claim,     Wachtell, Lipton, Rosen & Katz, New York, NY; Ronald
Securities, discovery, amendment of a pleading,               L. Oran, Jr, LEAD ATTORNEY, Strasburger & Price
amended pleading, general practice, undue prejudice,          LLP, Houston, TX; Scott Musoff, LEAD ATTORNEY,
undue delay, deny leave, bad faith, automatic, briefing,      PRO HAC VICE, Skadden, Arps, Slate, Meagher &
dilatory, opposing, promptly, parties, futile, motive,        Flom LLP, New York, NY.
Reply
                                                              For Riverstone Holdings LLC, First Reserve
                                                              Corporation, KERN Partners Ltd., GS Capital Partners V
Counsel: [*1] St. Lucie County Fire District Firefighters'
                                                              Fund, L.P., GS Capital Partners V Offshore Fund, L.P.,
Pension Trust Fund, Plaintiff, Pro se.
                                                              GS Capital Partners V Institutional, L.P., GS Capital
For Fire and Police Retiree Health Care Fund, San             Partners V GmbH & Co. KG, GS Capital Partners VI
Antonio, on behalf of themselves and all others similarly     Fund, L.P., Defendants: Adam D Gold, George T
situated, Plaintiff: Gerald T Drought, Martin & Drought       Conway, III, LEAD ATTORNEYS, Wachtell, Lipton,
PC, San Antonio, TX.                                          Rosen & Katz, New York, NY; Ronald L. Oran, Jr, LEAD
                                                              ATTORNEY, Strasburger & Price LLP, Houston, TX.
For KBC Asset Management NV, Universal Investment
Gesellschaft m.b.h., Plaintiffs: Matthew Christopher          For The Carlyle Group, Defendant: Robert A Van Kirk,
Matheny, LEAD ATTORNEY, Provost Umphrey,                      LEAD ATTORNEY, George Anthony Borden, John
Beaumont, TX.                                                 Sievert Williams, Williams and Connolly LLP,
                                                              Washington, DC.
For Equity-League Pension Trust Fund, Plaintiff: Allan
Brent Diamond, LEAD ATTORNEY, Diamond McCarthy                For GS Capital Partners VI Offshore Fund, L.P., GS
LLP, Houston, TX.                                             Capital Partners VI Parallel, L.P., GS Capital Partners
                                                              VI GmbH & Co. KG, Carlyle/Riverstone Global Energy
GAMCO Global Gold, Natural Resources & Income
                                                              and Power Fund III, L.P., C/R Energy III Cobalt
Trust, Plaintiff, Pro se.
                                                              Partnership, L.P., C/R Energy Coinvestment [*3] II,
GAMCO Natural Resources, Gold & Income Trust,                 L.P., First Reserve Fund XI, L.P., FR XI Onshore AIV,
Plaintiff, Pro se.                                            L.P., KERN Cobalt Co-Invest Partners AP LP,
                                                              Defendants: Adam D Gold, George T Conway, III, LEAD
Sjunde AP-Fonden, Plaintiff, Pro se.
                                                              ATTORNEYS, Wachtell, Lipton, Rosen & Katz, New
For Joseph H Bryant, James W Farnsworth, John P               York, NY; Ronald L. Oran, Jr, LEAD ATTORNEY,
Wilkirson, Peter R Coneway, Henry Cornell, Jack E             Strasburger & Price LLP, Houston, TX.
Golden, N John Lancaster, Jon A Marshall, Kenneth W
                                                              Fpr Riverstone Energy Coinvestment III, L.P.,
Moore, J Hardy Murchison, Michael G France, Kenneth
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 66 ofPage
                                                                             126 2 of 3
                                        2017 U.S. Dist. LEXIS 34437, *3

Defendant: Adam D Gold, LEAD ATTORNEYS,                   CA; Jonathan D. Uslaner, Bernstein Litowitz Berger &
Wachtell, Lipton, Rosen & Katz, New York, NY; Ronald      Grossmann LLP, San Diego, CA; Matthew P. Jubenville,
L. Oran, Jr, LEAD ATTORNEY, Strasburger & Price           Bernstein Litowitz Berger & Grossman LLP, San Diego,
LLP, Houston, TX.                                         CA; Thomas Robert Ajamie, Ajamie LLP, Houston, TX.
For Carlyle Energy Coinvestment III, L.P., Defendant:
                                                          Judges: NANCY F. ATLAS, SENIOR UNITED STATES
Robert A Van Kirk, LEAD ATTORNEY, George Anthony
                                                          DISTRICT JUDGE.
Borden, John Sievert Williams, Williams and Connolly
LLP, Washington, DC.
                                                          Opinion by: NANCY F. ATLAS
For C/R Cobalt Investment Partnership, L.P.,
Defendant: Adam D Gold, George T Conway, III, LEAD        Opinion
ATTORNEYS, Wachtell, Lipton, Rosen & Katz, New
York, NY; Ronald L. Oran, Jr, LEAD ATTORNEY,
Strasburger & Price LLP, Houston, TX; Russell Carter
Lewis, Baker Botts LLP, Houston, TX.                      MEMORANDUM AND ORDER
For Goldman Sachs & Co., Defendant: Jay B. Kasner,
                                                          This securities case is before the Court on Plaintiffs'
LEAD ATTORNEY, PRO HAC VICE, Skadden, Arps,
                                                          Motion for Leave to File Second Amended Complaint
Slate, Meagher & Flom LLP (NYC), New York, NY;
                                                          ("Motion to Amend") [Doc. # 191], seeking to add a new
Noelle M Reed, LEAD ATTORNEY, Skadden Arps et al,
                                                          claim under Section 20A of the Securities Exchange Act
Houston, TX.
                                                          of 1934 against existing Defendants Goldman Sachs
For Morgan Stanley [*4] & Co. LLC, Credit Suisse          Group, Inc., Riverstone Holdings LLC, The Carlyle
Securities (USA) LLC, J.P. Morgan Securities LLC,         Group, L.P., First Reserve Corporation, and Kern
Tudor, Pickering, Holt & Co. Securities, Inc., Deutsche   Partners Ltd. (n/k/a ACM Ltd.) (collectively, "Control
Bank Securities Inc., RBC Capital Markets, LLC, UBS       Defendants"). The Control Defendants filed responses
Securities LLC, Stifel, Nicolaus & Company,               [Docs. # 196 and # 197] opposing Plaintiffs' Motion to
Incorporated, Capital One Southcoast, Inc., Lazard        Amend, and Plaintiffs filed a Reply [Doc. # 198]. Having
Capital Markets LLC, Defendants: Jay B. Kasner, LEAD      reviewed the record and applicable legal authorities, the
ATTORNEY, PRO HAC VICE, Skadden, Arps, Slate,             Court grants the Motion to Amend.
Meagher & Flom LLP (NYC), New York, NY; Noelle M
Reed, LEAD ATTORNEY, Skadden Arps et al, Houston,         Plaintiffs filed their Motion to Amend by the January 30,
TX; Scott Musoff, LEAD ATTORNEY, PRO HAC VICE,            2017, [*6] deadline for amendments to pleadings. Rule
Skadden, Arps, Slate, Meagher & Flom LLP, New York,       15(a) provides that leave to amend pleadings "shall be
NY.                                                       freely given when justice so requires." FED. R. CIV. P.
                                                          15(a); United States ex rel. Marcy v. Rowan Companies,
For Citigroup Global Markets Inc., Howard Weil
                                                          Inc., 520 F.3d 384, 392 (5th Cir. 2008). Rule 15(a)
Incorporated, Defendants: Noelle M Reed, LEAD
                                                          "evinces a bias in favor of granting leave to amend."
ATTORNEY, Skadden Arps et al, Houston, TX; Scott
                                                          Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th
Musoff, LEAD ATTORNEY, PRO HAC VICE, Skadden,
                                                          Cir. 2006) (citation omitted). However, leave to amend is
Arps, Slate, Meagher & Flom LLP, New York, NY.
                                                          by no means automatic, and the decision to grant or
For Sjunde AP-Fonden, Movant: Johnston de Forest          deny leave to amend "is entrusted to the sound
Whitman, Jr, LEAD ATTORNEY, PRO HAC VICE,                 discretion of the district court." Pervasive Software Inc.
Kessler Topaz Meltzer & Check, LLP, Radnor, PA;           v. Lexware GmbH & Co., 688 F.3d 214, 232 (5th Cir.
Naumon A Amjed, LEAD ATTORNEY, PRO HAC VICE,              2012). In deciding whether to grant leave to file an
Kessler Topaz Meltzer and Check LLP, Radnor, PA.          amended pleading, the district court "should consider
                                                          factors such as undue delay, bad faith or dilatory motive
For GAMCO Global Gold, Natural Resources & Income
                                                          on the part of the movant, repeated failure to cure
Trust, GAMCO Natural Resources, Gold & Income
                                                          deficiencies by amendments previously allowed, undue
Trust, Movants: Jonathan H Beemer, Jordan A Cortez,
                                                          prejudice to the opposing party, and futility of
LEAD ATTORNEYS, [*5] Entwistle & Cappucci LLP,
                                                          amendment." In re Am. Intern. Refinery, Inc., 676 F.3d
New York, NY; Vincent R Cappucci, LEAD ATTORNEY,
                                                          455, 466 (5th Cir. 2012) (quoting In re Southmark, 88
Entwistle & Cappucci, New York, NY; David R Stickney,
                                                          F.3d 311, 315 (5th Cir. 1996)). If the district court lacks
PRO HAC VICE, Bernstein Litowitz et al, San Diego,
                                                          a "substantial reason" to deny leave, its discretion is not
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 67 ofPage
                                                                              126 3 of 3
                                          2017 U.S. Dist. LEXIS 34437, *6

broad enough to permit denial. Marucci Sports, L.L.C. v.     SIGNED at Houston, Texas, this 10th day of March,
Nat'l Collegiate Athletic Ass'n, 751 F.3d 368, 378 (5th      2017.
Cir. 2014) (quoting Jones v. Robinson Prop. Grp., L.P.,
427 F.3d 987, 994 (5th Cir. 2005)); Mayeaux v.               /s/ Nancy F. Atlas
Louisiana Health Serv. and Indem. Co., 376 F.3d 420,
                                                             NANCY F. ATLAS
425 (5th Cir. 2004).
                                                             SENIOR UNITED STATES DISTRICT JUDGE
The Court's general practice is to allow an amendment if
either the amendment or a motion to amend is filed by
the deadline for amendments to pleadings. In this case,
                                                               End of Document
the Court does not find a substantial reason to deviate
from that general practice, or from the general rule, and
deny the Motion to Amend. It was filed by the
amendments deadline and, therefore, [*7] there is no
undue delay. There is no indication that Plaintiffs have
engaged in bad faith or dilatory motive. Although this
would be Plaintiffs' second amended pleading, the first
amendment was the original Consolidated Class Action
Complaint [Doc. # 72]. There would be no undue
prejudice to the Control Defendants. The deadline to
complete fact discovery is currently May 25, 2017, but it
is clear that the deadline will need to be extended
because the parties, including Control Defendants, have
repeatedly obtained extensions of the briefing schedule
for the Motion for Class Certification. The original
December 9, 2016 deadline for Defendants' response
has been extended three times, and is now March 22,
2017. Plaintiffs' reply is now due May 26, 2017.

Defendants' primary argument in opposition to Plaintiffs'
Motion to Amend is that the amendment to add the
Section 20A claim would be futile. It is unclear, however,
whether or not the claim would be subject to dismissal
under Rule 12(b)(6). Defendants may, if appropriate in
light of the Court's prior Memorandum and Order [Doc. #
108], file a Motion to Dismiss the new claim. The parties
would then follow the standard briefing procedure and
the Court will rule promptly. If the [*8] Control
Defendants file a Motion to Dismiss the new claim,
discovery relating to that claim will be stayed
automatically pursuant to the Private Securities
Litigation Reform Act. Should any party file a motion
seeking to stay discovery on claims other than the new
Section 20A claim, the Court will rule promptly on such
a motion.

Absent a "substantial reason" to deny Plaintiffs' Motion
to Amend, it is hereby

ORDERED that Plaintiffs' Motion for Leave to File
Second Amended Complaint [Doc. # 191] is GRANTED.
Counsel for Plaintiffs is directed to file the Second
Amended Complaint as a separate docket entry.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 68 of 126


     Positive
As of: November 6, 2018 7:58 PM Z


                                    Makhlouf v. Tailored Brands, Inc.
                   United States District Court for the Southern District of Texas, Houston Division
                              March 23, 2017, Decided; March 23, 2017, Filed, Entered
                                             CIVIL ACTION NO. H-16-0838

Reporter
2017 U.S. Dist. LEXIS 41872 *; 2017 WL 1092311
                                                              Dowd LLP, San Diego, CA; Patrick J Coughlin, LEAD
PETER MAKHLOUF, Individually and on Behalf of all
                                                              ATTORNEY, Coughlin Stoia et al, San Diego, CA;
others Similarly situated, Plaintiff, VS. TAILORED
                                                              Andrew M Edison, Edison, McDowell & Hetherington,
BRANDS, INC. and DOUGLAS S. EWERT, Defendants.
                                                              LLP, Houston, [*2] TX.

Core Terms                                                    Judges: MELINDA HARMON, UNITED STATES
                                                              DISTRICT JUDGE.
pension fund, lead plaintiff, Funds, Pension,
appointment, sur-reply, largest, Declaration, securities,     Opinion by: MELINDA HARMON
financial interest, lead counsel, investments, investors,
class action, class member, requirements, Retirement,
                                                              Opinion
parties, outcome of litigation, named plaintiff, purported,
adequacy, atypical, brochure, cohesive, defenses,
engage[d, Brands, losing, movant
                                                              OPINION AND ORDER
Counsel: [*1] For Peter Makhlouf, Plaintiff: Thomas E
Bilek, The Bilek Law Firm LLP, Houston, TX.                   Pending before the Court in the above referenced
For Tailored Brands, Inc., Douglas S. Ewert,                  Federal Rule of Civil Procedure 23(a) and (b)(3)
Defendants: Anthony J O'Malley, LEAD ATTORNEY,                securities class action on behalf of all persons who
Rajeev K Adlakha, Vorys, Sater, Seymour & Pease LLP,          purchased or otherwise acquired Tailored Brands, Inc.1
Cleveland, OH; Monica Fitzgerald Oathout, Vorys Sater
                                                               ("TLRD") securities between June 18, 2014 and
Seymour and Pease, LLP, Houston, TX.
                                                              December 9, 2015 (the "Class Period"), alleging
For The Employees' Retirement System of the Puerto            violations of Sections 10(b) and 20(a) of the Securities
Rico Electric Power Authority, Oakland County                 Exchange Act ("Exchange Act") of 1934 against TLRD
Voluntary Employees' Benefit Assoc., Oakland County           and its CEO, Douglas S. Ewert, are the following
Employees' Retirement System, Movants: Jeffrey W              motions: (1) motion of Jacksonville Police and Fire
Chambers, Ware Jackson Lee & Chambers LLP,                    Pension Fund ("Jacksonville") and Oklahoma Police
Houston, TX.                                                  Pension and Retirement System's ("OPPRS',"
For Jacksonville Police and Fire Pension Fund, Movant:        collectively, the "Funds'") motion for appointment of the
Stanley D Bernstein, LEAD ATTORNEY, Bernstein                 Funds to serve as Lead Plaintiffs and for approval of
Liebhard, New York, NY; Thomas E Bilek, The Bilek             Bernstein Liebhard, LLP as Lead Counsel, and of The
Law Firm LLP, Houston, TX.
For Oklahoma Police Pension and Retirement System,            1 On  January 29, 2016, Men's Warehouse, Inc. announced
Movant: Thomas E Bilek, The Bilek Law Firm LLP,               publicly that on February 1, 2016 it would convert to a hold-
Houston, TX.                                                  company structure to be called Tailored Brands, Inc. In this
                                                              restructuring, Men's Warehouse shareholders exchanged their
For Strathclyde Pension Fund, Movant: Andrew J                shares one-for-one for shares of the new company, which
Brown, LEAD ATTORNEY, Danielle S Myers, Robbins               trades on the New York Stock Exchange under the symbol,
Geller Rudman & Dowd LLP, San Diego, CA; Helen J              "TLRD." Although during the Class Period the Company was
Hodges, LEAD ATTORNEY, Robbins Geller Rudman                  known as Men's Warehouse, for clarity, to avoid confusion, the
                                                              Court refers to the entity throughout this opinion as "TLRD."
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 69 ofPage
                                                                              126 2 of 9
                                          2017 U.S. Dist. LEXIS 41872, *2

Bilek Law Firm, LLP to serve as Liaison [local] Counsel,     have the largest financial interest in the outcome of the
pursuant to 15 U.S.C. § 78u-4, as amended by the             suit, but must also meet the four requirements of
Private Securities Litigation Reform Act of 1995 (the        Federal Rule of Civil Procedure 23(a):
"PSLRA") (instrument #7); (2) Strathclyde Pension                 (1) the class is so numerous that joinder of all
Fund's (the "Pension Fund's") motion for appointment of           members is impracticable; (2) there are questions
the Pension Fund as Lead Plaintiff and approval of the            of law or fact common to the class; (3) the claims or
Pension Fund's selection of Robbins Geller Rudman &               defenses of the representative parties are typical of
Dowd, LLP as Lead Counsel and Edison McDowell &                   the claims or defenses of the class; and (4) the
Hetherington LLP [*3] as Local Counsel (#10); and (3)             representative parties will fairly and adequately
The Pension Fund's motion to strike the sur-reply [titled         protect the interests of the class.
"Supplemental Submission," #40] or, in the alternative,
for leave to respond to the sur-reply (#41).                 Id. at 411. The plaintiff seeking appointment as Lead
                                                             Counsel or certification as class representative bears
This federal securities suit arises out of the contentious   the burden of affirmatively [*5] proving that it satisfies
acquisition by TLRD of one-time rival Joseph A. Bank         the requirements of Rule 23. Berger v. Compaq
Clothiers, Inc. ("JOS") and optimistic, but allegedly        Computer, 257 F.3d 475, 481 (5th Cir. 2001).
misleading, statements made during it. Ultimately TLRD       Nevertheless the distinction between a Lead Plaintiff,
purchased JOS, which was subsequently determined to          the prerequisites for which or whom are set out in the
be a deeply troubled company, at an excessive price,         PSLRA, and a Rule 23-qualified class representative, is
with the integration not proceeding as materially            clarified by the Second Circuit:
misrepresented to TLRD shareholders and with adverse
facts not disclosed to them during the Class Period.             Nothing in the PSLRA indicates that district courts
TLRD's stock became artificially inflated, Class                 must choose a lead plaintiff with standing to sue on
members purchased it at highly inflated prices, and they         every available cause of action. Rather, because
suffered economic loss when revelations of its actual            the PSLRA mandates that courts must choose a
financial situation reached the market.                          party who has, among other things, the largest
                                                                 financial stake in the outcome of the case, it is
                                                                 inevitable that, in some cases, the lead plaintiff will
Applicable Law: the PSLRA                                        not have standing to sue on every claim. See In re
                                                                 Initial Pub. Offering Sec. Litig., 214 F.R.D. 117, 123
Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(I) of the PSLRA,          (S.D.N.Y. 2002)("[T]he fact that the lead plaintiff is
which amended the Exchange Act by adding Section                 to be selected in accordance with objective criteria
21D, 15 U.S.C. § 78u-4, in class actions under the               that have nothing to do with the nature of the claims
federal securities laws "the court shall consider any            . . . strongly suggests the need for named plaintiffs
motion made by a purported class member" in                      in addition to any lead plaintiff.")
determining the adequacy of a proposed lead plaintiff or
proposed small, cohesive group of lead plaintiffs [*4] to    Hevesi v. Citigroup Inc., 366 F.3d 70, 82 (2d Cir. 2003);
oversee the class action. In re Waste Management, Inc.       see also Tanne v. Autobytel, Inc., 226 F.R.D. 659, 669
Securities Litigation, 128 F. Supp. 2d 401, 409 (S.D.        (C.D. Cal. 2005)(quoting Hevesi)("Irrespective of the
Tex. 2000). Initially there is a presumption that the        lead plaintiff's standing . . ., the class may pursue any
plaintiff or cohesive group of plaintiffs with the largest   claim that at least one named plaintiff has standing to
financial interest in the outcome of the litigation is the   pursue."); Greater Pennsylvania Carpenters Pension
"most adequate" Lead Plaintiff, 15 U.S.C. § 78u-             Fund v. Whitehall Jewellers, Inc., No. 04 C 1107, 2005
4(a)(3)(B)(iii). Id. That presumption may be rebutted if a   U.S. Dist. LEXIS 376, 2005 WL 61480, *7 (N.D. Ill. Jan.
member of the purported plaintiff class proves that the      10, 2005)(quoting Hevesi). The Second Circuit further
proposed individual or entity will not fairly and            noted,
adequately protect the interests of the class or that the
proposed Lead Plaintiff is subject to unique defenses            Also, considering that the role of the lead plaintiff is
that make him, her, it or them incapable of adequately           "to empower investors so that they--not their
representing the class. Id., citing 15 U.S.C. § 78u-             lawyers exercise [*6] primary control over private
4(a)(3)(B)(iii)(II).                                             securities litigation." S. Rep. No. 104-98, at 4
                                                                 (1995), reprinted in 1995 U.S.C.A.A.N. 679, 683,
Moreover, the Lead Plaintiff or Plaintiffs must not only         any requirement that a different lead plaintiff be
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 70 ofPage
                                                                              126 3 of 9
                                            2017 U.S. Dist. LEXIS 41872, *6

    appointed to bring every single available claim            certification hearing object to the adequacy of any
    would contravene the main purpose of having a              proposed person or group of persons as Lead Plaintiff.
    lead-plaintiff--namely to empower one or several           Waste Management, 128 F. Supp. 2d at 409-10. Under
    investors with a major stake in the litigation to          the PSLRA the Court has supervisory power and may
    exercise control over the litigation as a whole. See       sua sponte consider the adequacy of any [*8] proposed
    In re Initial Pub. Offering Sec. Litig., 214 F.R.D. at     Lead Plaintiff, and it has an independent duty to
    123 ("The only other possibility--that the court           evaluate the appointment of lead counsel. Id. at 410.
    should cobble together a lead plaintiff group that
    has standing to sue on all possible causes of              Under 15 U.S.C. § 78u-4(a)(3)(B)(v)("The most
    action--has been rejected repeatedly by courts in          adequate plaintiff shall, subject to the approval of the
    the Circuit and undermines the purpose of the              court, select and retain counsel to represent the class."),
    PSLRA"). . . .                                             the Lead Plaintiff selects and retains Lead Counsel to
                                                               represent the class, subject to court approval, but the
Id. at 82 n.13. The Second Circuit further observed,           Court should not alter the Lead Plaintiff's choice of Lead
"[T]he PSLRA does not in any way prohibit the addition         Counsel unless it is necessary to "protect the interests
of named plaintiffs to aid the lead plaintiff in               of the [plaintiff] class." Waste Management, 128 F.
representing a class." Id. at 83. See also In re               Supp. 2d at 411. Plaintiff bears the burden of
WorldCom, Inc. Sec. Litig., 219 F.R.D. 267, 286                demonstrating his and his attorneys' adequacy. Berger,
(S.D.N.Y. 2003)("The PSLRA does not prohibit the               257 F.3d at 480-81.
addition of named plaintiffs to aid Lead Plaintiff in
representing the class. . . . The PSLRA lead plaintiff         After the filing of a complaint under § 21D of the
provisions ensure that the securities litigation is driven     Exchange Act, 15 U.S.C. § 78u-4(a)(3)(A)(I), a Plaintiff
by investors; it is not . . . a substitute for the class       moving for appointment as Lead Plaintiff
certification process."), appeal granted in part on other           shall cause to be published in a widely-circulated
grounds, Hevesi, 366 F.3d 70.                                       national business-oriented publication or wire
                                                                    service, a notice advising members of the purported
Thus, "[w]hile . . . lead plaintiffs [*7] appointed pursuant        class-
to the PSLRA need not satisfy all elements of standing              (I) of the pendency of the action, the claims
with respect to the entire lawsuit, the selection of lead           asserted therein, and the purported class period;
plaintiffs does not remove the basic requirement that at            (II) that, not later than 60 days after the date on
least one named plaintiff must have standing to pursue              which the notice is published, any member of the
each claim alleged." In re Salomon Analyst Level 3                  purported class may move the Court to serve as
Litig., 350 F. Supp. 2d 477, 496 (S.D.N.Y. 2004)(citing             lead plaintiff of the purported class.
the following cases: In re Global Crossing Sec. Litig.,
313 F. Supp. 2d 189, 205 (S.D.N.Y. 2003)("Lead                 Thus a plaintiff need not be the first to file a complaint to
Plaintiffs have a responsibility to identify and include       be appointed Lead [*9] Plaintiff. If more than one suit is
named plaintiffs who have standing to represent the            filed with nearly the same claims, only the plaintiff in the
various potential subclasses who may be determined . .         first-filed action is required to publish notice. 15 U.S.C. §
. to have distinct interests or claims"); In re WorldCom       78u-4(a)(3)(A)(ii).
Sec. Litig., 294 F. Supp. 2d at 422; In re IPO Sec. Litig.,
214 F.R.D. 117, 122-23 (S.D.N.Y.); Lewis v. Casey, 518         The complaint in this action was filed on March 29,
U.S. 343, 358 n.6, 116 S. Ct. 2174, 135 L. Ed. 2d 606          2016, establishing the deadline for applying to be Lead
(1996)(plaintiffs with one sort of injury lack standing to     Plaintiff as May 31, 2016. The first two motions for
challenge a different, though perhaps related, injury          appointment of Lead Plaintiff and Approval of Selection
because "standing is not dispensed in gross"); Griffin v.      of Lead Counsel were timely filed on May 31, 2016 (#4
Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987)("a claim          and 5) by The Employees' Retirement System of the
cannot be asserted on behalf of a class unless at least        Puerto Rico Electric Power Authority and by Peter
one named plaintiff has suffered the injury that gives         Makhlouf,    Oakland      County    Volunteer    Benefit
rise to that claim.").                                         Association, and Oakland County Employees'
                                                               Retirement System, respectively. Both motions were
While defendants at this stage of the litigation lack          subsequently withdrawn. #20 and 21. The two still
standing to challenge the plaintiffs' motions to appoint       pending motions from the Funds and from the Pension
Lead Plaintiff, they may subsequently in a class               Fund were also timely filed on May 31, 2016.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 71 ofPage
                                                                              126 4 of 9
                                            2017 U.S. Dist. LEXIS 41872, *9

    After the 60-day period expires, the district court        Plaintiffs, that group must be restricted to a few
    shall appoint as lead plaintiff the member or              cohesive parties and the movant must bear the burden
    members of the purported plaintiff class that the          of demonstrating that the group not only has the largest
    court determines to be most capable of adequately          financial interest in the outcome of the litigation, but also
    representing the interests of class members                a pre-litigation relationship based on more than the
    (hereafter in this paragraph referred to as the "most      losing investments at issue in a securities fraud
    adequate plaintiff") in accordance with this               action."), citing In Re Waste Management, 128 F. Supp.
    subparagraph.                                              2d at 412-13, and Berger, 257 F.3d at 478 n.2. See also
                                                               In re Telxon Corp. Sec. Litig., 67 F. Supp. 2d 803, 813
Section 21D(a)(3)(B) of the amended Exchange Act               (N.D. Ohio 1999)("[T]he context and structure of the
requires the Court [*10] to adopt a rebuttable                 PSLRA evince the intent that a 'group' consist of more
presumption that                                               than a mere assemblage of unrelated persons who
    the most adequate plaintiff in any private action          share nothing in common other than the twin fortuities
    arising under this chapter is the person or group of       that (1) they suffered losses and (2) they entered into
    persons that                                               retainer agreement with the same attorney or
    (aa) has either filed the complaint or made a motion       attorneys.").
    in response to a notice . . .;
    (bb) in the determination of the court, has the
    largest financial interest in the relief sought by the     Motion to Strike Sur-Reply
    class; and
    (cc) otherwise satisfies the requirements of Rule 23       The Pension Fund moves to strike the Funds' improper
    of the Federal Rules of Civil Procedure.                   sur-reply, entitled "Supplemental Submission to
                                                               address [*12] Strathclyde's Pension Fund's New
15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).                            Evidence" (#40), filed without leave of Court, or
                                                               alternatively moves for leave of Court to respond to it.
The PSLRA does not set out a procedure for                     #41. The Funds contend that in the Pension Fund's
determining the "largest financial interest" among the         reply brief the Pension Fund relied on a newly submitted
proposed class members. This Court, inter alia, has            investment brochure ("Investing Responsibly" (#36-1,
applied a four-factor inquiry first established in Lax v.      36-2, 36-3), and a Declaration of Richard Keery (#36-4)
First Merchants Acceptance Corp., No. 97 C 2715, et            to support its motion. Furthermore on July 5, 2016, in
al., 1997 U.S. Dist. LEXIS 12432 1997 WL 461036, at            support of a separate motion for appointing itself as part
*5 (N.D. Ill. Aug. 11, 1997): "(1) the number of shares        of a three-member lead plaintiff group in a different
purchased; (2) the number of net shares purchased; (3)         case,2
the total net funds expended by the plaintiffs during the       with connections between group members similar to
class period; and (4) the approximate losses suffered by       those between Jacksonville and OPPRS, the Pension
the plaintiffs." In re Waste Management, 128 F. Supp.          Fund submitted briefing and another Declaration from
2d 401, 409 n.4 (S.D. Tex. May 8, 2000); In re Enron           Richard Keery.
Corp. Sec. Litig., 206 F.R.D. 427, 440 (S.D. Tex. 2002).
                                                               While the Federal Rules of Civil Procedure and this
Where the motion for appointment seeks to appoint              Court's Local Rules do not expressly permit the filing of
more than one Lead Plaintiff, "that group must be              a sur-reply by a non-movant to a movant's rebuttal brief,
restricted to a few cohesive parties and the movant            "[a] sur-reply is appropriate by the non-movant only
must bear the burden of demonstrating that the group           when the movant raises new legal theories or attempts
not only has the largest interest in the outcome of the
litigation, but also a pre-litigation relationship based on
more than [*11] the losing investments at issue in the         2 Melbourne   Municipal Firefighters' Pension Trust Fund v.
securities fraud class action." Enron, 206 F.R.D. at 442       Express Scripts Holding Co., 1:16-cv-03338-KMW (S.D.N.Y.)
([T]o satisfy the terms and effectuate the underlying          ("Express Scripts"). The Keery Declaration filed in Express
policy of the PSLRA to guarantee effective control of the      Scripts is attached as Ex. A to #40 ("Joint Declaration in
litigation and supervision of the lawyers by the plaintiffs,   Support of Motion of the LGPS Investor Group for
unrestricted aggregation of unrelated plaintiffs by            Appointment As Lead Plaintiff"), referred to as the "Express
manipulating lawyers should not be permitted. Instead,         Scripts Keery Decl." The Memorandum of Law in support of
where a movant seeks appointment of a group of Lead            the Strathclyde Group's motion in Express Scripts, attached to
                                                               #40 as Exhibit B, is referred to as the "Express Scripts Mem."
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 72 ofPage
                                                                               126 5 of 9
                                                   2017 U.S. Dist. LEXIS 41872, *12

to present new evidence at the reply stage." Murray v.                    Plaintiff, and their proposed Lead and Liaison Counsel
TXU Corp., No. Civ. A. 3:03CV0888P, 2005 U.S. Dist.                       are highly sophisticated, qualified, and experienced for
LEXIS 10298, 2005 WL 1313412, at *4 (N.D. Tex. May                        the positions that they seek here and are able to
27, 2005). [*13] In accord, e.g., Austin v. Kroger Texas                  prosecute this class action vigorously. Both sides satisfy
L.P., No. 3:11 CV 1169 B, 2016 U.S. Dist. LEXIS 45781                     adequacy and typicality requirements of Rule 23, having
2016 WL 1322248, at *1-2 (N.D. Tex. Apr. 5, 2016);                        suffered the same or substantially the same injuries as
Brackens v. Dallas Indep. Sch. Dist., No. 3:09 CV 0642                    the class members as a result of the same course of
D, 2010 U.S. Dist. LEXIS 138207, 2010 WL 5464823, at                      conduct and misrepresentations by the named
*4-5 (N.D. Tex. Sept.20, 2010), report and                                Defendants, and the proposed Lead Plaintiffs' claims
recommendation adopted, 2010 U.S. Dist. LEXIS                             are based on the same, or substantially the same, legal
137506, 2010 WL 5485886 (N.D. Tex. Dec. 30, 2010);                        theories under Sections 10(b) and 20(a) of the
Elwood      v.   Cobra     Collection     Agency,      No.                Exchange Act.
CIVA2:06CV91KSJMR, 2006 U.S. Dist. LEXIS 90555,
2006 WL 3694594, at *7 (S.D. Miss. Dec. 14, 2006);                        The central issue here is "which is the most adequate
Simmons v. T Mobile USA, Inc., Civ. A. No. H-06-1820,                     plaintiff" and has the "largest financial interest in the
2006 U.S. Dist. LEXIS 89374, 2006 WL 3447684, *1                          relief sought by the class" for this class action.
(S.D. Tex. Nov. 22, 2006).. Leave to file a surreply is not
                                                                          Jacksonville, established in 1937 and, as of September
appropriately granted where the proposed surreply does
                                                                          30, 2015, holding over $1.43 billion in assets, provides
not include new arguments or evidence or merely
                                                                          retirement allowances and other benefits for current and
restates arguments in the movant's response. Lombardi
                                                                          retired police officers and firefighters for the City of
v. Bank of America, Civ. Action No. 3:13-cv-1464-O,
                                                                          Jacksonville, Florida. OPPRS, as of September 15,
2014 U.S. Dist. LEXIS 32344, 2014 WL 988541, at *3
                                                                          2014 holding over $2.2 billion in net assets, is an
(N.D. Tex. Mar. 13, 2014).
                                                                          agency of the government [*15] of Oklahoma that
                                                                          manages the public pension system for municipal police
The Pension Fund claims that the Funds do not even try
                                                                          officers in Oklahoma, providing pension benefits such
to, and cannot, suggest that the Pension Fund's reply
                                                                          as normal retirement, disability retirement, surviving
brief raised a new argument for the first time on reply,
                                                                          spouse benefits, and a death benefit. The Funds claim
but they simply want to have the last word in opposing
the Pension Fund's motion. See generally Lacher v.                        they are a cohesive "group" of two institutional
West, 147 F. Supp. 2d 538, 539 (N.D. Tex.                                 investors.
2001)("Surreplies, and any other filing that serves the
                                                                          Nevertheless the Court notes that only when the two are
purpose or has the effect of a surreply, are highly
                                                                          aggregated together, however, do they have the largest
disfavored, as they usually are a strategic effort by the
                                                                          financial interest in the outcome of the litigation. Neither
nonmovant to have the last word on the matter.").
                                                                          Fund alone has the largest financial interest in the
                                                                          outcome of the litigation; individually, the Pension Fund
                                                                          has the greatest financial interest of the class members
Court's Decision
                                                                          in the outcome of the litigation. Jacksonville lost
The Court has carefully reviewed all submissions of the                   $1,943,593 under the LIFO ("last-in-first-out) and FIFO
Funds and of the Pension Fund, which are all                              (first-in-first-out) accounting methods, while OPPRS lost
                                                                          $1,166,502 under LIFO and $962,023 under FIFO.
institutional investors. [*14] 3
                                                                          Together, the Funds lost $3,110,095 under LIFO and
As a threshold matter, the Court finds that both the                      $2,905,617 under FIFO. #8 at p.5 and Ex. 4; Seidman
Funds and the Pension Fund, each a proposed Lead                          Decl. #9-2 and #9-3. The Pension Plan's individual
                                                                          estimated loss is $2.1 million. #22 at p. 8.

3A
                                                                          While both Jacksonville and OPPRS have acted as co-
    number of courts have found that the legislative history of
                                                                          Lead Plaintiffs in a number of federal securities class
the PSLRA reveals a strong preference for institutional
                                                                          actions, they have not done so with each other, [*16]
investors to serve as Lead Plaintiffs, based on H.R. Rep. No.
104-369 at 3 (1995)(Conference Report)("The Conference                    but only with third parties. #8 at p. 9 (listing cases where
Committee seeks to increase the likelihood that institutional             one or the other has recovered substantial funds from
investors will serve as lead plaintiffs . . . ."). See, e.g., In re BP,   class actions).
PLC Sec. Litig., 758 F. Supp. 2d 428, 439-40 (S.D. Tex.
2010)(citing cases).                                                      The Pension Fund, which was established in 1974 in
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 73 ofPage
                                                                              126 6 of 9
                                            2017 U.S. Dist. LEXIS 41872, *16

Glasgow, Scotland, has over 21,000 members and                   organization with thousands of individual participants
assets exceeding 15 billion pounds, thereby one of the           constitutes a meaningful relationship. This Court agrees.
top United Kingdom pension funds, states that it bought          In fact this Court rejected similar state pension fund
over 64,500 shares of TLRD stock at artificially inflated        movants in Enron that identified mutual membership in
prices and was holding nearly 50,000 shares at the end           the Councils of Institutional Investors and National
of the Class period. As noted, it suffered losses of             Association of Public Pension Attorneys because the
approximately $2.1 million under both FIFO and LIFO              Funds "fail to provide any details about the size of these
accounting methods as a result of Defendants' alleged            groups, the specific work they did together and the
wrongdoing. #10 at p. 6 Edison Decl., Exs. B-C. It               nature of their involvement and its relevance to their
claims it is well suited to serve as Lead Plaintiff because      relationship in this securities fraud action. They do not
it is a single institution with prior experience in serving      demonstrate that they have any prior mutual litigation
as a Lead Plaintiff with significant financial interest in the   experience." 206 F.R.D. at 455. Judge Hoyt denied
relief sought by the class here, and is represented by a         Jacksonville's motion in Local 210 Unity Pension and
single competent and resourceful financial firm. Enron,          Welfare Funds v. McDermott, No. H-13-CV-2393, where
206 F.R.D. at 458; id.                                           Jacksonville     also   identified [*19]    its  common
                                                                 membership in NCPERS with yet another pension fund.
The Pension Fund contends that the Funds are                     #23, Myers Decl. Ex. 1-3. The Funds have failed to cite
unrelated entities artificially paired together by their         a single case where the two have worked together as
manipulative counsel, solely in hopes of attaining the           co-Lead Plaintiffs; instead the only preexisting
largest aggregated financial interest. It points out that        relationship evidenced in the Joint Declaration is
the Funds' Joint Declaration [*17] (#8-11 at ¶6)                 between each entity and its counsel. Aside from their
proclaims that they "believe our joint leadership will           losing investment in TLRD and the same counsel, there
benefit the class through our ability to share resources         is no relationship between the two Funds.
and engage in joint decision-making." Such a statement,
lacking all specifics, fails to satisfy the Funds' burden to     The Funds' Memorandum of Law (#24) raises two final
show a pre-litigation relationship based on more than            objections: (1) that The Pension Fund is subject to
the losing investments at issue in this class action and         several unique defenses that renders it atypical of and
provides "no clear or persuasive reason why [these               inadequate to serve on behalf of the other class
funds] have joined together to apply for Lead Plaintiff in       members; and (2) that if the Pension Fund is appointed
this litigation other than an effort to amalgamate their         Lead Plaintiff, because it is located in Scotland and
losses to be greater than their competitors' or to detract       executes its investment strategies through numerous
from obstacles that one would face as a single                   foreign,    third-party   investment    managers      and
applicant." Enron, 206 F.R.D. at 455. Their Joint                consultants, international discovery will be required,
Declaration also asserts that the Funds' "common                 unduly increasing costs, causing delays, and wasting
interest also arises out of [their] shared goals as public       Defendants' funds available for discovery. The Funds
safety funds." #8-1 at ¶7. The Pension Fund argues that          claim that the Pension Fund's investment strategy
"the same thing could be said for any of the dozens of           requires it to invest in companies only if they satisfy
safety pension funds in Florida, Georgia, Kansas,                certain labor, safety and human rights protocols. In 2012
Louisiana, Mississippi, New Mexico or Texas—or any               the Pension Fund hired Global Engagement [*20]
pension fund, for that matter." #22 at p. 5. The Joint           Services ("GES") to work with companies and decide if
Declaration also states that the Pension Funds "each             they satisfied these protocols in the garment district, an
belong to the National Conference on Public Employee             industry often criticized as the site of human rights
Retirement        Systems       ('NCPERS')       and,    as      violations or safety concerns, such as in Bangladesh,
representatives of their respective [*18] funds, have            where some TLRD clothing is manufactured. The Funds
attended numerous professional and education                     argue that these goals make the Pension Fund atypical
conferences and meetings together . . . [and] we are             of other class members in its unique motivations for
familiar with each other's organizations." #8-1 at ¶7.           investing in TLRD.
NCPERS "is the largest trade association for public
sector pension funds, representing more than 550 funds           The Funds assert that as an example of a pre-litigation
throughout the United States and Canada." See                    relationship based on more than their losing
http://www.ncpers.org/media (last visited June 16,               investments in TLRD, because both Funds protect
2016). The Pension Fund maintains that it is not                 pensions of police officers, they have a common bond
believable that membership in a 550-member                       as protectors of first responders, in addition to belonging
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 74 ofPage
                                                                              126 7 of 9
                                              2017 U.S. Dist. LEXIS 41872, *20

to NCPERS and attending conferences and meetings                   Reply Decl., Ex. A at 2, 21. The Pension Fund's
together.                                                          Investment Manager, Richard Keery, has also confirmed
                                                                   that "GES has nothing whatsoever to do with SPF's
In reply (#34), the Pension Fund emphasizes that the               investment decision making process," that "GES never
Funds fail to cite a single case for their speculative             has had any role in recommending any investment to
charges that the Pension Fund's responsible investment             SPF," and that "[n]either SPF nor to my knowledge,
strategy renders it atypical and that its location in              GES has ever engaged with Tailored Brands." Id., #36-
Scotland will increase litigation costs and require                4, Ex. B at ¶¶5-7. None of the articles that the Funds
disqualification of it as a presumptive lead plaintiff for         quote extensively in their opposition even mentions
such reasons.4                                                     Tailored Brand; instead they discuss responsible
                                                                   investing generally, another clothier, H&M, and the
 Instead the Pension Fund points out, courts have
                                                                   collapse of a building in Bangladesh that killed hundreds
declined to disqualify the presumptive lead plaintiff
                                                                   of garment workers. #24 at p.9. The Funds do not
based on conjecture as to increased costs [*21] due to
                                                                   explain how the Bangladesh building collapse and
foreign location and rejected baseless speculations as
                                                                   engagement with H&M, publicly disclosed by the
proof of inadequacy. See, e.g., Foley v. Transocean
                                                                   Pension Fund, "somehow creates a unique defense
Ltd., 272 F.R.D. 126, 133 (S.D.N.Y. 2011)(rejecting
                                                                   involving J.P. Morgan's decision to purchase Tailored
challenge that Danish pension fund would "saddle the
                                                                   Brands stock" for the Pension Fund, "a leap too far-
class with unnecessary and additional costs"; "courts in
                                                                   fetched to qualify as 'proof.'"
this District and others have routinely appointed foreign
investors as lead plaintiff"), and Teran v. Subaye, Inc.,          This Court concurs with the Pension Fund that it has the
Nos. 11 Civ. 2614 (NRB) and 3886(NRB), 2011 WL                     largest individual loss of any entity in this
4357362, at *8 (S.D.N.Y. Septs. 16, 2011)("[B]aseless              securities [*23] fraud action and that it satisfies Rule
conjecture cannot serve as 'proof' of [a party's]                  23's typicality and adequacy requirements. It has
inadequacy."). The Pension Fund emphasizes that the                demonstrated that it is entitled to the most adequate
Funds do not argue that the Pension Fund's claims arise            plaintiff presumption. At the same time, for the reasons
from a different event or course of conduct than the               argued by the Pension Fund with evidentiary support,
other class members', nor that the Pension Fund and its            the Court is unpersuaded by the Funds' efforts to
counsel have a conflict of interest. Before making such            present itself as a cohesive "group" of pension funds
bald representations about the Pension Fund's                      with a meaningful pre-litigation relationship based on
motivations in deciding to invest in TLRD, the Funds'              more than their losing investment.
counsel should have at least checked the Pension
Fund's website for information about its investment                In their Supplemental Submission/Sur-reply (#40) the
strategy because the brochure publicly available on it             Funds object to the Pension Fund's "newly submitted"
would have shown two key statements: (1) "Strathclyde              brochure (#36-1 through 36-3) and Declaration of
Pension Fund does not seek to influence our external               Richard Keery (#36-4), as well as another Keery
managers' investment processes, but rather acts as an              declaration in support of a separate motion (#40, Ex. A,
active owner and engages in depth with portfolio                   with Memorandum of Law, Ex. B) for appointment of
companies in regard to international norms."; [*22] and            The Pension Fund as one of a three-member lead
(2) "Strathclyde Pension Fund did not engage with                  plaintiff group in a different case, Melbourne Municipal
Tailored      Brands    during    2014-2015     regarding          Firefighters' Pension Trust Fund v. Express Scripts
environmental, social, or governance issues." Myers                Holding Co., 1:16-cv-03338-KMW (S.D.N.Y.). The
                                                                   Funds argue that the brochure (#36-1 through #36-3)
                                                                   and the Declaration, as new evidence, further support
4 The  failure to cite case law in support of one's argument "is   the Funds' contention that the Pension Fund is atypical
insufficient to rebut the presumption" to which a Lead Plaintiff   of the class members.
is entitled under the PSLRA. Baughman v. Pall Corp., 250
F.R.D. 121, 128 (E.D.N.Y. 2008). "[C]onclusory assertions of       The Court agrees with the Pension Fund that the Funds
inadequacy are . . . insufficient to rebut the statutory           "Supplemental [*24] Submission" is in the nature of a
presumption under the PSLRA without specific support in            surreply. Because the Pension Fund has introduced
evidence of the existence of an actual or potential conflict of    new evidence in its Reply, because full briefing is fair
interest or a defense to which [the potential lead plaintiff]      and useful to the adjudication of the case, the Court
would be uniquely subject." Constance Sczesny Trust v.             denies the Pension Fund's motion to strike, grants its
KPMG LLP, 223 F.R.D. 319, 324-25 (S.D.N.Y. 2004).
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 75 ofPage
                                                                                126 8 of 9
                                          2017 U.S. Dist. LEXIS 41872, *24

alternative request for retroactive leave to file surreply,   million members. #40, Ex. [*26] A (Express Scripts
and considers the arguments it puts forth in its              Keery Decl.) at ¶5. The proposed lead plaintiff group is
Supplemental Submission.                                      part of an "organization comprised exclusively of LGPS
                                                              Funds . . . [which] seeks to protect the long-term
The Funds highlight that the brochure (#36-1 at p. 2)         investment interests of beneficiaries by promoting the
states, "In order to implement the [ESG5                      highest standards of corporate governance and
                                                              corporate responsibility among investee companies." Id.
 ] Principles . . . GES works with [the Pension Fund] to
                                                              at ¶ 6. The Funds conclude that the Pension Fund has
monitor [its] investment managers' engagement
                                                              changed its view from its earlier argument that the two
activities and monitor how the information from these
                                                              pension funds' membership in a 550-member
activities feeds into [its] managers' investment
                                                              organization with thousands of individual participants
processes." In addition, they state that the Pension
                                                              and attendance at numerous professional meetings and
Fund "will incorporate ESG issues into investment
                                                              education conferences together, where they interacted,
analysis and decision-making processes." Id. In turn, the
                                                              constituted a meaningful, cohesive relationship. Now it
Keery Declaration (#36-4 at ¶7) states that J.P. Morgan
                                                              argues that view was not credible nor persuasive. #22 at
("JPM") "engage[d]" with TLRD on ESG issues and
                                                              p.6. The Funds reiterate that they have a common bond
"incorporate[d]" that information in its decision to buy
                                                              in representing police officers charged with protecting
TLRD for the Pension Fund. #36-1 at p. 2. Therefore,
                                                              the public and they both belong to NCPERS. In Express
insist the Funds, the Pension Fund's investment is
                                                              Scripts, the Pension Fund did not attest to any
atypical of most class members' who did not investigate
                                                              interactions with other LGPS group members before
or rely on TLRD's ESC record. The Funds assert that
                                                              that litigation.
the Pension [*25] Plain failed to demonstrate that GES
did not engage TLRD: it did not submit a declaration          After considering the Pension Fund's argument in its
from GES or JPM regarding the extent to which either          motion to strike or for leave to respond to surreply (#41),
engaged TLRD. Keery's Declaration states that "to the         in the interests of justice, the Court denies [*27] the
best of [Keery's] knowledge[,]" GES did not engage            motion to strike and grants the leave to respond.
TLRD (#36-4 at ¶ 7), but, in contrast, the brochure
reports that GES "direct[ly] engage[d] with many of the       First the Pension Fund points out that, speculating
international brands involved in Bangladesh," including       again, the Funds claim that "it is reasonable to assume
at least seven clothing companies like TLRD. #36-3 at         that as [the Pension Fund's] 'investment manager[],'
p. 17.                                                        JPM 'engage[d] with TLRD on ESG issues and
                                                              'incorporate[d]' such information in its decision to buy
The Pension Fund responds that the brochure "confirms         TLRD" for the Pension Fund. #40 at p. 2(emphasis
neither it nor GES 'seeks to influence [the] external         added). The Pension Fund reiterates that "[b]lind
managers' investment processes," (#34 at p.1), but            assumptions—contradicted by the facts--are not 'proof.'"
instead unambiguously states, "We [the Pension Fund]          #34 at p. 2; Strougo v. Brantley Capital Corp., 243
do not seek to influence . . . [external managers]," and      F.R.D. 100, 105 (S.D.N.Y. 2007)("Speculation and
states nothing about GES.                                     conjecture from one interested party is not enough to
                                                              prove a nefarious collaboration."); Constance Sczesny
The Funds also claim that in the Express Scripts case,
                                                              Trust, 223 F.R.D. at 324-25 ("[C]onclusory assertions of
the Pension Fund's motion for appointment as one of a
                                                              inadequacy are, however, insufficient to rebut the
group of three pension funds that are affiliated by their
                                                              statutory presumption under the PSLRA without specific
membership in an approximately 100-member pension
                                                              support in evidence of the existence of an actual or
scheme existing throughout the United Kingdom known
                                                              potential conflict of interest or a defense to which [the
as LGPS, also demonstrates the Funds are a proper
                                                              potential lead plaintiff] would be uniquely subject.").
lead plaintiff "group." LGPS is "one of the largest
defined benefit schemes in the world" with more that 5.1
                                                              Regarding the issue of whether the Pension fund's
                                                              advisor, GES, engaged TLRD, #40 at pp. 2-3, the
                                                              Pension Fund proclaims "that information is totally
5 "ESG"   stands for environmental, social and corporate      irrelevant to [the] Pension fund's stock ownership
governance issues, which the Pension Fund believes "can       because 'GES never has had any role in recommending
affect the performance of investment portfolios (to varying
                                                              any investment to SPF'" and "[n]either SPF nor, to my
degrees across companies, sectors, regions, asset classes
                                                              knowledge, GES has ever had any role in
and through time)." #36-1 at p.2.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 76 ofPage
                                                                              126 9 of 9
                                             2017 U.S. Dist. LEXIS 41872, *27

recommending [*28] any investment to SPF." #36-4                  somehow conceded that the Funds' informal grouping in
(Keery Decl. sworn under oath). The only pertinent                the instant case before this Court is misplaced. The
information would be if the Pension Plan engaged                  Court agrees.
TLRD, but it did not. Id. at ¶7; #36-3 at 21 (brochure--
chart showing Pension Fund's "holdings engaged on                 The Court concurs with the Pension Fund that it should
during 2014/15"). Furthermore, even if the Funds'                 be appointed Lead Plaintiff and its chosen attorneys,
hypothesis were correct, but it is not, the Funds have            Robbins Geller Rudman & Dowd, LLP be appointed as
failed to cite any authority that, let alone articulate how,      Lead Counsel and Edison McDowell & Hetherington
the Pension Fund could be atypical or distracted by an            LLP as Liaison Counsel. It is clear that individually the
advisor's use of environmental, social, and governance-           Pension Fund has the largest financial interest in the
based factors, in addition to stock price (and the factual        outcome of the litigation. Lead Plaintiff has submitted
information reflected in that price) to make an                   evidence and case law showing that it is not subject to
investment decision. The Pension Fund insists it could            unique defenses that make it incapable of representing
not be, citing In re Petrobras Sec. Litig., 312 F.R.D. 354,       the class and that the Funds lack a pre-litigation
360-61 (S.D.N.Y. 2016)(rejecting defendants'"claim that           relationship based on more than the losing investments
USS's trading decisions were based on atypical                    at issue here.
considerations" because it "followed a special
                                                                  Accordingly, for the reasons stated above, the Court
investment strategy that 'look[s] at extra financial
factors' that 'the market does not accurately reflect' and        ORDERS the following:
finding that "[s]uch general statements do not seriously
call the typicality of USS's claims into question" as "it is      (1) the Pension Fund's motion to strike (#41) the sur-
common practice for money managers to claim they                  reply [titled "Supplemental Submission," #40] is DENIED
have some special strategy that will deliver insights--and        but its alternative motion for leave to respond to the sur-
returns--superior to the wider market"). Moreover, the            reply (#41) is GRANTED;
PSLRA [*29] does not require the Pension Fund to
submit additional declarations to negate repeated                 (2) the Funds' motion for the appointment of the Funds
theories that the factual record shows have been                  to serve as Lead Plaintiffs and approval of their selected
refuted. The burden of proof is on the members of the             attorneys as Lead [*31] Counsel and Liaison Counsel
class "to come forward with some proof that the unique            (#7) is DENIED; and
defenses raised are legitimate issues that will likely be
                                                                  (3) the Pension Fund's motion for appointment of the
litigated at trial" and it is improper to shift that burden to
                                                                  Pension Fund as Lead Plaintiff and approval of the
the presumptive lead plaintiff. OFI Risk Arbitrages v.
                                                                  Pension Fund's selection of Robbins Geller Rudman &
Cooper Tire & Rubber Co. 63 F. Supp. 3d 394, 403 (D.
                                                                  Dowd, LLP as Lead Counsel and Edison McDowell &
Del. 2014). Once the court identifies the presumptive
                                                                  Hetherington LLP as Local Counsel (#10) is GRANTED.
lead plaintiff as (1) the person or group that filed the
complaint or made a motion for appointment as lead                SIGNED at Houston, Texas, this 23nd day of March,
plaintiff, (2) has the largest financial interest in the relief   2017.
sought, and (3) satisfies Rule 23 typicality and
adequacy        requirements,      15    U.S.C.      §   78u-     /s/ Melinda Harmon
4(a)(3)(B)(iii)(I)(aa)-(cc), that presumption may be
rebutted by opposing parties "only upon proof" that the           UNITED STATES DISTRICT JUDGE
presumptive lead plaintiff "will not fairly and adequately
protect the interests of the class," or that the                  MELINDA HARMON
presumptive lead plaintiff is "subject to unique defenses
that render such plaintiff incapable of adequately
                                                                    End of Document
representing the class." 15 U.S.C. § 78u-
4(a)(3)(B)(iii)(II)(aa)-(bb).

As for the Pension Fund's role in a different case
(Express Scripts) in a different court and different circuit
involving different facts and different relationships
among different parties [*30] represented by different
counsel, the Funds' suggestion that the Pension Fund
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 77 of 126


     Positive
As of: October 30, 2018 2:08 PM Z


                                    McDade v. Wells Fargo Bank, N.A.
                   United States District Court for the Southern District of Texas, Houston Division
                                    October 13, 2011, Decided; October 13, 2011, Filed
                                              CIVIL ACTION NO. H-10-3733

Reporter
2011 U.S. Dist. LEXIS 118219 *; 2011 WL 4860023
                                                              Court also denies Plaintiff's motion for leave to file
MICHAEL A. MCDADE, Plaintiff, v. WELLS FARGO
                                                              Plaintiff's Second Amended Complaint.
BANK, N.A., Defendant.

Core Terms                                                    I. BACKGROUND

amended complaint, original complaint, motion to              Plaintiff Michael McDade filed his complaint in state
dismiss, allegations, notice, amend, summary judgment,        court on September 3, 2010 to "enjoin and restrain a
leave to amend, regulations, violations, foreclosure, fail    foreclosure proceeding scheduled . . . for Tuesday,
to state a claim, motion for leave, Procedures,               September 7, 2010." (Compl. at 2.) The Complaint
provisions, futility, cause of action, medical leave,         alleged that Defendant Wells Fargo provided
pleadings                                                     inadequate notice, [*2] and mentioned provisions of the
                                                              Real Estate Settlement Procedures Act, the Fair Debt
Counsel: [*1] For Michael A. McDade, Plaintiff: Sonya         Collection Practices Act, and the Texas Property Code.
Chandler-Anderson, LEAD ATTORNEY, Attorney at                 Plaintiff requested a temporary injunction or temporary
Law, Houston, TX; Ray L Shackelford, State Bar                restraining order to prevent Defendant from foreclosing
Information, Houston, TX.                                     on the property. Defendant filed an answer in state court
For Wells Fargo Bank, N.A., Defendant: Chalon Nichole         on September 22, 2010, and removed the case to this
Clark, Richard A Illmer, Brown McCarroll LLP, Dallas,         Court on October 8, 2010.
TX.
                                                              Defendant moved to dismiss this action, or, in the
                                                              alternative, for summary judgment on May 12, 2011.
Judges: KEITH P. ELLISON, UNITED STATES
                                                              Plaintiff responded on June 13, 2011 (Doc. No. 15).
DISTRICT JUDGE.
                                                              Subsequently, Plaintiff moved for a continuance of all
Opinion by: KEITH P. ELLISON                                  matters regarding this case due to the medical leave of
                                                              Plaintiff's counsel (Doc. No. 19). The Court issued an
                                                              Order on July 27, 2011, holding that Plaintiff's claims
Opinion                                                       must be dismissed with prejudice but staying final
                                                              judgment until Plaintiff's counsel was able to return from
                                                              medical leave (Doc. No. 20). The Order noted that
                                                              Plaintiff's response did not address the causes of action
MEMORANDUM AND ORDER
                                                              alleged in the original petition. In fact, Plaintiff's attorney
                                                              simply copied most of the text from her response to a
Pending before the Court is Defendant's Motion to
                                                              motion to dismiss in another case before this court,
Dismiss Pursuant to Rule 12(b)(6) or in the Alternative
                                                              Acosta v. J.P. Morgan Bank, Case No. 4:10-cv-4820
Motion for Summary Judgment ("Defendant's Motion")
                                                              (S.D. Tex.) [*3] . The response recited the incorrect
(Doc. No. 14) and Plaintiff's Motion and Memorandum in
                                                              procedural history (that of Acosta), and discussed
Support for Leave to File Amended Second Petition and
                                                              numerous causes of action not at issue in this case,
Jury Demand ("Plaintiff's Motion for Leave") (Doc. No.
                                                              including breach of contract, breach of the duty of good
26). After considering the motions, all responses
                                                              faith and fair dealing, and negligence.
thereto, and the applicable law, the Court finds that
Defendant's motion to dismiss should be granted. The
                                                              Upon Plaintiff's counsel's return from medical leave, the
           Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 78 ofPage
                                                                                 126 2 of 6
                                              2011 U.S. Dist. LEXIS 118219, *3

Court allowed Plaintiff to file an amended response to             P. 12(b)(6). "To survive a Rule 12(b)(6) motion to
Defendant's Motion. Plaintiff then filed his First                 dismiss, a complaint 'does not need detailed factual
Amended Complaint on September 2, 2011 (Doc. No.                   allegations,' but must provide the plaintiff's grounds for
23) without requesting leave of court. 1                           entitlement to relief—including factual allegations that
 At a status conference that day, the Court told the               when assumed to be true 'raise a right to relief above
parties that it would not consider the amended                     the speculative level.'" Cuvillier v. Taylor, 503 F.3d 397,
complaint until after consideration of the motion to               401 (5th Cir. 2007) (citing Bell Atl. Corp. v. Twombly,
dismiss or for summary judgment, and directed Plaintiff            550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
to file an amended response to Defendant's motion by               (2007)). That is, a complaint must "contain sufficient
September 9, 2011. Plaintiff had filed an amended                  factual matter, accepted as true, to 'state a claim to
response ("Plaintiff's Amended Response") (Doc. No.                relief that is plausible on its face.'" Ashcroft v. Iqbal, 556
24) minutes before the status conference on September              U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868
2, and did not file any additional responses or                    (2009) (quoting Twombly, 550 U.S. at 570). A claim has
supplements regarding the motion to dismiss after the              facial plausibility "when the plaintiff pleads factual
status conference. Defendant filed a reply on                      content that allows the court to draw the reasonable
September 9, 2011.                                                 inference that the defendant is liable for the misconduct
                                                                   alleged." Id. (citing Twombly, 550 U.S. at 556). The
Plaintiff filed his Motion and Memorandum in Support for           plausibility standard is not akin to a "probability
Leave to File Amended Second Petition and Jury                     requirement," but asks for more than a sheer possibility
Demand on September 9, 2011, along with Plaintiff's                that a defendant has acted unlawfully. Id. A pleading
First [sic] Amended Complaint 2                                    need not contain detailed factual allegations, but must
 (Doc. No. 27) and Plaintiff's Second Amended                      set forth more [*6] than "labels and conclusions, and a
Complaint Supplement (Doc. No. 28). The Second                     formulaic recitation of the elements of a cause of action
Amended Complaint contains additional facts and brings             will not do." Twombly, 550 U.S. at 555 (citation omitted).
claims against Defendant for violations of the Truth in
Lending Act (TILA), fraudulent omissions, breach of                Ultimately, the question for the court to decide is
contract, violations of Housing and Urban Development              whether the complaint states a valid claim when viewed
(HUD) regulations, breach of the implied covenant of               in the light most favorable to the plaintiff. The court must
good faith and fair dealing, and violations of the Texas           accept well-pleaded facts as true, but legal conclusions
Property Code. Defendant opposes Plaintiff's motion for            are not entitled to the same assumption of truth. Iqbal,
leave to file an amended complaint, stating that it would          129 S. Ct. at 1950 (citation omitted). The court should
surprise and highly prejudice Defendant and cause                  not "'strain to find inferences favorable to the plaintiffs'"
unnecessary expense and delay.                                     or "accept 'conclusory allegations, unwarranted
                                                                   deductions, or legal conclusions.'" R2 Investments LDC
                                                                   v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (quoting
II. MOTION TO DISMISS OR FOR SUMMARY                               Southland Sec. Corp. v. Inspire Ins. Solutions, Inc., 365
JUDGMENT                                                           F.3d 353, 362 (5th Cir. 2004)). A district court can
                                                                   consider the contents of the pleadings, including
                                                                   attachments thereto, as well as documents attached to
A. Legal Standard                                                  the motion, if they are referenced in the plaintiff's
                                                                   complaint and are central to the claims. Collins v.
A court may dismiss a complaint [*5] for "failure to state         Morgan Stanley Dean Witter, 224 F.3d 496, 499 (5th
a claim upon which relief can be granted." Fed. R. Civ.            Cir. 2000). Importantly, the court should not evaluate the
                                                                   merits of the allegation, but must satisfy itself only that
                                                                    [*7] plaintiff has adequately pled a legally cognizable
1 Plaintiff's
            response to the motion to dismiss, filed later that    claim. United States ex rel. Riley v. St. Luke's Episcopal
day, asked for leave to file the amended complaint.                Hosp., 355 F.3d 370, 376 (5th Cir. 2004). "Motions to
 [*4] (Resp. at 1.)                                                dismiss under Rule 12(b)(6) are viewed with disfavor
2 The
                                                                   and are rarely granted." Lormand v. US Unwired, Inc.,
      Court will refer to Doc. No. 27 as Plaintiff's Second
                                                                   565 F.3d 228, 232 (5th Cir. 2009) (citation omitted);
Amended Complaint. Although it is entitled First Amended
Complaint, it was filed concurrently with Plaintiff's motion for   Duke Energy Intern., L.L.C. v. Napoli, 748 F. Supp. 2d
leave to file Second Amended Complaint, and therefore the          656 (S.D. Tex. 2010).
Court believes this document was the subject of that motion.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 79 ofPage
                                                                              126 3 of 6
                                           2011 U.S. Dist. LEXIS 118219, *7

Under Federal Rule of Civil Procedure 12(d), a motion          2010 letter was a deficient response. 3
to dismiss must be treated as a Rule 56 motion for
summary judgment if the court considers matters                 Moreover, the remedy for failure to comply with any
outside the pleadings in deciding the motion. Before a         provision of Section 2605 is actual damages sustained
Rule 12(b)(6) motion may be converted to a Rule 56             as a result of the failure or additional damages in the
motion, a court must be satisfied that the nonmoving           case of a pattern or practice of noncompliance. 12
party "has . . . had the opportunity to discover               U.S.C. § 2605(f). Plaintiff's original complaint did not
information that is essential to [its] opposition."            explicitly request damages or even identify any
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5,        damages Plaintiff had suffered. The Court finds that,
106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). As the Court         with respect to any claims under RESPA, the original
finds that Plaintiff's claims should be dismissed under        complaint does not put Defendant on notice of the
Rule 12(b)(6), it does not consider Defendant's                nature of the claims against it.
alternative arguments for summary judgment or the
                                                               2. Claims under the Fair Debt Collection Practices Act
evidence attached to the motion.
                                                               The original complaint mentions the Fair Debt Collection
                                                               Practices Act in two sentences, but again fails to state a
B. Analysis                                                    claim. The Complaint states, "Because of the 'ARM'
                                                               contravention to the notice provisions of the Texas
Plaintiff asserts that the original complaint contained
                                                               Property Code § 51.002 and the FEDERAL FAIR DEBT
claims under the Real Estate Settlement Procedures
                                                               COLLECTION PRACTICES ACT as Plaintiff has been
Act, the [*8] Fair Debt Collection Practices Act, and the
                                                               preventing from exercising his rights to dispute and
Texas Property Code. Plaintiff's Amended Response to
                                                               correct any discrepancies prior to acceleration." (Compl.
the motion to dismiss incorrectly states that Defendant's
                                                               ¶ 6.) The Complaint further provides that "counsel for
motion did not address Plaintiff's claims under the
                                                               Plaintiff would show that the actions and conduct of
Federal Debt Collect Practice Act and the Texas
                                                               Defendant in responding so late to the 'QWR' request
Property Code. (Pl.'s Am. Resp. at 3.) However,
                                                               are in direct contravention to the notice provisions of the
Defendant alleges that "Plaintiff fails to state any factual
                                                               Texas Property Code§ 51.002 and the FEDERAL FAIR
allegations or recognized causes of action" and that
                                                               DEBT COLLECTION PRACTICES ACT AS as [sic]
"Plaintiff has not stated how he is entitled to relief under
                                                               Plaintiff has been prevented from exercising his rights to
any theory." (Def.'s Mot. ¶¶ 3, 8.) Defendant's Reply to
                                                               dispute and correct any discrepancies prior to
Plaintiff's Amended Response further identifies defects
                                                               acceleration. (Comp. ¶ 9.) Plaintiff again fails to name
with Plaintiff's claims under the Texas Property Code
                                                               any particular provisions of the act that Defendant may
and Fair Debt Collection Practices Act. (Reply ¶¶ 4, 8.)
                                                               have violated or identify the actions [*11] taken by
Therefore, the Court will analyze whether the complaint
                                                               Defendant that constitute a violation of this act. The
states a claim under each of the three claims Plaintiff
                                                               Court thus finds that the complaint fails to state a claim
has identified.
                                                               under the Federal Fair Debt Collection Practices Act.
1. The Real Estate Settlement Procedures Act
                                                               3. Claims under the Texas Property Code
The original complaint mentions the Real Estate
                                                               Similarly, Plaintiff has failed to state a claim under the
Settlement Procedures Act in only one sentence, which
                                                               Texas Property Code. The Texas Property Code is
states that Plaintiff forwarded a "'Qualified Written
                                                               mentioned twice (see Part II.B.2., supra), but Plaintiff
Request' (QWR) pursuant to the 12USC 2605(e) of the
REAL ESTATE SETTLEMENT Procedures Act                          again fails to identify the conduct that places Defendant
(RESPA) in order to review and evaluate her [sic] loan
and payment history in order [*9] to continue to perform
                                                               3 Plaintiff's
                                                                           Amended Response provides further information
his obligations under the aforementioned loan." (Compl.
                                                               about this alleged violation, including the fact that Defendant
¶ 5.) The complaint does not allege wrongdoing under
                                                               never provided the escrow analysis that it promised in the
any provision of this act, and therefore the Complaint
                                                               August 9, 2010 letter. (Pl.'s Am. Resp. at 3-4.) However, these
does not put the Defendant on notice as to how its
                                                               allegations are not contained in the complaint itself. Even
actions allegedly violated RESPA or why its August 9,          though Plaintiff seeks leave to amend the complaint, he
                                                                [*10] does not seek to include any allegations under RESPA
                                                               in his amended complaint. Therefore, the Court finds it
                                                               appropriate to dismiss this claim with prejudice.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 80 ofPage
                                                                              126 4 of 6
                                            2011 U.S. Dist. LEXIS 118219, *10

in violation of this statute. Furthermore, Section 51.002        The Court believes that leave to amend should be
only contains notice provisions required in order to             denied. The Rule 15(a) factors do not favor granting
conduct a foreclosure sale. However, Plaintiff admits            leave to amend, as the amended complaint would cause
that no foreclosure sale has occurred, and does not              undue delay and prejudice Defendant. The majority of
identify how this provision applies to the circumstances         the new claims are not derived from the same set of
of his case. Therefore, these claims must be dismissed.          facts as the original complaint; they involve the
                                                                 underlying Adjustable Rate Mortgage (ARM) loan rather
                                                                 than the allegations of inadequate notice before
III. MOTION FOR LEAVE TO AMEND COMPLAINT                         initiating foreclosure proceedings that were asserted in
                                                                 the original complaint. Furthermore, while the Texas
Plaintiff seeks leave to amend his complaint in order to         Property Code Claims and the HUD regulation violations
add allegations of violations of the Truth in Lending Act        are more closely related to the facts asserted in the
(TILA), fraudulent omissions, breach of contract,                original complaint regarding the foreclosure actions, the
violations of Housing and Urban Development (HUD)                proposed amendments are futile.
regulations, and breach of the implied covenant of good
                                                                 1. Additional claims regarding Plaintiff's ARM loan
faith and fair dealing. He also seeks to abandon all of
the initial claims from his original complaint, with the         Plaintiff's amended complaint provides additional facts
exception [*12] of the violations of notice requirements         and four new causes of action relating to Defendant's
under Texas Property Code Section 51.002.                        sale of the ARM loan and failure to disclose the correct
                                                                 interest rate. Plaintiff alleges that Defendant violated
                                                                 multiple provisions of the Truth in Lending Laws,
A. Legal Standard                                                provided fraudulent [*14] omissions, breached its
                                                                 contract with Plaintiff, and breached the implied
A party may amend its pleadings once as a matter of
                                                                 covenant of good faith and fair dealing. The Court finds
course. Fed. R. Civ. P. 15(a)(1). Thereafter, pleadings
                                                                 that allowing Plaintiff leave to amend would cause
may be amended "only with the opposing party's written
                                                                 undue delay and prejudice to Defendant.
consent or the court's leave." Fed. R. Civ. P. 15(a)(2).
The court should consider factors such as "undue delay,          These additional claims are based on an entirely
bad faith or dilatory motive on the part of the movant,          different set of facts and request distinct relief from the
repeated failure to cure deficiencies by amendments              initial complaint. "A defendant is prejudiced if an added
previously allowed, undue prejudice to the opposing              claim would require the defendant 'to reopen discovery
party by virtue of allowance of the amendment, futility of       and prepare a defense for a claim different from the
amendment, etc." Overseas Inns S.A. PA. v. United                [one] . . . that was before the court." Smith v. EMC
States, 911 F.2d 1146, 1150-51 (5th Cir. 1990). In the           Corp., 393 F.3d 590, 596 (5th Cir. 2004) (quoting
absence of any of these reasons, leave should be                 Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th
"freely given." Foman v. Davis, 371 U.S. 178, 182, 83 S.         Cir. 1999)). As in Little, "[t]he amendment that the
Ct. 227, 9 L. Ed. 2d 222 (1962); Fed. R. Civ. P. 15(a)(2).       plaintiff[] requested was not merely clerical or corrective.
"Leave to amend, however, is by no means automatic."             It would have established an entirely new factual basis
Little v. Liquid Air Corp., 952 F.2d 841, 845-46 (5th Cir.       for the plaintiff['s] claims." Little, 952 F.2d at 846.
1992), rev'd on other grounds, 37 F.3d 1069 (5th Cir.
1994).                                                           "Although Rule 15(a) contains no time limit for
                                                                 permissive amendment, at some point, time delay on
The Fifth Circuit has interpreted "futility" in the context of   the part of a plaintiff can be procedurally fatal." Whitaker
Rule 15 to mean that "the amended complaint would fail           v. City of Houston, Tex., 963 F.2d 831, 836 (5th Cir.
to state a claim upon which relief could be granted."            1992) (quoting Gregory v. Mitchell, 634 F.2d 199, 203)
Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th            (internal quotations omitted). "In such a situation,
Cir. 2000). [*13] Therefore, to determine futility, a court       [*15] the plaintiff must meet the burden of showing that
must apply the same standard of legal sufficiency as             the delay was due to oversight, inadvertence, or
applies under Rule 12(b)(6). Id.                                 excusable neglect, a burden which properly shifts to the
                                                                 party seeking to amend where apparent lack of
                                                                 diligence exists." Id. Plaintiff has not offered any
B. Analysis                                                      explanation for the delay in filing for leave to amend,
                                                                 despite waiting over one year since the filing of this case
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 81 ofPage
                                                                                126 5 of 6
                                            2011 U.S. Dist. LEXIS 118219, *15

to ask for leave to amend. Additionally, the deadline for        judgment. The Fifth Circuit has noted that "the fact that
discovery has passed, and Plaintiff has failed to serve          a defendant has filed a motion for summary judgment is
Defendant with any discovery requests or disclose any            significant in the determination whether a plaintiff's
experts. 4                                                       subsequent motion to amend is timely." Little, 952 F.2d
                                                                 at 846 n.2. "[M]uch of the value of the summary
Moreover, Plaintiff must have known the additional facts         judgment procedure . . . would be dissipated if a party
forming the basis for his new claims at the time the             were free to rely on one theory in an attempt to defeat a
lawsuit was filed. "[I]n exercising its discretion to deny       motion for summary judgment and then, should that
leave to amend a complaint, a trial court may properly           theory prove unsound, come back long thereafter and
consider (1) an 'unexplained delay' following an original        fight on the basis of some other theory." Id. (quoting
complaint, and (2) whether the facts [*16] underlying            Freeman v. Continental Gin Co., 381 F.2d 459, 469-70
the amended complaint were known to the party when               (5th Cir. 1967).
the original complaint was filed." Matter of Southmark
                                                                 2. Texas Property Code Claims
Corp., 88 F.3d 311, 316 (5th Cir. 1996) (citing Layfield v.
Bill Heard Chevrolet Co., 607 F.2d 1097, 1098 (5th Cir.
                                                                 Plaintiff's amended complaint [*18] again fails to state a
1979), cert. denied, 446 U.S. 939, 100 S. Ct. 2161, 64
                                                                 claim under Texas Property Code Section 51.002, for
L. Ed. 2d 793 (1980)); see also Barrett v. Independent
                                                                 the same reasons noted by the Court in dismissing the
Order of Foresters, 625 F.2d 73, 75 (5th Cir. 1980)
                                                                 actions in Part II.B.3., supra. Plaintiff does not specify
(affirming denial of leave to amend where the motion
                                                                 any conduct of Defendant that allegedly violates this
was not filed until nearly ten months after the original
                                                                 provision. Plaintiff's Second Amended Complaint quotes
complaint and "there would appear to be no matters . . .
                                                                 Section 51.002(b), which mandates notice 21 days
which could not have been raised initially"). Plaintiff
                                                                 before a foreclosure sale. However, Plaintiff admits that
seeks to amend his complaint more than four years after
                                                                 no foreclosure sale has occurred. (Pl.'s Am. Resp. at 3.)
purchasing the ARM home loan in 2007. Plaintiff also
                                                                 Therefore, Plaintiff has failed to state a claim, and his
appears to have first realized the effect of the adjustable
                                                                 motion for leave to amend his complaint with respect to
rate when his note changed drastically in 2007. (Second
                                                                 the Texas Property Code Claims will be denied on
Am. Compl. ¶ 21.)
                                                                 futility grounds.
Plaintiff does not contend that any of the additional facts      3. HUD Regulation Claims
in the amended complaint were unknown to him at the
time of filing the complaint or that they were discovered        The Court also denies, on futility grounds, Plaintiff's
recently. In fact, the only reason Plaintiff provides to         request to add claims under the National Housing Act
explain the amendment is that "the original petition was         regulations. Neither the National Housing Act nor its
drafted in haste to warrant off [sic] the wrongful               implementing regulations, promulgated by the Housing
foreclosure actions of the defendant against [*17] the           and Urban Development ("HUD") provide a private right
plaintiffs [sic] home." (Pl.'s Mot. for Leave, at 2.) In         of action. See Deubert v. Gulf Fed. Sav. Bank, 820 F.2d
Plaintiff's Amended Response to the motion to dismiss,           754, 758-59 (5th Cir. 1987); Roberts v. Cameron-Brown
Plaintiff also alleges that "the attorney of record at that      Co., 556 F.2d 356, 361 (5th Cir. 1977); Castrillo v.
time did not act as any reasonable attorney would have           American Home Mortg. Servicing, Inc., 670 F.Supp.2d
in drafting and pleading the various claims against the          516, 526-27 (E.D. La. 2009); Mitchell v. Chase Home
respondent Wells Fargo." (Pl.'s Am. Resp. at 2.)                 Finance, LLC, No. 3:06-CV-2099-K, 2008 U.S. Dist.
However, Plaintiff waited six months after retaining new         LEXIS 17040, 2008 WL 623395, at *3 (N.D. Tex. March
counsel to draft an amended complaint.                           4, 2008) [*19] .

Additionally, Defendant has already filed a motion to            Plaintiff also asserts that Defendant's alleged violations
dismiss or, in the alternative, motion for summary               of the HUD regulations constitute a breach of contract.
                                                                 Plaintiff states that "[p]aragraph 9(d) of the Deed of
                                                                 Trust incorporates the rules and regulations of the
4 While Plaintiff's counsel requested a continuance, she never   Secretary of Housing and Urban Development."
specified new deadlines under the Court's scheduling order.      (Second Am. Compl. ¶ 110.) However, there is no
Rather, she asked for a continuance only "until she return[ed]   paragraph labeled 9(d) in the deed of trust. (Exhibit G,
from her medical leave." (Attorney's Notice of Medical Leave,    Doc. No. 23-7.) Paragraph 9 does not mention the
and Motion for a Continuance/or in the Alternative Extension     applicable law under the contract or name the
of Time, Doc. No. 19, at 2.)
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 82 ofPage
                                                                              126 6 of 6
                                       2011 U.S. Dist. LEXIS 118219, *19

Department of Housing and Urban Development, but
rather contains the parties' agreements regarding a
wholly unrelated topic—the actions to be taken in the
event of a governmental taking of the property.
Therefore, the Court finds that Plaintiffs Second
Amended Complaint has failed to state a claim for
violation of HUD regulations, and Plaintiffs motion for
leave to amend will be denied on these claims.


IV. CONCLUSION

For the reasons discussed in this order, Defendant's
Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. No.
14) is GRANTED. Plaintiffs Motion and Memorandum in
Support for Leave to File Amended Second Petition and
Jury Demand (Doc. No. [*20] 26) is DENIED. Plaintiffs
claims against Defendant are hereby DISMISSED WITH
PREJUDICE

IT IS SO ORDERED

SIGNED at Houston, Texas, on this the 13th day of
October, 2011.

/s/ Keith P. Ellison

KEITH P. ELLISON

UNITED STATES DISTRICT JUDGE


  End of Document
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 83 of 126


     Cited
As of: October 30, 2018 2:08 PM Z


                                    Molina v. Caliber Home Loans, Inc.
                    United States District Court for the Northern District of Texas, Dallas Division
                                     March 15, 2016, Decided; March 15, 2016, Filed
                                                  No: 3:15-CV-00757-P

Reporter
2016 U.S. Dist. LEXIS 193552 *; 2016 WL 3660621

MARY MOLINA, Plaintiff, v. CALIBER HOME LOANS,               Now before the Court are 1) The HSBC Defendants'
INC.; HSBC MORTGAGE SERVICES INC.;                           Renewed Motion to Dismiss and Brief in Support; 2)
BENEFICIAL I, INC.; HOUSEHOLD FINANCE                        Defendants Caliber Home Loans, Inc. and U.S. Bank
CORPORATION III; and U.S. BANK, TRUST, N.A., AS              Trust, N.A., as Trustee for Volt Asset Holdings Trust
TRUSTEE FOR VOLT ASSET HOLDINGS TRUST XVI,                   XVI's 12(c) Motion for Judgment on the Pleadings, and
Defendants.                                                  Brief in Support; 3) Plaintiff's Response to the HSBC
                                                             Defendants' Renewed Motion to Dismiss & Motion for
Core Terms                                                   Leave to Amend Complaint; 4) Amended Complaint &
                                                             Jury Demand; 5) Plaintiff's Response to the Caliber
pleadings, amended complaint, Defendants', alleges,          Defendants' Motion for Judgment on the Pleadings,
amend, motion for judgment, fails, renew a motion,           Plaintiffs Supplemental Response to the HSBC
motion to dismiss, cause of action, state court,             Defendants' Motion to Dismiss, and Plaintiffs
limitations, collection, futile, Consumer, days, deed,       Motion [*2] for Judgment on the Pleadings Against the
cease and desist, leave to file, responded, mortgage,        Caliber Defendants; 6) The HSBC Defendants'
motions, records, moots                                      Response to Plaintiff's Motion for Leave to Amend
                                                             Complaint and Motion to Strike Plaintiffs Amended
Counsel: [*1] For Mary Molina, Plaintiff: Leroy              Complaint; 7) The HSBC Defendants' Reply in Support
Brenardo Scott, LEAD ATTORNEY, Scott Law, PLLC,              of Their Renewed Motion to Dismiss; and 8) Defendants
Houston, TX USA.                                             Caliber Home Loans, Inc. and U.S. Bank Trust, N.A., as
For Caliber Home Loans Inc, US Bank Trust NA, As             Trustee for Volt Asset Holdings Trust XVI's Response to
Trustee for VOLT Asset Holdings Trust XVI,                   Plaintiffs Motion for Judgment on the Pleadings.
Defendants: J Allen Smith, LEAD ATTORNEY, Byron L
                                                             After considering the argument and authorities, and the
Kelley, Lauren Nicole Beverly, SettlePou, Dallas, TX
                                                             case as a whole, the Court hereby GRANTS Plaintiff's
USA.
                                                             Motion for Leave to File Amended Complaint; DENIES
For Hsbc Mortgage Services Inc, Beneficial Financial I       WITHOUT PREJUDICE both the HSBC Defendants'
Inc, Household Finance Corporation III, Defendants:          Renewed Motion to Dismiss and the Caliber
Peter Samir Wahby, LEAD ATTORNEY, Greenberg                  Defendants' 12(c) Motion for Judgment on the
Traurig, Dallas, TX USA; Joseph P Griffith, Greenberg        Pleadings; DENIES Plaintiff's Motion for Judgment on
Traurig LLP, Dallas, TX USA.                                 the Pleadings Against the Caliber Defendants; and
                                                             DENIES HSBC's Motion to Strike Plaintiff's Amended
Judges: Jorge A. Solis, United States District Judge.        Complaint.

Opinion by: Jorge A. Solis
                                                             BACKGROUND
Opinion
                                                             According to her Amended Complaint (ECF Doc. 16),
                                                             Plaintiff Molina borrowed funds in 2004 from Ameriquest
                                                             Mortgage Company to purchase a home. The parties
ORDER                                                        executed a deed of trust therefor, and her mortgage
                                                             subsequently was transferred to one or more of the
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 84 ofPage
                                                                               126 2 of 6
                                               2016 U.S. Dist. LEXIS 193552, *2

defendants which Molina identifies [*3] as the "HSBC                At an undetermined time during this process, Molina
Defendants"—namely, HSBC Mortgage Services, Inc.;                   sent a complaint letter to the HSBC Defendants, which
Household Finance Corporation III; and Beneficial I,                they acknowledge receiving on August 17, 2011 in their
Inc..1                                                              responsive letter dated August 26, 2011. HSBC's letter
                                                                    indicates that after the DIL had been signed, returned
 On May 3, 2006, Molina deeded to her then-husband                  and forwarded to the County Recorder's Office, it was
an undivided one-half (1/2) interest in and to the                  discovered that Molina previously had deeded a portion
property. She alleges that this title was transferred back          of the property to her ex-husband. Because his
to her pursuant to a decree of annulment of her                     signature was required to complete the DIL process, on
marriage on March 13, 2007, and that neither the lender             July 5, [*5] 2010, HSBC's counsel sent a Special
nor any subsequent servicer of the mortgage opted to                Warranty Deed to him for execution by July 20, 2010.
exercise any remedy under the deed of trust in regards              However, because Molina's ex-husband did not sign
thereto. By 2009, Molina became unable to make her                  and return the document, HSBC stated the DIL was
mortgage payments and agreed to execute a deed in                   invalid and was not, therefore, recorded. HSBC's letter
lieu of foreclosure ("DIL") on or about February 11,                indicates that, as no payments had been made on the
2010, transferring ownership of the property to the                 account since October of 2009, HSBC considered the
HSBC Defendants. The promissory note referenced in                  account delinquent and that it was being handled by
the DIL was for the principal amount of $89,600.00. The             their Loss Mitigation Department. HSBC asserted that
DIL is alleged to have been filed and recorded in the               Molina was contractually liable for the debt and that if
Dallas County property records on March 8, 2010. On or              her ex-husband were willing to sign the DIL, that
about March 5, 2010, the HSBC Defendants took                       process could be started again. Otherwise, the account
possession of the property, placed a safeguard lock on              would go through their normal foreclosure process.
the front door and monitored access to the property. On             Finally, the letter indicated that HSBC's records had
or before June 20, 2010, the HSBC Defendants                        been updated to cease telephone communication with
requested cancellation of lender-placed insurance on                Molina, and that billing statements and correspondence
the property with an effective [*4] date of August 4,               would be sent via email. HSBC invited Molina to contact
2010.                                                               their Loss Mitigation and Customer Service departments
                                                                    directly.
Molina alleges that after the DIL was executed and filed,
the HSBC Defendants nonetheless made multiple                       Molina alleges that in 2011, the City of Garland refused
collection calls and sent correspondence demanding                  her request to turn on the utilities at the property
payments on the underlying note. Molina alleges that                because she was not the owner according to the official
she repeatedly explained to customer service                        property records of Dallas County. On December 12,
representatives of the HSBC Defendants that she owed                2012, HSBC'S attorney sent Molina a letter [*6]
nothing by virtue of the DIL. Molina asserts that on                indicating that she owed $141,212.73. On April 5, 2013,
numerous occasions, the representatives would                       HSBC sent Molina a Notice of Default and Intent to
concede that there was a DIL on file and that Molina                Accelerate her Texas Nonrecourse Loan, indicating that
should simply ignore any correspondence while the                   $62,283.47 was past due and that the loan would be
computer system updated to reflect the existence of the             accelerated if the past due amount was not paid in 30
DIL. Molina alleges that the representative(s) assured              days.
her that once the system was updated, collection efforts
would cease.                                                        Molina alleges that in 2013, the HSBC Defendants sold,
                                                                    transferred or assigned the note to the Caliber
                                                                    Defendants for collection, because that was when she
1 Molina's  pleading states: "The events complained of herein       started receiving correspondence and phone calls from
involved numerous related and unrelated corporate entities,         Caliber, which Molina characterizes generally as
which not only caused confusion and frustration to Plaintiff, but   threatening and coercive. Molina alleges that during this
also makes it difficult to identify the responsible corporate       time she disputed the debt and requested verification
entities." Plaintiff attributes responsibility to the HSBC          from Caliber, that Caliber responded by sending her
Defendants for actionable conduct occurring in or before 2013.      copies of another borrower's loan documents (including
Responsibility for actionable conduct occurring thereafter          personal and financial information about that borrower),
Plaintiff attributes to the "Caliber Defendants" (i.e., Caliber     and that Caliber never sent her evidence that she owed
Home Loans, Inc. and U.S. Bank Trust, N.A., as Trustee for
                                                                    the debt at issue, yet continued to call her and mail
Volt Asset Holdings Trust XVI).
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 85 ofPage
                                                                              126 3 of 6
                                          2016 U.S. Dist. LEXIS 193552, *6

statements therefor.                                          On March 23, 2015, The HSBC Defendants moved to
                                                              dismiss the action on the grounds that, inter alia,
Molina alleges that Caliber suggested she "short sell"        Molina's claims are barred by the applicable statute of
the property, and assisted her in attempting to do so,        limitations. In response, on April 7, 2015, Molina filed
but that she was told by two real estate agents that she      her Complaint and Jury Demand (ECF Doc. 9), which
couldn't because the property was not hers and that she       she asserted amended [*9] and replaced "all her
could be jailed for trying. She contends [*7] that Caliber    previously filed state court petitions" and which
continued to call her about the debt and threatened her       purported to address and moot the issues raised in the
with foreclosure action. On February 2, 2014, Molina          pending Motion to Dismiss. On April 21, 2015 The
complained to the Consumer Financial Protection               HSBC Defendants' filed their Renewed Motion to
Bureau which responded by stating it reviewed Molina's        Dismiss, now before the Court. On May 1, 2015, the
complaint and Caliber's response, and that its                Caliber Defendants filed a Motion for Judgment on the
investigators reached out to Caliber to determine             Pleadings against Molina. On May 12, 2015, Molina
whether Caliber completed Molina's DIL and updated            responded to both pending motions by filing an
her credit report accordingly, and that Caliber reported it   amended pleading, seeking leave to file it in its
had on both counts.                                           Response to the Renewed Motion to Dismiss. Molina
                                                              contends, again, that her latest amended complaint
Molina asserts that on November 25, 2014, Defendant
                                                              addresses and moots the issues raised in both pending
U.S. Bank Trust attempted to foreclose on the property
                                                              motions. Concomitant with her Response to the Caliber
by filing an Application for Expedited Order under Rule
                                                              Defendants' 12(c) motion, Molina moves the court for
736 on a Home Equity or Home Equity Line of Credit
                                                              Judgment on the Pleadings as to the Caliber
Loan. Molina alleges she was unaware of the action
                                                              Defendants based on the contention that their Answer
against her and a default judgment was obtained by
                                                              (filed in state court before removal) does not comply
U.S. Bank Trust on January 16, 2015.
                                                              with Federal Rule of Civil Procedure 8(b) and, therefore,
Between the time the DIL was executed and the date            all of Molina's allegations against them are deemed
this action was filed, Molina alleges generally that "the     admitted entitling Molina to judgment on the pleadings.
Defendants made one or more debt collection calls per         Lastly, the HSBC Defendants have moved to strike
day several times per month." Regarding the Caliber           Molina's Amended Complaint.
Defendants specifically, Molina alleges they called her
"several times per day, several days per week" between
the unidentified time in 2013 that they acquired the          ANALYSIS
account and the time suit [*8] was filed in January of        A. HSBC'S Renewed Motion to Dismiss
2015. Molina alleges that the Defendants' collective
conduct caused her to develop severe physical and             The HSBC Defendants move the Court to dismiss
psychological     ailments,    including   fibromyalgia,      Molina's causes of [*10] action against them2
depression and Post Traumatic Stress Disorder. She
asserts that she now becomes fearful and physically ill        on the bases that: 1) Molina fails to state a claim for
whenever her phone rings. She characterizes the past          breach of contract in that her claim is time-barred and
few years as "unbearable" given the "torment" she has         her pleadings fail to raise some basis for tolling the
experienced.                                                  statute of limitations; 2) Molina has failed to state
                                                              sufficient facts to support her claim for violations of the
On January 16, 2015, Molina filed her Original Petition       Texas Debt Collection Act based on violations of the
in state court, seeking $1 million in damages. On             Texas Finance Code because she a) fails to allege any
February 5, 2015, she filed her First Amended Petition,       threats, coercion or attempts to coerce, any
adding U.S. Bank Trust as a Defendant. On March 5,            misrepresentations regarding Molina's willful refusal to
2015, she amended her petition again to add a cause of        pay, and/or specific facts regarding any reports to credit
action. On March 6, 2015, Defendant Caliber timely            agencies; b) fails to allege facts that HSBC Defendants
removed the case, with the consent of all Defendants,         threatened to take any action without appropriate court
because Molina had asserted federal causes of action          proceedings; c) fails to allege sufficient facts to show the
under the Fair Debt Collection Practices Act (15 U.S.C.
§ 1601, et seq.,) and the Telephone Consumer
                                                              2 This
                                                                  motion relies on the factual allegations made in Molina's
Protection Act (47 U.S.C. § 227).
                                                              Complaint (ECF Doc. 9).
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 86 ofPage
                                                                              126 4 of 6
                                          2016 U.S. Dist. LEXIS 193552, *10

HSBC Defendants used threats or coercion and/or that           motion; c) asking the Court to allow her to file yet
foreclosure of the property was prohibited by law; d)          another amended complaint if the one for which she
fails to allege that the HSBC Defendants made any              now seeks leave to file is insufficient; and d) moving the
phone calls after 2010, fails to allege specific facts         Court to enter judgment on the pleadings against the
regarding the date, time or frequency of calls, and is         Caliber Defendants [which the Court addresses infra].
subject to a 2-year statute of limitations; e) fails to
                                                               C. Plaintiff's Motion for Leave to Amend
identify fees or penalties incidental to her loan that the
                                                               Complaint [*13]
HSBC Defendants imposed and attempted to collect;
and f) fails to allege any [*11] misrepresentations made
                                                               Molina seeks leave to file her Amended Complaint for
by the HSBC Defendants to Molina with respect to the
                                                               two reasons. First she seeks to correct an error
character, extent or amount of debt that led her to think
                                                               concerning the date she alleges she sent a cease and
differently about her debt; 3) Molina fails to state a claim
                                                               desist letter to the HSBC Defendants, which originally
for violation of the Texas Deceptive Trade Practices Act       she had pleaded took place in 2010. Molina states she
(DTPA) because she lacks standing as she is not a              "has since rediscovered [sic] a letter from the HSBC
consumer within the meaning of the statute; 4) Because         Defendants that more accurately estimates the date the
Molina is not a consumer under the DTPA, her "tie-in"          letter was actually sent." Second, she argues that her
claim under the Texas Debt Collection Act (TDCA) fails         Amended Complaint adds or clarifies facts tending to
as a matter of law; 5) Molina fails to state a claim for       show her entitlement to relief. As both the former and
violations of the Telephone Consumer Protection Act            latter are responsive to matters raised in the pending
because she fails specifically to identify which               motion to dismiss and motion for judgment on the
Defendant made calls and when calls were made; that            pleadings against her, Molina contends her Amended
Molina fails to allege that the HSBC Defendants made           Complaint moots those motions. She argues that she
any calls after receiving her cease and desist letter; and     was entitled, pursuant to Federal Rule of Civil
that her TCPA claims are subject to a two-year statute         Procedure 15(a)(1)(B), to file her Amended Complaint
of limitations; and finally 6) Molina's request for            as a matter of course within 21 days of a motion to
declaratory relief fails because its underlying cause of       dismiss under Rule 12(b)(6), and inasmuch as the
action (breach of contract) is time-barred.                    HSBC Defendants filed their renewed motion to dismiss
Molina responds by seeking leave to file her Amended           on April 21, her May 12 filing should be allowed.
Complaint to correct an error concerning the date she          Moreover, she argues that Rule 15(a)(2) directs that
sent the HSBC Defendants her cease and desist letter           leave to amend a pleading should be freely given when
and to add or clarify facts showing her entitlement [*12]      justice so requires. Finally, she argues that if the
to relief. Molina contends that the amendment will moot        underlying facts or circumstances relied upon by a
the relief requested by the HSBC Defendants. The               plaintiff may [*14] be a proper subject of relief, she
HSBC Defendants contest Molina's arguments and her             ought to be afforded the opportunity to test her claims
right to amend [which the Court addresses in detail            on the merits pursuant to Foman v. Davis, 371 U.S. 178,
infra], and move the Court to strike her Amended               182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962).
Complaint.
                                                               The HSBC Defendants argue that Molina's request to
B. The Caliber Defendants' 12(c) Motion for Judgment           amend her pleading is simply an attempt to circumvent
on the Pleadings                                               the clear statute of limitations issues raised in their
                                                               motion(s) to dismiss. They characterize the Amended
The Caliber Defendants move the Court to dismiss all of        Complaint as Molina's fifth attempt to plead a cause of
Molina's claims against them because her pleadings fail        action against them the first three attempts having been
to meet Federal Rule 8(a)(2) standards. Most notably,          the pleadings filed in state court, the fourth being the
they argue that Molina is not a consumer under the             Complaint and Jury Demand (ECF Doc. 9) which Molina
DTPA, and she cannot save her Complaint from                   filed after removal, and the fifth being the Amended
dismissal by merely reciting the elements of causes of         Complaint now under consideration. They contend that
actions with conclusory and vague allegations.                 Molina fails to explain "her clear lack of diligence"
                                                               regarding the timing of the cease and desist letter, that
Molina responds by a) contesting the Caliber                   the HSBC Defendants have "expended significant time
Defendants right for judgment on the pleadings; b)             and money to brief not one, but two, motions to
arguing that her Amended Complaint (for which she              dismiss," and that the amendment would cause them
seeks leave to file) moots the Caliber Defendants'
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 87 ofPage
                                                                              126 5 of 6
                                          2016 U.S. Dist. LEXIS 193552, *14

undue prejudice and only operate to delay the                  all defendants. This is relevant insofar as it would be
"inevitable dismissal" of Molina's time-barred claims.         burdensome and potentially premature at this juncture
They argue that, while Rule 15 evinces a bias in favor of      for the Court to decide on a piecemeal basis which
granting leave to amend, the decision is not automatic,        amended factual allegations to allow and which to deny.
citing Matter of Southmark Corp., 88 F.3d 311, 314-15          Judicial economy and the interests of justice
(5th Cir. 1996) (quotation omitted). A decision to grant       support [*17] amendment in toto. Moreover, if
leave is within the discretion [*15] of the trial court. Id.   amendment is indeed futile, granting leave to amend
They argue that denial is appropriate when the Court           should have no prejudicial effect on defendants' legal
has a substantial reason for denial. Id. In reaching its       position. As to being unduly prejudiced because of time
decision, the Court may consider such factors as undue         and money already expended in filing two motions to
delay, bad faith or dilatory motive on the part of the         dismiss, while the Court desires and supports litigation
movant, repeated failure to cure deficiencies by               economy, it also recognizes that justice may require
amendments previously allowed, undue prejudice to the          some repetition of effort and notes the probability that
opposing party, and futility of amendment. Id.                 much of the work already done likely can be resubmitted
                                                               with minimal additional expense and effort.
The HSBC Defendants argue that the Court should
consider whether Molina "failed to take advantage of           As to the number of times Molina has amended her
earlier opportunities to amend" per Quintanilla v. Tex.        pleadings, the Court notes that the rules in state court
Television Inc., 139 F.3d 494, 499 (5th Cir.                   regarding amendment are far more lenient than in
1998)(citation omitted) and that she has already               federal court, so is not persuaded that Molina's first
amended her complaint three times, including once with         three pleadings (each amended roughly one month
the benefit of their motion to dismiss "outlining the          apart from each other) should work against her here in
deficiencies" in her pleadings, specifically as to the         the manner urged. At same time, the Court reminds
statute of limitations. Moreover, they argue that the          Molina that amendment of pleadings in federal court is
amendment is nothing more than a dilatory tactic that          more stringent. In the interests of justice, the Court has
ultimately would be futile as, regardless of the date          exercised its discretion to allow her to file her Amended
Molina now claims to have sent her cease and desist            Complaint. It will, however, look with disfavor upon any
letter, the relevant inquiry for purposes of the statute of    future requests for leave to amend in response to any
limitations is when the cause of action for breach of          dispositive motions. At this point, Plaintiff [*18] has had
contract occurred. Barker v. Eckman, 213 S.W.3d 306,           ample opportunity to flesh out her pleadings, particularly
311 (Tex. 2006); Stine v. Stewart, 80 S.W.3d 586, 592          with having had the benefit of the defendants' previous
(Tex. 2002). The HSBC Defendants contend Molina's              motions.
breach of contract claim accrued in 2010 and she still         D. Plaintiff's Motion for Judgment on the Pleadings
has failed to plead [*16] an applicable tolling provision      Against the Caliber Defendants
for the 4 year statute of limitations, so her amendment is
futile. See Woods v. William M. Mercer, Inc., 769              Molina moves the Court to enter judgment against the
S.W.2d 515, 518 (Tex. 1988). Finally, they argue that          Caliber Defendants pursuant to Rule 12(c) on the basis
allowing Molina to amend her pleadings, which are              that their responsive pleading filed in state court prior to
deficient due to unexcused lack of diligence, would be         removal, which generally denies and demands proof of
unduly prejudicial to the HSBC Defendants as they have         Plaintiff's allegations, is insufficient under Federal Rule
already expended substantial time and money in                 8(b), and that all Plaintiff's allegations should, therefore,
drafting the prior motions to dismiss.                         be deemed admitted against them.

After considering the foregoing arguments, the law and         The Caliber Defendants respond by citing Federal Rule
the procedural status of the case, the Court determines        81(c)(2)--which states "[a]fter removal, repleading is
that it is in the interest of justice—not to mention the       unnecessary unless the court orders it"--and the cases
litigants—to have before it both accurate facts and a          of In re Amerijet, 785 F.3d 967, 2015 WL 1965828, at *6
more-detailed factual exposition, particularly at this point   (5th Cir. 2015) and Holloway v. ITT Educational
in the proceedings. Regarding Defendants' futility             Services, Inc., No. H-13-1317, 2014 U.S. Dist. LEXIS
argument, the Court notes [without commenting on its           120044, 2014 WL 4273896, at *2 (S.D. Tex. Aug. 28,
merits] that while amendment could possibly be futile for      2014) to support their position that their state court
Plaintiff to avoid dismissal on some claims against some       pleading is sufficient, and that Plaintiff is not entitled to
defendants, it may not be futile as to all claims against
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 88 ofPage
                                                                               126 6 of 6
                                              2016 U.S. Dist. LEXIS 193552, *18

judgment on the pleadings on the basis of deemed
admissions.

The Court agrees with the Caliber Defendants and
declines to order repleading. Molina's motion for
judgment on the pleadings is DENIED.3


CONCLUSION

Plaintiff's Motion for Leave to Amend Complaint is
GRANTED [*19] . The Amended Complaint will be
deemed filed as of the date of this order. The HSBC
Defendants' Motion to Strike Plaintiffs Amended
Complaint is DENIED. Plaintiff's Motion for Judgment on
the Pleadings Against the Caliber Defendants is
DENIED. The HSBC Defendants' Renewed Motion to
Dismiss is DENIED WITHOUT PREJUDICE. The
Caliber Defendants' 12(c) Motion for Judgment on the
Pleadings is DENIED WITHOUT PREJUDICE. All
defendants have 14 days from the entry of this order to
submit any motions to dismiss and/or for judgment on
the pleadings. Any responses thereto must be filed
within 7 days thereafter, and any replies must be filed
within 3 days of any response.

SO ORDERED this 15th day of March, 2016.

/s/ Jorge A. Solis

Jorge A. Solis

United States District Judge


  End of Document




3 Moreover, inasmuch as the Court is granting Molina leave to
amend her pleadings, she is not well-positioned to argue
entitlement to judgment on a pleading technicality. On the
facts at hand, the interests of justice would warrant the Caliber
Defendants an opportunity to amend as well.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 89 of 126


     Caution
As of: October 30, 2018 2:09 PM Z


               Onasset Intelligence, Inc. v. Freightweight Int'l (USA), Inc.
                    United States District Court for the Northern District of Texas, Dallas Division
                                November 6, 2012, Decided; November 6, 2012, Filed
                                        CIVIL ACTION NO. 3:11-CV-3148-G

Reporter
2012 U.S. Dist. LEXIS 158734 *; 2012 WL 5409660
                                                             stated below, the motion is granted.
ONASSET INTELLIGENCE, INC., Plaintiff, vs.
FREIGHTWEIGHT INTERNATIONAL (USA), INC.,                     I. BACKGROUND
Defendant.
                                                             On November 15, 2011, OnAsset Intelligence, Inc.
                                                             ("OnAsset") filed a complaint against FreightWatch
Core Terms
                                                             International (USA), Inc. ("FreightWatch"), alleging
                                                             patent infringement, trademark infringement, [*2] and
amend, patent, infringement, docket entry, denial of
                                                             other violations of the Lanham Act. More specifically,
leave, settlement, motion for leave, undue delay
                                                             OnAsset alleged infringement of United States Patent
Counsel: [*1] For OnAsset Intelligence Inc, Plaintiff,       No. 7,791,455 (the "'455 patent"). See Original
Counter Defendant: Christopher M Joe, LEAD                   Complaint ¶¶ 10-14 (docket entry 1). On January 10,
ATTORNEY, Monica Tavakoli, Niknaz F Bukovcan,                2012, FreightWatch filed a motion to dismiss, see
Buether Joe & Carpenter LLC, Dallas, TX.                     FreightWatch's Motion to Dismiss for Failure to Join a
                                                             Party or to Sever and Stay the Patent Claim and
For FreightWatch International (USA), Inc., Defendant:       Supporting Brief (docket entry 10), which the court
Jonathan R Spivey, LEAD ATTORNEY, Bracewell &                denied as moot on June 21, 2012. See Order of June
Giuliani LLP, Houston, TX; Daniel T Conrad, Jones Day,       21, 2012 (docket entry 27). On July 25, 2012, OnAsset
Dallas, TX; Daniel Thomas O'Brien, Jones Day LLP,            reached a settlement agreement with respect to the '455
Dallas, TX; Jason A Wietjes, Bracewell & Giuliani LLP,       patent with FreightWatch and its suppliers (Moog Inc.
Dallas, TX; Kenneth Scott Luchesi, Jones Day,                and Crossbow Technology, Inc.). See OnAsset
Cleveland, OH.                                               Intelligence, Inc.'s Motion for Leave to Amend its
For FreightWatch International (USA), Inc., Counter          Complaint ("Motion") at 2 (docket entry 49). OnAsset
Claimant: Daniel T Conrad, LEAD ATTORNEY, Jones              claims that it was during these settlement negotiations
Day, Dallas, TX; Daniel Thomas O'Brien, Jones Day            that it first learned of FreightWatch's (and Moog's and
LLP, Dallas, TX; Jason A Wietjes, Bracewell & Giuliani       Crossbow's) infringement of another patent, United
LLP, Dallas, TX; Kenneth Scott Luchesi, Jones Day,           States Patent No. 7,652,576 (the "'576 patent"). Id.
Cleveland, OH.                                               OnAsset also reached a settlement with Moog and
                                                             Crossbow concerning the '576 patent on July 25, 2012,
Judges: A. JOE FISH, Senior United States District           but it was unable to settle with FreightWatch with
Judge.                                                       respect to this patent. Id. Counsel for OnAsset could
                                                              [*3] not reach agreement with counsel for FreightWatch
Opinion by: A. JOE FISH                                      regarding an amended complaint. Id. Thereafter,
                                                             OnAsset filed the instant motion on September 19,
Opinion                                                      2012.
                                                             II. ANALYSIS
                                                             A. Legal Standard
MEMORANDUM OPINION AND ORDER
                                                             Federal Rule of Civil Procedure 15(a) instructs the court
Before the court is the plaintiff's motion for leave to      to "freely give leave" to a party to amend its pleading
amend its complaint (docket entry 49). For the reasons       "when justice so requires." A motion to amend a
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 90 ofPage
                                                                              126 2 of 3
                                           2012 U.S. Dist. LEXIS 158734, *3

pleading "should not be denied unless there is a               OnAsset's failure to pursue this claim from the onset of
substantial reason to do so." See Jacobsen v. Osborne,         litigation does not constitute sufficient undue delay to
133 F.3d 315, 318 (5th Cir. 1998) (internal quotations         support a denial of leave to amend. This is particularly
omitted). In determining whether to grant leave to             so in light of the following analysis of prejudice.
amend, the court "may consider such factors as undue
                                                               2. Undue prejudice
delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by               FreightWatch claims that OnAsset's failure to pursue its
amendments previously allowed, undue prejudice to the          infringement claim from the onset of litigation has
opposing party, and futility of amendment." See In re          created an inefficient process that will unnecessarily
Southmark Corporation, 88 F.3d 311, 314-15 (5th Cir.           cost it greater time, money, and disruption of business
1996), cert. denied, 519 U.S. 1057, 117 S. Ct. 686, 136        activities than would have been spent had the claim
L. Ed. 2d 611 (1997).                                          been brought initially. See Response at 4. OnAsset
B. Application                                                 responds that the litigation is in its early stages, noting
                                                               that (1) "neither party has engaged in any discovery
FreightWatch contends that OnAsset unduly delayed in           activities"; (2) trial is set for a date over a year from now
moving to amend its complaint and that FreightWatch            (January 6, 2014); and (3) the current discovery cutoff
will suffer undue prejudice as a result. See                   date of June 30, 2013 is well over six months from now.
FreightWatch International (USA), Inc.'s Opposition to         See Reply at 3-4. In addition, OnAsset contends that
Plaintiff's Motion for Leave to Amend its Complaint            FreightWatch did not make any argument that the '576
("Response") at [*4] 2-4 (docket entry 51). The court          patent infringement claim is futile (implicitly admitting it
will analyze each of these factors in turn.                    would survive [*6] a motion to dismiss), so that
                                                               OnAsset will surely simply file a new action should its
1. Undue delay
                                                               motion be denied. Id. at 4.
FreightWatch maintains that OnAsset could and should
                                                               The plaintiff correctly notes that "[m]erely because a
have known of the possibility of FreightWatch's alleged
                                                               claim was not presented as promptly as possible . . .
infringement of the '576 patent before this suit was filed.
*                                                              does not vest the district court with authority to punish
                                                               the litigant." See Carson v. Polley, 689 F.2d 562, 584
 Id. at 3. FreightWatch therefore asserts that OnAsset's       (5th Cir. 1982); see also Reply at 1-2. Rather, the usual
move to amend its complaint at this stage in the               case in which "undue delay" supports a court's denial of
litigation constitutes undue delay. Id. OnAsset responds       leave to amend is where a party waits until the eve of
that, whatever it could have known at the outset of the        trial to assert a new claim. See, e.g., Daly v. Sprague,
case, it only actually discovered the alleged                  675 F.2d 716, 720, 723 (5th Cir. 1982), cert. denied,
infringement during settlement negotiations concerning         460 U.S. 1047, 103 S. Ct. 1448, 75 L. Ed. 2d 802 (1983)
the '455 patent. See OnAsset Intelligence, Inc.'s Reply        (upholding a district court's denial of leave to amend a
in Support of its Motion for Leave to Amend its                complaint where the amendment was requested 20
Complaint ("Reply") at 3 (docket entry 55). OnAsset            days before trial and 16 months after the initiation of
insists that it diligently pursued settlement with respect     litigation); Daves v. Payless Cashways, Inc., 661 F.2d
to the '576 patent, and after conferring with                  1022, 1025 (5th Cir. 1981) (upholding a district court's
FreightWatch about its motion to amend, filed the              denial of leave to amend a complaint where the
motion in a timely fashion and within the deadlines set        amendment was requested on the eve of trial and after
by this court's Scheduling Order. Id.                          a 19-month delay). Other cases reflect a similar
                                                               seriousness of harm to an opponent from a party's
The court agrees with OnAsset that, upon its discovery         delay. See, e.g., Mayeaux v. Louisiana Health Service
during settlement negotiations [*5] of the alleged             and Indemnity Company, 376 F.3d 420, 425-28 (5th Cir.
infringement of the '576 patent, it has acted diligently       2004) [*7] (upholding a district court's denial of leave to
and without delay in pursuing the amendment of its             amend where the amendment was sought six years
complaint. The court is also of the opinion that               after the original complaint was filed and after extensive
                                                               discovery and pretrial activity had been conducted).

* For
                                                               While FreightWatch has shown that there has been
     the purpose of this motion, the court will assume that
                                                               some delay, and that it will experience some further cost
FreightWatch's factual account of what OnAsset "should have"
known is true.                                                 from this delay, the court concludes that the prejudice to
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 91 ofPage
                                                                              126 3 of 3
                                       2012 U.S. Dist. LEXIS 158734, *7

FreightWatch does not rise to the level of seriousness
displayed in the above cases. Any prejudice to
FreightWatch is not sufficiently "undue" to support a
denial of leave to amend.
III. CONCLUSION

For the reasons stated above, OnAsset's motion for
leave to amend its complaint is GRANTED.

SO ORDERED.

November 6, 2012.

/s/ A. Joe Fish

A. JOE FISH

Senior United States District Judge


  End of Document
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 92 of 126


     Positive
As of: November 6, 2018 7:59 PM Z


                           In re Plains All Am. Pipeline, L.P. Sec. Litig.
                   United States District Court for the Southern District of Texas, Houston Division
                            December 7, 2015, Decided; December 7, 2015, Filed, Entered
                                              Lead Case No H:15-cv-02404

Reporter
2015 U.S. Dist. LEXIS 163811 *; 2015 WL 8207331
                                                              Dallas, TX.
IN RE PLAINS ALL AMERICAN PIPELINE, L.P.
SECURITIES LITIGATION                                         For Barclays Capital Inc., Citigroup Global Markets Inc.,
                                                              Consol Defendants: Mark K Glasser, Sidley Austin LLP,
Subsequent History: Motion denied by In re Plains All         Houston, TX; Matthew J Dolan, Norman J Blears, Sidley
Am. Pipeline, L.P. Sec. Litig., 2016 U.S. Dist. LEXIS         Austin LLP, Palo Alto, CA.
65601 (S.D. Tex., May 18, 2016)
                                                              For Goldman Sachs & Co., J.P. Morgan Securities LLC,
                                                              Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Dismissed without prejudice by In re Plains All Am.
                                                              UBS Securities LLC, Wells Fargo Securities LLC,
Pipeline, L.P., 245 F. Supp. 3d 870, 2017 U.S. Dist.
                                                              Consol Defendants: Mark K Glasser, Sidley Austin LLP,
LEXIS 46870 (S.D. Tex., Mar. 29, 2017)
                                                              Houston, TX; Matthew [*2] J Dolan, Norman J Blears,
Dismissed by, Judgment entered by In re Plains All Am.        PRO HAC VICE, Sidley Austin LLP, Palo Alto, CA.
Pipeline, L.P. Sec. Litig., 2018 U.S. Dist. LEXIS 56013       For Inter-Marketing Group USA, Inc., Movant: William B
(S.D. Tex., Mar. 30, 2018)                                    Federman, Federman Sherwood, Oklahoma City, OK.
                                                              For The Pennsylvania State Employees' Retirement
Core Terms                                                    System, Movant: Carl E Singley, Joe H Tucker, LEAD
                                                              ATTORNEYS, Tucker Law Group, Philadelphia, PA;
lead plaintiff, largest, appointment, financial interest,
                                                              Christine Donato Saler, LEAD ATTORNEY, Catherine
securities, funds, requirements, class period, plaintiffs',
                                                              Pratsinakis, Chimicles & Tikellis LLP, Haverford, PA;
adequacy, class member, lead counsel, typicality,
                                                              Roger B Greenberg, Thane Tyler Sponsel, III, LEAD
losses, shares, stock, putative class, consolidated,
                                                              ATTORNEYS, Sponsel Miller Greenberg PLLC,
conflicts, investors, quotation, motions, parties, argues,
                                                              Houston, TX; Kimberly M Donaldson Smith, Nicholas E.
marks, spill
                                                              Chimicles, PRO HAC VICE, Chimicles & Tikellis LLP,
                                                              Haverford, PA.
Counsel: [*1] For City of Birmingham Firemen's and
Policemen's Supplemental Pension System, Plaintiff:           For Houston Municipal Employees Pension System,
Roger Farrell Claxton, LEAD ATTORNEY, Dallas, TX.             Movant: Thomas E Bilek, LEAD ATTORNEY, The Bilek
                                                              Law Firm LLP, Houston, TX; Jeffrey Haber, PRO HAC
For Plains All American Pipeline, L.P., Defendant:
                                                              VICE, Bernstein Liebhard et al, New York, NY; Joseph
Jeffrey S Johnston, Vinson Elkins LLP, Houston, TX;
                                                              R. Seidman, Jr., Bernstein Liebhard LLP, New York,
Michael C Holmes, Vinson & Elkins, Dallas, TX.
                                                              NY; Stanley Bernstein, PRO HAC VICE, Bernstein
For Gregory L. Armstrong, Al Swanson, Chris Herbold,          Liebhard, New York, NY.
Defendants: Michael C Holmes, LEAD ATTORNEY,
                                                              For Employees' Retirement System of Rhode Island,
Vinson & Elkins, Dallas, TX; Jeffrey S Johnston, Vinson
                                                              Police and Fire Retirement System of the City of Detroit,
Elkins LLP, Houston, TX.
                                                              Employees' Retirement System of the City of Baton
For Plains GP Holdings L.P., Harry N. Pefanis, Victor         Rouge and Parish of East Baton Rouge, Movants:
Burk, Everardo Goyanes, Gary L. Petersen, John T.             Gerald H Silk, LEAD ATTORNEY, Bernstein [*3]
Raymond, Bobby S. Shackouls, Robert V. Sinnott, Vicky         Litowitz Berger & Grossmann LLP, New York City, NY;
Sutil, Taft Symonds, Christopher M. Temple, Consol            Thomas Robert Ajamie, LEAD ATTORNEY, Ajamie
Defendants: Jeffrey S Johnston, Vinson Elkins LLP,            LLP, Houston, TX.
Houston, TX; Michael C Holmes, Vinson & Elkins,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 93 ofPage
                                                                             126 2 of 6
                                        2015 U.S. Dist. LEXIS 163811, *3

For Jacksonville Police and Fire Pension Fund, Movant:    and the applicable law, the court now grants IAM's
Gerald H Silk, Bernstein Litowitz Berger & Grossmann      motion for appointment of lead plaintiff and approval of
LLP, New York City, NY; Thomas Robert Ajamie,             lead counsel and denies the motions filed by the Inter-
Ajamie LLP, Houston, TX.                                  Marketing Group and the Pennsylvania System. The
                                                          reasons are explained below.
For IAM National Pension Fund, Movant: Andrew M
Edison, LEAD ATTORNEY, Edison, McDowell &
Hetherington, LLP, Houston, TX; Danielle S Myers,
                                                          I. The Standard for Determining "the Most Adequate
PRO HAC VICE, Luke O. Brooks, Robbins Geller
                                                          Plaintiff" [*5] Under the PSLRA
Rudman & Dowd LLP, San Diego, CA.
                                                          Under the Private Securities Litigation Reform Act of
Judges: Lee H. Rosenthal, United States District
                                                          1995 ("PSLRA"), Pub. L. No. 104-67, 109 Stat. 737, the
Judge.
                                                          district court must appoint the lead plaintiff "[a]s soon as
                                                          practicable" after ruling on a motion to consolidate. 15
Opinion by: Lee H. Rosenthal
                                                          U.S.C. § 78u-4(a)(3)(B)(ii). On October 20, 2015, the
                                                          court granted the plaintiffs' motions to consolidate this
Opinion                                                   case with Case No. 4:15-cv-2540. (Docket Entry No.
                                                          30). The PSLRA requires notice within 20 days after the
                                                          plaintiff files a complaint that informs class members of
                                                          their right to move for lead-plaintiff status within 60 days
MEMORANDUM AND ORDER APPOINTING LEAD
                                                          after the notice was published. 15 U.S.C. § 78u-
PLAINTIFF AND APPROVING LEAD COUNSEL
                                                          4(a)(3)(A)(i). The parties do not dispute the adequacy of
The putative class members in this federal securities     the notice.
action are investors in Houston-based Plains All
                                                          In appointing the lead plaintiff,
American Pipeline, LP ("Plains"), a crude-oil pipeline
                                                               the court shall consider any motion made by a
operator. On May 19, 2015, Line 901—a 10.6-mile long
                                                               purported class member . . . , including any motion
Plains pipeline across the Santa Barbara, California
                                                               by a class member who is not individually named
coast—ruptured and released crude oil. The plaintiffs
                                                               as a plaintiff in the complaint or complaints, and
allege that Plains made misrepresentations about the
                                                               shall appoint as lead plaintiff the member or
measures taken to prevent such an occurrence before
                                                               members of the purported plaintiff class that the
the spill and after the spill about the extent of the
                                                               court determines to be most capable of adequately
release. They seek damages for the decline in the value
                                                               representing the interests of class members
of Plains stock. The defendants [*4] are Plains; Plains
                                                               (hereafter in this paragraph referred to as the "most
Holdings, a limited partnership formed to own an
                                                               adequate plaintiff") in accordance with this
interest in Plains's general-partner and incentive-
                                                               subparagraph.
distribution rights; officers and directors at the two
companies; and underwriters associated with public        Id. § 78u-4(a)(3)(B)(i). "[T]he court shall adopt a
offerings of the shares.                                  presumption that the most adequate plaintiff [*6] in any
                                                          private action arising under this chapter is the person or
Five plaintiffs moved to be appointed as lead plaintiff
                                                          group of persons that":
and for their chosen counsel to be approved as lead
counsel. (Docket Entry Nos. 8, 11, 18, 19, 22). The
                                                                   (aa) has either filed the complaint or made a
court heard argument on the motions. At the hearing,
                                                                   motion in response to a notice under
the court dismissed as moot the Public Pension Funds'
                                                                   subparagraph (A)(i);
withdrawn motion and denied the Houston Municipal
                                                                   (bb) in the determination of the court, has the
Employees Pension System's motion. (Docket Entry No.
                                                                   largest financial interest in the relief sought by
56). The court took under advisement the motions filed
                                                                   the class; and
by Inter-Marketing Group USA, Inc. ("Inter-Marketing
                                                                   (cc) otherwise satisfies the requirements of
Group"), IAM National Pension Fund ("IAM"), and the
                                                                   Rule 23 of the Federal Rules of Civil
Pennsylvania State Employees' Retirement System (the
                                                                   Procedure.
"Pennsylvania System").
                                                              ...
Based on the pleadings, the motions and responses,            [This presumption] may be rebutted only upon proof
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 94 ofPage
                                                                                126 3 of 6
                                               2015 U.S. Dist. LEXIS 163811, *6

     by a member of the purported plaintiff class that the           The Pennsylvania System argues that it should
     presumptively most adequate plaintiff                           nonetheless be appointed as co-lead plaintiff with IAM.
         (aa) will not fairly and adequately protect the             The argument is based on differences between [*8]
         interests of the class; or                                  Plains stock and Plains Holdings stock. The
         (bb) is subject to unique defenses that render              Pennsylvania System has the largest financial interest in
         such plaintiff incapable of adequately                      the relief sought on behalf of investors in Plains
         representing the class.                                     Holdings, (Docket Entry No. 48 at 9-10), and argues that
                                                                     a co-lead plaintiff is necessary to ensure that both sets
Id. § 78u-4(a)(3)(B)(iii)(I)—(II). Discovery on this issue           of investors are adequately represented. But IAM
may be conducted only if "the plaintiff first demonstrates           invested in, and lost money on, shares of both Plains
a reasonable basis for a finding that the presumptively              and Plains Holdings during the class period. The
most adequate plaintiff is incapable of adequately                   present record shows no basis to infer that both IAM
representing the class." Id. § 78u-4(a)(3)(B)(iv). The               and the Pennsylvania System are needed as lead
most adequate plaintiff "shall, subject to the approval of           plaintiffs for adequate representation. This court
the court, select and retain counsel to represent the                rejected a similar argument for co-lead plaintiff
class." Id. § 78u-4(a)(3)(B)(v).                                     appointment in In re Enron Corp. Securities Litigation,
                                                                     206 F.R.D. 427 (S.D. Tex. 2002). As in Enron, the
                                                                     Pennsylvania System's call for subclasses may be
II. Which of the Plaintiffs Is Presumed "the Most                    "persuasive . . . at class certification, as well as for trial."
Adequate"?                                                           Id. at 451. At this stage, however, "such divisions are
                                                                     [not] essential." Id.
For the presumption to apply, "the lead plaintiff or
plaintiffs must possess not only the largest financial [*7]          At oral argument, the Pennsylvania System argued that
interest in the outcome of the litigation, but must also             Enron was different because it involved only one
meet the requirements of Federal Rule of Civil                       company, while Plains and Plains Holdings are distinct
Procedure 23." In re Waste Management, Inc. Sec.                     corporate entities. The Pennsylvania System submitted
Litigation, 128 F. Supp. 2d 401, 411 (S.D. Tex. 2000).               exhibits showing that the companies are interrelated but
                                                                     have some differences in employees and corporate
                                                                     structure. This is not a persuasive basis for [*9]
A. The Largest Financial Interest                                    distinguishing Enron. Because the class relief sought
                                                                     encompasses losses from investments in both Plains
Courts in this district consider the four Lax factors to             and Plains Holdings, the losses are properly combined
determine who has the largest financial interest. The                to determine the largest financial interest. As in Enron,
factors are "(1) the number of shares purchased, (2) the             the Pennsylvania System "may reurge or file new
number of net shares purchased, (3) the total net funds              requests for subclasses and separate representatives"
expended by the plaintiff(s) during the class period, and            at the class-certification stage. Id. Until then, the
(4) the approximate losses suffered by the plaintiff(s)."            differences between Plains and Plains Holdings provide
Id. at 414 (citing Lax v. First Merchants Acceptance                 no reason to appoint co-lead plaintiffs. See Greenberg
Corp., No. 97-c-2715, 1997 U.S. Dist. LEXIS 11866,                   v. Bear Stearns & Co., Inc., 80 F. Supp. 2d 65, 70
1997 WL 461036 (N.D. Ill. Aug. 11, 1997)). It is                     (S.D.N.Y. 2000) ("When attempting to resolve who is the
undisputed that IAM has the largest financial interest in            most adequate plaintiff to represent the class, the Court
the relief the putative class seeks. IAM purchased the               is of the view that the largest financial interest of the
largest number of total and net shares, spent the largest            class should be considered, not the largest financial
amount of total net funds, and suffered the largest loss.1           interest of separate sub classes."); cf. In Re Century
                                                                     Business Servs. Sec. Litigation, 202 F.R.D. 532, 536
 Compare (Docket Entry No. 18, Ex. C), with (Docket                  (N.D. Ohio 2001) (plaintiffs "cannot simply define the
Entry No. 9); (Docket Entry No. 49, Ex. 1); see also                 class they seek to represent . . . [or] shrink the kingdom
(Docket Entry No. 50 at p. 10).                                      until they are king.").

                                                                     The Pennsylvania System also argues that it has the
1 There
                                                                     "broadest" financial interest in the relief sought because
       are two methods for calculating losses: first in, first out
                                                                     it also lost money on investments in Plains debt
("FIFO") and last in, first out ("LIFO"). The movants' losses are
                                                                     securities. (Docket Entry No. 48 at p. 11). It concedes,
the same under either measure.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 95 ofPage
                                                                              126 4 of 6
                                          2015 U.S. Dist. LEXIS 163811, *9

however, that "the debt securities are not included in the   Cir. 1986)) (internal quotation marks omitted); see also
current definition of the class." (Id.). And the PSLRA       Woodard v. Andrus, 272 F.R.D. 185, 191 (W.D. La.
question is not which [*10] party has the "broadest"         2010) ("The test for typicality is not demanding and it
financial interest, but which party has the "largest"        focuses on the general similarity of the legal and
financial interest.                                          remedial theories behind the plaintiffs' claims." (citing
                                                             Shipes v. Trinity Indus., 987 F.2d 311, 316 (5th Cir.
Although the relative difference between the losses          1993); Jenkins, 782 F.2d at 472)). The class
alleged by IAM and the Pennsylvania System—                  representative's claims must "have the same essential
$500,000, or roughly 5 percent—is not great, the Lax         characteristics of those of the putative class." James v.
factors show that IAM "has the largest financial interest    City of Dallas, 254 F.3d 551, 571 (5th Cir. 2001),
in the relief sought by the class." 15 U.S.C. § 78u-         abrogated on other grounds by M.D. ex rel. Stukenberg
4(a)(3)(B)(iii)(I)(bb).                                      v. Perry, 675 F.3d 832, 839-41 (5th Cir. 2012).

                                                             "The adequacy requirement mandates an inquiry into
B. Does IAM Otherwise Satisfy the Requirements of            the zeal and competence of the representatives' counsel
Rule 23?                                                     and the willingness and ability of the representatives to
                                                             take an active role in and control the litigation and to
Because IAM has the largest financial interest, it is        protect the interests of absentees." Berger v. Compaq
presumptively entitled to lead-plaintiff status unless it    Computer Corp., 257 F.3d 475, 479 (5th Cir. 2001)
fails the requirements of Federal Rule of Civil Procedure    (alterations omitted) (quotation marks omitted). It also
23.                                                          "serves to uncover conflicts of interest between named
                                                             parties and the class they seek to represent." In re
                                                             Deepwater Horizon, 785 F.3d 1003, 1015 (5th Cir.
1. The Legal Standard Under Rule 23                          2015) (quotation marks omitted).
The Rule 23(a) requirements are that:
                                                             "The [*12] typicality and adequacy inquiries are related
    (1) the class is so numerous that joinder of all
                                                             in this context, as a party's lack of the same essential
    members is impracticable;
                                                             characteristics of those of the putative class James may
    (2) there are questions of law or fact common to the
                                                             result in conflicts between the named plaintiffs' interests
    class;
                                                             and the class members' interests." In re BP Sec.
    (3) the claims or defenses of the representative
                                                             Litigation, 758 F. Supp. 2d 428, 437 (S.D. Tex. 2010)
    parties are typical of the claims or defenses of the
                                                             (citations omitted) (quotation marks omitted). "For
    class; and
                                                             example, if such a party were appointed lead plaintiff,
    (4) the representative parties will fairly and
                                                             there would be potential conflicts between the party and
    adequately protect the interests of the class.
                                                             the other class members in drafting the consolidated
                                                             complaint, in defending a motion to dismiss, and in
FED. R. CIV. P. 23. The most relevant requirements
                                                             conducting discovery—the party would have an interest
under the PSLRA are adequacy and typicality. Enron,
                                                             in pursuing its specific claims to the potential exclusion
206 F.R.D. at 441. "Although the inquiry at this stage of
                                                             of other class members' claims." Id.
the litigation in selecting the Lead Plaintiff is not as
searching as the one triggered by a subsequent motion
for class certification, the proposed Lead Plaintiff [*11]
                                                             2. Analysis
must make at least a preliminary showing that it has
claims that are typical of those of the putative class and   The record shows that IAM lost money because it
has the capacity to provide adequate representation for      purchased Plains and Plains Holdings securities during
those class members." Id.                                    the class period. Although not identical, IAM's legal and
                                                             remedial     theories   have    the    same      essential
"The typicality requirement focuses less on the relative
                                                             characteristics as the class claims. This is enough for
strengths of the named and unnamed plaintiffs' cases
                                                             typicality.
than on the similarity of the legal and remedial theories
behind their claims." Bertulli v. Indep. Ass'n of Cont'l
                                                             The Pennsylvania System argues that IAM's claims are
Pilots, 242 F.3d 290, 297 n.32 (5th Cir. 2001) (quoting
                                                             not typical because it did not purchase securities during
Jenkins v. Raymark Indus., Inc., 782 F.2d 468, 472 (5th
                                                             any of the public offerings that give rise to the Securities
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 96 ofPage
                                                                              126 5 of 6
                                           2015 U.S. Dist. LEXIS 163811, *12

Act of 1933 claims. "Nothing in the PSLRA indicates that        interests. There is no reason to anticipate conflicts
district courts [*13] must choose a lead plaintiff with         between IAM and the other plaintiffs in, for example,
standing to sue on every available cause of action."            drafting the amended consolidated complaint or
Hevesi v. Citigroup, Inc., 366 F.3d 70, 82 (2d Cir. 2004).      defending a motion to dismiss.2
"[I]t is inevitable that, in some cases, the lead plaintiff
will not have standing to sue on every claim." Id. Courts       See id. at 437.
reject a "requirement that a different lead plaintiff be
appointed to bring every single available claim" because        The Pennsylvania System correctly observes that IAM's
that "would contravene the main purpose of having a             stock purchases were limited to the final eight months of
lead plaintiff—namely, to empower one or several                the roughly two-year class period and suggests that
investors with a major stake in the litigation to exercise      these      "late-in-the-class-period  purchases      raise
control over the litigation as a whole." Id. at 82 n.13.        questions about IAM's ability to vigorously and
And, in any event, this argument does not justify               adequately pursue claims on behalf of the purchasers of
appointing the Pennsylvania System, because neither             Plains's securities throughout [the class period], and
IAM nor the Pennsylvania System has standing to                 particularly during the earlier months of the class
assert every claim advanced in the complaint. (Docket           period." (Docket Entry No. 48 at p. 18-19). But at this
Entry No. 50 at p. 13 & n.11).                                  stage, the Pennsylvania System has failed to identify,
                                                                and the record does not show, any reason why IAM
At oral argument, the Pennsylvania System relied                would [*16] not pursue claims throughout the entire
heavily on In re BP Securities Litigation, 758 F. Supp.         class period or why asserting early-in-the-class-period
2d 428 (S.D. Tex. 2010). That case provides no support.         claims would run counter to IAM's interests. "A lead
The BP court considered a motion for appointment of             plaintiff owes a fiduciary duty to the class," Enron, 206
lead plaintiff by state retirement funds in New York and        F.R.D. at 448 n.18 (citing Cohen v. Beneficial Indus.
Ohio. The case involved allegations of securities fraud         Loan Corp., 337 U.S. 541, 549-50, 69 S. Ct. 1221, 93 L.
relating to the April 2010 Deepwater Horizon oil spill. Id.     Ed. 1528 (1949)), and "[d]ifferent interests need not
at 432. The court reasoned that the New York and Ohio           necessarily constitute fatal conflicts," id. The record
funds had a "theory of the case [that] differ[ed]               reflects no apparent conflicts and no inability or
significantly from that of [the other plaintiffs]." [*14] Id.   unwillingness by IAM or its counsel, Robbins Geller
at 437. The New York and Ohio funds alleged that BP             Rudman & Dowd LLP, to pursue the class claims.
made fraudulent statements over a five-year period,
from 2005 to after the April 2010 spill. The other              The Pennsylvania System argues that it would be the
plaintiffs' claims focused on "the thirteen months leading      "most" adequate and typical lead plaintiff. "That the
up to the Deepwater Horizon explosion." Id. at 438.             district court believes another plaintiff may be 'more
During this 13-month window, the New York and Ohio              typical' or 'more adequate' is of no consequence. So
funds were net sellers of BP stock, unlike the other            long as the plaintiff with the largest losses satisfies the
plaintiffs, who were investors in BP during this period.        typicality and adequacy requirements, he is entitled to
Id. The court's concern was that the "New York [and]            lead plaintiff status, even if the district court is convinced
Ohio [funds] might not have an interest in vigorously           that some other plaintiff would do a better job." In re
pursuing the claims central to the [other plaintiffs']          Cavanaugh, 306 F.3d 726, 732 (9th Cir. 2002). IAM
shorter class period, in favor of emphasizing arguments         satisfies the Rule 23 requirements and is entitled to the
about fraud based on conduct before and after the               most-adequate-plaintiff presumption.
[other plaintiffs'] thirteen-month window." Id. The court
concluded that because the issues of the New York and
Ohio funds were outside of the other plaintiffs' 13-month       III. Has the Presumption Been Rebutted?
class period, those funds would "present different legal
theories than other plaintiffs." Id. As a result, the funds
did not make a preliminary showing of typicality and
                                                                2 There is no basis for distinguishing Plains shares from Plains
adequacy and were not entitled to the most-adequate-
                                                                Holdings shares at this time. The stock prices largely moved in
plaintiff presumption. Id.
                                                                tandem over the class period, even though Plains Holdings
                                                                stocks had a steeper price drop after the spill. These
Unlike the New York and Ohio funds in BP, IAM does
                                                                differences are not material to the ability of one lead plaintiff
not have interests that are potentially different
                                                                and class counsel to clearly and adequately represent the
from, [*15] much less antagonistic to, the class
                                                                interests of the class.
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 97 ofPage
                                                                              126 6 of 6
                                         2015 U.S. Dist. LEXIS 163811, *16

The Pennsylvania System has not submitted any "proof"
rebutting the presumption. 15 U.S.C. § 78u-                  End of Document
4(a)(3)(B)(iii)(II). Nor has it moved to conduct discovery
on this issue. Id. § 78u-4(a)(3)(B)(iv). The court finds
that IAM is the most adequate [*17] plaintiff under the
PSLRA.


IV. Approval of Lead Counsel

The most adequate plaintiff "shall, subject to the
approval of the court, select and retain counsel to
represent the class." Id. § 78u-4(a)(3)(B)(v). The court
should not disturb the lead plaintiff's choice of counsel
unless it is necessary to "protect the interests of the
[plaintiff] class." Enron, 206 F.R.D. at 441 (quotation
marks omitted). "The adequacy of the putative class
representative(s) and of plaintiffs' counsel should not be
presumed, however, even in the absence of proof to the
contrary; plaintiff bears the burden of demonstrating his
and his counsel's adequacy." Id.

Robbins Geller meets the requirements for approval of
lead counsel. Robbins Geller has submitted a detailed
firm resume and attorney biographies. (Docket Entry
No. 18, Ex. D). It has also submitted its contingency-fee
matrix, which the court has reviewed in camera. (Docket
Entry No. 55). The record shows that Robbins Geller will
adequately represent the putative class. IAM's choice of
counsel is approved.


V. Conclusion

The court grants IAM's motion for appointment of lead
plaintiff and approves Robbins Geller as lead counsel.
(Docket Entry No. 18). The court denies Inter-Marketing
Group's and the Pennsylvania [*18] State Employees'
Retirement System's motions for appointment of lead
plaintiff and approval of lead counsel. (Docket Entry
Nos. 8, 11). The amended consolidated complaint must
be filed by January 29, 2016, and the motion to dismiss
by March 14, 2015. A reply brief is permitted, and the
filings must be within the usual page limits.

SIGNED on December 7, 2015, at Houston, Texas.

/s/ Lee H. Rosenthal

Lee H. Rosenthal

United States District Judge
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 98 of 126


     Neutral
As of: October 30, 2018 2:09 PM Z


                                         Robertson v. Sun Life Fin.
                            United States District Court for the Eastern District of Louisiana
                                 September 22, 2017, Decided; September 22, 2017, Filed
                                      CIVIL ACTION NO. 17-2148 SECTION "R" (1)

Reporter
2017 U.S. Dist. LEXIS 155081 *

LEVI E. ROBERTSON, on behalf of himself and all
                                                               Defendant Sun Life Assurance Company of Canada
other similarly situated VERSUS SUN LIFE FINANCIAL,
                                                               (U.S.) moves to dismiss plaintiff's claims under the
ET AL.
                                                               Racketeer Influenced and Corrupt Organizations Act
                                                               and the Louisiana Racketeering Act.1
Prior History: Robertson v. Sun Life Fin., 187 So. 3d
                                                                Because these claims are barred by the statute of
473, 2013 La. App. LEXIS 1854 (La.App. 1 Cir., Sept.
                                                               limitations, the Court grants the motion.
13, 2013)

Core Terms                                                     I. BACKGROUND

racketeering, amended complaint, doctrine of relation          This case arises out of allegedly fraudulent withdrawals
back, allegations, notice, amended petition, fraudulent,       from Plaintiff Levi Robertson's annuity account.2
statute of limitations, factual allegations, amend,
plaintiff's claim, occurrence, petitions                        Plaintiff asserts that he entered into a ten-year annuity
                                                               contract with Defendant Sun Life Assurance
Counsel: [*1] For Levi E. Robertson, on behalf of              Company [*2] of Canada (Sun Life) in July 2005.3
himself and all other similarly situated, Plaintiff: Eric R.    Plaintiff alleges that, beginning in October 2005, money
Nowak, LEAD ATTORNEY, Harrell & Nowak, LLC, New                was fraudulently withdrawn from his account.4
Orleans, LA; Byard Edwards, Jr., Edwards & Knight,
LLC, Hammond, LA.                                              On October 9, 2008, plaintiff filed a petition for damages
                                                               in state court.5
For Delaware Life Insurance Company, formerly known
                                                                This petition alleged that Defendant Matthew Pizzolato
as Sun Life Assurance Company of Canada U.S.,
                                                               forged a check for $99,999.99 in plaintiff's name, and
Defendant: Edward Winter Trapolin, LEAD ATTORNEY,
                                                               that Sun Life negligently permitted a withdrawal in this
Kelly Juneau Rickard, Irwin Fritchie Urquhart & Moore,
                                                               amount from plaintiff's account without contacting
LLC (New Orleans), New Orleans, LA; Andrea J.
Robinson, Ian David Coghill, PRO HAC VICE, Wilmer,             plaintiff to verify the transaction.6
Cutler, Pickering, Hale & Dorr, LLP (Boston), Boston,           Plaintiff amended his petition three times between April
MA; Tim J. Perla, PRO HAC VICE, WilmerHale, Boston,            2009 and March 2012 to include additional allegations
MA.
                                                               1 R.    Doc. 23.
Judges: SARAH S. VANCE, UNITED STATES
DISTRICT JUDGE.                                                2 R.    Doc. 1-1 at 2-3; R. Doc. 1-6 at 3.

                                                               3 R.Doc. 1-4 at 3. Plaintiff's petition also names as defendants
Opinion by: SARAH S. VANCE
                                                               Sun Life Financial and Sun Life Administrators (U.S.). These
                                                               defendants have since been dismissed from the litigation. See
Opinion                                                        R. Doc. 1-10 at 4.
                                                               4 R.    Doc. 1-1 at 2-3; R. Doc. 1-6 at 3.
                                                               5 R.    Doc. 1-1.
ORDER AND REASONS
                                                               6 Id.   at 2-3.
           Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 99 ofPage
                                                                                 126 2 of 5
                                                 2017 U.S. Dist. LEXIS 155081, *2

regarding Pizzolato's fraudulent activities and Sun Life's           dismissed if there are insufficient factual allegations to
breach of contract and negligence in failing to monitor              raise a right to relief above the speculative level,
plaintiff's account properly.7                                       Twombly, 550 U.S. at 555, or if it is apparent from the
                                                                     face of the complaint that there is an insuperable [*4]
On February 27, 2017, the state court granted plaintiff              bar to relief, Jones v. Bock, 549 U.S. 199, 215, 127 S.
leave to file a fourth amended petition.8                            Ct. 910, 166 L. Ed. 2d 798 (2007).
 This amended petition includes class action allegations
and adds claims against Sun Life under the Racketeer
Influenced and Corrupt Organizations Act (RICO) and                  III. DISCUSSION
the Louisiana Racketeering Act.9
 On March 15, 2017, Sun Life removed the case to this
Court on the basis of federal question jurisdiction under            A. Statute of Limitations
28 U.S.C. § 1441(a) and class action jurisdiction under
28 U.S.C. § 1332(d).10                                               Sun Life argues that plaintiff's RICO and state law
                                                                     racketeering claims are barred by the applicable
Sun Life now moves                to   dismiss    plaintiff's [*3]   statutes of limitations.12
racketeering claims.11
                                                                      The statute of limitations for civil RICO claims is four
                                                                     years. Agency Holding Corp. v. Malley-Duff & Assocs.,
II. LEGAL STANDARD                                                   Inc., 483 U.S. 143, 156, 107 S. Ct. 2759, 97 L. Ed. 2d
                                                                     121 (1987). The limitations period for civil actions under
To survive a Rule 12(b)(6) motion to dismiss, the                    the Louisiana Racketeering Act is five years. See La.
plaintiff must plead "sufficient factual matter, accepted            R.S. 15:1356(H). Plaintiff's fourth amended petition was
as true, to 'state a claim to relief that is plausible on its        filed in February 2017, and it alleges acts of
face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.             racketeering occurring in October 2005, January 2006,
1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp.              and November 2007.13
v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.                Plaintiff does not contest that his racketeering claims
Ed. 2d 929 (2007)). A claim is facially plausible when               are untimely unless they relate back to his earlier
the plaintiff pleads facts that allow the court to "draw the         petitions.14
reasonable inference that the defendant is liable for the
misconduct alleged." Id. at 678. A court must accept all             Federal Rule of Civil Procedure 15 allows an amended
well-pleaded facts as true and must draw all reasonable              complaint to relate back to the date of the original
inferences in favor of the plaintiff. See Lormand v. US              pleading when "the amendment asserts a claim or
Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).                    defense that arose out of the conduct, transaction, or
                                                                     occurrence set out—or attempted to be set out—in the
A legally sufficient complaint must establish more than a            original pleading." Fed. R. Civ. P. 15(c)(1)(B). A state
"sheer possibility" that the plaintiff's claim is true. Iqbal,       law claim may also relate back to the original pleading if
556 U.S. at 678. It need not contain detailed factual                relation back would be permitted under state law. See
allegations, but it must go beyond labels, legal                     Fed. R. Civ. P. 15(c)(1)(A). Louisiana Code of Civil
conclusions, or formulaic recitations of the elements of a           Procedure article 1153 sets forth the same "conduct,
cause of action. Id. In other words, the face of the                 transaction, or occurrence" test as Rule 15(c), and does
complaint must contain enough factual matter to raise a              not afford plaintiff a more liberal relation back standard
reasonable expectation that discovery will reveal                    than the federal rule. See McGregor v. La. State Univ.
relevant evidence of each element of the plaintiff's                 Bd. of Supervisors, 3 F.3d 850, 863 n.22 (5th Cir. 1993)
claim. Lormand, 565 F.3d at 257. The claim must be                   (noting that the federal and Louisiana [*5] rules on
                                                                     relation back are the same); Giroir v. South La. Med.
                                                                     Ctr., 475 So. 2d 1040, 1042 (La. 1985) (explaining that
7 R.   Doc. 1-2; R. Doc. 1-3; R. Doc. 1-4.                           article 1153 is based on Rule 15(c)). The same analysis
8 R.   Doc. 1-7 at 2.
9 R.   Doc. 1-6.                                                     12 R.   Doc. 23.
10 R.   Doc. 1.                                                      13 R.   Doc. 1-6 at 3.
11 R.   Doc. 23.                                                     14 R.   Doc. 28.
           Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 100 ofPage
                                                                                  1263 of 5
                                                 2017 U.S. Dist. LEXIS 155081, *5

therefore applies to determine the timeliness of both             accused of conducting or acquiring a racketeering
plaintiff's federal and state racketeering claims.                enterprise.17

A claim first brought in an amended complaint "will not            The transaction or occurrence at issue has
relate back if it asserts new and distinct conduct,               metamorphosed         from  a    single    fraudulent
                                                                  withdrawal [*7] 18
transactions, or occurrences as the basis for relief" and
attempts "to add a new legal theory unsupported by                 to a series of withdrawals constituting a pattern of
factual claims raised in the original complaint."                 racketeering activity.19
McGregor, 3 F.3d at 863-64; see also In re Coastal
Plains, 179 F.3d 197, 216 (5th Cir. 1999) (finding no              Given these fundamental changes in plaintiff's factual
relation back where claim in amended complaint related            allegations, his racketeering claims do not arise out of
to a separate transaction); 6A Wright & Miller, Federal           "the same pattern of conduct identified in the original
Practice and Procedure § 1497 (3d. ed. 2017) ("[I]f               complaint." FDIC v. Conner, 20 F.3d 1376, 1386 (5th
plaintiff attempts to allege an entirely different                Cir. 1994).
transaction by amendment, Rule 15(c)(1)(B) will not
authorize relation back."). Plaintiff's fourth amended            The Fifth Circuit and the Louisiana Supreme Court have
petition presents a different factual scenario from his           made clear that relation back is appropriate only when
earlier pleadings, and the facts contained in prior               the defendant had fair notice of the claims brought in the
petitions do not support his newly added federal and              amended complaint. See, e.g., Flores v. Cameron Co.,
state racketeering claims.                                        Tex., 92 F.3d 258, 273 (5th Cir. 1996) ("Notice is the
                                                                  critical element involved in Rule 15(c) determinations.")
To state a claim under RICO, plaintiff must allege the            (internal citation and quotation marks omitted); Winford
existence of "(1) a person who engages in (2) a pattern           v. Conerly Corp., 897 So. 2d 560, 568-69 (La. 2005)
of racketeering activity, (3) connected to the acquisition,       (allowing relation back when the original petition
establishment, conduct, or control of an enterprise." [*6]        provided defendant "fair notice of the factual situation
Abraham v. Singh, 480 F.3d 351, 355 (5th Cir. 2007). A            out of which the amended petition arose"); see also 6A
pattern of racketeering activity "consists of two or more         Wright & Miller § 1497 (explaining that "a failure of
predicate criminal acts that are (1) related and (2)              notice will prevent relation back"). Because plaintiff's
amount to or pose a threat of continued criminal                  earlier filings did not indicate any basis for a
activity." Id. (internal quotation marks and citation             racketeering cause of action against Sun Life, Sun Life
omitted). The Louisiana Racketeering Act is based on              received no notice of these potential claims.20
RICO, and similarly requires a connection to an
enterprise and at least two predicate racketeering acts.
See La. R.S. 15:1352-53; State v. Nine Sav. Accounts,
                                                                  17 Id.   at 2.
553 So. 2d 823, 825 (La. 1989).
                                                                  18 R.    Doc. 1-1 at 3.
Plaintiff's earlier petitions did not allege, or even
                                                                  19 R.    Doc. 1-6 at 3.
suggest, that Sun Life engaged in racketeering
activities. The first four petitions described fraud by
                                                                  20 Plaintiff
                                                                             argues that he previously alleged that Sun Life was
Matthew Pizzolato related to a single forged check for
                                                                  liable for participating in a complex scheme of fraudulent
$99,999.99, and negligence and breach of contract by
                                                                  behavior because his first amended petition asserted that
Sun Life for failing to detect the fraudulent transfer.15         "[d]efendants named above are liable to plaintiff in solido for
 Plaintiff's fourth amended petition now alleges criminal         the reasons set out herein below ans [sic] as more fully
rather than negligent conduct by Sun Life, details                describe in the case of Lea P. Kobuszewksi, et. Al. v. W.
additional fraudulent transactions, and introduces a new          Carey Scriber et al." See R. Doc. 28 at 6; R. Doc. 1-2 at 2. The
key actor, Sherel Pizzolato, linking Sun Life with                petition appears to cite Kobuszewski for the proposition that
Matthew Pizzolato.16                                              defendants are solidarily liable, and does not provide any
 In contrast to earlier allegations that Sun Life merely          specific notice that plaintiff was alleging Sun Life's direct
failed to monitor plaintiff's account, Sun Life is now            participation in a fraudulent scheme. Moreover, the
                                                                  Kobuszewski case involved warranty claims against the bank
                                                                  defendants, and is consistent with plaintiff's original negligence
15 R.
                                                                  and breach of contract claims against Sun Life. See
        Doc. 1-1; R. Doc. 1-2; R. Doc. 1-3; R. Doc. 1-4.
                                                                  Kobuszewski v. Scriber, 518 So. 2d 524 (La. App. 2 Cir.
16 R.   Doc. 1-6.                                                 1987).
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 101 ofPage
                                                                              1264 of 5
                                          2017 U.S. Dist. LEXIS 155081, *7

Plaintiff cites to several federal court decisions allowing   the misconduct of a single firm).
relation back under Rule 15(c), but each of these cases
involved much [*8] greater factual similarities between       Accordingly, the Court finds that plaintiff's federal and
the original and amended complaints. In FDIC v.               state racketeering claims do not arise "out of the
Bennett, the Fifth Circuit found that relation back was       conduct, transaction, or occurrence set out—or
appropriate because the plaintiff "did not allege any new     attempted to be set out—in the [*10] original pleading."
operative facts in the amended complaint, but only [a]        Fed. R. Civ. P. 15(c)(1); see also La. Code Civ. Proc.
new legal theory for recovery." 898 F.2d 477, 478 (5th        art. 1153. These claims do not relate back to plaintiff's
Cir. 1990). The original and amended complaints in            earlier petitions and are therefore barred by the statute
Bennett were based on the same transaction, the sale          of limitations.
of a particular piece of land. Id. at 478-79. Plaintiff's
reliance on RICO cases from outside the Fifth Circuit is
similarly unavailing. In Benfield v. Mocatta Metals Corp.,    B. Leave to Amend
the Second Circuit concluded that the amended
complaint related back because the allegations in the         Plaintiff requests leave to amend his complaint if Sun
original and amended complaints "would require                Life's motion is granted.21
evidence of the same or similar wrongful acts," and the
defendant "was placed on notice that a RICO claim,             The Court will "freely give leave [to amend] when
based in large part on the fraud already alleged, might       justice so requires." Fed. R. Civ. P. 15(a). The Supreme
be made against it." 26 F.3d 19, 23 (2d Cir. 1994); see       Court has held that "[i]f the underlying facts or
also In re Olympia Brewing Co. Sec. Litig., 612 F. Supp.      circumstances relied upon by a plaintiff may be a proper
1370, 1374 (N.D. Ill. 1985) (allowing relation back where     subject of relief, he ought to be afforded an opportunity
the evidence supporting RICO claims was "intimately           to test his claim on the merits." Foman v. Davis, 371
tied up with the originally alleged predicate acts of         U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962).
fraud"). Because plaintiff made no allegations of fraud       Leave to amend, however, "is by no means automatic."
against Sun Life until the fourth amended petition, Sun       Halbert v. City of Sherman, 33 F.3d 526, 529 (5th Cir.
Life had no similar notice of a potential RICO claim          1994). The Court considers multiple factors, including
against it.                                                   "undue delay, bad faith or dilatory motive on the part of
                                                              the movant, repeated failure to cure deficiencies by
This [*9] case more closely mirrors the facts of Tho          amendments previously allowed, undue prejudice to the
Dinh Tran v. Alphonse Hotel Corp., where the Second           opposing party by virtue of allowance of the
Circuit held that a RICO claim does not relate back if the    amendment, [and] futility of amendment." Foman, 371
original complaint did not allege that the defendant          U.S. at 182. Upon consideration of these factors, the
committed any predicate racketeering acts. 281 F.3d 23,       Court denies leave to amend. Because plaintiff's claims
36 (2d Cir. 2002), overruled on other grounds by              are barred by the statute of limitations, amendment
Slayton v. Am. Express Corp., 460 F.3d 215 (2d Cir.           would be futile.
2006). As in this case, the amended complaint in Tho
Dinh Tran "introduced a significant new factual
allegation that fundamentally changed the nature of the       IV. CONCLUSION
allegations, both factual and legal, that the plaintiff was
                                                              For the foregoing reasons, the Court GRANTS Sun
asserting against the defendants." Id.; see also
                                                              Life's partial motion to dismiss. Plaintiff's claims under
Rosenberg v. Martin, 478 F.2d 520, 526 (2d Cir. 1973).
                                                              the     Racketeer     Influenced [*11]      and    Corrupt
Other circuits have similarly rejected the relation back of
                                                              Organizations Act and the Louisiana Racketeering Act
claims when the amended complaint asserted a
                                                              are DISMISSED WITH PREJUDICE.
different set of factual allegations. See Hernandez v.
Valley View Hosp. Ass'n, 684 F.3d 950, 962 (10th Cir.         New Orleans, Louisiana, this 22nd day of September,
2012) (finding that the amended complaint did not relate      2017.
back because it was based on "factual allegations that
were new and discrete from the facts she originally           /s/ Sarah S. Vance
pled"); Meijer, Inc. v. Biovail Corp., 533 F.3d 857, 866,
382 U.S. App. D.C. 385 (D.C. Cir. 2008) (explaining that
defendants lacked adequate notice of an antitrust
conspiracy claim when the original complaint focused on       21 R.   Doc. 28 at 18.
      Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 102 ofPage
                                                                             1265 of 5
                               2017 U.S. Dist. LEXIS 155081, *11

SARAH S. VANCE

UNITED STATES DISTRICT JUDGE


 End of Document
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 103 of 126


     Positive
As of: October 30, 2018 2:09 PM Z


                                         Smallwood v. Bank of Am.
                    United States District Court for the Northern District of Texas, Dallas Division
                                    October 17, 2011, Decided; October 17, 2011, Filed
                                             Civil Action No. 3:11-CV-1283-D

Reporter
2011 U.S. Dist. LEXIS 119301 *; 2011 WL 4941044
                                                              amended complaint. The court grants the Smallwoods'
ERNEST C. SMALLWOOD, et al., Plaintiffs, vs. BANK
                                                              motion for leave to amend their complaint and denies
OF AMERICA, et al., Defendants.
                                                              their motion for realignment. Because the court is
                                                              granting the Smallwoods leave to amend their
Subsequent History: Motion granted by Smallwood v.
                                                              complaint, it denies defendants' motion to dismiss
Bank of Am., 2012 U.S. Dist. LEXIS 1428 (N.D. Tex.,
Jan. 6, 2012)                                                 without prejudice as moot. 1
                                                              I
Prior History: Smallwood v. Bank of Am., 2011 U.S.
Dist. LEXIS 117201 (N.D. Tex., Oct. 3, 2011)                  The court considers first the Smallwoods' motion for
                                                              leave to file second amended complaint. 2
Core Terms
                                                              "It is settled that the grant of leave to [*3] amend the
amend, motion for leave, parties, second amended              pleadings pursuant to Rule 15(a) is within the discretion
complaint, realign, motion to dismiss                         of the trial court." Zenith Radio Corp. v. Hazeltine
                                                              Research, Inc., 401 U.S. 321, 330, 91 S. Ct. 795, 28 L.
Counsel: [*1] Ernest C Smallwood, Plaintiff, Pro se,          Ed. 2d 77 (1971). "The court should freely give leave
Coppell, TX.                                                  when justice so requires." Fed. R. Civ. P. 15(a)(2).
                                                              Granting leave to amend, however, "is by no means
Eartha Smallwood, Plaintiff, Pro se, Coppell, TX.
For Bank of America NA, Bank of New York, as Trustee
for the Certificateholders of Asset-Backed Certificates,      1 Under   § 205(a)(5) of the E-Government Act of 2002 and the
Series 2004-33, Defendants: Jason D Clark, LEAD               definition of "written opinion" adopted by the Judicial
ATTORNEY, Akerman Senterfitt, Dallas, TX; C Charles           Conference of the United States, this is a "written opinion[]
Townsend, Jelena Kovacevic, Akerman Senterfitt LLP,           issued by the court" because it "sets forth a reasoned
Dallas, TX.                                                    [*2] explanation for [the] court's decision." It has been written,
                                                              however, primarily for the parties, to decide issues presented
Judges: SIDNEY A. FITZWATER, CHIEF UNITED                     in this case, and not for publication in an official reporter, and
STATES DISTRICT JUDGE.                                        should be understood accordingly. Under § 205(a)(5) of the E-
                                                              Government Act of 2002 and the definition of "written opinion"
Opinion by: SIDNEY A. FITZWATER                               adopted by the Judicial Conference of the United States, this
                                                              is a "written opinion[] issued by the court" because it "sets
                                                              forth a reasoned explanation for [the] court's decision." It has
Opinion                                                       been written, however, primarily for the parties, to decide
                                                              issues presented in this case, and not for publication in an
                                                              official reporter, and should be understood accordingly.

MEMORANDUM OPINION AND ORDER                                  2 Defendants  responded to this motion on October 3, 2011.
                                                              The Smallwoods' reply brief is not due until October 17, 2011.
Defendants Bank of America, N.A. and Bank of New              As permitted by N.D. Tex. Civ. R. 7.1(f), the court in its
York move to dismiss plaintiffs' first amended complaint.     discretion is deciding this motion prior to receipt of a reply
Plaintiffs Ernest C. Smallwood and Eartha Smallwood           brief. See Solomon v. Godwin & Carlton, P.C., 898 F. Supp.
move to realign the parties and for leave to file a second    415, 416 n.2 (N.D. Tex. 1995) (Fitzwater, J.) (applying former
                                                              Local Rule 5.1(f)).
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 104 ofPage
                                                                              1262 of 3
                                          2011 U.S. Dist. LEXIS 119301, *2

automatic." Wimm v. Jack Eckerd Corp., 3 F.3d 137,           Accordingly, the court grants the Smallwoods' motion for
139 (5th Cir. 1993) (quoting Addington v. Farmer's           leave to file a second amended complaint. They must
Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. Unit     file the amended complaint within 14 days of the date
A July 1981)). The court can consider factors such as        this memorandum opinion and order is filed.
undue delay, bad faith or dilatory motive on the part of
                                                             II
the movant, repeated failure to cure deficiencies by
amendments previously allowed, undue prejudice to the        The court next addresses the Smallwoods' motion for
opposing party, and futility of amendment. Id. (citing       realignment.
Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L.
Ed. 2d 222 (1962)). The Smallwoods filed their motion        It is well-settled that "[p]roper alignment of parties lies
for leave to amend on September 12, 2011, before the         within the discretion of the court." State Farm Fire &
September 14, 2011 deadline specified in the                 Cas. Co. v. Woods, 1997 WL 680844, at *1 (5th Cir.
scheduling order. When, as here, a party files a motion      1997) (unpublished opinion) (citing Lloyd v. Pendleton
for leave to amend by the court-ordered deadline, there      Land & Exploration, Inc., 22 F.3d 623, 625 (5th Cir.
is a "presumption of timeliness." Poly-Am., Inc. v. Serrot   1994)). "It is elemental that the party who files a lawsuit
Int'l Inc., 2002 U.S. Dist. LEXIS 2078, 2002 WL 206454,      is designated as the plaintiff." Ericsson Inc. v. Harris
at *1 (N.D. Tex. Feb. 7, 2002) (Fitzwater, J.).              Corp., 1999 U.S. Dist. LEXIS 12549, 1999 WL 604827,
                                                             at *2 (N.D. Tex. Aug.11, 1999) (Fitzwater, J.). "This
Defendants oppose the Smallwoods' motion, contending         designation is based on the party's burden to prove the
 [*4] that the proposed amendments are futile for            claims initially asserted in the lawsuit." Id. "A court
several reasons. But as this court has frequently noted,     normally will not realign the parties from their original
                                                             designations [*6] unless the plaintiff no longer retains
    the court's almost unvarying practice when futility is   the burden to prove at least one of its claims or if
    raised is to address the merits of the claim . . . in    subsequent events in the case significantly shift the
    the context of a Rule 12(b)(6) or Rule 56 motion.        ultimate burden of proof from the plaintiff to the
    The court only infrequently considers the merits of      defendant." Id.
    new causes of action in the context of Rule 15(a).
    The court prefers instead to do so in the context of     The Smallwoods filed this lawsuit asserting claims under
    a Rule 12(b)(6) or Rule 56 motion, where the             the Texas Deceptive Trade Practices-Consumer
    procedural safeguards are surer.                         Protection Act, the Texas Consumer Credit Code/Texas
                                                             Debt Collection Practices Act, and Texas common law.
2002 U.S. Dist. LEXIS 2078, [WL] at *1-2 (quoting Sells      Defendants have not counterclaimed, and the
v. Six Flags Over Tex., Inc., No. 3:96-CV-1574-D, 1996       Smallwoods will bear the burden of proof on all their
U.S. Dist. LEXIS 22741, *3-4 (N.D. Tex. Oct. 17, 1996)       claims. Accordingly, the Smallwoods have failed to
(Fitzwater, J.) (internal quotation marks omitted)).         demonstrate grounds to realign the parties, and their
Accordingly, the court will not deny the Smallwoods          motion is denied.
leave to amend based on futility.
                                                             III
Defendants also argue that the Smallwoods' efforts to
amend their complaint "are simply an effort to delay         Because the court is granting the Smallwoods leave to
foreclosure on a property in which [they have] not made      file a second amended complaint, defendants' motion to
a monthly payment since 2007," and that the proposed         dismiss, which is addressed to the Smallwoods' first
amendments thus "constitute bad faith, result in undue       amended complaint, is denied without prejudice as
delay, and cause unnecessary expense on the part of          moot. See, e.g., Mangum v. United Parcel Servs., 2009
Defendants responding to such claims." Ds. Br. 3. But        U.S. Dist. LEXIS 76573, 2009 WL 2700217, at *1 (N.D.
the court has denied the Smallwoods' motion for a            Tex. Aug. 26, 2009) (Fitzwater, C.J.) (denying as moot
temporary restraining order [*5] to stop the October         motion to dismiss after plaintiff filed amended
2011 foreclosure sale, the Smallwoods filed their motion     complaint).
for leave to amend before the court-ordered deadline,
                                                             ***
and defendants have failed to demonstrate that
permitting the Smallwoods to amend their complaint will      Accordingly, the court grants the Smallwoods'
result in undue delay or unnecessary expense.                September 12, 2011 motion for leave to file second
                                                             amended complaint, denies the Smallwoods' August 8,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 105 ofPage
                                                                              1263 of 3
                                       2011 U.S. Dist. LEXIS 119301, *6

 [*7] 2011 motion for realignment, and denies without
prejudice as moot defendants' August 1, 2011 motion to
dismiss. The Smallwoods must file their second
amended complaint within 14 days of the date this
memorandum opinion and order is filed.

SO ORDERED.

October 17, 2011.

/s/ Sidney A. Fitzwater

SIDNEY A. FITZWATER

CHIEF JUDGE


  End of Document
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 106 of 126


     Neutral
As of: November 6, 2018 7:59 PM Z


                                        Stein v. Match Group, Inc.
                    United States District Court for the Northern District of Texas, Dallas Division
                                      June 9, 2016, Decided; June 9, 2016, Filed
                               No. 3:16-cv-549-L; (consolidated with No. 3:16-cv-668-L)

Reporter
2016 U.S. Dist. LEXIS 74995 *; 2016 WL 3194334
                                                               BRONSTEIN, GEWIRTZ & GROSSMAN, LLC, New
DAVID M. STEIN, individually and on behalf of all others
                                                               York, NY.
similarly situated, Plaintiff, v. MATCH GROUP, INC., ET
AL., Defendants.                                               For Match Group Inc, Gregory R Blatt, Gary Swidler,
                                                               Michael H Schwerdtman, Gregg J Winiarski, Joseph M
Subsequent History: Motion denied by McCloskey v.              Levin, Defendants (3:16-cv-00549-L): R Thaddeus
Match Grp., Inc., 2017 U.S. Dist. LEXIS 158508 (N.D.           Behrens, LEAD ATTORNEY, Haynes & Boone LLP,
Tex., Sept. 27, 2017)                                          Dallas, TX.
                                                               For JP Morgan Securities LLC, Allen & [*2] Company
Dismissed by McCloskey v. Match Grp., Inc., 2018 U.S.
                                                               LLC, Deutsche Bank Securities Inc, BMO Capital
Dist. LEXIS 144558 (N.D. Tex., Aug. 24, 2018)
                                                               Markets Corp, Barclays Capital Inc, BNP Paribas
                                                               Securities Corp, PNC Capital Markets LLC, Cowen and
Core Terms                                                     Company LLC, SG Americas Securities LLC, Fifth Third
                                                               Securities Inc, Oppenheimer & Co Inc, Merrill Lynch
lead plaintiff, Appointment, Securities, liaison,
                                                               Pierce Fenner & Smith Incorporated, Defendants (3:16-
consolidated, losses, financial interest, lead counsel,
                                                               cv-00549-L): Yvette Ostolaza, LEAD ATTORNEY,
class member, investors, co-lead, largest, class period,
                                                               Penny P Reid, Yolanda Cornejo Garcia, Sidley Austin
requirements, defenses, parties, shares, putative class,
                                                               LLP, Dallas, TX.
presumptive, adequacy, motions, courts, rebut a
presumption, adequately protect, class action, law firm,       For Kenneth Varin, Movant (3:16-cv-00549-L): Brian P
individually, typicality, unrelated, DENIES                    Lauten, LEAD ATTORNEY, Deans & Lyons LLP, Dallas,
                                                               TX.
Counsel: [*1] For David M Stein, Individually and on
                                                               For Adam Marigliano, Liwei Sun, Shen Shen, Movants
Behalf of all Others Similarly Situated, Plaintiff (3:16-cv-
                                                               (3:16-cv-00549-L): Jeremy Alan Lieberman, LEAD
00549-L): Roger L Mandel, LEAD ATTORNEY, Lackey
                                                               ATTORNEY, J Alexander Hood, II, Pomerantz LLP,
Hershman LLP, Dallas, TX; Bruce E Bagelman, Lackey
                                                               New York, NY; Brian Schall, Michael Goldberg,
Hershman, LLP, Dallas, TX; Gregory Egleston, Egleston
                                                               Goldberg Law PC, Marina Del Rey, CA; Patrick V
Law Firm, Brooklyn, NY; Thomas J McKenna, Gainey
                                                               Dahlstrom, Pomerantz Haudek Block Grossman &
McKenna & Egleston, New York, NY.
                                                               Gross, Chicago, IL.
For Mary McCloskey, Designated as Lead Plaintiff per
                                                               For Stephany Kam-Wan Chan, Individually and on
[28] Order, Craig Kneller, Designated as Lead Plaintiff
                                                               Behalf of All Others Similarly Situated, Plaintiff
per [28] Order, Plaintiffs (3:16-cv-00549-L): Jamie Jean
                                                               (3:16cv668): Willie Briscoe, LEAD ATTORNEY, Dallas,
McKey, Joe Kendall, Kendall Law Group LLP, Dallas,
                                                               TX USA; J Alexander Hood, II, Pomerantz LLP, New
TX.
                                                               York, NY USA; Jeremy Alan Lieberman, PRO HAC
For Stephany Kam-Wan Chan, Consol Plaintiff (3:16-cv-          VICE, Marc Gorrie, Pomerantz LLP, New York, NY
00549-L): Willie Briscoe, LEAD ATTORNEY, Dallas, TX;           USA; Patrick V Dahlstrom, Pomerantz Haudek Block
Brian Schall, Michael Goldberg, Goldberg Law PC,               Grossman & Gross, Chicago, [*3] IL USA; Peretz
Marina Del Rey, CA; J Alexander Hood, II, Jeremy Alan          Bronstein, BRONSTEIN, GEWIRTZ & GROSSMAN,
Lieberman, Marc Gorrie, Pomerantz LLP, New York,               LLC, New York, NY USA.
NY; Patrick V Dahlstrom, Pomerantz Haudek Block
                                                               For Match Group Inc, Gregory R Blatt, Gary Swidler,
Grossman & Gross, Chicago, IL; Peretz Bronstein,
                                                               Michael H Schwerdtman, Gregg J Winiarski, Joseph M
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 107 ofPage
                                                                              1262 of 8
                                          2016 U.S. Dist. LEXIS 74995, *3

Levin, Defendants (3:16cv668): R Thaddeus Behrens,           Wan Chan, and Shen Shen, was voluntarily withdrawn
LEAD ATTORNEY, Haynes & Boone LLP, Dallas, TX                and terminated after the other competing motions were
USA.                                                         filed. See Dkt. No. 19.
For Jp Morgan Securities Llc, Allen & Company Llc,           For the reasons explained below, the Court DENIES the
Merrill Lynch Pierce Fenner & Smith Incorporated, Bmo        Motion of Kenneth Varin for Appointment as Lead
Capital Markets Corp, Barclays Capital Inc, Bnp Paribas      Plaintiff and Approval of His Selection of [*5] Counsel
Securities Corp, Pnc Capital Markets Llc, Cowen And          [Dkt. No. 6]; GRANTS Mary McCloskey and Craig
Company Llc, Sg Americas Securities Llc, Fifth Third         Kneller's Motion for Appointment as Lead Plaintiff and
Securities Inc, Oppenheimer & Co Inc, Deutsche Bank          Approval of Lead Counsel [Dkt. No. 9]; and DENIES the
Securities Inc, Defendants (3:16cv668): Yvette               Motion for Appointment of Stein and Jenkins as Lead
Ostolaza, LEAD ATTORNEY, Penny P Reid, Yolanda               Plaintiffs and for Approval of Selection of Lead and
Cornejo Garcia, Sidley Austin LLP, Dallas, TX USA.           Liaison Counsel [Dkt. No. 12].

Judges: DAVID L. HORAN, UNITED STATES
MAGISTRATE JUDGE.                                            Background

Opinion by: DAVID L. HORAN                                   Plaintiff David M. Stein in the putative class action in
                                                             Case No. 3:16-cv-549-L and Plaintiff Stephany Kam-
Opinion                                                      Wan Chan in the related putative class action in Case
                                                             No. 3:16-cv-668-L (collectively, "Plaintiffs"), as well as
                                                             other prospective plaintiffs or class members, filed
                                                             motions to consolidate the two actions. The Court
MEMORANDUM OPINION AND ORDER                                 granted the motions to consolidate and ordered Case
                                                             No. 3:16-cv-668-L closed and consolidated under Case
These consolidated cases are two putative securities         No. 3:16-cv-549-L. See Dkt. No. 17.
class actions brought on behalf of all persons or entities
who purchased or otherwise acquired securities of            In the Order Consolidating Cases, the Court further
Match Group Inc. ("Match Group" or the "Company")            explained:
pursuant and/or traceable to the Company's
Registration Statement issued in connection with Match           Each of the motions to consolidate also includes a
Group's November 20, 2015 initial public offering (the           request by Plaintiffs and Movants for the court to
"IPO"). [*4]                                                     appoint or approve the appointment of a lead
                                                                 plaintiff and lead counsel for Plaintiff in accordance
United States District Judge Sam A. Lindsay has                  with Federal Rule of Civil Procedure 23(a) and the
referred to the undersigned United States magistrate             Securities Act of 1933, as amended by the Private
judge for determination, under 28 U.S.C. § 636(b), three         Securities Litigation Reform Act of 1995 ("PSLRA").
competing motions for appointment as lead plaintiff and          In addition, the parties filed Stipulations in both [*6]
lead counsel: the Motion of Kenneth Varin for                    actions in which they agree, subject to court
Appointment as Lead Plaintiff and Approval of His                approval, that Defendants' time to file an answer or
Selection of Counsel [Dkt. No. 6]; Mary McCloskey and            otherwise respond is extended until after
Craig Kneller's Motion for Appointment as Lead Plaintiff         appointment by the court of a lead plaintiff under
and Approval of Lead Counsel [Dkt. No. 9]; and the               the PSLRA. The parties further stipulate that, upon
Motion for Appointment of Stein and Jenkins as Lead              appointment of a lead plaintiff, they will confer and
Plaintiffs and for Approval of Selection of Lead and             present for the court's approval a proposed
Liaison Counsel [Dkt. No. 12]. See Dkt. No. 18.                  schedule that establishes a deadline for the filing of
                                                                 a consolidated complaint, a deadline for the Match
The competing movants filed responses to the motions,            Group Defendants and Underwriter Defendants to
see Dkt. Nos. 20, 21, & 22, and replies in support of            answer or otherwise respond to the consolidated
their own respective motions, see Dkt. No. 24, 25, & 26.         complaint, and a briefing schedule governing any
                                                                 motions filed by Defendants with respect to the
The Motion of Match Investor Group for Appointment as
                                                                 consolidated complaint. On April 15, 2016, the
Lead Plaintiff and Approval of Counsel [Dkt. No. 14],
                                                                 Underwriter Defendants in Civil Action No. 3:16-CV-
filed by Adam Marigliano, Liwei Sun, Stephany Kam-
                                                                 668-L also filed a separate Motion to Extend Time
        Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 108 ofPage
                                                                               1263 of 8
                                          2016 U.S. Dist. LEXIS 74995, *6

     to Answer or Otherwise Respond (Doc. 12) seeking        resulted in a revenue shortfall of millions of dollars. The
     similar relief. This motion appears to have been        second was a "greater than anticipated slowdown" in
     filed out of an abundance of caution because the        SAT preparation business clients during the 2015 fourth
     Stipulations were not filed as motions.                 quarter due to a revamp of the test, which was also
                                                             known to Defendants in late November when they
     The court hereby approves the parties' Stipulations     issued the Registration Statement and Prospectus. See
     (Docs. 4, 9) and denies as moot the Underwriter         Dkt. No. 1.
     Defendants' Motion to Extend Time to Answer or
     Otherwise Respond (Doc. 12). Accordingly,               Three groups of plaintiffs seek to be appointed as lead
     Defendants shall have no obligation to [*7] file an     counsel and to obtain approval of their selection of lead
     answer or otherwise respond until after the court       and liaison counsel: (1) Kenneth [*9] Varin ("Varin"),
     appoints a lead plaintiff and lead counsel for          who seeks approval of Levi & Korsinsky LLP as lead
     Plaintiffs and establishes a schedule and deadlines     counsel and Deans & Lyons, LLP as liaison counsel; (2)
     for Plaintiffs to file a consolidated complaint and     Mary McCloskey and Craig Kneller (the "McCloskey
     Defendants to answer or otherwise respond to the        Group"), who seek approval of Glancy Prongay &
     consolidated complaint.                                 Murray LLP and Bragar Eagel & Squire, P.C. as co-lead
                                                             counsel and Kendall Law Group, PLLC as liaison
Id. at 1-2.                                                  counsel; and (3) David M. Stein and Varuna Jenkins
                                                             (the "Stein Group"), who seek approval of Gainey
The plaintiffs brings claims under Sections 11, 12(a),       McKenna & Egleston as lead counsel and Lackey
and 15 of the Securities Act of 1933, against                Hershman LLP as liaison counsel.
Defendants Match Group, Inc., Gregory R. Blatt, Gary
Swidler, Michael H. Schwerdtman, Gregg J. Winiarski,
Joseph M. Levin, J.P. Morgan Securities LLC, Allen &         Legal Standards
Company LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., BMO             Under the Private Securities Litigation Reform Act of
Capital Markets Corp., Barclays Capital Inc., BNP            1995 ("PSLRA"), the district court must appoint the lead
Paribas Securities Corp., PNC Capital Markets LLC,           plaintiff "[a]s soon as practicable" after ruling on a
Cowen and Company, LLC, SG Americas Securities,              motion to consolidate. 15 U.S.C. § 78u-4(a)(3)(B)(ii).
LLC, Fifth Third Securities, Inc., and Oppenheimer &         The PSLRA requires notice within 20 days after the
Co. Inc.                                                     plaintiff files a complaint that informs class members of
                                                             their right to move for lead-plaintiff status within 60 days
Plaintiffs allege that Match Group operates dating
                                                             after the notice was published. See 15 U.S.C. § 78u-
products, such as Match and OkCupid, as well as,
                                                             4(a)(3)(A)(i). The parties here do not dispute the
various test preparation, academic tutoring, and college
                                                             adequacy of the notice.
counseling services. Plaintiffs allege that Defendants
made inaccurate statements in the Company's                  Under the PSLRA, the court must "consider any motion
Registration Statement and the Prospectus issued in          made by a purported class member..., including any
connection with the IPO during the fourth quarter in         motion by a class member who is not individually named
late [*8] November 2015 and led investors to believe         as a plaintiff in the complaint or complaints," and must
that the Company's Princeton Review business had             "appoint as lead [*10] plaintiff the member or members
turned a corner and was experiencing profitability for the   of the purported plaintiff class that the court determines
first time. Plaintiffs allege that these statements were     to be most capable of adequately representing the
inaccurate when made because, as later revealed by           interests of class members." 15 U.S.C. § 78u-
Defendant Gregory Blatt during a February 3, 2016            4(a)(3)(B)(i).
conference call, Defendants knew and failed to disclose
in late November 2015 that the 2015 fourth quarter           The most adequate plaintiff "shall, subject to the
revenue and financial results would be adversely             approval of the court, select and retain counsel to
impacted by two items. The first was a U.S. government       represent the class." Id. § 78u-4(a)(3)(B)(v); accord
contract that was executed two-and-a-half months later       Brown v. Bilek, 401 F. App'x 889, 893 (5th Cir. 2010)
than anticipated, which delay was known to Defendants        ("[T]he PSLRA grants th[e] lead plaintiff primary
in late November 2015 when they issued the                   responsibility for selecting and supervising the attorneys
Registration Statement and the Prospectus and which          who work on behalf of the class."). "The court should not
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 109 ofPage
                                                                              1264 of 8
                                            2016 U.S. Dist. LEXIS 74995, *10

disturb the lead plaintiff's choice of counsel unless it is     shares purchased during the class period; 3) the total
necessary to protect the interests of the [plaintiff] class.    net funds expended by the plaintiffs during the class
The adequacy of the putative class representative(s)            period; and 4) the approximate losses suffered during
and of plaintiffs' counsel should not be presumed,              the class period.").
however, even in the absence of proof to the contrary;
plaintiff bears the burden of demonstrating his and his         And, "[i]n the selection of lead plaintiff, the only relevant
counsel's adequacy." Izadjoo v. Kratz, No. CV H-15-             factors of Rule 23 are typicality and adequacy."
2213, 2016 U.S. Dist. LEXIS 9974, 2016 WL 343989, at            Buettgen, 263 F.R.D. at 381; accord Netsky, 2000 U.S.
*3 (S.D. Tex. Jan. 28, 2016) (internal quotation marks          Dist. LEXIS 9941, 2000 WL 964935, at *6. "Rule 23
and citations omitted).                                         provides, in pertinent part, that the 'claims or defenses
                                                                of the representative parties [must be] typical of the
The Court must presume "that the most adequate                  claims or defenses of the class' and that 'the
plaintiff in any private action arising under this chapter is   representative parties will fairly and adequately protect
the person or group of persons that — (aa) has either           the interests of the class.'" Buettgen, 263 F.R.D. at 381
filed the complaint or made a motion in response to a           (quoting FED. R. CIV. P. 23(a)(3)-(4)). "The inquiry at
notice under subparagraph (A)(i); (bb) in the                   this stage is not as searching as would follow a motion
determination of the court, [*11] has the largest               for class certification, yet the plaintiff or group of
financial interest in the relief sought by the class; and       plaintiffs must make some showing that its claims are
(cc) otherwise satisfies the requirements of Rule 23 of         typical of the putative class and that it has the capacity
the Federal Rules of Civil Procedure." 15 U.S.C. § 78u-         to adequately represent the class." Id.
4(a)(3)(B)(iii)(I); accord Brown, 401 F. App'x at 893 n.7.
"[This presumption] may be rebutted only upon proof by          To rebut the presumption that a particular putative lead
a member of the purported plaintiff class that the              plaintiff is the most adequate plaintiff, a competing
presumptively most adequate plaintiff (aa) will not fairly      putative lead plaintiff must, as "a member of the
and adequately protect the interests of the class; or (bb)      purported plaintiff class," offer "proof ... that the
is subject to unique defenses that render such plaintiff        presumptively [*13] most adequate plaintiff — (aa) will
incapable of adequately representing the class." 15             not fairly and adequately protect the interests of the
U.S.C. § 78u-4(a)(3)(B)(iii)(II).                               class; or (bb) is subject to unique defenses that render
                                                                such plaintiff incapable of adequately representing the
"For the presumption to apply, 'the lead plaintiff or           class." 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). "'There is, of
plaintiffs must possess not only the largest financial          course, a marked difference between affirmatively
interest in the outcome of the litigation, but must also        demonstrating that [the presumptive lead plaintiff ] is not
meet the requirements of Federal Rule of Civil                  an adequate representative or is subject to unique
Procedure 23.'" Izadjoo, 2016 U.S. Dist. LEXIS 9974,            defenses and simply claiming that [the presumptive lead
2016 WL 343989, at *2 (quoting In re Waste                      plaintiff] might be subject to such arguments in the
Management, Inc. Sec. Litig., 128 F. Supp. 2d 401, 411          future.'" Town of Davie Police Pension Plan v. Pier 1
(S.D. Tex.2000)).                                               Imports, Inc., No. 3:15-cv-3415-D, 2016 U.S. Dist.
                                                                LEXIS 54627, 2016 WL 1625774, at *5 (N.D. Tex. Apr.
"In determining the largest financial interest, courts look     25, 2016) (quoting Gluck v. CellStar Corp., 976 F. Supp.
to: (1) the number of shares purchased during the class         542, 547 (N.D. Tex. 1997)). "The statute requires [the
period; (2) the number of net shares purchased during           challenger] to present proof of its assertions." Gluck,
the class period; (3) the total net funds expended by the       976 F. Supp. at 547-48 (internal quotation marks
plaintiffs during the class period; and (4) the                 omitted).
approximate losses suffered by the plaintiffs." Buettgen
v. Harless, 263 F.R.D. 378, 380 (N.D. Tex. 2009) (citing
cases); accord Netsky v. Capstead Mortgage Corp., No.           Analysis
3:98-cv-1716-L, 2000 U.S. Dist. LEXIS 9941, 2000 WL
                                                                I. The McCloskey Group is presumed "the most
964935, at *3 (N.D. Tex. July 12, 2000) ("While the
                                                                adequate" plaintiff.
PSLRA neither defines 'largest financial interest' nor
explains how such a determination should be                     A. The McCloskey Group has the largest financial
made, [*12] courts have found the following factors             interest.
relevant to this inquiry: 1) the number of shares
purchased during the class period; 2) the number of net         There is no dispute that Varin, the McCloskey Group,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 110 ofPage
                                                                              1265 of 8
                                           2016 U.S. Dist. LEXIS 74995, *13

and the Stein Group each timely filed a motion in              materially misleading statements concerning the
response to the notice and therefore comply with               operations and financial performance of Match Group
Section 78u-4(a)(3)(B)(iii)(I)(aa). And there is no dispute    and, like all of the members of the proposed class,
that the McCloskey Group has the largest financial             allege that they purchased Match Group shares at
interest in the relief sought by the class, and the Court      prices artificially inflated by Defendants' alleged
finds that it does, with approximately $21,282.55 in           misstatements and omissions and were damaged
losses from their transactions [*14] of Match Group            thereby. And McCloskey and Kneller assert that they
securities, compared to Varin's $1,529.00 and the Stein        have retained counsel highly experienced in vigorously
Group's $4,826.08. Indeed, the evidence shows that             and efficiently [*16] prosecuting securities class
both Craig Kneller ($13,900.00) and Mary McCloskey             actions, such as this action; that their significant
($7,382.55) individually have the largest losses of any        financial losses demonstrate that they have a sufficient
individual lead plaintiff movant and have losses larger        interest in the outcome of this litigation to ensure
than either Varin or the Stein Group, individually or          vigorous advocacy; and that they are not aware that any
combined. See Frias v. Dendreon Corp., 835 F. Supp.            conflict exists between their claims and those asserted
2d 1067, 1074 (W.D. Wash. 2011) (noting a court's              on behalf of the putative class.
willingness to select a group of previously unrelated
investors where it does not appear the group was               The PSLRA allows a "group of persons" to serve as
assembled merely for the purpose of aggregating their          lead plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Courts
losses in order to surpass the financial interests of any      have nevertheless explained that they "must 'consider
other applicants where two members had individual              whether an appointment of previously unrelated persons
losses which exceeded the financial interests of all other     best serves the interest of the class and whether a
applicants); Lentz v. Citadel Sec. Software, Inc., No.         sufficient governance structure is in place to assure that
3:05-cv-100-D, 2005 U.S. Dist. LEXIS 10097, 2005 WL            those individuals will actually manage the litigation'" and
1249441, at *2 (N.D. Tex. May 25, 2005) (noting that           that "[a] group should not be created 'merely by
one of a group's members suffered losses greater than          counsel's giving a common name to previously
those of any other individual seeking lead plaintiff           unrelated people, who present no detailed structure by
status).                                                       which they will operate.'" Buettgen, 263 F.R.D. at 381
                                                               (quoting In re Carreker Corp. Sec. Litig., No. 3:03-cv-
B. The McCloskey Group otherwise satisfies Rule 23's           250-M, 2003 U.S. Dist. LEXIS 25988, at *10-*11 (N.D.
requirements.                                                  Tex. Aug. 14, 2003)). And courts have observed, that,
                                                               "[w]hen unrelated investors are cobbled together, the
Because McCloskey and Kneller have the largest
                                                               clear implication is that counsel, rather than the parties,
financial interest, they are presumptively entitled to lead-
                                                               are steering the litigation.'" Id. (quoting Tsirekidze v.
plaintiff status unless they fail to satisfy Rule 23's
                                                               Syntax-Brillian Corp., Nos. CV-07-2204-PHX-FJM, CV-
typicality and adequacy requirements.
                                                               07-2454-PHX-ROS, CV-07-2524-PHX-ROS, CV-07-
"The question in determining 'typicality' is whether           2525-PHX-SRB, 2008 U.S. Dist. LEXIS 118562, 2008
the [*15] named plaintiff's claims have the same               WL 942273, at *3 (D. Ariz. April 7, 2008)). [*17]
essential characteristics as those of the other class
                                                               Varin and the Stein Group contend that the McCloskey
members; they arise from the same event or course of
                                                               Group will not fairly and adequately protect the interests
conduct, and are based on the same legal theory."
                                                               of the class because it has failed to establish that it is a
Buettgen, 263 F.R.D. at 381. "Factual differences will
                                                               cohesive group rather than a manipulated effort by their
not defeat typicality as there is no requirement the
                                                               lawyers to aggregate larger losses than other proposed
claims be identical." Id. And "[t]he 'adequacy'
                                                               lead plaintiffs. Varin and the Stein Group also assert
requirement is fulfilled if there are no conflicts of
                                                               that the McCloskey Group's selection of two law firms as
interests between the named plaintiff and other class
                                                               co-lead counsel demonstrates the group's lawyer-driven
members and the named party is prepared to prosecute
                                                               nature.
the action vigorously." Id.

The McCloskey Group has made a prima facie showing             McCloskey and Kneller have submitted a joint
that their claims are typical of the claims asserted by the    declaration that adequately makes the required
proposed class, where, like all members of the putative        cohesiveness showing. As a preliminary matter, as
class, McCloskey and Kneller allege that Defendants            noted above, although the McCloskey Group seeks to
violated the federal securities laws by disseminating          be represented by two law firms as co-lead counsel,
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 111 ofPage
                                                                              1266 of 8
                                          2016 U.S. Dist. LEXIS 74995, *17

their individual losses surpass those of any other            9941, 2000 WL 964935, at*6 ("A group of 1,155 lead
putative lead plaintiff here, removing any real concern       plaintiffs would not be able to have the type of
that this group of two class members was formed only          meaningful participation in the conduct of the litigation
"to manufacture the greatest financial interest in order to   as contemplated by the Act. The court, however,
be appointed lead plaintiff." Eichenholtz v. Verifone         believes that a smaller select group of investors with
Holdings, Inc., No. 07-06140 MHP, 2008 U.S. Dist.             significant holdings who have suffered significant losses
LEXIS 64633, 2008 WL 3925289, at *9 (Aug. 22, 2008).          will satisfy the statutory goal of the PSLRA.").

Further, unlike in Buettgen, the McCloskey Group has          Unlike in Buettgen and earlier decisions that cited and
submitted evidence to explain how the group was               followed in that decision, the Court finds that the
formed; how its members would function collectively;          McCloskey Group has established that it "is a small,
how potential disputes among the [*18] members or             cohesive group that will endeavor to act in the best
counsel would be resolved; and how the group                  interests of the putative class members and
members and counsel would communicate with one                manage [*20] the course of future litigation." Cook,
another about the litigation. See Buettgen, 263 F.R.D. at     2014 U.S. Dist. LEXIS 19218, 2014 WL 585870, at *6.
382.
                                                              The Court likewise is persuaded that the McCloskey
Although McCloskey and Kneller admittedly had no pre-         Group has made the required showing that it would
litigation connection, they have submitted evidence that      adequately represent the class with two law firms as co-
they each understand their responsibility to keep             lead counsel. However commendable "a general rule
informed of the status and progress of the action;            [that], when all plaintiffs are similarly situated in terms of
understand the responsibilities of a lead plaintiff to        injury (as they are here), the class is best served by
monitor the action, make important litigation decisions,      having one Lead Plaintiff and one Lead Counsel to
and direct counsel with respect to the litigation; are        minimize legal fees," the Court finds no basis to
prepared to review pleadings and motion papers,               determine that the McCloskey Group is "nothing more
produce documents, answer interrogatories, and/or sit         than a lawyer-created group of unrelated investors who
for depositions; are aware that a lead plaintiff has a        were cobbled together in the hope of thereby becoming
fiduciary duty to the entire class and are prepared to        the biggest loser for PSLRA purposes." Glauser v. EVCI
each fulfill that fiduciary duty by vigorously prosecuting    Ctr. Colleges Holding Corp., 236 F.R.D. 184, 190
the action with the goal of maximizing recovery for the       (S.D.N.Y. 2006) (internal quotation marks omitted). With
class; and intend to communicate as often as necessary        only two individuals in the group, the Court does not find
with counsel and with one another, separately from their      under the circumstances here that allowing the
attorneys, regarding major litigation events and litigation   McCloskey Group "to serve as lead plaintiff in this action
strategies recommend by their counsel. See Dkt. No.           and to be represented by two different law firms would
25-1. They also attested to the reasons that they came        defeat the purpose of choosing a lead plaintiff and
together — agreeing to proceed as a group, in                 undermine the objectives of the PSLRA," as Varin and
consultation with their counsel, [*19] because they           the Stein Group suggest. In re Gemstar-TV Guide Int'l,
would like the opportunity to serve as lead counsel and       Inc. Secs. Litig., 209 F.R.D. 447, 451 (C.D. Cal. 2002).
use their strengths and talents to ensure the best
representation of the class — and that they have agreed       Accordingly, McCloskey Group has demonstrated that it
on a mechanism to resolve any internal disagreements.         is entitled to the presumption that it is the most
See id.                                                       adequate plaintiff.
                                                              II. Varin and the Stein [*21] Group have not rebutted
"While the PSLRA aims to discourage lawyer-driven
                                                              the presumption.
litigation, courts have recognized that 'a pre-existing
relationship between [investors] that comprise a group is     To rebut that presumption, Varin or the Stein Group
not required if the resulting group is small and cohesive     must offer "proof" that the McCloskey Group "will not
enough such that it can adequately control and oversee
                                                              fairly and adequately protect the interests of the class;
the litigation.'" Cook v. Atossa Genetics, Inc., No. C13-
                                                              or ... is subject to unique defenses that render such
1836-RSM, 2014 U.S. Dist. LEXIS 19218, 2014 WL                plaintiff incapable of adequately representing the class."
585870, at *6 (W.D. Wash. Feb. 14, 2014) (quoting             15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).
Eichenholz, 2008 U.S. Dist. LEXIS 64633, 2008 WL
3925289, at *8); see also Netsky, 2000 U.S. Dist. LEXIS       In addition to the arguments already addressed and
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 112 ofPage
                                                                              1267 of 8
                                           2016 U.S. Dist. LEXIS 74995, *21

rejected above, the Stein Group asserts that McCloskey         III. The McCloskey Group's selected lead and liaison
Group members purchased Match Group stock at                   counsel are approved.
various prices above the IPO price and will be subject to
a motion to dismiss by Defendants that they are facially       Glancy Prongay & Murray LLP, Bragar Eagel & Squire,
incapable of asserting a Securities Act § 12 claim. The        P.C., and the Kendall Law Group, PLLC meet the
Court determines that this does not rebut the                  requirements for approval of lead and liaison counsel.
presumption. As another judge in this circuit recently         The firms have all submitted resumes. See Dkt. No. 11.
explained, "'[n]othing in the PSLRA indicates that district    Each has extensive experience in securities class
courts must choose a lead plaintiff with standing to sue       actions, and the Kendall Law Group, PLLC has
on every available cause of action'"; "'[i]t is inevitable     extensive experience serving as liaison counsel. The
that, in some cases, the lead plaintiff will not have          record shows that the Glancy Prongay & Murray LLP,
standing to sue on every claim'"; and "[c]ourts reject a       Bragar Eagel & Squire, P.C., and the Kendall Law
'requirement that a different lead plaintiff be appointed to   Group, PLLC have the necessary competence,
bring every single available claim' because that 'would        qualifications, and experience to adequately represent
contravene the main purpose of having a lead plaintiff         the interests of the plaintiff class, and the Court will
— namely, to empower one [*22] or several investors            allow these firms to serve as co-lead counsel and liaison
with a major stake in the litigation to exercise control       counsel.
over the litigation as a whole.'" In re Plains All Am.
Pipeline, L.P. Sec. Litig., No. H:15-CV-02404, 2015 U.S.       The Court has considered [*24] the objections of Varin
Dist. LEXIS 163811, 2015 WL 8207331, at *4 (S.D. Tex.          and the Stein Group to McCloskey Group's selecting co-
Dec. 7, 2015) (quoting Hevesi v. Citigroup, Inc., 366          lead counsel but is not persuaded that lead plaintiffs'
F.3d 70, 82 & n.13 (2d Cir. 2004)). The Court likewise         representation by two lead firms is inappropriate or
follows this line of authority and rejects the assertion       unwarranted here. But, in view of those concerns, the
that "the presumptive lead plaintiff fail[s] to satisfy the    Court "cautions the firms that representation of the
typicality prong if he or she cannot assert every possible     putative class should be performed in such a way that
claim." In re Fuwei Films Sec. Litig., 247 F.R.D. 432,         there is not duplication of efforts, and that costs and
438 (S.D.N.Y. 2008) (citing Hevesi, 366 F.3d at 82-83).        expenses are not unnecessarily incurred for the
                                                               representation of plaintiff[s]." Netsky v. Capstead
The Stein Group also asserts that McCloskey sold some          Mortgage Corp., No. 3:98-cv-1716-L, 2000 U.S. Dist.
of her stock (a total of 3,268 shares) on December 2, 3,       LEXIS 9941, 2000 WL 964935, at *8 (N.D. Tex. July 12,
and 10, 2015 and on January 5, 2016, before the                2000).
alleged disclosures, and that defenses unique to
McCloskey would therefore imperil the putative class           The McCloskey Group's choice of counsel is approved
members' claims. But, as the McCloskey Group argues            pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), and,
in reply, even if this is not mere speculation of what         accordingly, the law firms of Glancy Prongay & Murray
Defendants may assert, such a defense is not unique to         LLP and Bragar Eagel & Squire, P.C. are approved as
McCloskey since, to the extent that Defendants will seek       co-lead counsel and Kendall Law Group, PLLC is
to limit damages based on a negative causation                 approved as liaison counsel.
defense, they will seek to do so on a class-wide basis.
Further, as the McCloskey Group points out, this
defense would only target some of McCloskey's shares           Conclusion
purportedly subject to the negative causation defense
                                                               For the reasons explained above, the Court DENIES the
and does not substantively alter the financial interest
                                                               Motion of Kenneth Varin for Appointment as Lead
analyses. [*23] The Court determines that this
                                                               Plaintiff and Approval of His Selection of Counsel [Dkt.
argument, too, does not rebut the presumption that the
                                                               No. 6]; GRANTS Mary McCloskey and Craig Kneller's
McCloskey Group is the most adequate lead plaintiff.
                                                               Motion for Appointment as Lead Plaintiff and Approval
Varin and the Stein Group have failed to rebut the             of Lead Counsel [Dkt. No. 9]; and DENIES the Motion
presumption that the McCloskey Group is the most               for Appointment of Stein and Jenkins as Lead Plaintiffs
adequate plaintiff. Accordingly, the Court finds that Mary     and for Approval of Selection of Lead and [*25] Liaison
McCloskey and Craig Kneller are the most adequate              Counsel [Dkt. No. 12]. The Court designates Mary
plaintiffs under the PSLRA and should be designated as         McCloskey and Craig Kneller as lead plaintiff and
lead plaintiff under 15 U.S.C. § 78u-4(a)(3).                  approves Glancy Prongay & Murray LLP and Bragar
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 113 ofPage
                                                                              1268 of 8
                                    2016 U.S. Dist. LEXIS 74995, *25

Eagel & Squire, P.C. as co-lead counsel and Kendall
Law Group, PLLC as liaison counsel.

SO ORDERED.

DATED: June 9, 2016

/s/ David L. Horan

DAVID L. HORAN

UNITED STATES MAGISTRATE JUDGE


  End of Document
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 114 of 126


     Neutral
As of: November 6, 2018 8:00 PM Z


                                 Tsirekidze v. Syntax-Brillian Corp.
                                 United States District Court for the District of Arizona
                                     July 17, 2009, Decided; July 17, 2009, Filed
                                              No. CV-07-02204-PHX-FJM

Reporter
2009 U.S. Dist. LEXIS 61145 *; Fed. Sec. L. Rep. (CCH) P95,293
                                                                 LEAD ATTORNEY, Bonnett Fairbourn Friedman &
Teimuraz Tsirekidze, On Behalf of Himself and All
                                                                 Balint PC, Phoenix, AZ; Francis M Gregorek, LEAD
Others Similarly Situated, Plaintiff, vs. Syntax-Brillian
                                                                 ATTORNEY, Wolf Haldenstein Adler Freeman & Herz
Corp., Man Kit (Thomas) Chow, John S. Hodgson,
                                                                 LLP, San Diego, CA; Gregory Mark Nespole, Gustavo
James Ching Hua Li, Wayne A. Pratt, Vincent F. Sollitto,
                                                                 Fabian Bruckner, LEAD ATTORNEYS, Wolf
Jr., Brean Murray Carret & Co., LLC, Canaccord Adams
                                                                 Haldenstein Adler Freeman & Herz LLP, New York, NY.
Inc., Grobstein Horwath & Company LLP, Merrill Lynch,
Pierce Fenner & Smith Incorporated, Robert W. Baird &            For Angelko Bogdanov, Plaintiff: Andrew S Friedman,
Co. Incorporated, and UBS Securities LLC, Defendants.            LEAD ATTORNEY, Bonnett Fairbourn Friedman &
                                                                 Balint [*2] PC, Phoenix, AZ; Frank Verderame, LEAD
Prior History: Tsirekidze v. Syntax-Brillian Corp., 2009         ATTORNEY, Plattner Verderame PC, Phoenix, AZ;
U.S. Dist. LEXIS 8464 (D. Ariz., Jan. 30, 2009)                  Kevin Michael McGee, Richard A Speirs, LEAD
                                                                 ATTORNEYS, Zwerling Schachter & Zwerling LLP, New
Core Terms                                                       York, NY.
                                                                 For Paula Langley, Plaintiff: Andrew S Friedman, LEAD
stock, shares, plaintiffs', Underwriters, purchasers,            ATTORNEY, Bonnett Fairbourn Friedman & Balint PC,
securities, named plaintiff, lead plaintiff, Declaration,        Phoenix, AZ; Hart Lawrence Robinovitch, LEAD
proposed class, class action, requirements, common               ATTORNEY, Zimmerman Reed PLLP, Scottsdale, AZ.
question, defendants', parties, class member,
commonality, offering, issues, proof of claim,                   For Bloomfield, Inc., on behalf of itself and all others
aftermarket, predominate, adequacy, defenses, putative           similarly situated, Plaintiff: Frank Verderame, LEAD
class member, class certification, injuries, notice,             ATTORNEY, Plattner Verderame PC, Phoenix, AZ;
traded, violation of section                                     Kevin Michael McGee, LEAD ATTORNEY, Richard A
                                                                 Speirs, Zwerling Schachter & Zwerling LLP, New York,
Counsel: [*1] For Teimuraz Tsirekidze, on behalf of              NY.
himself and all others similarly situated, Plaintiff: Frank      Jonathan Lee Riches, Intervenor Plaintiff, Pro se,
Lewis, LEAD ATTORNEY, Begam Lewis & Marks PA,                    LEXINGTON, KY.
Phoenix, AZ; Lee Squitieri , LEAD ATTORNEY, Squitieri
& Fearon LLP, New York, NY; Andrew S Friedman,                   For Syntax-Brillian Corp., Defendant: Brian Jay
Bonnett Fairbourn Friedman & Balint PC, Phoenix, AZ.             Schulman, E Jeffrey Walsh, Robert A Mandel, LEAD
                                                                 ATTORNEYS, Laura Elizabeth Sixkiller, Greenberg
For St. Clair Shores Police and Fire Retirement System,          Traurig LLP, Phoenix, AZ.
City of, Plaintiff: Daniel S Drosman, Darren J Robbins,
Ramzi Abadou, LEAD ATTORNEYS, Samantha A                         For Vincent F. Sollitto, Jr., also known as Vincent F.
Smith , Shannon McKenna Matera, Xavier Jay Alvarez ,             Solitto, Jr., Wayne Pratt, Defendants: Craig Varnen ,
Coughlin Stoia Geller Rudman & Robbins LLP, San                  Daniel P Lefler, Shaunt T Arevian , LEAD ATTORNEYS,
Diego, CA; Ex Kano S Sams , II, Jonathan E Behar ,               Christopher Robert Cowan , Lillie A Werner , Irell &
Regina Ames Sandler, Sean K Collins , LEAD                       Manella LLP, Los Angeles, CA; Joel Philip Hoxie,
ATTORNEYS, Coughlin Stoia Geller Rudman &                        Patricia Lee Refo, LEAD ATTORNEYS, Joseph G
Robbins LLP, Los Angeles, CA; Michael Salcido,                   Adams, Snell & Wilmer [*3] LLP, Phoenix, AZ.
Buckley King LPA, Phoenix, AZ.                                   For James Ching Hua Li, Man Kit Chow, Defendants:
For Nagel FamilyTrust, Plaintiff: Andrew S Friedman,             Jennifer Lopez , LEAD ATTORNEY, Bingham
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 115 ofPage
                                                                              1262 of 8
                                          2009 U.S. Dist. LEXIS 61145, *3

McCutchen LLP, Costa Mesa, CA; John David Pernick,           Shores Police and Fire Retirement System's ("St. Clair
LEAD ATTORNEY, Charlene S Shimada, Bingham                   Shores"), and named plaintiff, City of New Haven
McCutchen LLP, San Francisco, CA; Susan L Hoffman ,          Policemen and Firemen's Pension Fund's ("New
LEAD ATTORNEY, Bingham McCutchen LLP, Los                    Haven") (collectively, "plaintiffs"), motion for class
Angeles, CA; H Michael Clyde, Rebecca K Setlow,              certification (doc. 196), declarations of Kano Sams II
Perkins Coie Brown & Bain PA, Phoenix, AZ.                   ("Sams") and James Kottage in support of plaintiffs'
                                                             motion (docs. 191 & 197, respectively), and notices of
For James Li, Defendant: Brian Jay Schulman, E Jeffrey
                                                             recent authority (docs. 209, 290 & 294). We also have
Walsh, Robert A Mandel, Laura Elizabeth Sixkiller,
                                                             before us James [*5] Ching Hua Li ("Li") and Man Kit
LEAD ATTORNEYS, Greenberg Traurig LLP, Phoenix,
                                                             (Thomas) Chow's ("Chow") response (doc. 260),
AZ.
                                                             supporting declaration of John Pernick (doc. 261),
For John S. Hodgson, Defendant: Bruce A Abbott ,             notice of recent authority (doc. 291), and response to
James Raza Lawrence , Munger Tolles & Olson LLP,             plaintiffs' third notice of recent authority (doc. 295). The
Los Angeles, CA; James J Belanger, Coppersmith               court also has before it Brean Murray, Carret & Co.,
Schermer & Brockelman PLC, Phoenix, AZ.                      LLC, Canaccord Adams Inc., Merrill Lynch, Pierce,
                                                             Fenner & Smith, Inc., Robert W. Baird & Co. Inc., and
For Brean Murray, Carret & Co., LLC, Canaccord
                                                             UBS Securities LLC's (collectively, "Underwriters")
Adams Inc., Merrill Lynch, Pierce, Fenner & Smith, Inc.,
                                                             response (doc. 263) and affidavit of Vinita Juneja (doc.
Robert W. Baird & Co. Incorporated, UBS Securities
                                                             264). These responses have been joined by the
LLC, Defendants: David B Rosenbaum, Mark P
Hummels, Maureen Beyers, Osborn Maledon PA,                  remaining defendants, Vincent F. Sollitto, Jr. and Wayne
Phoenix, AZ; Jonathan Cobb Dickey , Robert F Serio ,         A. Pratt (doc. 266), John S. Hodgson (doc. 267), and
Gibson Dunn & Crutcher LLP, New York, NY; Michelle           Grobstein Horwath & Company LLP (doc. 259). 1
Craven , PRO HAC VICE, Gibson Dunn & Crutcher                 The court also has before it St. Clair Shores' reply (doc.
LLP, New York, NY; Rebecca Justice Lazarus , Gibson          273), New Haven's reply (doc. 274), declarations of
Dunn & Crutcher LLP, San Francisco, [*4] CA.                 Jonathan Behar and Steven Feinstein, and affidavit of
                                                             Marc Steinberg (docs. 275, 276, & 277, respectively).
For Grobstein, Horwath & Company LLP, Defendant:
Efren A Compean, Stephen J Tully, LEAD                       We also have before us Underwriters' motion to strike
ATTORNEYS, John L Lin , Garrett & Tully PC,                  the affidavit of Marc Steinberg (doc. 279), plaintiffs'
Pasadena, CA; Douglas H Fitch, Jardine Baker                 response (doc. 281), and Underwriters' reply [*6] (doc.
Hickman & Houston PLLC, Phoenix, AZ.                         288). Underwriters claim that Steinberg's affidavit should
For New Haven Policemen and Firemen's Pension                be stricken as untimely because he was not disclosed
Fund, City of, Movant: Ex Kano S Sams , II, Sean K           as an expert until after the deadline set by the court's
Collins, LEAD ATTORNEYS, Jonathan E Behar,                   Rule 16 order, and they have been prejudiced thereby.
Coughlin Stoia Geller Rudman & Robbins LLP, Los              Underwriters also argue that the affidavit is improper
Angeles, CA; Michael Salcido, Buckley King LPA,              because it raises issues not addressed in plaintiffs' initial
Phoenix, AZ.                                                 motion.

Judges: Frederick J. Martone, United States District         Underwriters' motion to strike is denied. Plaintiffs' failure
Judge.                                                       to disclose Steinberg as an expert witness prior to the
                                                             deadline set by our Rule 16 order has not prejudiced
Opinion by: Frederick J. Martone                             defendants because he is not a Rule 26 witness upon
                                                             whom they intend to rely at trial. His opinion has been
                                                             offered only as rebuttal to defendants' experts for
Opinion
                                                             purposes of this motion. In any event, to the extent any
                                                             new arguments are raised by plaintiffs' reply, they will
                                                             not be considered. See Gadda v. State Bar of Cal., 511
ORDER                                                        F.3d 933, 937 n.2 (9th Cir. 2007).

                                                             I
Plaintiffs bring this proposed class action alleging that
defendants violated the Securities Exchange Act of
1934 ("1934 Act") and the Securities Act of 1933 ("1933      1 Defendants    Li and Chow also join in Underwriters' response
Act"). We have before us lead plaintiff, City of St. Clair   to plaintiffs' motion for class certification (doc. 265).
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 116 ofPage
                                                                                 1263 of 8
                                            2009 U.S. Dist. LEXIS 61145, *6

This action is a result of the financial troubles of Syntax-    As to lead plaintiff, we previously addressed its standing
Brillian Corp. ("Syntax"), which sells liquid crystal display   to bring 1933 Act claims in our order dated February 4,
and high definition televisions. Plaintiffs allege that         2009, and direct defendants [*9] to the discussion on
defendants, former Syntax officers, underwriters, and an        pages fifteen and sixteen of that order (doc. 198). While
independent auditor, overstated profits and financial           we agree that lead plaintiff does not have standing to
projections, concealed [*7] shortfalls, and otherwise           assert either Section 11 or Section 12(a)(2) claims,
misled investors, causing an artificial inflation of            "[n]othing in the PSLRA indicates that district courts
Syntax's stock price. Lead plaintiff, St. Clair Shores, is a    must choose a lead plaintiff with standing to sue on
public retirement fund, which had purchased more than           every available cause of action." See Hevesi v.
10,000 shares of Syntax common stock. Named                     Citigroup, Inc., 366 F.3d 70, 82 (2d Cir. 2004). As
plaintiff, New Haven, purchased over 3,000 shares in            discussed in our prior order, the complaint has been
Syntax's Secondary Public Offering ("SPO") on May 24,           crafted such that claims under the 1933 Act are brought
2007.                                                           on behalf of named plaintiffs whose shares were
                                                                allegedly purchased in the SPO.
Plaintiffs bring this action alleging: (1) violation of
Section 11 of the 1933 Act, 15 U.S.C. § 77k, against all        Defendants now contend that named plaintiff lacks
defendants; (2) violation of Section 12(a)(2) of the 1933       standing to bring a Section 12(a)(2) claim because it
Act, 15 U.S.C. § 77l(a)(2), against Li, Chow, Sollitto,         cannot show that it purchased shares in the SPO.
Pratt, Hodgson, and Underwriters; (3) violation of              "Under Section 12(a)(2), a 'claim may only be
Section 15 of the 1933 Act, 15 U.S.C. § 77o, against Li,        maintained by a purchaser who purchased [securities] in
Chow, Sollitto, Pratt, and Hodgson; (4) violation of            the public offering at issue rather than in a secondary
Section 10(b) of the 1934 Act, 15 U.S.C. § 78j(b), and          market transaction." Caiafa v. Sea Containers Ltd., 525
SEC Rule 10b-5 promulgated thereunder, 17 C.F.R. §              F. Supp. 2d 398, 407 (S.D.N.Y. 2007) (quotation
240.10b-5, against Li and Chow; and (5) violation of            omitted). Defendants' own exhibit shows, however, that,
Section 20(a) of the 1934 Act, 15 U.S.C. § 78t(a),              at a minimum, named plaintiff purchased stock for $
against Li and Chow. 2                                          5.75, the SPO offering price, on May 24, 2007, the day
                                                                of the offering, from Merrill Lynch, an [*10] underwriter
 Plaintiffs now move to certify a class consisting of those     of the SPO. Underwriters Response, Ex. A at 1. This
persons or entities who purchased or otherwise                  evidence in conjunction with the allegation in the
acquired Syntax securities between February 9, 2007             amended complaint that named plaintiff purchased
and November 14, 2007, as well as those who                     shares directly from the SPO, Consolidated Amended
purchased or otherwise acquired [*8] Syntax common              Complaint P 43, is sufficient to establish standing at this
stock in the SPO. The proposed class excludes                   stage of the proceedings.
defendants, members of individual defendants' families,
any entity in which defendants have a controlling
interest or is a parent or subsidiary of, or is controlled by   III
Syntax, and the officers, directors, employees, affiliates,
legal representatives, heirs predecessors, successors           Before we may certify a class, plaintiffs must satisfy the
and assigns of defendants.                                      requirements of both Rule 23(a) and (b), Fed. R. Civ. P.
                                                                "In determining the propriety of a class action, the
                                                                question is not whether the plaintiff or plaintiffs have
II                                                              stated a cause of action or will prevail on the merits, but
                                                                rather whether the requirements of Rule 23 are met."
Before we consider the issue of class certification, we         Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178, 94 S.
address a threshold jurisdictional issue. Defendants
argue that plaintiffs do not have standing to bring a
claim under Section 11 or Section 12(a)(2) of the 1933
                                                                3 Although  a question exists as to whether this issue is
Act because they have failed to show that they
purchased their shares in the SPO. 3                            appropriately considered under an Article III standing or Rule
                                                                23(a)(4) adequacy of representation analysis, see Gratz v.
                                                                Bollinger, 539 U.S. 244, 263, 123 S. Ct. 2411, 156 L. Ed. 2d
                                                                257 & n.15, 539 U.S. 244, 123 S. Ct. 2411, 2423, 156 L. Ed.
2 These are the claims that remain after our order on           2d 257 & n.15 (2003), we conclude that plaintiffs satisfy either
defendants' motions to dismiss (doc. 198).                      test.
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 117 ofPage
                                                                              1264 of 8
                                         2009 U.S. Dist. LEXIS 61145, *10

Ct. 2140, 2153, 40 L. Ed. 2d 732 (1974) (quotation          Syntax televisions that were misleading or false, which
omitted). We are, therefore, "bound to take the             artificially inflated the price of Syntax stock. Although
substantive allegations of the complaint as true," but      members of the putative class may be entitled to
may consider extrinsic evidence offered by the parties to   different amounts of redress, and some may not be
make an informed judgment on each of Rule 23's              entitled to any, their claims stem from the same source -
requirements. Blackie v. Barrack, 524 F.2d 891, 901         - the artificial inflation of Syntax stock prices.
n.17 (9th Cir. 1975).

                                                            3. Typicality
A. Rule 23(a)
                                                            Plaintiffs must also establish that "the claims or
Under Rule 23(a), plaintiffs must establish (1)             defenses of the representative parties are typical of the
numerosity of the parties; (2) commonality of legal and     claims or defenses of the class." Fed. R. Civ. P., Rule
factual issues; (3) typicality of claims and defenses       23(a)(3). "We do not insist that the named plaintiffs'
between the class [*11] representatives and the class;      injuries be identical with those of the other class
and (4) adequacy of representation. Plaintiffs maintain     members, only that the unnamed class members have
that all four requirements of Rule 23(a) are met, but       injuries similar to those of the named plaintiffs and that
defendants argue that plaintiffs are unable to show         the injuries result from the same, injurious course of
commonality, typicality, or adequacy of representation.     conduct." Armstrong v. Davis, 275 F.3d 849, 869 (9th
                                                            Cir. 2001) [*13] (citation omitted). Although lead plaintiff
                                                            did not purchase shares in the SPO, and thus does not
1. Numerosity                                               have injuries under the 1933 Act, the addition of named
                                                            plaintiff ensures that a class representative's injuries
A class meets Rule 23(a)'s numerosity requirement if it     resulted from the same course of conduct regarding the
is "so numerous that joinder of all members is              SPO.
impracticable." Fed. R. Civ. P. 23(a)(1). The parties do
not dispute that plaintiffs' proposed class satisfies the   Nonetheless, defendants argue that named plaintiff's
numerosity requirement of Rule 23(a). Syntax's stock        claims are not typical of other putative class members
traded actively during the class period, with an average    because named plaintiff sold its shares on September
of over three million shares trading daily. Sams            13, 2007, before material information regarding Syntax's
Declaration, Ex. A P 30. Joinder of all parties who         alleged misconduct was disclosed. The "typicality"
purchased Syntax stock during the class period would        requirement does not, however, require that plaintiffs'
be impracticable.                                           claims be identical to those in the proposed class.
                                                            "[D]ifferences in the amount of damages, the size or
                                                            manner of [stock] purchaser, the nature of the
2. Commonality                                              purchaser, and even the specific document influencing
                                                            the purchase will not render a claim atypical in most
A class has sufficient commonality if "there are            securities cases." Weinberger v. Thornton, 114 F.R.D.
questions of law or fact common to the class." Fed. R.      599, 603 (S.D. Cal. 1986) (citation omitted); see also
Civ. P. 23(a)(2). The commonality factor is construed       Welling v. Alexy, 155 F.R.D. 654, 662 (N.D. Cal 1994)
permissively, and "[t]he existence of shared legal issues   ("'[T]ypicality does [not] require uniformity of damages'
with divergent factual predicates is sufficient, as is a    and the fact that one proposed representative sold part
common core of salient facts coupled with disparate         of his stock before the end of the class period 'does not,
legal remedies within the class." Hanlon v. Chrysler        in and of [*14] itself, affect his standing as a class
Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). Defendants      representative.'") (quotation omitted). Named plaintiff's
 [*12] argue that the claims of the proposed class lack     claims derive from the same legal theories and involve
commonality because the proposed class includes             the same set of facts as those of the putative class. We
purchasers who sold their stock at a gain. We disagree.     find no basis for defendants' claim that named plaintiff
                                                            would not vigorously represent the interests of those
Defendants argument conflates the issue of damages
                                                            who sold Syntax stock later than September 13, 2007.
with commonality of legal or factual issues. The
gravamen of plaintiffs' complaint is that defendants
made several statements in financial filings, investor
                                                            4. Adequacy of Representation
calls, and the SPO documents regarding demand for
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 118 ofPage
                                                                                 1265 of 8
                                             2009 U.S. Dist. LEXIS 61145, *14

Finally, Rule 23(a) requires that representative parties          he should be, his unfamiliarity is not so striking that lead
are able to "fairly and adequately protect the interest of        plaintiff is unqualified to represent the class. See In re
the class." Two requirements must be established to               Nature's Sunshine Prod.'s Inc. Sec. Litig., 251 F.R.D.
show adequate representation: (1) plaintiffs "must                656, 658 (D. Utah 2008) ("Courts have recognized that
appear able to prosecute the class action vigorously              '[i]n a complex lawsuit . . . the representative need not
through qualified counsel;" and (2) plaintiffs "must not          have extensive knowledge of the facts of the case in
have antagonistic or conflicting interests" with the              order to be an adequate representative.'").
putative class members. Leverill v. Inflight Motion
Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978)                 In addition, lead plaintiff does not have problematic traits
(citations omitted). Defendants do not dispute the                that cause us to conclude that it would be an inadequate
adequacy of plaintiffs' lead counsel, Coughlin Stoia              class representative. See Welling, 155 F.R.D. at 658-59;
Geller Rudman & Robbins LLP ("Coughlin"), 4                       In re Cooper Cos. Secs. Litig., 254 F.R.D. 628, 636-37
                                                                  (C.D. Cal. 2009). Haddad's testimony [*17] shows that
 and the record supports that Coughlin is qualified to            St. Clair Shores made the decision to invest in Syntax
litigate this matter. Defendants argue, however, that St.         well before this litigation and without suggestion from
Clair Shores will not fairly and adequately protect the           counsel. Also, there is no indication that lead plaintiff
 [*15] interests of the class because this is purely              lacks honesty or integrity, or would be subject to
lawyer-driven litigation.                                         defenses not typical of the class.

Defendants describe St. Clair Shores as a "serial                 Accordingly, we conclude that lead plaintiff, St. Clair
plaintiff" with an ongoing relationship with Coughlin, and        Shores, has shown that it will fairly and adequately
very little knowledge about the cases with which it is            represent the proposed class. For the same reasons,
involved. They support their argument by citing James             we also conclude that named plaintiff, whose adequacy
Haddad's, chairman of the board of directors of St. Clair         has not been challenged, is able to fairly and vigorously
Shores, deposition testimony. Haddad testified that he            represent the interests of the proposed class. See
was      not    aware    of    the    specific  fraudulent        Kottage Declaration (affirmatively stating that New
misrepresentations alleged in this case, he did not read          Haven independently purchased Syntax stock,
all of the interrogatory responses that he verified, and          understands the allegations in the complaint, remains in
he did not know the facts of many other cases with                constant contact with counsel, reviews motions and
which St. Clair Shores was involved. Pernick                      other documents filed in this case, and accepts the
Declaration, Ex. B. Haddad also testified that he did not         obligation to fairly represent and actively work with
deal with or know about the fee arrangement between               counsel and lead plaintiff to obtain the best recovery for
St. Clair Shores and Coughlin. Id.                                the proposed class).

We do not find Haddad's lack of knowledge about these
matters fatal to lead plaintiff's ability to adequately           B. Rule 23(b)
represent the class. "Courts have developed a standard
of 'striking unfamiliarity' to assess a representative's          Plaintiffs must also meet one of the requirements of
adequacy in policing the prosecution of his or her                Rule 23(b) for a class to be certified. They rely on Rule
lawsuit." Welling, 155 F.R.D. at 659 [*16] (citation              23(b)(3), which requires (1) that common questions
omitted). Haddad's deposition testimony shows that he             "predominate over any questions affecting only
is aware of the general allegations in the complaint,              [*18] individual members," and (2) "that a class action
although not the specific misrepresentations, as well as          is superior to other available methods for fairly and
the amount of St. Clair Shores' stock losses. He is               efficiently adjudicating the controversy." Plaintiffs argue
updated regularly regarding the case, and he monitors             that common questions predominate because they have
Coughlin's work. Behar Declaration, Ex. C. Moreover,              alleged a common course of conduct directed at all
Haddad understands that St. Clair Shores owes a                   members of the proposed class. They also argue that a
fiduciary duty to all members of the putative class to            class action is superior to other methods of resolving
obtain the best recovery for the class. Id. Although              this controversy because it allows common questions to
Haddad is less familiar with the facts of this action than        be decided in a single action with binding effect on all
                                                                  parties.

4 Thereis likewise no dispute that Buckley King is qualified to
serve as liaison counsel in this action.
           Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 119 ofPage
                                                                                  1266 of 8
                                                   2009 U.S. Dist. LEXIS 61145, *18

1. Predominance of Common Questions                                       Plaintiffs contend that this conflates the concept of
                                                                         market efficiency with price integrity and that all
Whether common questions predominate depends upon                        investors, [*20] including short-sellers and market
the relationship between common questions and                            makers, rely on the integrity of the market. See
individual interests in the litigation. "This analysis                   Feinstein Declaration PP 7-9, 24. We agree.
presumes that the existence of common issues of fact
or law have been established pursuant to Rule 23(a)(2);                  The "fraud-on-the-market" presumption [*21] endorsed
thus, the presence of commonality alone is not sufficient                in Basic is based on the understanding that in a
to fulfill Rule 23(b)(3)." Hanlon, 150 F.3d at 1022.                     complex market "[t]he market is acting as the unpaid
                                                                         agent of the investor, informing him that given all the
a. 1934 Act claims                                                       information available to it, the value of the stock is worth
                                                                         the market price." Basic, 485 U.S. at 244, 108 S. Ct. 978
Ordinarily, any plaintiff bringing a Section 10(b) and                   (quotation omitted). "Misleading statements will
Rule 10b-5 cause of action must show that it relied on a                 therefore defraud purchasers of stock even if the
defendant's      alleged     misstatements.        However,              purchasers do not directly rely on the misstatements."
"[r]equiring proof of individualized reliance from each                  Id. at 241-42, 108 S. Ct. 978 (quotation omitted). Short-
member of [a] proposed plaintiff class effectively would                 sellers and market makers depend on the market to
have prevented [*19] [plaintiffs] from proceeding with a                 provide accurate information regarding a company and
class action, since individual issues then would have                    its prospects whether or not they rely on the accuracy of
overwhelmed the common ones." Basic, Inc. v.                             a specific stock price or the prognosis for that price.
Levinson, 485 U.S. 224, 242, 108 S. Ct. 978, 989, 99 L.
Ed. 2d 194 (1988). The "fraud-on-the-market" theory                      We conclude, therefore, that plaintiffs are entitled to a
evolved to address this problem. Under this theory,                      presumption of reliance based on the "fraud-on-the-
"where materially misleading statements have been                        market" theory.
disseminated into an impersonal, well-developed market
for securities, the reliance of individual plaintiffs on the             b. 1933 Act claims
integrity of the market price may be presumed." Id. at
247, 108 S. Ct. 978. Plaintiffs argue that they are                      Defendants also argue that common questions do not
entitled to a presumption of reliance for their Section                  predominate in plaintiffs' Section 11 claims because
10(b) claim because Syntax stock traded on an efficient                  most putative class members cannot trace their shares
market.                                                                  to the May 2007 SPO. Any plaintiff bringing a claim
                                                                         under Section 11, including all putative class members,
Li and Chow, the only two defendants against whom                        must show that all stock for which damages are claimed
claims under the 1934 Act remain, concede that Syntax                    was purchased under the [*22] challenged offering
stock traded on an efficient market reflecting public                    documents. See Hertzberg v. Dignity Partners, Inc., 191
information. 5                                                           F.3d 1076, 1080 (9th Cir. 1999). In this case, all putative
 They argue, however, that plaintiffs are unable to show                 class members who purchased shares in the
that the "fraud-on-the-market" presumption applies                       aftermarket 7
because nearly half of the putative class consists of                     would have to show that their shares were actually
short-sellers and market makers who did not rely on the                  issued in the SPO.
integrity of the market. 6

                                                                         trader sells stock short when he thinks the price of the stock is
                                                                         going to fall, so that when the time for delivery arrives he can
5 Indeed,  plaintiffs have sufficiently shown that Syntax stock          buy it at a [hopefully] lower price and pocket the difference."
was traded on an efficient market. The stock was traded on               Sullivan & Long, Inc. v. Scattered Corp., 47 F.3d 857, 859 (7th
the NASDAQ National Market at high volumes during the class              Cir.1995). "A market maker is a 'firm that maintains a firm bid
period, was followed by financial analysts, had market makers,           and offer price in a given security by standing ready to buy or
and information about Syntax was quickly incorporated into               sell at publically-quoted prices.'" Pernick Declaration, Ex. A at
the price of its securities. Sams Declaration, Ex. A; see also           10 n.9.
Binder v. Gillespie, 184 F.3d 1059, 1065 (9th Cir. 1999)
                                                                         7 Theterm "aftermarket" here is used to refer to any shares
(stating the factors that should be considered to determine if a
market is efficient).                                                    purchased after May 24, 2007, as well as any shares
                                                                         purchased on that day but not purchased directly from an
6 "A   short sale is a sale at a price fixed now for delivery later. A   underwriter or participating dealer.
          Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 120 ofPage
                                                                                 1267 of 8
                                               2009 U.S. Dist. LEXIS 61145, *22

Tracing shares purchased in the aftermarket to a                     2007 transaction in which WesTech Electronics Ltd. and
particular SPO requires a difficult, indeed sometimes                TCV Group, Syntax suppliers, acquired 2.1 million
impossible, individual showing of proof, particularly                shares for $ 15.5 million dollars; and (2) an August 23,
where a company has made more than one offering.                     2007 transaction with TECO Electronic & Machinery
See Juneja Affidavit; Hertzberg, 191 F.3d at 1080                    Co., another Syntax supplier, in which it acquired 3.1
(noting that tracing shares purchased in the aftermarket             million shares for approximately $ 20 million dollars.
to a particular registration statement "might present a              Consolidated Amended Complaint PP 148 & 164.
problem of proof in a case in which stock was issued                 Defendants contend these investors are subject to many
under more than one registration statement"). Syntax's               individual defenses because they negotiated directly
SPO came in 2007 when there were already millions of                 with the company and, in their position as suppliers,
shares of Syntax stock on the market. See Sams                       may have had unique information about Syntax and the
Declaration, Ex. A P 30. Plaintiffs have not provided any            television industry.
information regarding how class members can or will
trace their aftermarket stock. 8                                     We agree that the class should be limited to exclude
                                                                     purchasers in the March 2007 and August 2007 direct
 Individual questions [*23] regarding standing to assert             transactions. Given their position as suppliers, these
a Section 11 claim would, therefore, overwhelm the                    [*25] purchasers are subject to individual defenses
questions common to the class if all aftermarket                     regarding their knowledge of the alleged misstatements
purchasers are included.                                             and common questions do not, therefore, predominate.
                                                                     10

We will limit plaintiffs' proposed class to exclude Section
11 claims by any person who did not purchase directly
in the SPO. Defendants argue that this same limitation               2. Superiority of a Class Action
should apply to all Section 12(a)(2) claims as well.
Plaintiffs do not respond to this argument, and it is clear          Under Rule 23, to determine whether a class action is
that Section 12(a)(2) does not provide standing for                  superior to other methods of adjudicating this
aftermarket purchasers. See Hertzberg, 191 F.3d at                   controversy we should consider (1) individual class
1080-81. We, therefore, conclude that the class for                  members' interests in controlling or prosecuting
plaintiffs' 1933 Act claims must be limited to exclude all           separate actions, (2) other litigation concerning this
purchasers that did not buy their stock on the day of the            controversy by or against class members, (3) the
SPO directly from an underwriter or participating dealer.            desirability of concentrating the litigation in this forum,
9                                                                    and (4) the manageability of the action. Apart from the
                                                                     several arguments already addressed, the parties do
c. direct purchasers                                                 not dispute that consideration of these factors weighs in
                                                                     favor of [*26] finding a class action superior to other
Defendants also contend that any class that is certified             methods of resolving this conflict. Particularly
should be limited to exclude direct purchasers of Syntax             considering the large number of potential claims, a class
stock. Specifically, defendants seek to exclude                      action is superior to other methods because it allows
purchasers in two private offerings: (1) a March 28,                 these issues to be resolved in a single action. Moreover,
                                                                     this is an appropriate forum because Syntax has its
                                                                     principal place of business in Tempe, Arizona. See
8 Plaintiffs'                                                        Consolidated Amended Complaint P 20.
             expert, Steinberg, opines that "[i]n seeking to
establish the requisite standing under Section 11 in this
                                                                     Accordingly, we conclude that plaintiffs have shown the
matter, materials within the possession of Underwriters and
participating dealers may be very helpful." Steinberg Affidavit
P D. The opinion does not address how these hypothetical
documents could show the standing of putative class                  10 Hodgson   also argues that common questions do not
members to avoid a series of individual mini-trials on these         predominate because of individual questions regarding the
issues.                                                              one year statute of limitations for Section 11 and Section
                                                                     12(a)(2) claims. 15 U.S.C. § 77m. We disagree. It is unlikely
9 We join plaintiffs' [*24] Section 15 claim in this analysis        that defendants will have many, or any, defenses regarding
because control-person liability is predicated upon Section 11       when a specific individual actually discovered the facts of their
or Section 12(a)(2) liability. See In re Dynegy, Inc. Sec. Litig.,   claim, and a determination of when plaintiffs should have
226 F.R.D. 263, 272 n.8 (S.D. Tex. 2005).                            discovered a claim can easily be done on a class-wide basis.
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 121 ofPage
                                                                              1268 of 8
                                            2009 U.S. Dist. LEXIS 61145, *26

requirements for class certification under Rule 23(a) and            under the Securities Exchange Act of 1934, only
(b)(3). We will certify a class for this action with the             those persons or entities who purchased or
limitations previously discussed.                                    otherwise acquired Syntax-Brillian securities in the
                                                                     company's secondary public offering on May 24,
                                                                     2007 directly from an underwriter or participating
C. Conditions on Class Certification                                 dealer are included. Any purchasers in private
                                                                     offerings by Syntax-Brillian corporation on March
Finally, defendants move to include a required proof of              28, 2007 and August 23, 2007, all defendants,
claim form with the class notice to provide for a more               members of individual defendants' families, any
credible and accurate damages analysis. Plaintiffs                   entity in which a defendant has a controlling interest
oppose inclusion of the proof of claim form and argue                or is a parent or subsidiary of, or is controlled by
that defendants are attempting to impose an                          Syntax-Brillian Corporation, the officers, directors,
impermissible "opt-in" procedure on class members. We                employees, affiliates, legal representatives, heirs,
agree.                                                               predecessors, successors, and assigns of
                                                                     defendants are excluded.
Defendants' proposed proof of claim form states that
"[t]o recover as a Member of the Class based on your             IT IS FURTHER ORDERED DENYING Underwriter
claims . . . you must complete and . . . sign this Proof of      defendants' motion to strike the affidavit of Marc
Claim. If you fail to file a properly addressed . . . Proof of   Steinberg (doc. 279).
Claim, your [*27] claim may be rejected and you may
be precluded from any recovery from the Litigation."             IT IS FURTHER ORDERED pursuant to Rule 23(c)(2),
Underwriters' Response, Ex. B P 1. A class member                Fed. R. Civ. P., that the parties shall stipulate to a form
reading the first paragraph could therefore assume that          of notice to the class and file it no later than August 10,
if he does not submit the proof of claim form he will be         2009.
excluded from the class and be free to bring his own
action. Although the form later provides that a class            DATED this 17th [*29] day of July, 2009.
member will be bound by any final judgment whether or
                                                                 /s/ Frederick J. Martone
not he submits a proof of claim, Id. P 4., by conflating
recovery with class membership, this form has a strong           Frederick J. Martone
potential to confuse class members regarding whether
or not they need to "opt-in" to this action. To the extent       United States District Judge
that failure to complete and return the proof of claim
form would result in the class member's dismissal, it
constitutes an "opt-in" procedure, which contradicts               End of Document
Rule 23. See Fed. R. Civ. P. 23(c)(2)(B); McCarthy v.
Paine Webber Group, Inc., 164 F.R.D. 309, 313 (D.
Conn. 1995).

We, therefore, deny defendants' motion to include a
proof of claim form with class notice.


IV

Accordingly, IT IS ORDERED GRANTING plaintiffs'
amended motion for class certification (doc. 196).
Pursuant to Rule 23(b)(3) we certify a class consisting
of:

     All persons or entities who purchased [*28] or
     otherwise acquired Syntax-Brillian Corporation
     securities between February 9, 2007 and
     November 14, 2007. For all claims brought under
     the Securities Act of 1933, as opposed to claims
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 122 of 126


     Positive
As of: October 30, 2018 2:12 PM Z


                            United States CFTC v. Fin. Robotics, Inc.
                   United States District Court for the Southern District of Texas, Houston Division
                                    June 27, 2013, Decided; June 27, 2013, Filed
                                            CIVIL ACTION NO. H-11-2446

Reporter
2013 U.S. Dist. LEXIS 90635 *; 2013 WL 3280038

U.S. COMMODITY FUTURES TRADING
COMMISSION, Plaintiff, vs. FINANCIAL ROBOTICS,
                                                            MEMORANDUM AND ORDER
INC. and MARK E. RICE, Defendants.
                                                            The plaintiff, the U.S. Commodity Futures Trading
Prior History: United States CFTC v. Fin. Robotics,         Commission (CFTC), moves for leave to file an
Inc., 2011 U.S. Dist. LEXIS 87339 (S.D. Tex., Aug. 8,       amended complaint to add factual allegations and to
2011)                                                       assert a claim for fraud by misappropriation under the
                                                            antifraud provisions of the Commodity Exchange Act, 7
Core Terms                                                  U.S.C. § 6b(a)(2)(A) and (C). (Docket Entry No. 169).
                                                            The CFTC's proposed amendments relate to the
limitations period, applies, amend, leave to amend,         defendants' use of third-party entities to transfer, hide,
disgorgement, statute of limitations, propose an            and spend the assets of one of their investors, Robert P.
amendment, entities, courts, limitations, two-year,         Copeland. Rice opposes the motion. (Docket Entry No.
argues, funds, discovery, Receiver, accrued, trading,       171). Based [*2] on the pleadings; the motion,
futile                                                      response, and reply; the record; and the applicable law,
                                                            the CFTC's motion for leave to amend is granted. The
Counsel: [*1] For U.S. Commodity Futures Trading            reasons are explained below.
Commission, Plaintiff: Kevin S. Webb, LEAD
ATTORNEY, PRO HAC VICE, Gretchen L. Lowe,
James H. Holl, III, US CFTC, Washington, DC.                I. Background
For Mark E. Rice, Defendant: Joe Alfred Izen, Jr, LEAD
ATTORNEY, Attorney at Law, Bellaire, TX; Geoffrey H         On June 29, 2011, the CFTC sued Financial Robotics,
Bracken, Gardere Wynne et al, Houston, TX.                  Inc. (FinRob) and Mark E. Rice, alleging that since June
                                                            18, 2008, they committed fraud in connection with
For Matthew Skaggs, Movant: Jeffrey Craig DeSandro,         transactions in leveraged off-exchange foreign currency
Law Office, Humble, TX.                                     (Forex). The CFTC asserted that the defendants made
For Bryan L Wright, Movant: Dean M Blumrosen,               material misrepresentations to Copeland about the risks
Attorney at Law, Houston, TX.                               of loss, guarantees of return of principal, likelihood of
                                                            profitable trading and increase in value, and the general
For Select Portfolio Servicing, Inc., Intervenor: Michael   risks involved in trading Forex, in violation of 7 U.S.C.
F Hord, Jr, LEAD ATTORNEY, Hirsch Westheimer PC,            §§ 6b(a)(2)(A) & (C) and 2(a)(1)(B). The CFTC sought a
Houston, TX.                                                statutory restraining order (SRO) under 7 U.S.C. § 13a-
                                                            1 freezing the defendants' assets, prohibiting document
Judges: Lee H. Rosenthal, United States District
                                                            destruction, appointing a receiver, and requiring
Judge.
                                                            expedited discovery. (Docket Entry No. 1).
Opinion by: Lee H. Rosenthal                                On June 30, 2011, this court granted the CFTC's SRO
                                                            motion and ordered Rice to produce documents and an
Opinion                                                     accounting of the assets held by him and "any d/b/a,
                                                            successor, affiliate, subsidiary or other entity owned,
                                                            controlled, managed or held by, on behalf of or for
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 123 ofPage
                                                                              1262 of 5
                                           2013 U.S. Dist. LEXIS 90635, *2

 [*3] the benefit of Rice." (Docket Entry No. 6). On
August 8, 2011, the court entered a preliminary               II. The Standard for Granting Leave to Amend
injunction. (Docket Entry No. 34).
                                                              Under Federal Rule of Civil Procedure 15(a), a district
On August 15, 2011, Rice was found to have failed to          court "should freely give leave [to amend] when justice
produce an accounting or relevant documents and was           so requires." Fed. R. Civ. P. 15(a)(2). "[T]he language of
ordered to show cause why he should not be held in            this rule evinces a bias in favor of granting leave to
contempt. The show cause order provided deadlines for         amend." Jones v. Robinson Prop. Grp., L.P., 427 F.3d
Rice's compliance with the SRO. (Docket Entry No. 40).        987, 994 (5th Cir. 2005) (internal quotation marks
On August 31, 2011, a supplemental SRO was entered            omitted). Although leave to amend should not be
finding cause to believe that Rice had used several           automatically granted, "[a] district court must possess a
entities to protect, hide, and, dissipate funds that the      substantial reason to deny a request for leave to
receiver had been ordered to recover. These entities          amend[.]" Id. (internal quotation marks omitted). Under
were added as relief defendants. They include Aztec           Rule 15(a), "[d]enial of leave to amend may be
Oil, Inc., Bison Holdings, Inc., Commodity Futures and        warranted for undue delay, bad faith or dilatory motive
Options Services, Inc. ("CFOS"), Corporate Services,          on the part of the movant, repeated failure to cure
Inc., Deposit Capital, Inc., Global One Real Estate, Inc.,    deficiencies, undue prejudice to the opposing party, or
Hondo, Inc., Lanxide Corporation, Nemaha, Inc., Sparen        futility of a proposed amendment." United States ex rel.
FX, S.A., Sparen Holdings, Inc., Sparen, Inc., and            Steury v. Cardinal Health, Inc., 625 F.3d 262, 270 (5th
Texana, Inc. (Docket Entry No. 43).                           Cir. 2010).

On October 6, 2011, the court held Rice in civil
contempt for willfully failing to comply with the SRO and
                                                              III. Analysis
supplemental SRO. (Docket Entry No. 57). On October
13, 2011, Rice was granted a furlough conditional on his      In ruling on a motion to amend a pleading, a court may
compliance with the [*4] SROs. (Docket Entry No. 62).         consider "(1) an 'unexplained delay' following an original
On March 19, 2012, the Receiver filed a notice stating        complaint, and (2) whether the facts underlying the
that Rice had not complied with the SROs because he           amended complaint were known to [*6] the party when
failed to produce a sufficiently detailed accounting of the   the original complaint was filed." Matter of Southmark
defendants' assets and records for many of the relief         Corp., 88 F.3d 311, 316 (5th Cir. 1996). "A litigant's
defendants. (Docket Entry No. 103).                           failure to assert a claim as soon as he could have is
                                                              properly a factor to be considered in deciding whether to
On March 25, 2013, the Receiver filed a status report
                                                              grant leave to amend. Merely because a claim was not
stating that the defendants had transferred over $2.4
                                                              presented as promptly as possible, however, does not
million of Copeland's funds to Rice-controlled entities
                                                              vest the district court with authority to punish the
and that Rice has failed to comply with court orders
                                                              litigant." Rosenzweig v. Azurix Corp., 332 F.3d 854, 864
requiring him to produce relevant documents from those
                                                              (5th Cir. 2003) (quotation marks omitted). The factual
entities. (Docket Entry No. 167). The CFTC contends
                                                              allegations and claims the CFTC seeks leave to add are
that Rice has still not produced many of the requested
                                                              based on facts learned after it filed the original
bank and trading records. (Docket Entry No. 169, Exs.
                                                              complaint. Rice argues that the CFTC could have
A, B, & C).
                                                              moved to amend sooner. But the delay Rice faults is in
On April 1, 2013, within the deadline set in the amended      part due to his own failure to comply with discovery
scheduling and docket control order, the CFTC moved           requests or with court orders requiring him to produce
for leave to amend its complaint. The proposed                documents      and     information   relevant    to    the
amended complaint alleges that the defendants                 management, location, and disposition of Copeland's
misappropriated Copeland's funds by transferring them         funds. Although the CFTC did not have to wait for all the
to Rice-controlled entities and using the money to pay        facts relevant to its added claims to file the proposed
for business and personal expenses, without Copeland's        amended pleading, CFTC's claims under the CEA's
knowledge or authorization. (Docket Entry No. 169). The       antifraud provisions are subject to Federal Rule of Civil
CFTC submitted declarations by Michelle Bougas, a             Procedure 9(b)'s heightened pleading requirements.
 [*5] CFTC trading investigator, (id., Ex. D), and            The CFTC did [*7] file its motion for leave to amend by
Copeland, (id., Ex. E).                                       the deadline set out in the scheduling order. Rice has
                                                              not shown that the CFTC's delay in seeking leave to
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 124 ofPage
                                                                              1263 of 5
                                          2013 U.S. Dist. LEXIS 90635, *7

amend its complaint was excessive.                           to state a claim upon which relief can be granted."
                                                             Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 873
The Receiver and CFTC have been diligent in seeking          (5th Cir. 2000). "[T]he same standard of legal sufficiency
additional information about Copeland's funds in a           as applies under Rule 12(b)(6)" applies to determining
complex case. Rice has frequently responded to               futility. Id. (internal quotation marks omitted).
requests for discovery slowly, partially, or not at all.
(Docket Entry No. 169, Exs. A, B, C). There is no            Rule 12(b)(6) allows dismissal if a plaintiff fails "to state
evidence of bad faith or dilatory motive.                    a claim upon which relief can be granted." Fed. R. Civ.
                                                             P. 12(b)(6). In Bell Atlantic Corp. v. Twombly, 550 U.S.
While prior efforts to cure pleading deficiencies weigh      544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), and
against allowing leave to amend, tis is the CFTC's first     Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L.
motion for leave to amend its complaint, and the             Ed. 2d 868 (2009), the Supreme Court confirmed that
amendments it has proposed are to assert additional          Rule 12(b)(6) must be read in conjunction with Rule
claims, not to cure pleading deficiencies. This factor       8(a), which requires "a short and plain statement of the
does not apply.                                              claim showing that the pleader is entitled to relief." Fed.
                                                             R. Civ. P. 8(a)(2). To withstand a Rule 12(b)(6) motion,
Rice contends that the proposed amendments are
                                                             a complaint must contain "enough facts to state a claim
unduly prejudicial because his counsel has already
                                                             to relief that is plausible on its face." Elsensohn v. St.
taken Michelle Bougas's deposition and granting the
                                                             Tammany Parish Sheriff's Office, 530 F.3d 368, 372 (5th
CFTC's motion would require him to redepose Bougas
                                                             Cir. 2008) (quoting Twombly, 550 U.S. at 570).
in Washington, D.C. at considerable expense, and
                                                              [*10] The "pleading standard Rule 8 announces does
because he has already file a summary-judgment
                                                             not require 'detailed factual allegations,' but it demands
motion. (Docket Entry No. 171 at 5). Courts may deny
                                                             more than an unadorned, the-defendant-unlawfully-
leave to amend when it would seriously prejudice the
                                                             harmed-me accusation." Iqbal, 556 U.S. at 678 (citing
opposing party. A defendant is unduly [*8] prejudiced if
an added claim would require the defendant "to reopen        Twombly, 550 U.S. at 555). In addition to factual
discovery and prepare a defense for a claim different        insufficiency, a complaint may be legally insufficient to
from the [one] . . . that was before the court." Smith v.    state a claim for relief.
EMC Corp., 393 F.3d 590, 596 (5th Cir. 2004) (citing
                                                             The parties acknowledge that the Commodity Exchange
Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th
                                                             Act does not contain a statute of limitations that applies
Cir. 1999)). "Courts typically find prejudice only when
                                                             to the antifraud provisions. Rice argues that in the
the amendment unfairly affects the defendants 'in terms
                                                             absence of an applicable federal limitations period,
of preparing their defense to the amendment.'" Minter v.
                                                             courts typically borrow from the most closely analogous
Prime Equip. Co., 451 F.3d 1196, 1208 (10th Cir. 2006)
                                                             state law. He cites the Supreme Court's decision in
(quoting Patton v. Guyer, 443 F.2d 79, 86 (10th Cir.
                                                             DelCostello v. Int'l Bhd. of Teamsters, 462 U.S. 151,
1971)). The party opposing amendment has the burden
                                                             103 S. Ct. 2281, 76 L. Ed. 2d 476 (1983):
of proving prejudice. Roberson v. Hayti Police Dep't,
241 F.3d 992, 995 (8th Cir. 2000). Rice has not shown            As is often the case in federal civil law, there is no
that the proposed amendment will unfairly prejudice              federal statute of limitations expressly applicable to
him. Some of the issues raised by the proposed                   this suit. In such situations we do not ordinarily
amendments overlap with those already present in this            assume that Congress intended that there be no
litigation. The additional claims that the CFTC seeks to         time limit on actions at all; rather, our task is to
allege are based on the same statutory provisions as its         "borrow" the most suitable statute or other rule of
original claims. The location and treatment of                   timeliness from some other source. We have
Copeland's funds are likely to be a central and disputed         generally concluded that Congress intended that
issue in this litigation regardless of whether the CFTC's        the courts apply the most closely analogous statute
motion is granted. Some additional discovery [*9] may            of limitations under [*11] state law.
be required, but not to an extent that unfairly prejudices
Rice.                                                        Id. at 159. Rice contends that Texas's blue-sky law,
                                                             which has a three-year limitations period, Tex. Civ. Stat.
Rice argues that the CFTC's proposed amendments are
                                                             art. 581-33(H)(2)(a), and civil fraud statute, which has a
futile because they are barred by limitations. A proposed
                                                             four-year limitations period, Tex. Civ. Prac. & Rem.
amendment is futile if "the amended complaint would fail
                                                             Code § 16.004(a), are the most similar state laws to the
         Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 125 ofPage
                                                                                1264 of 5
                                              2013 U.S. Dist. LEXIS 90635, *11

CEA's antifraud provision. Rice argues that because the            Rice responds that, even if the CFTC is correct that §
newly added claims arise from financial transfers and              2462 applies to its amended fraud claims under the
misrepresentations made more than four years ago,                  CEA, § 2462 is limited to "the enforcement of a civil fine,
those claims are barred under either limitations period.           penalty, or forfeiture." Rice contends that this would not
                                                                   include the disgorgement relief that the CFTC seeks.
The CFTC argues that its amended claims are timely                 Several courts have held that disgorgement does not fall
because 28 U.S.C. § 2462, the five-year federal catch-             within § 2462. See Zacharias v. S.E.C., 569 F.3d 458,
all statute of limitations, applies. Section 2462 provides:        386 U.S. App. D.C. 301 (D.C. Cir. 2009) (holding that
      Except as otherwise provided by Act of Congress,             disgorgement is not a "penalty" under § 2462); S.E.C..
      an action, suit or proceeding for the enforcement of         v. Lorin, 869 F. Supp. 1117, 1120-21 (S.D.N.Y. 1994).
      any civil fine, penalty, or forfeiture, pecuniary or
      otherwise, shall not be entertained unless                   This court need not resolve this issue, however,
      commenced within five years from the date when               because even if the CFTC's request for disgorgement
      the claim first accrued if, within the same period,          relief does not fall within § 2462's scope, it would not be
      the offender or the property is found within the             barred by limitations. "It is well settled that the United
      United States in order that proper service may be            States is not bound by state statutes of limitation or
      made thereon.                                                subject to the defense of laches in enforcing its rights."
                                                                   United States v. Summerlin, 310 U.S. 414, 416-17, 60
28 U.S.C. § 2462.                                                  S. Ct. 1019, 84 L. Ed. 1283, 1940-2 C.B. 435 (1940))
                                                                   (citations omitted); see also Capozzi v. United States,
The CFTC seeks to bring a civil enforcement action, not            980 F.2d 872, 875 (2d Cir. 1992) ("[N]o statute of
to assert a private right of action. Although the                  limitations will block federal government actions unless
 [*12] parties have not cited a case addressing whether            Congress clearly and specifically says so." (citations
§ 2462 applies to suits by the CFTC under the CEA,                  [*15] omitted)).
courts, including the Supreme Court, have applied §
2462's five-year limitations period to similar civil               In S.E.C. v. Lorin, 869 F. Supp. 1117, the court
enforcement actions, such as fraud suits brought by the            considered whether § 2462 applies to a public
S.E.C. under the Securities Exchange Act. See, e.g.,               enforcement action seeking disgorgement relief and, if
Gabelli v. S.E.C., 133 S. Ct. 1216, 1219, 185 L. Ed. 2d            not, whether it must "borrow" a limitations period from
297 (2013) (noting that "[a]s part of [15 U.S.C. § 80b-9]          other federal or state statutes. Although disgorgement
enforcement actions, the S.E.C. may seek civil penalties           was not a "civil fine, penalty, or forfeiture" within § 2462,
. . . in which case [28 U.S.C. § 2462's] five-year statute         the court held that it was "incorrect in this situation to
of limitations applies." (internal citations omitted)). 1          observe the regular practice of 'borrowing' a limitation
                                                                   period." Id. at 1127. Instead, the common-law doctrine
                                                                   of nullum tempus occurrit regi (or "time does not run
                                                                   against the king"), applies when the government
1 Even  if the CFTC's fraud claims were brought under a private    pursues a public right or interest. The court found that in
right of action, there would be no need to apply a state statute   seeking disgorgement, the S.E.C. was pursuing a public
of limitations. In 1983, Congress amended the CEA to include
                                                                   right or interest because "its statutory authorization to
an explicit private cause of action with a two-year limitations
period under 7 U.S.C. § 25(c). See Pub. L. 97-444, Title II, §
235, 96 Stat. 2322. The 1983 amendments also provided that         1983 amendment to the CEA, in which Congress created an
the two-year limitations period would only apply "with respect     express private right of action with a two-year limitations
to causes of action accruing on or after" January 11, 1983.        period). More recent decisions have applied § 25(c)'s two-year
Rice cites Smith v. Groover, 468 F. Supp. 105 (N.D. Ill.           limitations period to private claims asserted under 7 U.S.C. §
1979), and Grosser v. Commodity Exchange, Inc., 639 F.             6b and accruing after 1983. See, e.g., Dyer v. Merrill Lynch,
Supp. 1293 (S.D.N.Y 1986), [*13] as supporting his position        Pierce, Fenner & Smith, Inc., 928 F.2d 238, 240 (7th Cir.
that a state statute of limitations should apply to the CFTC's     1991); Kolbeck v. LIT America, 923 F. Supp. 557, 564
amended claims. But Groover was decided before the 1983            (S.D.N.Y.1996), aff'd 152 F.3d 918, 1998 WL 406036 (2d Cir.
amendments were enacted, and Grosser applied a state               1998) (holding that private actions under 7 U.S.C. § 6b are
statute of limitations because the claims at issue accrued         subject to § 25(c)'s two-year limitations period). But § 25(c)'s
before January 11, 1983. See also Fustok v. Conticommodity         two-year limitations period does "not apply to enforcement
Servs., Inc., 618 F. Supp. 1076, 1079 (S.D.N.Y. 1985)              actions brought by the CFTC under 7 U.S.C. § 13a-1."
(applying a state-law limitations period to a private right of      [*14] CFTC v. Wilshire Inv. Mgmt. Corp., 531 F.3d 1339, 1344
action under the CEA, because the claims accrued before the        (11th Cir. 2008).
       Case 4:17-cv-02399 Document 68-3 Filed in TXSD on 11/08/18 Page 126 ofPage
                                                                              1265 of 5
                                           2013 U.S. Dist. LEXIS 90635, *14

bring civil enforcement actions does not require it to turn    United States District Judge
disgorged proceeds over to the private investors who
have been damaged by the violator's activity." Id.; see
also S.E.C. v. Commonwealth Chem. S.E.C., Inc., 574              End of Document
F.2d 90, 102 (2d Cir. 1978) ("[T]he primary purpose of
disgorgement is not to compensate investors. Unlike
damages, it is a method of forcing a defendant to give
up the amount by which he was unjustly
 [*16] enriched."). Decisions by other courts have
similarly implied that when the relief sought in public
enforcement actions is not covered by § 2462, no state
or federal limitations period applies. S.E.C. v. Bartek,
484 F. App'x 949, 956-57 (5th Cir. 2012) (relief sought in
a public enforcement action that does not fall under §
2462 is not subject to limitations); Riordan v. S.E.C.,
627 F.3d 1230, 1234, 393 U.S. App. D.C. 290 & n.1
(D.C. Cir. 2010) (recognizing that no limitations period
applies to disgorgement relief in public enforcement
actions). Rice has not shown that the CFTC's proposed
amended claims would be barred by limitations.

Rice also argues that the CFTC "judicially admitted" that
the court lacks jurisdiction over claims and activities that
occurred before June 18, 2008 and would not prosecute
claims based on transactions that occurred before that
date. Rice points to this court's ruling at a November 29,
2011 hearing that its motion to dismiss based on the
CFTC's lack of jurisdiction was moot because the claims
were limited to activities that occurred after June 2008.
(Docket Entry No. 171, Ex. E at 33-34). The CFTC's
contention that its original claims were based on
activities occurring after [*17] June 18, 2008 is not a
judicial admission of a lack of jurisdiction over claims
based on activities occurring before that date. The
CFTC's statements do not bar it from amending its
complaint to assert additional claims occurring before
June 18, 2008.

Rice has not shown that the CFTC's proposed
amendments would be futile. All the Rule 15 factors
weigh in favor of granting the CFTC's motion for leave to
amend its complaint.


IV Conclusion

The CFTC's motion for leave to amend, (Docket Entry
No. 169), is granted.

SIGNED on June 27, 2013, at Houston, Texas.

/s/ Lee H. Rosenthal

Lee H. Rosenthal
